 

Exhibit 10.1



 

 

CREDIT AGREEMENT,

 

dated as of June 22, 2017,

 

among

 

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as the Administrative Borrower,

 

OIN DELAWARE LLC,
as the Co-Borrower,

 

INTERNATIONAL SEAWAYS, INC.,
as Holdings,

 

THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

JEFFERIES FINANCE LLC,
as Administrative Agent,

 

JEFFERIES FINANCE LLC,

as Collateral Agent and Mortgage Trustee,

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as Swingline Lender,

 

and

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),
as Issuing Bank



 

  

JEFFERIES FINANCE LLC

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

 

JEFFERIES FINANCE LLC, JPMORGAN CHASE BANK, N.A.

and

UBS SECURITIES LLC,

as Joint Bookrunners,

 

and

 

DNB MARKETS, INC., FEARNLEY SECURITIES INC.,

PARETO SECURITIES INC.

and

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as Co-Managers

  

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I DEFINITIONS 2 Section 1.01 Defined Terms 2 Section 1.02
Classification of Loans and Borrowings 61 Section 1.03 Terms Generally 61
Section 1.04 Accounting Terms; GAAP 61 Section 1.05 Resolution of Drafting
Ambiguities 62 Section 1.06 Rounding 62 Section 1.07 Currency Equivalents
Generally 62 Section 1.08 Change in Currency 62 Section 1.09 Available Amount
Transactions 63       ARTICLE II THE CREDITS 63 Section 2.01 Commitments 63
Section 2.02 Loans 63 Section 2.03 Borrowing Procedure 64 Section 2.04 Repayment
of Loans 66 Section 2.05 Fees. 66 Section 2.06 Interest on Loans 68 Section 2.07
Termination and Reduction of Commitments 68 Section 2.08 Interest Elections 69
Section 2.09 Amortization of Term Borrowings 70 Section 2.10 Optional and
Mandatory Prepayments of Loans 70 Section 2.11 Alternate Rate of Interest 75
Section 2.12 Increased Costs; Change in Legality 75 Section 2.13 Breakage
Payments 77 Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs 77 Section 2.15 Taxes 79 Section 2.16 Mitigation Obligations;
Replacement of Lenders 81 Section 2.17 Swingline Loans 85 Section 2.18 Letters
of Credit 87 Section 2.19 Nature of Obligations 93 Section 2.20 Extensions of
Term Loans and Revolving Commitments 95 Section 2.21 Increases of the
Commitments 97 Section 2.22 Discounted Voluntary Prepayments 101 Section 2.23
Specified Refinancing Term Loans and Specified Refinancing Revolving Commitments
103       ARTICLE III REPRESENTATIONS AND WARRANTIES 105 Section 3.01
Organization; Powers 105 Section 3.02 Authorization; Enforceability 105 Section
3.03 No Conflicts; No Default 105 Section 3.04 Financial Statements; Projections
106 Section 3.05 Properties 107 Section 3.06 Intellectual Property 107 Section
3.07 Equity Interests and Subsidiaries 108 Section 3.08 Litigation; Compliance
with Legal Requirements 109 Section 3.09 Agreements 109 Section 3.10 Federal
Reserve Regulations 109 Section 3.11 Investment Company Act; etc. 109 Section
3.12 Use of Proceeds 109

 

 

 

 

    Page       Section 3.13 [Reserved] 110 Section 3.14 Taxes 110 Section 3.15
No Material Misstatements 110 Section 3.16 Labor Matters 110 Section 3.17
Solvency 110 Section 3.18 Employee Benefit Plans 111 Section 3.19 Environmental
Matters 111 Section 3.20 Insurance 112 Section 3.21 Security Documents 112
Section 3.22 Anti-Terrorism Law; Foreign Corrupt Practices Act 114 Section 3.23
Concerning Vessels 115 Section 3.24 Form of Documentation; Citizenship 115
Section 3.25 Compliance with ISM Code and ISPS Code 115 Section 3.26 Threatened
Withdrawal of DOC, SMC or ISSC 116 Section 3.27 Deposit Accounts and Securities
Accounts 116     ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS 116 Section 4.01
Conditions to Initial Credit Extension 116 Section 4.02 Conditions to All Credit
Extensions 120       ARTICLE V AFFIRMATIVE COVENANTS 120 Section 5.01 Financial
Statements, Reports, etc. 121 Section 5.02 Litigation and Other Notices 124
Section 5.03 Existence; Businesses and Properties 125 Section 5.04 Insurance 125
Section 5.05 Obligations and Taxes 126 Section 5.06 Employee Benefits 126
Section 5.07 Maintaining Records; Access to Properties and Inspections;
Quarterly Lender Calls 127 Section 5.08 Use of Proceeds 127 Section 5.09
Compliance with Environmental Laws and other Legal Requirements 127 Section 5.10
Additional Collateral; Additional Guarantors 128 Section 5.11 Security
Interests; Further Assurances 130 Section 5.12 Certain Information Regarding the
Loan Parties 130 Section 5.13 Appraisals 130 Section 5.14 Deposit Accounts;
Securities Accounts 131 Section 5.15 Post-Closing Matters 131 Section 5.16 Flag
of Vessel; Vessel Classifications; Operation of Vessels 131 Section 5.17
Designation of Subsidiaries 133 Section 5.18 Material Agreements 134 Section
5.19 Ship Management 134 Section 5.20 Maintenance of Ratings 134 Section 5.21
Agent for Service of Process 134       ARTICLE VI NEGATIVE COVENANTS 134 Section
6.01 Indebtedness 135 Section 6.02 Liens 137 Section 6.03 Sale and Leaseback
Transactions 141 Section 6.04 Investments, Loans and Advances 141 Section 6.05
Mergers and Consolidations 143 Section 6.06 Asset Sales 144

 

 

 

 

    Page       Section 6.07 Acquisitions 145 Section 6.08 Dividends 146 Section
6.09 Transactions with Affiliates 147 Section 6.10 Loan to Value Test; Vessel
Value Test 148 Section 6.11 Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Certain Other Documents, etc. 148 Section 6.12
Limitation on Certain Restrictions on Subsidiaries 149 Section 6.13 Limitation
on Issuance of Capital Stock 149 Section 6.14 Business 150 Section 6.15
[Reserved] 151 Section 6.16 Fiscal Periods 151 Section 6.17 No Further Negative
Pledge 151 Section 6.18 Anti-Terrorism Law; Anti-Money Laundering 151 Section
6.19 Embargoed Person 151 Section 6.20 Restrictions on Chartering, etc. 152
Section 6.21 Additional Covenants 152       ARTICLE VII GUARANTEE 152 Section
7.01 The Guarantee 152 Section 7.02 Obligations Unconditional 153 Section 7.03
Reinstatement 154 Section 7.04 Subrogation; Subordination 154 Section 7.05
Remedies 154 Section 7.06 Instrument for the Payment of Money 154 Section 7.07
Continuing Guarantee 154 Section 7.08 General Limitation on Guarantee
Obligations 154 Section 7.09 Release of Guarantors 155 Section 7.10 Right of
Contribution 155 Section 7.11 Keepwell 155     ARTICLE VIII EVENTS OF DEFAULT
155 Section 8.01 Events of Default 155 Section 8.02 Rescission 158       ARTICLE
IX APPLICATION OF COLLATERAL PROCEEDS 159 Section 9.01 Application of Proceeds
159       ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT 160
Section 10.01 Appointment 160 Section 10.02 Agent in Its Individual Capacity 160
Section 10.03 Exculpatory Provisions 161 Section 10.04 Reliance by Agent 161
Section 10.05 Delegation of Duties 162 Section 10.06 Successor Agent 162 Section
10.07 Non-Reliance on Agent and Other Lenders 163 Section 10.08 Name Agents 163
Section 10.09 Indemnification 163 Section 10.10 Withholding Taxes 163 Section
10.11 Lender’s Representations, Warranties and Acknowledgements 164 Section
10.12 Security Documents and Guarantees 164

 

 

 

 

    Page       Section 10.13 Administrative Agent May File Bankruptcy Disclosure
and Proofs of Claim 165 Section 10.14 Ship Mortgage Trust 166       ARTICLE XI
MISCELLANEOUS 167 Section 11.01 Notices 167 Section 11.02 Waivers; Amendment 170
Section 11.03 Expenses; Indemnity 172 Section 11.04 Successors and Assigns 175
Section 11.05 Survival of Agreement 180 Section 11.06 Counterparts; Integration;
Effectiveness 181 Section 11.07 Severability 181 Section 11.08 Right of Setoff;
Marshalling; Payments Set Aside 181 Section 11.09 Governing Law; Jurisdiction;
Consent to Service of Process 181 Section 11.10 Waiver of Jury Trial 183 Section
11.11 Headings 183 Section 11.12 Confidentiality 183 Section 11.13 Interest Rate
Limitation 184 Section 11.14 Assignment and Acceptance 184 Section 11.15
Obligations Absolute 184 Section 11.16 Waiver of Defenses; Absence of Fiduciary
Duties 185 Section 11.17 Patriot Act 185 Section 11.18 Bank Product Providers
186 Section 11.19 EXCLUDED SWAP OBLIGATIONS 186 Section 11.20 [Reserved] 186
Section 11.21 Judgment Currency 187 Section 11.22 Waiver of Sovereign Immunity
187 Section 11.23 Revolving Credit Facility Priority 187 Section 11.24
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 188

 

 

 

 

ANNEXES           Annex I — Initial Lenders and Commitments       SCHEDULES    
      Schedule 1.01(a) — Collateral Vessels Schedule 1.01(b) — Approved
Classification Societies Schedule 1.01(c) — Acceptable Flag Jurisdictions
Schedule 1.01(d) — Acceptable Third Party Technical Managers Schedule 1.01(e) —
Unrestricted Subsidiaries Schedule 1.01(f) — Mortgaged Property Schedule 1.01
(g) — Demise Charters Schedule 1.01 (h) — Subsidiary Guarantors Schedule 1.01(i)
— Restricted Parent Subsidiaries and Restricted Parent Joint Ventures Schedule
3.05(b) — Real Property Schedule 3.07(a) — Equity Interests Schedule 3.07(c) —
Corporate Organizational Chart Schedule 3.07(d) — Immaterial Subsidiaries
Schedule 3.07(e) — Direct Subsidiaries of Holdings Schedule 3.20 — Required
Insurance Schedule 3.27 — Specified Accounts and Excluded Accounts Schedule
4.01(f) — Local Counsel Schedule 5.15 — Post-Closing Matters Schedule 6.01(c) —
Existing Indebtedness Schedule 6.02(c) — Existing Liens Schedule 6.04(b) —
Existing Investments Schedule 6.09(e) — Certain Affiliate Transactions Schedule
6.09(f) — Certain Affiliate Transactions - Intercompany Claims

 

EXHIBITS     Exhibit A — Form of Assignment and Acceptance Exhibit B — Form of
Borrowing Request Exhibit C — Form of Compliance Certificate Exhibit D — Form of
Intercompany Subordination Agreement Exhibit E — Form of Interest Election
Request Exhibit F — Form of LC Request Exhibit G — Form of Auction Procedures
Exhibit H-1 — Form of Term Note Exhibit H-2 — Form of Revolving Note Exhibit H-3
— Form of Swingline Note Exhibit I — Form of Perfection Certificate Exhibit J-1
— Form of Security Agreement Exhibit J-2 — Form of Holdings Pledge Agreement
Exhibit K — Form of Portfolio Interest Certificate Exhibit L — Form of Solvency
Certificate Exhibit M — Form of Bank Product Provider Letter Agreement Exhibit N
— Form of Joinder Agreement Exhibit O — Form of Quiet Enjoyment Agreement
Exhibit P — Form of Collateral Vessel Mortgage

 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Agreement”), dated as of June 22, 2017, is among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower”), the other Guarantors from time to time party
hereto, the Lenders from time to time party hereto, Jefferies Finance LLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties (in such capacity, the “Collateral Agent” or the “Mortgage
Trustee” as the context requires), Skandinaviska Enskilda Banken AB (publ), as
swingline lender (in such capacity, the “Swingline Lender”), and Skandinaviska
Enskilda Banken AB (publ), as an issuing bank for the Lenders.

 

WITNESSETH:

 

Whereas, the Borrowers have requested, and the Lenders have agreed, to make
available a senior secured term loan facility to be available for borrowings on
the date hereof, in an aggregate principal amount of $500,000,000 and a senior
secured revolving credit facility to be available for borrowings from time to
time on and after the date hereof until the Revolving Maturity Date, in an
aggregate principal amount not in excess of $50,000,000, in each case all as
more particularly set forth herein;

 

WHEREAS, the Borrowers have requested the Swingline Lender to extend credit, at
any time and from time to time prior to the Revolving Maturity Date, in the form
of Swingline Loans, in an aggregate principal amount at any time outstanding not
in excess of $10,000,000. The Borrowers also have requested the Issuing Banks to
issue Letters of Credit, in an aggregate face amount at any time outstanding not
in excess of $20,000,000, to be used by the Administrative Borrower and its
Wholly Owned Restricted Subsidiaries as provided herein;

 

WHEREAS, the Borrowers have agreed to secure all of their respective Obligations
by granting to the Collateral Agent and the Mortgage Trustee (as applicable),
for the benefit of the Secured Parties, a perfected lien on substantially all of
their respective assets, subject to certain agreed exceptions contained herein
and in the other Loan Documents;

 

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the
Borrowers hereunder and to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a perfected lien
on substantially all of their respective assets, subject to certain agreed
exceptions contained herein and in the other Loan Documents; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrowers, the
Swingline Lender is willing to extend such Swingline Loans to the Borrowers, and
the Issuing Banks are willing to issue Letters of Credit for the account of the
Borrowers, in each case on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Acceptable Flag Jurisdiction” shall mean such flag jurisdictions as are listed
on Schedule 1.01(c) or otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld).

 

“Acceptable Third Party Technical Managers” shall mean those third party
technical managers as are listed on Schedule 1.01(d).

 

“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition and all other payments (including related acquisition
fees, costs and expenses), directly or indirectly, by any Restricted Party in
exchange for, or as part of, or in connection with, a Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of a Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions or
repayments of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition) to be established in respect thereof by a Restricted Party.

 

 2 

 

 

“Additional Permitted Unsecured Debt” shall mean unsecured Indebtedness of the
Administrative Borrower, which may be (x) incurred on a joint and several
unsecured basis by the Co-Borrower and (y) guaranteed on an unsecured basis by
the Co-Borrower (if not a co-issuer thereof) and the Guarantors (other than as
provided in the last paragraph of Section 6.01), so long as (i) any such
Indebtedness does not mature earlier than 91 days after the Latest Maturity Date
in effect at the time of the incurrence or issuance of such Indebtedness,
(ii) such Indebtedness does not have any scheduled prepayment, amortization,
redemption, sinking fund or similar obligations prior to 91 days after such
Latest Maturity Date (other than customary offers to purchase upon a change of
control or asset sale), (iii) such Indebtedness otherwise contains terms and
conditions (excluding economic terms such as interest rate and redemption
premiums) which, taken as a whole, are not more restrictive on the
Administrative Borrower and its Restricted Subsidiaries in any material respect
than the terms and conditions of the Loan Documents as in effect at the time of
the incurrence or issuance thereof; provided, however, to the extent that such
Indebtedness includes any financial maintenance covenant (whether stated as a
covenant, default or otherwise) or a loan to value test in addition to, or more
restrictive than, those set forth in this Agreement, such financial covenant or
additional or more restrictive loan to value test shall be reasonably acceptable
to the Administrative Agent and also shall apply for the benefit of the Lenders
hereunder until such time as such Additional Permitted Unsecured Debt containing
such financial maintenance covenant or additional or more restrictive loan to
value test is paid in full and the Administrative Agent is authorized by the
Lenders to amend this Agreement to incorporate such terms (and any related
definitions) hereunder (provided that a certificate of a Responsible Officer of
the Administrative Borrower that is delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence or issuance of
such Additional Permitted Unsecured Debt, together with a reasonably detailed
description of the material terms and conditions of such Additional Permitted
Unsecured Debt or drafts of the documentation relating thereto, stating that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirements set forth in this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Administrative Borrower
of an objection (including a reasonable description of the basis upon which it
objects) within five Business Days after being notified of such determination by
the Administrative Borrower), and (iv) such Indebtedness is not guaranteed by
any person other than the Co-Borrower, a Subsidiary Guarantor (but otherwise
subject to the last paragraph of Section 6.01) or Holdings.

 

“Additional Permitted Unsecured Debt Documents” shall mean any indenture,
purchase agreement, note agreement, loan agreement or other agreement, document
or instrument (including any note or guarantee) issued or executed and delivered
with respect to any Additional Permitted Unsecured Debt.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1.00%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by 1 minus the Statutory Reserves (if
any) for such Eurodollar Borrowing for such Interest Period and (y) 1.00% per
annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Borrower” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Borrower Concentration Account” shall mean the Deposit Account
of the Administrative Borrower at JPMorgan Chase Bank, N.A. with account number
880312025 (and any replacement Deposit Account or Deposit Accounts in respect
thereof).

 

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied from time to time by the Administrative Agent.

 

 3 

 

 

“Advisors” shall mean legal counsel (including local and foreign counsel),
auditors, accountants, consultants, appraisers, engineers or other advisors.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that (x) for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns 15% or more
of any class of Equity Interests of the person specified and (ii) any person
that is an officer or director of the person specified and (y) for purposes of
this Agreement, Jefferies LLC and its Affiliates shall be deemed to be
Affiliates of Jefferies Finance LLC.

 

“Agent Fee Letter” shall mean the confidential Agent Fee Letter, dated May 30,
2017, between the Administrative Borrower and Jefferies Finance LLC.

 

“Agents” shall mean the Arrangers, the Bookrunners, the Administrative Agent,
the Collateral Agent and the Mortgage Trustee; and “Agent” shall mean any of
them, as the context may require.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1.00%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50%, (c) the Adjusted LIBOR Rate for an Interest Period of
one month, plus 1.00% and (d) 2.00% per annum. If the Administrative Agent shall
have reasonably determined that it is unable to ascertain the Federal Funds
Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate, the Federal Funds Effective Rate or the then applicable Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate,
the Federal Funds Effective Rate or the then applicable Adjusted LIBOR Rate,
respectively.

 

“Alternative Currency” shall mean, for Letters of Credit, Euros, Pounds Sterling
and any other currency agreed to by the Administrative Agent, each Issuing Bank
and the Administrative Borrower; provided that each such currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into Dollars and readily available in the London interbank
deposit market.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).

 

“Applicable Amortization Percentage” shall mean, for each fiscal quarter during
any period set forth below, with respect to the Initial Term Loans, the
percentage set forth opposite such period below:

 

Period  Applicable Amortization Percentage  September 30, 2017 – June 30, 2018
(or, if June 30, 2018 is not a Business Day, the first Business Day thereafter) 
 0.625% September 30, 2018 and thereafter   1.25%

 

 4 

 

 

“Applicable Margin” shall mean, for any day, with respect to (i) any Term Loan
that is an ABR Loan, 4.50% per annum, (ii) any Term Loan that is a Eurodollar
Loan, 5.50% per annum, (iii) any Revolving Loan that is an ABR Loan, 2.50% per
annum, (iv) any Revolving Loan that is a Eurodollar Loan, 3.50% per annum, and
(v) any Swingline Loan, 2.50% per annum.

 

“Approved Broker” shall mean any of Compass Maritime Services, H. Clarkson &
Co., Ltd., Charles B. Weber Company, Inc. or any other independent shipbroker to
be mutually agreed upon between the Administrative Agent and the Administrative
Borrower.

 

“Approved Classification Society” shall mean any classification society set
forth on Schedule 1.01(b) or otherwise approved by the Administrative Agent
(such approval not to be unreasonably withheld).

 

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 11.01(b).

 

“Approved Fund” shall mean, with respect to any Lender (including an Eligible
Assignee that becomes a Lender), any person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered, advised (in an investment advisory capacity)
or managed by (a) such Lender (or such Eligible Assignee), (b) an Affiliate of
such Lender (or such Eligible Assignee) or (c) an entity or an Affiliate of an
entity that administers, advises (in an investment advisory capacity) or manages
such Lender (or such Eligible Assignee).

 

“Arrangers” shall mean Jefferies Finance LLC and JPMorgan Chase Bank, N.A., as
joint lead arrangers for the credit facilities hereunder.

 

“Asset Sale” shall mean (a) any disposition of any property by any Restricted
Party and (b) any issuance or sale of any Equity Interests of any Restricted
Subsidiary of the Administrative Borrower, in each case, to any person other
than the Administrative Borrower or a Wholly Owned Restricted Subsidiary
thereof. Notwithstanding the foregoing, (a) an “Asset Sale” shall not
include any disposition of property by a Restricted Party permitted by, or
expressly referred to in, Section 6.06(a), 6.06(c), 6.06(e), 6.06(f), 6.06(g),
6.06(h), 6.06(i), 6.06(j), 6.06(k) or 6.06(l) and (b) an “Asset Sale” shall
include any sale by Holdings of Equity Interests of another person (subject to
the provisions of Section 6.21).

 

“Assignee Group” shall mean two or more Approved Funds administered, advised (in
an investment advisory capacity) or managed by the same investment advisor or
manager or by an Affiliate of such investment advisor or manager.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender, as assignor, and an assignee (with the consent of any party whose
consent is required pursuant to Section 11.04(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit A, or such other form
approved by the Administrative Agent.

 

 5 

 

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Administrative Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments (and substantially similar payments) during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

 

“Auction Manager” shall mean (i) Jefferies Finance LLC or an Affiliate of
Jefferies Finance LLC designated by it to the extent that Jefferies Finance LLC
or such Affiliate agrees to act as an Auction Manager in connection with a
Discounted Prepayment Offer or (ii) another investment bank of recognized
standing selected by the Administrative Borrower which shall have been engaged
by the Administrative Borrower to act as an Auction Manager in connection with a
Discounted Prepayment Offer.

 

“Auction Notice” shall mean an auction notice given by the Administrative
Borrower in accordance with the Auction Procedures with respect to a Discounted
Prepayment Offer.

 

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Prepayment Offers set forth in Exhibit G.

 

“Available Amount” shall mean, as of any date, an amount (which shall not be
less than zero), determined on a cumulative basis, equal to, without
duplication:

 

(a)          $10,000,000; plus

 

(b)          the Retained Excess Cash Flow Amount; plus

 

(c)          the cumulative amount of Net Cash Proceeds received after the
Closing Date that have been contributed as a capital contribution to Holdings or
otherwise received by Holdings in respect of the issuance of Qualified Capital
Stock by Holdings (in each case, solely to the extent that such Net Cash
Proceeds have been substantially contemporaneously contributed to the capital of
the Administrative Borrower), but excluding (x) any such sale or issuance by
Holdings of its Equity Interests upon exercise of any warrant or option to
directors, officers or employees of any Company or any Subsidiary thereof and
(y) any such amounts received from any Subsidiary or Joint Venture of Holdings;
provided that (in either case) such proceeds were not used to pay Dividends
pursuant to Section 6.08(f)(x); plus

 

(d)          to the extent not already reflected as a return of capital with
respect to such Investment, the aggregate amount of Dividends, profits, returns
or similar amounts actually received by the Administrative Borrower or any
Restricted Subsidiary in cash or Cash Equivalents on Investments previously made
pursuant to Section 6.04(o) using the Available Amount, but excluding the
aggregate amount of Dividends, profits, returns or similar amounts paid by any
Unrestricted Subsidiary to the Administrative Borrower or any Restricted
Subsidiary in respect of the payment of any tax liability of such Unrestricted
Subsidiary; plus

 

(e)          the aggregate amount received by the Administrative Borrower or any
Restricted Subsidiary thereof in cash or Cash Equivalents from any Dividend by
an Unrestricted Subsidiary, to the extent that the Investment corresponding to
the designation of such Subsidiary as an Unrestricted Subsidiary or any
subsequent Investment in such Unrestricted Subsidiary was made pursuant to
Section 6.04(o); minus

 

(f)          the cumulative amount used to make Permitted Acquisitions in
reliance on clause (xi)(II) of the definition of “Permitted Acquisition”
contained herein; minus

 

 6 

 

 

(g)          the cumulative amount of Investments made in reliance on
Section 6.04(o); minus

 

(h)          the cumulative amount of Dividends made in reliance on
Section 6.08(g); minus

 

(i)          the cumulative amount of Restricted Debt Payments made in reliance
on Section 6.11(a).

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product” shall mean transactions under Hedging Agreements extended to any
Borrower or a Subsidiary Guarantor by a Bank Product Provider.

 

“Bank Product Agreements” shall mean those agreements entered into from time to
time by any Borrower or Subsidiary Guarantor with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” shall mean (a) all Hedging Obligations pursuant to
Hedging Agreements entered into with one or more of the Bank Product Providers,
and (b) all amounts that the Administrative Agent or any Lender is obligated to
pay to a Bank Product Provider as a result of the Administrative Agent or such
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to any Borrower or any
Subsidiary Guarantor; provided that, in order for any item described in
clause (a) or (b) above, as applicable, to constitute “Bank Product
Obligations,” the applicable Bank Product must have been provided on or after
the Closing Date and the Administrative Agent shall have received a Bank Product
Provider Letter Agreement from the applicable Bank Product Provider (and
acknowledged by the Administrative Borrower) within 30 days after the date of
the provision of the applicable Bank Product to any Borrower or any Subsidiary
Guarantor.

 

“Bank Product Provider” shall mean any Agent, any Lender or any of their
respective Affiliates (or any person who at the time the respective Bank Product
Agreement was entered into by such person was an Agent, a Lender or an Affiliate
thereof); provided, however, that no such person shall constitute a Bank Product
Provider with respect to a Bank Product unless and until the Administrative
Agent shall have received a Bank Product Provider Letter Agreement from such
person with respect to the applicable Bank Product (and acknowledged by the
Administrative Borrower) within 30 days after the provision of such Bank Product
to any Borrower or Subsidiary Guarantor.

 

“Bank Product Provider Letter Agreement” shall mean a letter agreement
substantially in the form of Exhibit M, or in such other form reasonably
satisfactory to the Administrative Agent, duly executed by the applicable Bank
Product Provider, the applicable Borrower or Subsidiary Guarantor, the
Administrative Agent and, in any event, acknowledged by the Administrative
Borrower.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

 7 

 

 

“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as reasonably determined by the Administrative
Agent from time to time for purposes of providing quotations of prime lending
interest rates); each change in the Base Rate shall be effective on the date
such change is effective. The Base Rate is not necessarily the lowest rate
charged by any financial institution to its customers.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person, or if such
general partner does not have a board of managers or board of directors, the
functional equivalent of the foregoing, and (d) in any other case, the
functional equivalent of the foregoing.

 

“Bookrunners” shall mean the Arrangers and UBS Securities LLC, as joint
bookrunners for the credit facilities hereunder.

 

“Borrowers” shall mean, collectively, the Administrative Borrower and the
Co-Borrower; and “Borrower” shall mean any one of them.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit B, or such other form as mutually agreed to by the Administrative Agent
and the Administrative Borrower from time to time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law or other
governmental action to close; provided, however, that when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean, without duplication, (a) any expenditure for
any purchase or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Administrative Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, and (b) Capital Lease Obligations
and Synthetic Lease Obligations, but excluding (i) expenditures made in
connection with the replacement, substitution or restoration of property to the
extent made with the Net Cash Proceeds from Asset Sales or Casualty Events,
(ii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent of the
gross amount of such purchase price that is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time and
(iii) Permitted Acquisitions.

 

 8 

 

 

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person in
accordance with GAAP as in effect on the Closing Date, and the amount of such
obligations shall be the capitalized amount thereof (or the amount that would be
capitalized if such Synthetic Lease or other lease were accounted for as a
Capital Lease) determined in accordance with GAAP as in effect on the Closing
Date.

 

“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, liquidity requirements, the calculation of such person’s capital
or similar matters, or (ii) affecting the amount of capital required to be
obtained or maintained by such person or any person controlling such person
(including any direct or indirect holding company), or the manner in which such
person or any person controlling such person (including any direct or indirect
holding company), allocates capital to any of its contingent liabilities
(including letters of credit), advances, acceptances, commitments, assets or
liabilities.

 

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that the Borrowers shall have deposited with the Collateral Agent for
the benefit of the Secured Parties, an amount in cash equal to 103% of the LC
Exposure as at such date plus any accrued and unpaid interest thereon. “Cash
Collateralize” shall have the correlative meaning.

 

“Cash Equivalents” shall mean, as of any date of determination and as to any
person, any of the following: (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (b) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than one year from the date of acquisition by such person
and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) time deposits and certificates of
deposit of any Lender or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such person, (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any person meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities, (e) commercial paper issued by any person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, and in each case maturing not
more than one year after the date of acquisition by such person, (f) investments
in money market funds at least 90% of whose assets are comprised of securities
of the types described in clauses (a) through (e) above, and (g) in the case of
any Foreign Restricted Subsidiary only, instruments equivalent to those referred
to in clauses (a) through (f) above denominated in a foreign currency, which are
substantially equivalent in credit quality and tenor to those referred to above
and customarily used by businesses for short term cash management purposes in
any jurisdiction outside of the United States to the extent reasonably required
in connection with any business conducted by any Foreign Subsidiary organized in
such jurisdiction.

 

 9 

 

 

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind or the accretion or capitalization of interest as
principal and (b) items described in clause (c) or, other than to the extent
paid in cash or Cash Equivalents, clause (g) of the definition of “Consolidated
Interest Expense”.

 

“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Restricted
Party. “Casualty Event” shall include any taking of all or any part of any Real
Property, Vessel or Chartered Vessel of any Restricted Party or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Legal Requirement, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property, Vessel or Chartered Vessel of
any Restricted Party or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Control” shall mean the occurrence of any of the following:

 

(a)          Holdings at any time ceases to own directly 100% of the Equity
Interests of the Administrative Borrower or ceases to have the power to vote, or
direct the voting of, any such Equity Interests; or

 

(b)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that, for purposes of this clause, such person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of either (x) Voting Equity Interests of Holdings
representing 50% or more of the voting power of the total outstanding Voting
Equity Interests of Holdings or (y) 50% or more of the total economic interests
of the Equity Interests of Holdings (in either case, taking into account in the
numerator all such securities that such person or group has the right to acquire
(whether pursuant to an option right or otherwise) and taking into account in
the denominator all securities that any person has the right to acquire (whether
pursuant to an option right or otherwise)).

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty, (b) any change in any law, order, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 10 

 

 

“Charges” shall have the meaning assigned to such term in Section 11.13.

 

“Charter Contract Lien Restrictions” shall mean, subject to Section 5.16(h), any
provisions in a charter contract for a Vessel that prohibits or limits the
placing of a preferred ship mortgage or other Lien for the benefit of the
Collateral Agent on such Vessel.

 

“Chartered Vessels” shall mean the vessels demise chartered by the
Administrative Borrower or any of its Restricted Subsidiaries from a third
party. The Chartered Vessels as of the Closing Date are identified as such on
Schedule 1.01(a).

 

“Claims” shall have the meaning assigned to such term in Section 11.03(b).

 

“Class” shall mean the respective facility and commitments utilized in making
Loans hereunder, including (i) as of the Closing Date, (x) the Revolving Loans
and the Initial Term Loans made pursuant to Section 2.01 on such date and (y)
the Swingline Loans and (ii) additional Classes of Revolving Loans or Term Loans
that may be added after the Closing Date pursuant to Sections 2.20, 2.21 and
2.23.

 

“Closing Date” shall mean June 22, 2017.

 

“Co-Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean, collectively, all of the Collateral Vessels, the
Security Agreement Collateral, the Mortgaged Property and all other property of
whatever kind and nature, whether now existing or hereafter acquired, pledged or
purported to be pledged as collateral or otherwise subject to a security
interest or purported to be subject to a security interest under any Security
Document other than, in each case, the Excluded Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor collateral
agent pursuant to Article X (it being understood that, unless the context
expressly requires otherwise, the term “Collateral Agent” shall include the
Collateral Agent acting in its capacity as the Mortgage Trustee).

 

“Collateral Vessel” shall mean (i) initially, the Vessels identified on Schedule
1.01(a) and (ii) thereafter, (x) any additional Vessel acquired by a Borrower or
a Subsidiary Guarantor after the Closing Date (other than an Excluded Vessel)
and (y) any Vessel that ceases to be an Excluded Vessel after the Closing Date.

 

“Collateral Vessel Mortgage” shall mean a first preferred ship mortgage
substantially in the form of Exhibit P or such other form as may be reasonably
satisfactory to the Administrative Agent and the Administrative Borrower.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment (including an Extended Revolving Commitment and a Specified
Refinancing Revolving Commitment), Swingline Commitment or Term Commitment.

 

 11 

 

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 11.01(b).

 

“Companies” shall mean Holdings, the Co-Borrower, the Administrative Borrower
and its Restricted Subsidiaries; and “Company” shall mean any one of them.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Administrative Borrower substantially in the form of Exhibit C or such other
form as the Administrative Agent and the Administrative Borrower may agree to
from time to time.

 

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated May 2017 and relating to the Transactions.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Administrative Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Administrative Borrower and its Restricted Subsidiaries
(other than cash, Cash Equivalents and marketable securities) which may properly
be classified as current assets on a consolidated balance sheet of the
Administrative Borrower and its Restricted Subsidiaries in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Administrative Borrower and its Restricted
Subsidiaries which may properly be classified as current liabilities (other than
the current portion of any Loans or other long-term Indebtedness) on a
consolidated balance sheet of the Administrative Borrower and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Administrative Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (i) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and, with respect to the portion of Consolidated Net
Income attributable to any Restricted Subsidiary of the Administrative Borrower,
only if a corresponding amount of cash would be permitted to be distributed to
the Administrative Borrower by such Restricted Subsidiary by operation of the
terms of its Organizational Documents and all agreements, instruments, Orders
and other Legal Requirements applicable to such Restricted Subsidiary or its
equityholders during such period):

 

(a)          Consolidated Interest Expense for such period;

 

(b)          Consolidated Amortization Expense for such period;

 

 12 

 

 

(c)          Consolidated Depreciation Expense for such period;

 

(d)          Consolidated Tax Expense for such period;

 

(e)          non-recurring transaction costs and expenses (including legal,
accounting, tax and appraisal and collateral field exam costs and expenses)
incurred, prior to, or within 135 days following, the Closing Date, in
connection with the Transactions during such period;

 

(f)          extraordinary losses or charges for such period;

 

(g)          the aggregate amount of all other non-cash charges reducing
Consolidated Net Income during such period (including (x) any write-down,
write-off or impairment of assets (other than current assets) and (y) non-cash
stock based compensation expense, but excluding the amortization of a prepaid
cash item that was paid in a prior period);

 

(h)          non-recurring fees and expenses incurred during such period in
connection with any Permitted Acquisition or incurrence or issuance of
Indebtedness (other than intercompany Indebtedness);

 

(i)          non-recurring cash charges incurred during such period in respect
of restructurings, business process optimizations, headcount reductions or other
similar actions, including severance charges in respect of employee terminations
and related employee replacement costs;

 

(j)          to the extent actually reimbursed in cash to the Administrative
Borrower or any Restricted Subsidiary thereof, expenses incurred during such
period to the extent covered by indemnification provisions in any agreement in
connection with a Permitted Acquisition;

 

(k)          to the extent covered by insurance and actually reimbursed in cash
to the Administrative Borrower or any Restricted Subsidiary thereof, expenses
incurred during such period with respect to liability or Casualty Events or
business interruption;

 

(l)          other non-recurring charges incurred during such period in an
aggregate amount not to exceed $10,000,000; and

 

(m)          to the extent that any Holdings Specified Expenses would have been
added back to Consolidated EBITDA pursuant to clauses (i)(a) through (l) above
had such charge, tax or expense been incurred directly by the Administrative
Borrower, such Holdings Specified Expenses.

 

(ii) subtracting therefrom, without duplication,

 

(a)          the aggregate amount of all non-cash income increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period;

 

(b)          any extraordinary income or gains for such period;

 

(c)          any gains on extinguishment of debt (including as a result of the
acquisition of any Term Loans by the Administrative Borrower or any of its
Subsidiaries); and

 

 13 

 

 

(d)          the aggregate amount of any cash payments or cash charges during
such period on account of any non-cash charges that were added back to
Consolidated EBITDA in a prior period pursuant to clause (i)(g) above.

 

Notwithstanding anything to the contrary contained herein, for the purpose of
calculating the Total Secured Leverage Ratio and the Total Leverage Ratio for
any period that includes the fiscal quarters of the Administrative Borrower
ended on June 30, 2016, September 30, 2016, December 31, 2016 and March 31,
2017, (i) Consolidated EBITDA for the fiscal quarter ended on June 30, 2016
shall be deemed to be $62,338,000, (iii) Consolidated EBITDA for the fiscal
quarter ended on September 30, 2016 shall be deemed to be $37,114,000, (iv)
Consolidated EBITDA for the fiscal quarter ended on December 31, 2016 shall be
deemed to be $37,514,000, and (v) Consolidated EBITDA for the fiscal quarter
ended on March 31, 2017 shall be deemed to be $46,387,000.

 

“Consolidated Indebtedness” shall mean, as at any date, an amount equal to the
sum of, without duplication, (i) the aggregate principal amount of all
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries on
such date (to the extent such Indebtedness would be included on a balance sheet
prepared in accordance with GAAP) consisting only of Indebtedness for borrowed
money and obligations in respect of Capital Lease Obligations, (ii) the
aggregate principal amount of all debt obligations of the Administrative
Borrower and its Restricted Subsidiaries evidenced by bonds, debentures, notes,
loan agreements or similar instruments (other than performance, surety or
similar bonds to the extent not otherwise included in clause (i) above),
(iii) the aggregate amount of unreimbursed drawings in respect of letters of
credit (or similar facilities) issued for the account of the Administrative
Borrower or any of its Restricted Subsidiaries, (iv) the aggregate principal
amount of all Pool Financing Indebtedness of the Administrative Borrower or any
of its Restricted Subsidiaries (whether such Pool Financing Indebtedness is a
several or joint and several obligation of the Administrative Borrower or any
such Restricted Subsidiary and whether the obligations of the Administrative
Borrower or any such Restricted Subsidiary are directly to the lender thereof,
the respective Pool Operator or otherwise) and (v) the aggregate amount of all
Contingent Obligations of the Administrative Borrower and its Restricted
Subsidiaries in respect of Indebtedness of third persons of the type described
in preceding clauses (i) through (iv), in each case calculated on a consolidated
basis for the Administrative Borrower and its Restricted Subsidiaries.

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Administrative Borrower and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

 

(a)          imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Administrative Borrower and its Restricted Subsidiaries for
such period;

 

(b)          commissions, discounts and other fees and charges owed by the
Administrative Borrower or any of its Restricted Subsidiaries with respect to
letters of credit securing financial obligations, bankers’ acceptance financing,
receivables financings and similar credit transactions for such period;

 

(c)          amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Administrative Borrower or any
of its Restricted Subsidiaries for such period;

 

(d)          cash contributions to any employee stock ownership plan or similar
trust made by the Administrative Borrower or any of its Restricted Subsidiaries
to the extent such contributions are used by such plan or trust to pay interest
or fees to any person (other than the Administrative Borrower or any of its
Wholly Owned Restricted Subsidiaries) in connection with Indebtedness incurred
by such plan or trust for such period;

 

 14 

 

 

(e)          all interest paid or payable with respect to discontinued
operations of the Administrative Borrower or any of its Restricted Subsidiaries
for such period;

 

(f)          the interest portion of any payment obligations of the
Administrative Borrower or any of its Restricted Subsidiaries for such period
deferred for payment at any future time, whether or not such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness and/or
Contingent Obligations, “earn-outs” and other agreements to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any person or business; and

 

(g)          all interest on any Indebtedness of the Administrative Borrower or
any of its Restricted Subsidiaries of the type described in clause (e) or (j) of
the definition of “Indebtedness” contained herein for such period;

 

provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Administrative Borrower and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP
(after deduction for minority interests and adjusted to reflect any Holdings
Specified Expenses during such period as though such Holdings Specified Expenses
had been incurred directly by the Administrative Borrower and such Holdings
Specified Expenses would have been included in the calculation of the net income
(or loss) of the Administrative Borrower for such period); provided that there
shall be excluded from such net income (to the extent otherwise included
therein), without duplication:

 

(a)          the net income (or loss) for such period of any person (other than
the Administrative Borrower) that is not a Restricted Subsidiary of the
Administrative Borrower (including any Unrestricted Subsidiary) or that is
accounted for by the equity method of accounting, except to the extent that cash
in an amount equal to any such income has actually been received by the
Administrative Borrower or (subject to clause (b) below) any of its Restricted
Subsidiaries from such person during such period;

 

(b)          the net income of any Restricted Subsidiary of the Administrative
Borrower during such period to the extent that the declaration and/or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
is not permitted by operation of the terms of its Organizational Documents or
any agreement (other than any Loan Document), instrument, Order or other Legal
Requirement applicable to that Restricted Subsidiary or its equityholders during
such period, except that the Administrative Borrower’s equity in the net loss of
any such Restricted Subsidiary for such period shall be included in determining
Consolidated Net Income; and

 

(c)          except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any person accrued prior to the date it
becomes a Restricted Subsidiary of the Administrative Borrower or all or
substantially all of the property of such person is acquired by the
Administrative Borrower or any of its Restricted Subsidiaries.

 

 15 

 

 

“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of Consolidated Indebtedness that, as of such date, is
secured by a Lien on any asset or property of the Administrative Borrower or any
of its Restricted Subsidiaries.

 

“Consolidated Tax Expense” shall mean, for any period, the sum of, without
duplication, (i) the tax expense (including federal, state, local and foreign
income taxes) of the Administrative Borrower and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP and
(ii) the aggregate amount of all Permitted Tax Distributions made during such
period.

 

“Consolidated Total Assets” shall mean, at any date of determination, the net
book value of all assets of the Administrative Borrower and its Restricted
Subsidiaries (or, for purposes of Sections 3.07(d)(ii) and 5.17, all of its
Subsidiaries) determined on a consolidated basis in accordance with GAAP on such
date; provided that, except for purposes of Sections 3.07(d)(ii) and 5.17, the
net book value attributable to any Unrestricted Subsidiaries shall be excluded.

 

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing any Indebtedness,
leases or other obligations (including dividends on Disqualified Capital Stock)
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation agreement,
understanding or arrangement of such person, whether or not contingent: (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
net equity, liquidity, level of income, cash flow or solvency of the primary
obligor; (c) to purchase or lease property, securities or services primarily for
the purpose of assuring the primary obligor of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation;
(d) with respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement or equivalent obligation arises (which
reimbursement obligation shall constitute a primary obligation); or (e)
otherwise to assure or hold harmless the primary obligor of any such primary
obligation against the payment of such primary obligation; provided, however,
that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
product warranties given in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten enforceable agreement, evidencing such Contingent
Obligation) or, if not stated or determinable, the amount that can reasonably be
expected to become an actual or matured liability in respect thereof (assuming
such person is required to perform thereunder) as determined by such person in
good faith.

 

“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

 16 

 

 

“Controlled Account” shall mean each Specified Account that is not a
Non-Controlled Account (it being understood and agreed that the Administrative
Borrower Concentration Account shall at all times be deemed to be a Controlled
Account).

 

“Corrective Extension Amendment” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or an amendment or other modification to increase
the amount, of any then existing Letter of Credit, by an Issuing Bank.

 

“Debt Issuance” shall mean the incurrence by any Restricted Party of any
Indebtedness after the Closing Date (other than as permitted by Section 6.01).

 

“Debt Service” shall mean, for any period, the sum of (i) Cash Interest Expense
for such period plus (ii) scheduled principal amortization of all Indebtedness
(including the principal component of Capital Lease Obligations) of the
Administrative Borrower and its Restricted Subsidiaries for such period.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).

 

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

 

“Defaulted Loans” shall have the meaning assigned to such term in
Section 2.16(c).

 

 17 

 

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same (unless the subject of a good faith dispute
between the Administrative Borrower and such Lender related hereto), (b)
notified the Administrative Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after written
request by the Administrative Agent or the Administrative Borrower, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans (unless the subject of a good faith dispute between
the Administrative Borrower and such Lender); provided, that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or the Administrative Borrower, (d)
otherwise failed to pay over to the Administrative Borrower, the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due (unless the subject
of a good faith dispute), or (e) at any time after the Closing Date (i) been (or
has a parent company that has been) adjudicated as, or determined by any
Governmental Authority having regulatory authority over such person or its
properties or assets to be, insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment unless, in the case of any
Lender referred to in this clause (e), the Administrative Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder, or (iii) become
the subject of a Bail-In Action. For the avoidance of doubt, a Lender shall not
be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority; provided, that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to an SPC pursuant to Section
11.04(h). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination by the Administrative Agent to the Administrative
Borrower and each other. In no event shall the reallocation of funding
obligations provided for in Section 2.16(c) as a result of a Lender being a
Defaulting Lender nor the performance by non-Defaulting Lenders of such
reallocated funding obligations by themselves cause the relevant Defaulting
Lender to become a non-Defaulting Lender.

 

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

 

“Deposit Account Bank” shall mean a financial institution with whom a Deposit
Account is maintained.

 

“Deposit Account Control Agreement” shall mean a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent and the relevant Deposit Account Bank
(or, with respect to any Deposit Accounts located outside of the United States,
customary security arrangements in the applicable jurisdictions for perfecting a
security interest in such Deposit Accounts and the assets deposited therein or
credited thereto).

 

“Discounted Prepayment Offer” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Disposition” or “disposition” shall mean, with respect to any property, any
conveyance, sale, lease, sublease, assignment, transfer or other disposition of
such property (including (i) by way of merger or consolidation, (ii) any Sale
and Leaseback Transaction and (iii) any Synthetic Lease).

 

 18 

 

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the 91st day after the
Latest Maturity Date in effect at the time of the issuance of such Disqualified
Capital Stock, (b) is convertible into or exchangeable or exercisable (unless at
the sole option of the issuer thereof) for (i) debt securities or other
indebtedness or (ii) any Equity Interests referred to in clause (a) above, in
each case at any time on or prior to the date that is 91 days after the Latest
Maturity Date in effect at the time of the issuance of such Disqualified Capital
Stock, or (c) contains any repurchase or payment obligation which may come into
effect prior to the date that is 91 days after such Latest Maturity Date. For
the avoidance of doubt, any Equity Interest that may or shall be repurchased or
redeemed (but only to the extent permitted hereunder at such time) from
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Company,
upon their death, disability, retirement, severance or termination of employment
or service shall not be deemed to be “Disqualified Capital Stock” for such
reason alone.

 

“Disqualified Institutions” shall mean those persons (including any such
person’s Affiliates that are clearly identifiable solely on the basis of such
Affiliates’ names) identified by the Administrative Borrower to the
Administrative Agent in writing from time to time to the extent such person is
identified by name and is directly engaged in substantially similar business
operations as the Administrative Borrower or any of its Restricted Subsidiaries
(in each case, other than a bona fide debt fund or an investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course), which
designations (x) shall not apply retroactively to disqualify any persons that
have previously acquired an assignment or participation interest in the Loans or
the Commitments and (y) shall be effective on the third Business Days after
delivery to the Administrative Agent of any such written notice by the
Administrative Borrower.

 

“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of or otherwise reserving any funds
for the foregoing purposes.

 

“Dollar Amount” shall mean, at any time, with respect to any Letter of Credit
(and any related LC Exposure), (A) if denominated in Dollars, the amount thereof
and (B) if denominated in any Alternative Currency, the amount thereof converted
to Dollars in accordance with Sections 1.07, 2.18(e) and 2.18(m).

 

“Dollars” or “$” shall mean lawful money of the United States.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 19 

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any tranche of term loans (including the
Term Loans), the effective yield on such tranche of term loans, as reasonably
determined by the Administrative Agent, taking into account the applicable
interest rate margins, interest rate benchmark floors and all fees, including
recurring, up-front or similar fees or original issue discount (amortized over
four years following the date of incurrence thereof; provided, that if the
stated maturity date of a new tranche of term loans is less than four years from
the date of determination, then the “Effective Yield” for such tranche of term
loans shall be determined using an assumed amortization period equal to the
actual remaining life to maturity of such tranche) payable generally to the
lenders making such tranche of term loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the lenders thereunder.

 

“Eligible Assignee” shall mean any person that meets the requirements to be an
assignee under Section 11.04(b) (subject to such consents, if any, as may be
required under Section 11.04(b)) but, in any event, excluding Disqualified
Institutions.

 

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or at any time during which the applicable
statute of limitations remains open was, maintained or contributed to by any
Company or any of its ERISA Affiliates, other than a Multiemployer Plan. For the
avoidance of doubt, the definition of “Employee Benefit Plan” does not include
Non-U.S. Plans.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“Engagement Letter” shall mean the Engagement Letter, dated May 30, 2017 (as
amended, modified or supplemented prior to the Closing Date (including pursuant
to any joinder of “Additional Agents” thereunder)), among the Administrative
Borrower, the Arrangers and the Bookrunners.

 

“Environment” shall mean air, land, soil, surface waters, ground waters, stream
and river sediments.

 

“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit
or proceeding alleging or asserting liability or obligations under Environmental
Law, including liability or obligation for investigation, assessment,
remediation, removal, cleanup, response, corrective action, monitoring,
post-remedial or post-closure studies, investigations, operations and
maintenance, injury, damage, destruction or loss to natural resources, personal
injury, wrongful death, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release of Hazardous Material in, on, into or from the Environment at
any location or from any Vessel or Chartered Vessel or (ii) any violation of or
non-compliance with Environmental Law.

 

“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to the Environment, the Release or threatened Release of
Hazardous Material, exposure to Hazardous Materials, natural resource damages,
or occupational safety or health.

 

 20 

 

 

“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests, and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

 

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Closing Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Holdings or (ii) any contribution to the capital
of Holdings; provided, however, that an Equity Issuance shall not include any
issuance of Disqualified Capital Stock or Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code (and, for purposes of
Section 302 of ERISA and each “applicable section” under Section 414(t)(2) of
the Code, under Section 414(b), (c), (m) or (o) of the Code), or under
Section 4001 of ERISA.

 

“ERISA Event” shall mean: (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan for which the requirement to provide notice to the
PBGC has not been waived; (b) the failure to meet the minimum funding standard
of Section 412 or 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any Company or any of its ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan, in any case, resulting in liability to any Company or any of its ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan under Section 4042 of ERISA,
or the occurrence of any event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any Company or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of any Company or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan which withdrawal would
reasonably be expected to result in liability to any Company or any of its ERISA
Affiliates, or the receipt by any Company or any of its ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (h) the imposition of a
Lien pursuant to Section 430(k) of the Code or pursuant to ERISA with respect to
any Pension Plan or a violation of Section 436 of the Code; or (i) the
occurrence of a non-exempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would reasonably be
expected to result in liability to any Company or any of its ERISA Affiliates.

 

 21 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

 

“Euro” shall mean the single currency of the participating member states as
described in any EMU Legislation.

 

“Eurodollar Borrowing” shall mean a Eurodollar Revolving Borrowing or a
Eurodollar Term Borrowing.

 

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

 

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Eurodollar Term Borrowing” shall mean a Borrowing comprised of Eurodollar Term
Loans.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the difference
(if positive) of:

 

(a)         the sum, without duplication, of:

 

(i)          Consolidated EBITDA for such Excess Cash Flow Period;

 

(ii)         cash items of income (including cash gains) during such Excess Cash
Flow Period not included in calculating Consolidated EBITDA (other than cash
items of income (including cash gains) to the extent arising from any Asset Sale
permitted hereunder or any Casualty Event, in each case, so long as the Net Cash
Proceeds received therefrom are applied and/or reinvested pursuant to Section
2.10(b)(vi));

 

(iii)        the decrease, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period;

 

(iv)        the amount of any refund received in cash during such Excess Cash
Flow Period on account of cash taxes (including penalties and interest) paid in
any prior Excess Cash Flow Period to the extent deducted from Excess Cash Flow
in any prior Excess Cash Flow Period pursuant to clause (b)(i) below and,
without duplication, the reversal, during such Excess Cash Flow Period, of any
reserve established pursuant to clause (b)(i) below; and

 

 22 

 

 

(v)         the amount of any FSO JV Debt Dividend received during such Excess
Cash Flow Period; minus

 

(b)         the sum, without duplication, of:

 

(i)          the amount of any cash Consolidated Tax Expense paid or payable by
the Administrative Borrower and its Restricted Subsidiaries with respect to such
Excess Cash Flow Period and for which, to the extent required under GAAP,
reserves have been established;

 

(ii)         the amount of any Permitted Tax Distributions paid in cash during
such Excess Cash Flow Period;

 

(iii)        the amount of Debt Service for such Excess Cash Flow Period;

 

(iv)        amounts actually paid and applied to the permanent repayments and
prepayments of principal of Indebtedness (other than Loans or in connection with
the Refinancing) made by the Administrative Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period but only to the extent that (A)
(i) such repayments and prepayments by their terms cannot be reborrowed or
redrawn, and (ii) such repayments and prepayments do not occur in connection
with a refinancing of all or a portion of such Indebtedness, and (B) the amounts
used to make such payments are funded from Internally Generated Funds (other
than on reliance on the use of the Available Amount (other than clause (a) of
the definition thereof));

 

(v)         the sum of (i) Capital Expenditures made in cash during such Excess
Cash Flow Period, to the extent funded from Internally Generated Funds, and (ii)
cash consideration paid during such Excess Cash Flow Period to make Permitted
Acquisitions to the extent funded from Internally Generated Funds (other than on
reliance on the use of the Available Amount (other than clause (a) of the
definition thereof));

 

(vi)        the increase, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period;

 

(vii)       cash items of expense (including cash losses) during such Excess
Cash Flow Period not deducted in calculating Consolidated EBITDA; and

 

(viii)      the aggregate amount of Investments made pursuant to Sections
6.04(m) and (n) (other than to the extent made in a Restricted Subsidiary of the
Administrative Borrower) and the aggregate amount of Dividends paid pursuant to
Section 6.08(h), in each case, to the extent made or paid during the respective
Excess Cash Flow Period with Internally Generated Funds.

 

“Excess Cash Flow Period” shall mean (i) the period commencing on (and
including) April 1, 2017 through and including December 31, 2017 and (ii) each
fiscal year of the Administrative Borrower thereafter.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 23 

 

 

“Exchange Rate” shall mean and refer to the rate determined by the applicable
Issuing Bank to be the rate quoted by the person acting in such capacity as the
spot rate for the purchase by such person of such currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that such Issuing Bank may obtain such spot rate
from another financial institution designated by such Issuing Bank if the person
acting in such capacity so elects; and provided further that such Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Exchange Rate Reset Date” shall have the meaning assigned to such term in
Section 2.18(m).

 

“Excluded Account” shall mean any Deposit Account or Securities Account (a) (i)
to secure corporate credit card obligations of the Administrative Borrower or
any of its Restricted Subsidiaries or (ii) to secure operating lease obligations
of the Administrative Borrower or any of its Restricted Subsidiaries, in each
case, in the ordinary course of business and solely to the extent that (x) the
granting of a security interest in any such Deposit Account or Securities
Account is prohibited by, or constitutes a violation or breach of, a restriction
pursuant to the applicable contract governing the respective credit card or
lease obligations and (y) the only proceeds held in such Deposit Account or
Securities Account are used for the purposes set forth in preceding clause (i)
or (ii), as applicable, or (b) that is identified as such on Schedule 3.27 as
being maintained, and for so long as it remains maintained, by any Borrower or
Subsidiary Guarantor in the ordinary course of business as agent or
administrator exclusively for any pool arrangement with third parties so long as
the proceeds held in (or credited to) such Deposit Accounts or Securities
Accounts are distributed promptly pursuant to the rules of the relevant pool
arrangement to such Borrower, Subsidiary Guarantor and third parties.

 

 24 

 

 

“Excluded Collateral” shall mean: (i) any contract, instrument, license or other
agreement to which any Loan Party is a party, any of its rights or interests
thereunder, or any assets subject thereto, the granting of a security interest
in which is prohibited by, or constitutes a violation or breach of a restriction
pursuant to applicable Legal Requirements or the respective contract,
instrument, license or other agreement (including any requirement to obtain the
consent of any Governmental Authority or third party (other than Holdings or any
of its Subsidiaries or Controlled Affiliates)), in each case, only for so long
as the grant of such security interest shall constitute or result in (x) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Loan Party therein or (y) a breach or termination pursuant to the terms of,
or a default under, any such contract, instrument, license, property rights or
other agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant or any other applicable Legal Requirement (including the Bankruptcy
Code) or principles of equity); provided, however, that such security interest
shall attach immediately and automatically at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied or any such
consent has been obtained; and provided, further, that, to the extent severable,
shall attach immediately to any portion of such contract, instrument, license or
other agreement or any rights or interests thereunder or any assets subject
thereto that does not result in any of the consequences specified in preceding
clause (x) or (y) including any proceeds and receivables of any such contract,
instrument, license or other agreement or any rights or interests thereunder or
any assets subject thereto; (ii) any Margin Stock; (iii) any Equity Interests
in, and assets of, any Joint Ventures or non-Wholly Owned Subsidiaries to the
extent the pledge thereof would (A) violate or breach the terms of, or require
the consent of any third party (other than Holdings or any of its Subsidiaries
or Controlled Affiliates) pursuant to, any shareholder, joint venture or similar
arrangements relating to such Joint Venture or non-Wholly Owned Subsidiary,
except to the extent that any such consent has been obtained, or (B) result
(including following any exercise of remedies) in a change in control,
repurchase obligation or other materially adverse consequence to any of the Loan
Parties; (iv) any property subject to a Lien securing Purchase Money Obligations
permitted hereunder to the extent that a grant of a security interest therein
would violate the terms of such Indebtedness, other than proceeds and
receivables thereof; (v) any United States  “intent to use” trademark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. Section
1051, prior to the accepted filing of a “Statement of Use” and issuance of a
“Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or an
accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act and any other Intellectual Property in any
jurisdiction where the grant of a Lien thereon would cause the invalidation or
abandonment of such Intellectual Property under applicable law; (vi) assets to
the extent a security interest in such assets would result in a material adverse
tax consequence to the Administrative Borrower, as reasonably determined by the
Administrative Borrower in consultation with  the  Administrative Agent; (vii)
assets as to which the costs of obtaining and/or perfecting such security
interest are excessive in relation to the practical benefit of the security to
be afforded thereby (as reasonably determined by the Administrative Borrower and
the Administrative Agent); (viii) assets owned by a Subsidiary Guarantor after
release of the Subsidiary Guarantor from its Guarantee pursuant to the Loan
Documents; (ix) any Equity Interests of an SPV Buyer and any property of an SPV
Buyer or Vessel Holding Person, in each case, to the extent that (and only for
so long as) such Equity Interests or property have been pledged as collateral
pursuant to Section 6.02(y); (x) any leasehold interests in Real Property; (xi)
any Excluded Accounts; (xii) motor vehicles, aircraft and other assets subject
to certificates of title (other than Vessels) to the extent that a Lien on such
assets cannot be perfected solely by the filing of a financing statement; (xiii)
commercial tort claims with respect to claimed damages of less than $2,500,000;
(xiv) letter of credit rights (other than to the extent consisting of supporting
obligations that can be perfected solely by the filing of a financing
statement); (xv) any Equity Interests in any Unrestricted Subsidiary; and (xvi)
Pool Financing Receivables and any proceeds thereof that are the subject of a
Lien incurred under a Pool Financing (for so long as such Lien remains in
effect); provided, however, it is understood and agreed that (x) to the extent
any consent of a third party (that is not Holdings or any of its Subsidiaries or
Controlled Affiliates) is required by the terms of any charter to a third party
with respect to any Vessel that will comprise Collateral in order for a Loan
Party to grant a Collateral Vessel Mortgage on such Vessel, such Loan Party
shall use its commercially reasonable efforts to promptly obtain such consent in
coordination with the Administrative Agent and (y) to the extent that any asset
or property (including a Vessel) that is owned by a Loan Party ceases to be
Excluded Collateral because none of the applicable exclusions set forth above
continue to apply to such asset or property, such asset or property shall
thereafter constitute Collateral and the applicable Loan Party shall take all
such actions as may be required by the Loan Documents to grant a perfected
security interest therein to the Collateral Agent for the benefit of the Secured
Parties.

 

“Excluded Subsidiary” shall mean (a) any Immaterial Subsidiary, (b) any
Subsidiary that is not a Wholly Owned Subsidiary, (c) any Subsidiary that is
prohibited by any applicable Legal Requirement of any Governmental Authority or
by any contractual obligation existing on the Closing Date (or, if later, the
date it became a Restricted Subsidiary so long as such contractual obligation
was existing prior to becoming a Restricted Subsidiary and was not entered into
in contemplation thereof and only applies to such Restricted Subsidiary) from
guaranteeing the Obligations or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Guarantee
unless such consent, approval, license or authorization has been received, (d)
any SPV Buyer that has incurred Indebtedness pursuant to Section 6.01(q) and its
Vessel Holding Persons (if any), but only so long as such Indebtedness remains
outstanding and (e) any Unrestricted Subsidiary; provided, that (i) any
Subsidiary of Holdings that provides a guarantee or is otherwise an obligor in
respect of the obligations under the Additional Permitted Unsecured Debt
Documents shall be required to be a Subsidiary Guarantor hereunder and (ii) in
no event shall any Borrower constitute an Excluded Subsidiary.

 

 25 

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation incurred after the Closing Date if, and to the extent that, all or a
portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Swap Obligation but for
such Guarantor’s failure to constitute an “eligible contract participant” at
such time. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
applicable Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

 

“Excluded Taxes” shall mean, with respect to a Recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes and backup withholding taxes imposed on (or measured by) its net
income (i) by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, including (for the avoidance of doubt) U.S. federal income tax
imposed on the net income of a Foreign Lender as a result of such Foreign Lender
engaging in a trade or business in the United States; (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.16), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.15 (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax under this clause (b)); (c)
taxes imposed as a result of a Foreign Lender’s failure to comply with
Section 2.15(f); (d) branch profits taxes imposed by any jurisdiction described
in clause (a) above; (e) any U.S. federal withholding taxes imposed under FATCA;
and (f) any U.S. federal withholding taxes imposed as a result of such Foreign
Lender’s failure to comply with Section 2.15(g).

 

“Excluded Vessel” shall mean any Vessel owned by a Loan Party that constitutes
Excluded Collateral.  The Excluded Vessels as of the Closing Date are identified
as such on Schedule 1.01(a), which Schedule also sets forth the basis for each
such Vessel being an Excluded Vessel.

 

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

 

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of August 5, 2014 (as amended, supplemented or otherwise modified prior to the
Closing Date), by and among Holdings, the Borrowers, Jefferies Finance LLC, as
administrative agent and the other parties party thereto.

 

 26 

 

 

“Extended Revolving Commitments” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extending Revolving Lender” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extending Term Lender” shall have the meaning assigned to such term in Section
2.20(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.20(a).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.20(d).

 

“Extension Election” shall have the meaning assigned to such term in
Section 2.20(c).

 

“Extension Request” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined (x) in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Administrative
Borrower, or the Subsidiary of the Administrative Borrower selling such asset or
(y) in the case of Collateral Vessels and the FSO JV Equity Interests for
purposes of calculating the Loan to Value Test, by the most recent applicable
appraisal that has been delivered to the Administrative Agent pursuant to the
terms hereof (subject, in the case of the FSO JV Equity Interests, to any
adjustments pursuant to clause (b) below); provided, however, in the case of the
FSO JV Equity Interests, (a) prior to the earlier to occur of (i) the first
appraisal delivered to the Administrative Agent pursuant to the terms hereof and
(ii) the date on which the Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 5.01(f)(ii)(x) for the fiscal year
ending December 31, 2017 (and subject to any adjustments pursuant to clause (b)
below), the Fair Market Value of the FSO JV Equity Interests shall be deemed to
be $250,000,000 and (b) upon the occurrence or consummation of any condition,
event or transaction (or one or more related conditions, events or transactions)
(such as, but not limited to, any sale or other disposition by any FSO JV of any
asset, any casualty or condemnation event affecting any asset of any FSO JV, any
incurrence of any Indebtedness by any FSO JV or the incurrence by, or imposition
of any liability on, any FSO JV) that could, in the good faith judgment of the
Administrative Borrower (in consultation with the Administrative Agent), impact
the Fair Market Value of the FSO JV Equity Interests by 10% or more, the
Administrative Borrower shall, promptly after the occurrence or consummation of
such condition, event or transaction (or series of related conditions, events or
transactions), provide the Administrative Agent with an updated valuation of the
Fair Market Value of the FSO JV Equity Interests (in form and detail reasonably
satisfactory to the Administrative Agent) and at such time, the Fair Market
Value of the FSO JV Equity Interests shall be automatically adjusted to reflect
such updated valuation until such time as a new appraisal is delivered to the
Administrative Agent in accordance with the terms hereof.

 

 27 

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (and related legislation or official administrative guidance)
implementing the foregoing.

 

“FCPA” shall have the meaning assigned to such term in Section 3.22(d).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1.00%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in
Section 2.05.

 

“Financial Officer” of any person shall mean any of the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such person.

 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is (a) the most
senior Lien to which such Collateral is subject (subject only to non-consensual
Permitted Liens that arise under any Legal Requirement), or (b) a Collateral
Vessel Mortgage duly recorded or registered in accordance with the laws of the
applicable Acceptable Flag Jurisdiction in which such Collateral Vessel is
registered covering a Collateral Vessel (subject only to Permitted Collateral
Vessel Liens which may, under applicable law, be entitled to priority over such
Collateral Vessel Mortgage).

 

“Flood Laws” shall mean, collectively, (a) the National Flood Insurance Act of
1968, (b)  the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (d) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statue thereto
and (e) the Biggert-Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto and any and all official
rulings and interpretation thereunder or thereof.

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

 28 

 

 

“Foreign Restricted Subsidiary” shall mean any Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.

 

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

“FSO JV” shall mean each of TI Africa Limited and TI Asia Limited, in each case,
a limited corporation formed under the laws of Hong Kong.

 

“FSO JV Debt Dividend” shall have the meaning assigned to such term in
Section 6.02.

 

“FSO JV Equity Interests” shall mean the Equity Interests of an FSO JV to the
extent owned by an FSO Parent, (a) the Fair Market Value of which Equity
Interests owned by an FSO Parent have been appraised through an appraisal in
form, scope and methodology, and by an independent third party appraiser, in
either case, reasonably satisfactory to the Administrative Agent not less than
once during each fiscal year of the Administrative Borrower (or more frequently
as may be requested by the Administrative Agent at any time an Event of Default
has occurred and is continuing) (but otherwise subject to the proviso to the
definition of “Fair Market Value” contained herein) and (b) either (i) such
Equity Interests have been pledged by the applicable FSO Parent as Collateral to
secure the Secured Obligations under the Loan Documents or (ii) the Equity
Interests of such FSO JV’s FSO Parent have been pledged by its direct parent
company as Collateral to secure the Secured Obligations under the Loan Documents
and such FSO Parent has no Indebtedness other than Indebtedness permitted
pursuant to the last paragraph of Section 6.01. Each such appraisal shall be
addressed to the Administrative Agent and upon which the Administrative Agent,
the Collateral Agent and the Lenders are expressly permitted to rely and shall
have been delivered to the Administrative Agent.

 

“FSO JV Net Debt Proceeds” shall mean the cash proceeds received by an FSO JV
from the incurrence of Indebtedness by it after the Closing Date, net of (i) the
repayment of any Indebtedness of such FSO JV with the cash proceeds therefrom
and (ii) reasonable and customary fees, commissions, costs and expenses incurred
in connection therewith.

 

“FSO Parent” shall mean a direct or indirect Wholly Owned Subsidiary of the
Administrative Borrower that is a Subsidiary Guarantor and directly owns FSO JV
Equity Interests (it being understood that, on the Closing Date, the FSO Parent
is Africa Tanker Corporation, a Marshall Islands corporation and a direct Wholly
Owned Subsidiary of the Administrative Borrower that is a Subsidiary Guarantor).

 

“Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

 29 

 

 

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, administrative, criminal, military or otherwise) court, central
bank or governmental agency, tribunal, authority, instrumentality, regulatory or
self-regulatory, body or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining to any government or any court, in each case whether associated
with a state of the United States, the United States, or a foreign entity or
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 11.04(h).

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by each of
the Guarantors.

 

“Guarantors” shall mean (i) Holdings, (ii) each Subsidiary Guarantor and
(iii) each Borrower in its capacity as a guarantor of the Bank Product
Obligations of another Restricted Party.

 

“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, or any other pollutants, contaminants, chemicals, wastes,
materials, compounds, constituents or substances, defined under, subject to
regulation under, or which can give rise to liability or obligations under, any
Environmental Laws, including polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs, asbestos or any asbestos-containing
materials in any form or condition, lead-based paint, urea formaldehyde,
pesticides, radon or any other radioactive materials including any source,
special nuclear or by-product material, petroleum, petroleum products,
petroleum-derived substances, crude oil or any fraction thereof, or any mold,
microbial or fungal contamination that could pose a risk to human health or the
Environment.

 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

 30 

 

 

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include an Agent, a Lender or any Affiliate of an Agent or a Lender).

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Holdings Pledge Agreement” shall mean a Pledge Agreement substantially in the
form of Exhibit J-2 between Holdings and the Collateral Agent for the benefit of
the Secured Parties.

 

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings during any period to the extent that the Administrative
Borrower or any of its Restricted Subsidiaries has paid a Dividend (or has made
an Investment in lieu thereof pursuant to Section 6.04(q)) to Holdings in
respect thereof pursuant to Sections 6.08(c), (d) and (e).

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any Wholly
Owned Restricted Subsidiary of the Administrative Borrower (i) whose total
assets (on a consolidated basis including its Restricted Subsidiaries, but
excluding the value attributable to any Unrestricted Subsidiary) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) did not exceed 2.00% of
Consolidated Total Assets as of such date or (ii) whose gross revenues (on a
consolidated basis including its Restricted Subsidiaries, but excluding the
revenues of any Unrestricted Subsidiary) for such Test Period did not exceed
2.00% of the consolidated gross revenues of the Administrative Borrower and its
Restricted Subsidiaries for such period, but excluding the revenues of any
Unrestricted Subsidiary; provided, however, (x) a Wholly Owned Restricted
Subsidiary of the Administrative Borrower that no longer meets the foregoing
requirements of this definition or is otherwise required to become a Loan Party
pursuant to Section 5.10 shall no longer constitute an Immaterial Subsidiary for
purposes of this Agreement and (y) notwithstanding the foregoing, (A) the
Administrative Borrower may elect to cause an Immaterial Subsidiary to become a
Loan Party pursuant to Section 5.10, in which case such Immaterial Subsidiary
shall, upon satisfaction of the provisions of such Section, no longer constitute
an Immaterial Subsidiary, and (B) in no event shall the Co-Borrower be an
Immaterial Subsidiary. Notwithstanding the foregoing, (i) the total assets (as
determined above) of all Immaterial Subsidiaries shall not exceed 5.00% of the
Consolidated Total Assets, (ii) the gross revenues (as determined above) of all
Immaterial Subsidiaries shall not exceed 5.00% of the consolidated gross
revenues of the Administrative Borrower and its Restricted Subsidiaries (as
determined above) and (iii) any Restricted Subsidiary of the Administrative
Borrower that guarantees or is an obligor of the Indebtedness incurred under
this Agreement and the other Loan Documents or Indebtedness under the Additional
Permitted Unsecured Debt Documents shall not be deemed an Immaterial Subsidiary.
For the avoidance of doubt, an Immaterial Subsidiary shall include any Wholly
Owned Restricted Subsidiary that is a Parent Restricted Subsidiary and that
would meet the qualifications set forth above.

 

“Increasing Lenders” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Incremental Joinder Agreement” shall have the meaning assigned to such term in
Section 2.21(d).

 

“Incremental Loan Amendment” shall have the meaning assigned to such term in
Section 2.21(d).

 

 31 

 

 

“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.21(a).

 

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (d)
all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 90 days); (e) all indebtedness secured by any
Lien on property owned or acquired by such person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not the obligations secured thereby have been assumed, but limited to the lower
of (i) the Fair Market Value of such property and (ii) the amount of the
Indebtedness secured; (f) all Capital Lease Obligations, other Purchase Money
Obligations and Synthetic Lease Obligations of such person; (g) all obligations
of such person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of such person, valued, in the
case of a redeemable preferred Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Bank Product Obligations under Hedging Agreements valued at the Hedging
Termination Value thereof; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above; provided
that the term “Indebtedness” shall not include (i) preferred or prepaid
revenues, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller of such asset, (iii) any obligations constituting the exercise of
appraisal rights and settlements of any claim of actions (whether actual,
contingent or potential) with respect thereto, (iv) any Indebtedness of Holdings
appearing on the balance sheet of any Borrower or any Subsidiary Guarantor, or
solely by reason of push down accounting under GAAP, in each case, so long as
neither the Administrative Borrower nor any Restricted Subsidiary thereof has
any obligation with respect thereto and the holder of such Indebtedness has no
recourse to the Administrative Borrower or any Restricted Subsidiary thereof
with respect thereto, and (v) those intercompany payment obligations as and to
the extent described in Schedule 6.09(e). The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except to the extent that terms of such Indebtedness expressly
provide that such person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes and (b)
to the extent not covered in preceding clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

 

“Information” shall have the meaning assigned to such term in Section 11.12.

 

 32 

 

 

“Initial Term Loans” shall mean the term loans made on the Closing Date pursuant
to Section 2.01(a).

 

“Insolvency Laws” shall mean the Bankruptcy Code, and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
Legal Requirements of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code.

 

“Insurance Deliverables Requirement” shall mean, in relation to each Collateral
Vessel, with respect to (i) marine, hull and machinery insurance and increased
value insurance, (ii) marine protection and indemnity insurance (including (x)
insurance for liability arising out of pollution and spillage or leakage of
cargo and (y) cargo liability insurance), (iii) war risks insurance and
increased value insurance, (iv) such other marine insurance that has been
reasonably requested by the Administrative Agent with the written consent of the
Administrative Borrower (not to be unreasonably withheld or delayed), in each
case that is required to be maintained in accordance with the terms of this
Agreement, the Administrative Borrower shall have delivered to, or cause to be
delivered, a letter of undertaking from a marine insurance broker attaching
cover notes and certificates of entry evidencing such insurance, together with
notices of assignment and loss payee clauses, and letters of undertaking issued
by the protection and indemnity association, each of which shall be reasonably
satisfactory to the Administrative Agent.

 

“INSW FSO JV Percentage” shall mean, with respect to any FSO JV at any time, a
fraction (expressed as a percentage) the numerator of which is the FSO JV Equity
Interests issued by such FSO JV to the applicable FSO Parent at such time and
the denominator of which is the total amount of FSO JV Equity Interests issued
by such FSO JV to all of its equity holders at such time.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

“Intercompany Note” shall mean a promissory note (which may be a global
intercompany note) in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement substantially in the form of Exhibit D.

 

“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Revolving Borrowing or a Term Borrowing in accordance
with Section 2.08(b), substantially in the form of Exhibit E or such other form
as the Administrative Agent and the Administrative Borrower may agree to from
time to time.

 

 33 

 

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
all Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such ABR Loan is outstanding, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Eurodollar Loan is a part and, in the
case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Term Loan, the applicable Maturity Date for such Term
Loan, and (d) with respect to any Revolving Loan or Swingline Loan, the
Revolving Maturity Date (or such earlier date on which the Revolving Commitments
are terminated).

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Administrative Borrower may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event
(in each case, without regard to the exclusions from the definitions thereof,
other than in the case of an Asset Sale only, any disposition of assets
permitted by Section 6.06(a) or (h)).

 

“Interpolated Screen Rate” shall mean, with respect to the applicable Eurodollar
Loan, the rate which results from interpolating on a linear basis between:

 

(a)          the applicable LIBOR Screen Rate for the longest period for which a
LIBOR Screen Rate is available for such Eurodollar Loan, which period is less
than the Interest Period of such Eurodollar Loan; and

 

(b)          the applicable LIBOR Screen Rate for the shortest period for which
a LIBOR Screen Rate is available for such Eurodollar Loan, which period exceeds
the Interest Period of such Eurodollar Loan.

 

“Investments” shall have the meaning assigned to such term in Section 6.04. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment or any write-offs or write-downs
thereof.

 

“ISM Code” shall mean the International Safety Management Code for the Safe
Operation of Ships and for Pollution Prevention, adopted by the International
Maritime Organization.

 

“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

 

“ISPS Code” shall mean the International Code for the Security of Ships and Port
Facilities adopted by the International Maritime Organization.

 

 34 

 

 

“Issuing Bank” shall mean, as the context may require, (a) each of (i)
Skandinaviska Enskilda Banken AB (publ) and (ii) any other Lender reasonably
acceptable to the Administrative Agent and the Administrative Borrower that
agrees to issue Letters of Credit hereunder, with respect to Letters of Credit
issued by it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.18(j) and (k) with respect to Letters of Credit issued by such
Lender; and/or (c) collectively, all of the foregoing, as the context may
require. In addition to the provisions of clause (a)(i) above, any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by one or more Affiliates of such Issuing Bank (and such Affiliate shall be
deemed to be an “Issuing Bank” for all purposes of the Loan Documents).

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit N.

 

“Joint Venture” shall mean any person other than a Subsidiary of the
Administrative Borrower (i) in which Holdings, the Administrative Borrower or
any Restricted Subsidiary thereof holds or acquired a beneficial ownership
interest (by way of ownership of Equity Interests or other evidence of
ownership) in excess of 20.00% of the Equity Interests of such person and
(ii) which is engaged in a business permitted by Section 6.14(b).

 

“Judgment Currency” shall have the meaning assigned to such term in Section
11.21(a).

 

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.21(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Loans at such time under this
Agreement.

 

“LC Commitment” shall mean the aggregate commitments of the Issuing Banks to
issue Letters of Credit pursuant to Section 2.18. The amount of the LC
Commitment shall be $20,000,000 on the Closing Date, but in no event shall the
LC Commitment exceed the Total Revolving Commitments.

 

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all Reimbursement Obligations outstanding
at such time. The LC Exposure of any Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time. For all purposes of this
Agreement and the other Loan Documents, if, on any date of determination, a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP (or any other
equivalent applicable rule with respect to force majeure events), such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn thereunder.

 

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“LC Request” shall mean a request by the Administrative Borrower in accordance
with the terms of Section 2.18(b) and substantially in the form of Exhibit F, or
such other form as the applicable Issuing Bank and the Administrative Borrower
may agree to from time to time.

 

 35 

 

 

“LC Sub-Account” shall mean a cash collateral account maintained with, and under
the sole dominion and control of, the Collateral Agent, which shall contain
amounts deposited therein as cover for liabilities in respect of Letters of
Credit as collateral security to be applied in accordance with Section 2.18(i).

 

“LCT Election” shall have the meaning assigned to such term in the definition of
“Pro Forma Basis”.

 

“LCT Test Date” shall have the meaning assigned to such term in the definition
of “Pro Forma Basis”.

 

“Legal Requirements” shall mean, as to any person, any treaty, law (including
the common law), statute, ordinance, code, rule, regulation, guidelines,
license, permit requirement, judgment, decree, verdict, order, consent order,
consent decree, writ, declaration or injunction, policies and procedures, Order
or determination of an arbitrator or a court or other Governmental Authority,
and the interpretation or administration thereof, in each case applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject.

 

“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
each Issuing Bank and the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued or to be issued by an
Issuing Bank for the account of the Borrowers pursuant to Section 2.18.

 

“Letter of Credit Expiration Date” shall mean, subject to Section 2.18(c), the
date which is five Business Days prior to the Revolving Maturity Date.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, (x) the rate per annum equal to the rate determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of such Interest
Period to be the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other person that takes over the administration
of such rate) that appears on the Reuters Screen LIBOR01 Page (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion, in
each case, the “LIBOR Screen Rate”) for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (or, if such LIBOR Screen Rate is not available for the Interest Period
of that Eurodollar Loan, the LIBOR Rate shall be the rate per annum determined
by the Administrative Agent to be the Interpolated Screen Rate for such
Eurodollar Loan) or, if different, the date on which quotations would
customarily be provided by leading banks in the London interbank market for
deposits in Dollars for delivery on the first day of such Interest Period,
provided that if such rate is below zero, the LIBOR Rate will be deemed to be
zero, or (y) if the rates referenced in preceding clause (x) are not available,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in Dollars at approximately 11:00 a.m., London, England time,
two Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Reuters Screen LIBOR01 Page” shall mean the display designated on the
Reuters 3000 Xtra Page (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market).

 

 36 

 

 

“LIBOR Screen Rate” shall have the meaning provided in the definition of “LIBOR
Rate” contained herein.

 

“Lien” shall mean, with respect to any property, (a) any preferred ship
mortgage, maritime lien, mortgage, deed of trust, lien (statutory or other),
judgment lien, pledge, encumbrance, charge, assignment, hypothecation, deposit
arrangement, security interest or encumbrance of any kind or any arrangement to
provide priority or preference, in each of the foregoing cases whether voluntary
or imposed or arising by operation of law, and any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

 

“Loan” or “Loans” shall mean, as the context may require, a Revolving Loan, a
Swingline Loan or a Term Loan.

 

“Loan Documents” shall mean this Agreement, the Notes, if any, the Security
Documents, each Joinder Agreement, the Intercompany Subordination Agreement,
each Intercompany Note, each Incremental Joinder Agreement, any documents or
certificates executed by any Borrower in favor of an Issuing Bank relating to
Letters of Credit, the Letters of Credit and all other documents, certificates,
instruments or agreements executed by or on behalf of a Loan Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith on
or after the date hereof and, except for purposes of Section 11.02(b), the Agent
Fee Letter. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loan to Value Test” shall mean, at any time, that (a) the sum of (i) the then
aggregate outstanding principal amount of all Loans at such time plus (ii) the
Dollar Amount of the aggregate LC Exposure at such time plus (iii) the then
aggregate outstanding principal amount of all Refinancing Notes at such time
that are secured on a pari passu basis with the Loans plus (iv) the then
aggregate outstanding principal amount of all secured Indebtedness incurred
pursuant to Sections 6.01(m) and (q) minus (v) the aggregate amount of all
unrestricted cash and Cash Equivalents of the Loan Parties (other than Holdings
and other than, for purposes of determining compliance with clause (v) of
Section 2.21(a), cash proceeds of any Incremental Term Loans or Incremental
Revolving Loans) that are deposited in Controlled Accounts at such time shall be
no greater than (b) 65% of the sum of (i) the aggregate Fair Market Value of all
Collateral Vessels at such time that are subject to a Collateral Vessel Mortgage
plus (ii) the aggregate Fair Market Value of the FSO JV Equity Interests at such
time (so long as the applicable requirements of the definition thereof have been
satisfied).

 

 37 

 

 

“Majority Revolving Lenders” shall mean, at any time, Revolving Lenders having
outstanding Revolving Loans, LC Exposure and unused Revolving Commitments
representing more than 50% of the sum of all outstanding Revolving Loans, LC
Exposure and unused Revolving Commitments at such time; provided, that, (a) if
there are fewer than three Revolving Lenders at any time, then Majority
Revolving Lenders shall then mean all Revolving Lenders, (b) if there are three
Revolving Lenders at any time, then Majority Revolving Lenders shall then mean,
in addition to, and not in limitation of, the provisions of this definition that
precede this proviso, at least two Revolving Lenders and (c) Revolving Lenders
that are Affiliates of one another shall be counted as a single Revolving Lender
for purposes of foregoing clauses (a) and (b) of this proviso.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on, or a
material adverse change in, the condition (financial or otherwise), results of
operations, business, properties, assets or liabilities (contingent or
otherwise) of the Restricted Parties, taken as a whole (including, for the
avoidance of doubt, as a result of any event, change, effect, circumstance,
condition, development or occurrence relating to Holdings that is a material
adverse effect on, or a material adverse change in, the condition (financial or
otherwise), results of operations, business, properties, assets or liabilities
(contingent or otherwise) of the Restricted Parties, taken as a whole), (b) an
impairment of the ability of the Loan Parties to fully and timely perform any of
their payment or other material obligations under any Loan Document, (c) a
material impairment of the rights of or benefits or remedies available to the
Lenders, the Issuing Banks or any Agent under any Loan Document, or (d) a
material adverse effect on the Collateral or any material portion thereof or on
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on the Collateral or the validity, enforceability,
perfection or priority of such Liens.

 

“Material Non-Public Information” shall mean information and documentation that
is (i) not publicly available and (ii) material with respect to Holdings, the
Administrative Borrower and its Subsidiaries or any of their respective
securities for purposes of foreign, United States Federal and state securities
laws.

 

“Maturity Date” shall mean, as the context may require, the Term Loan Maturity
Date or the Revolving Maturity Date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a First Priority Lien in favor of the
Collateral Agent on Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.

 

“Mortgage Policy” shall mean an ALTA mortgage title insurance policy or an
unconditional commitment therefor issued by one or more title insurance
companies reasonably satisfactory to the Collateral Agent (it being understood
that the Collateral Agent may, in its reasonable discretion, accept a municipal
zoning letter in lieu of a zoning endorsement to such Mortgage Policy).

 

“Mortgage Trustee” shall have the meaning assigned to such term in the preamble
hereto.

 

 38 

 

 

“Mortgaged Property” shall mean (a) each Real Property owned in fee (if any)
identified in Schedule 1.01(f) and (b) each other Real Property owned in fee by
any Borrower or Subsidiary Guarantor with a Fair Market Value in excess of
$10,000,000, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 5.10.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA and subject to Title IV of ERISA to
which any Company or any of its ERISA Affiliates is making or obligated to make
contributions or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale (other than
any issuance or sale of Equity Interests by the issuer thereof), the proceeds
thereof in the form of cash, Cash Equivalents and marketable securities
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable, or by the sale, transfer or other disposition of any non-cash
consideration received in connection therewith or otherwise, but only as and
when received) received by any Restricted Party (including cash proceeds
subsequently received (as and when received by any Restricted Party) in respect
of non-cash consideration initially received) net of (i) reasonable and
customary selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, survey costs,
title insurance premiums, related search and recording charges, mortgage
recording taxes and transfer and similar taxes and the Administrative Borrower’s
good faith estimate of income taxes paid or payable in connection with such sale
(after taking into account any available tax credits or deductions and any tax
sharing arrangements)), (ii) amounts provided as a reserve, in accordance with
GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by any
Restricted Party associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness (including, if applicable, any Indebtedness incurred pursuant to
Section 6.01(q)) for borrowed money that is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than (x) any such Indebtedness assumed by the
purchaser of such properties and (y) the Secured Obligations); (b) with respect
to any Debt Issuance, incurrence or issuance of any Specified Refinancing Term
Loans or Refinancing Notes or issuance or sale of Equity Interests by any
Restricted Subsidiary of the Administrative Borrower, the cash proceeds thereof
received by any Restricted Party, net of reasonable and customary fees,
commissions, costs and other expenses incurred in connection therewith; and (c)
with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received by any Restricted Party in respect
thereof, net of all reasonable costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Casualty Event.

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

 

“New Lender” shall have the meaning assigned to such term in Section 2.21(c).

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that does not provide for payments pursuant to such Plan of Reorganization in
respect of the Revolving Exposure to be made with the priority specified in
Article IX and that has not been approved by the Majority Revolving Lenders.

 

“Non-Controlled Account” shall mean any Specified Account (or newly established
Deposit Account or Securities Account into which proceeds of Collateral are paid
(or required to be paid)) with respect to which any of the following is true:

 

 39 

 

 

(a)          such Deposit Account or Securities Account is used exclusively as a
payroll or pension account; or

 

(b)          the aggregate average daily balances of such Deposit Account or
Securities Account, when aggregated with the aggregate average daily balances of
all other Deposit Accounts and Securities Accounts deemed Non-Controlled
Accounts pursuant to this clause (b), does not exceed $2,500,000 in the
aggregate (it being understood that the average daily balances of the Deposit
Accounts or Securities Accounts described in clause (a) of this definition shall
not be counted toward such $2,500,000 limit).

 

“Non-Recourse Debt” shall mean Indebtedness:

 

(a)          as to which neither the Administrative Borrower nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable as a guarantor or otherwise, or
(iii) constitutes the lender;

 

(b)          no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity; and

 

(c)          as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Administrative Borrower
or any of its Restricted Subsidiaries.

 

“Non-U.S. Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees, officers or directors employed, or otherwise engaged,
outside the United States.

 

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to Section 2.04(e), if any, substantially in the
form of Exhibit H-1, H-2 or H-3, respectively.

 

“Obligation Currency” shall have the meaning assigned to such term in Section
11.21.

 

“Obligations” shall mean (a) all obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrowers and the other Loan Parties from time to time under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees (including
the fees provided for in the Agent Fee Letter), costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrowers and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents, in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising; provided,
that in no circumstances shall Excluded Swap Obligations constitute Obligations.

 

 40 

 

 

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).

 

“Officer’s Certificate” shall mean, as to any person, a certificate executed by
any of the chairman of the Board of Directors (if an officer), the chief
executive officer, the president or one of the Financial Officers of such
person, each in his or her official (and not individual) capacity.

 

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, articles of
incorporation or deed of incorporation and by-laws (or similar documents) of
such person, (ii) in the case of any limited liability company, the certificate
or articles of formation or organization and operating agreement or memorandum
and articles of association (or similar constituent documents) of such person,
(iii) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar constituent documents) of such person
(and, where applicable, the equityholders or shareholders registry of such
person), (iv) in the case of any general partnership, the partnership agreement
(or similar constituent document) of such person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
person.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction (including any subdivision or taxing authority thereof)
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges (including fees and expenses to the extent incurred with respect
to any such Taxes or charges) or similar levies (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

 

“Participant Register” shall have the meaning assigned to such term in
Section 11.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 3.22(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

 41 

 

 

“Pension Plan” shall mean any Employee Benefit Plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA which is maintained or contributed to by any Company or any of its ERISA
Affiliates or to which any Company or any of its ERISA Affiliates has an
obligation to contribute.

 

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part 1 of the Pensions Act 2004.

 

“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit I or any other form reasonably approved by the Collateral Agent.

 

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person,
(b) acquisition of all of the Equity Interests of any person, and otherwise
causing such person to become a Wholly Owned Restricted Subsidiary of such
person, or (c) merger or consolidation or any other combination with any person,
if each of the following conditions is met:

 

(i)          no Event of Default then exists or would result therefrom;

 

(ii)         after giving effect to such transaction on a Pro Forma Basis, the
Administrative Borrower shall be in compliance with the Loan to Value Test;

 

(iii)        no Restricted Party shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness of the related seller
or the business, person or properties acquired, except to the extent permitted
to be incurred under Section 6.01;

 

(iv)        the person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Administrative Borrower and its Restricted
Subsidiaries are permitted to be engaged in under Section 6.14(b);

 

(v)         the Board of Directors of the person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

 

(vi)        all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Legal Requirements and
the Organizational Documents of the relevant Companies;

 

(vii)       the Administrative Borrower shall have provided the Administrative
Agent with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available and (B) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent;

 

(viii)      prior to the proposed date of consummation of the transaction, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate of the Administrative Borrower certifying that such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance);

 

 42 

 

 

(ix)         (a) in the case of an acquisition of all or substantially all of
the property of any person, (A) the person making such acquisition is the
Administrative Borrower or a Subsidiary Guarantor, and (B) to the extent
required under the Loan Documents, including Section 5.10, upon consummation of
the Permitted Acquisition, the person being so acquired becomes a Subsidiary
Guarantor, (b) in the case of an acquisition of the Equity Interests of any
person, (A) the person making such acquisition is the Administrative Borrower or
a Subsidiary Guarantor, (B) no less than 100% of the Equity Interests of the
target person shall be acquired by the person making such acquisition, and (C)
to the extent required under the Loan Documents, including Section 5.10, upon
consummation of the Permitted Acquisition, the person the Equity Interests of
which are being so acquired becomes a Subsidiary Guarantor, and (c) in the case
of a merger or consolidation or any other combination with any person, the
person surviving such merger, consolidation or other combination (x) is the
Administrative Borrower or a Subsidiary Guarantor or (y) to the extent required
under the Loan Documents, including Section 5.10, upon consummation of the
Permitted Acquisition becomes a Subsidiary Guarantor;

 

(x)          in the case of the acquisition of 100% of the Equity Interests of
any person (including by way of merger, consolidation or other combination),
such person shall own no Equity Interests of any other person (other than de
minimis amounts) unless either (x) such person owns 100% of the Equity Interests
of such other person or (y) if such person owns Equity Interests in any other
person which is not a Wholly Owned Subsidiary of such person, (1) such
non-Wholly Owned Subsidiary shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition, (2)
any such non-Wholly Owned Subsidiary of the respective person shall have been a
non-Wholly Owned Subsidiary of such person prior to the date of the respective
Permitted Acquisition and (3) such person and/or its Wholly Owned Subsidiaries
own at least 90% of the total value of all the assets owned by such person and
its Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of non-Wholly Owned Subsidiaries held by such person and its
Wholly Owned Subsidiaries); and

 

(xi)         other than with respect to the Qualified Capital Stock of Holdings
issued as Acquisition Consideration, the aggregate amount of Acquisition
Consideration paid in respect of all Permitted Acquisitions in which the assets
will not be held by the Administrative Borrower or a Subsidiary Guarantor or the
entities so acquired do not become Subsidiary Guarantors (or are not merged into
the Administrative Borrower or a Subsidiary Guarantor) shall not exceed the sum
of (I) $15,000,000 plus (II) the Available Amount as in effect immediately prior
to such Permitted Acquisition.

 

“Permitted Charter” shall mean a charter to a third party:

 

(a)          which is a time charter, voyage charter, consecutive voyage charter
or contract of affreightment;

 

(b)          which is entered into on bona fide arm’s length terms at the time
at which the Vessel or Chartered Vessel is fixed; and

 

(c)          demise charters existing on the Closing Date as identified on
Schedule 1.01(g).

 

“Permitted Chartered Vessel Liens” shall have the meaning assigned to such term
in Section 5.16(e)(ii).

 

 43 

 

 

“Permitted Collateral Vessel Liens” shall mean the Liens permitted pursuant to
clauses (a), (e), (j), (n), (r), (s), (t) and (v) of Section 6.02.

 

“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates or currency exchange rates, either
generally or under specific contingencies, in each case entered into in the
ordinary course of business and not for speculative purposes.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the
Administrative Borrower or any of its Restricted Subsidiaries issued in exchange
for, or the net proceeds of which are used to extend, renew, refund, refinance,
replace, defease or discharge other Indebtedness of the Administrative Borrower
or any of its Restricted Subsidiaries, as applicable; provided that:

 

(i)          the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged (plus all accrued and
unpaid interest on such Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged and the amount of all fees and
expenses, including premiums, incurred in connection therewith);

 

(ii)         such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged;

 

(iii)        if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the holders of the
Obligations as those contained in the documentation governing the Indebtedness
being extended, renewed, refunded, refinanced, replaced, defeased or discharged;

 

(iv)        such Permitted Refinancing Indebtedness is incurred by the
Restricted Party who is the obligor on the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged and does not add any
additional obligors or guarantors with respect thereto; and

 

(v)         if such Permitted Refinancing Indebtedness is secured, it shall not
be secured by any assets other than the assets that secured the Indebtedness
being extended, renewed, refunded, refinanced, replaced, defeased or discharged.

 

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
the Administrative Borrower to Holdings to enable Holdings to pay its federal,
state, local or foreign taxes (including consolidated or combined taxes) then
due and payable for the respective period, which payments by the Administrative
Borrower to Holdings are not in excess of the lesser of (x) the tax liabilities
that would have been payable by Holdings for the respective period, taking into
account only items of income, gain, loss and deduction attributable to the
Administrative Borrower and its Restricted Subsidiaries (calculated, for the
avoidance of doubt, without regard to the operations of any Unrestricted
Subsidiary and without regard to any investment credits, foreign tax credits,
net operating losses, capital losses or other tax attributes to the extent
Holdings previously reimbursed the Administrative Borrower or its Restricted
Subsidiary for utilizing such tax attribute in calculating Holdings’
consolidated or combined federal, state or local tax liability) and (y) the
actual tax liabilities then due and payable by Holdings for the respective
period; provided, however, that the amount of any Permitted Tax Distribution may
include amounts attributable to any income of any Unrestricted Subsidiary so
long as any such Unrestricted Subsidiary has paid a cash distribution to the
Administrative Borrower to cover such Unrestricted Subsidiary’s allocable share
of such Permitted Tax Distribution.

 

 44 

 

 

“Person” and “person” shall mean any natural person, corporation, business
trust, joint venture, trust, association, company (whether limited in liability
or otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

 

“Pool Financing” shall mean a financing arrangement entered into by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein with a third-party lender, which financing is secured by
the Pool Financing Receivables of the Vessels in such Shipping Pool.

 

“Pool Financing Indebtedness” shall mean indebtedness incurred by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein, under and pursuant to a Pool Financing.

 

“Pool Financing Receivables” shall mean, with respect to a Vessel in a Shipping
Pool, (I) Moneys (as defined in Section 1-201 of the UCC) and claims for payment
due or to become due to the Administrative Borrower or a Restricted Subsidiary
thereof that owns such Vessel, or to the Pool Operator of such Shipping Pool on
such Vessel owner’s behalf, whether as charter hire, freights, passage moneys,
proceeds of off-hire and loss of hire insurances, loans, indemnities, payments
or otherwise, under, and all claims for damages arising out of any breach of,
any time or voyage charter, affreightment or other contract for the use or
employment of such Vessel and (II) all remuneration for salvage and towage
services, demurrage and detention moneys and any other moneys whatsoever due or
to become due to such Vessel owner, or the Pool Operator on such Vessel owner’s
behalf, arising from the use or employment of such Vessel.

 

“Pool Operator” shall mean a third-party operator or manager of any Shipping
Pool.

 

“Pounds Sterling” shall mean freely transferable lawful money of the United
Kingdom.

 

 45 

 

 

“Pro Forma Basis” shall mean:

 

(a) in connection with any calculation of compliance with any financial
covenant, financial test or financial term hereunder, the calculation thereof
after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent the same
is incurred to refinance other outstanding Indebtedness, to finance a Permitted
Acquisition or other Investment or to finance a Dividend or Restricted Debt
Payment) after the first day of the relevant Test Period, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period, (y) the permanent repayment of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Test Period,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or other Investment then being
consummated as well as any other Permitted Acquisition or other Investment if
consummated after the first day of the relevant Test Period and on or prior to
the date of the respective Permitted Acquisition or other Investment then being
effected, with the following rules to apply in connection therewith:

 

(i)           all Indebtedness (x) (other than revolving Indebtedness, except to
the extent that the same is incurred to refinance other outstanding
Indebtedness, to finance Permitted Acquisitions or other Investments or to
finance a Dividend or Restricted Debt Payment) incurred or issued after the
first day of the relevant Test Period (whether incurred to finance a Permitted
Acquisition or other Investment, to pay a Dividend to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period and remain outstanding
through the date of determination and (y) (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) permanently retired or redeemed after the first day of the relevant
Test Period shall be deemed to have been retired or redeemed on the first day of
such Test Period and remain retired through the date of determination;

 

(ii)          all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

 

(iii)         in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or other
Investment if effected during the respective Test Period as if same had occurred
on the first day of the respective Test Period, and taking into account, in the
case of any Permitted Acquisition or other Investment, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period; and

 

 46 

 

 

(b) in connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires the calculation of any financial ratio or test,
including the Total Secured Leverage Ratio, the Total Leverage Ratio and the
Loan to Value Test, in each case, at the option of the Administrative Borrower
(the Administrative Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCT Election”), the date of
determination of whether any such action is permitted hereunder shall be deemed
to be the date the binding definitive agreements for such Limited Condition
Acquisition are entered into (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition (and the other transactions to
be entered into in connection therewith), the Administrative Borrower or any of
its Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio or test, such ratio or test
shall be deemed to have been complied with (or satisfied). Upon making an LCT
Election, the Administrative Borrower shall deliver a certificate of a
Responsible Officer to the Administrative Agent demonstrating compliance on a
Pro Forma Basis after giving effect to such Limited Condition Acquisition on
such LCT Test Date with any relevant ratios or tests. For the avoidance of
doubt, if the Administrative Borrower has made an LCT Election and any of the
ratios or tests for which compliance was determined or tested as of the LCT Test
Date would have failed to have been complied with as a result of fluctuations in
any such ratio or test, including due to fluctuations in Consolidated EBITDA of
the Administrative Borrower or the Person subject to such Limited Condition
Acquisition, at or prior to the consummation of the relevant transaction or
action, such tests or ratios will not be deemed to have failed to have been
complied with as a result of such fluctuations. If the Administrative Borrower
has made an LCT Election for any Limited Condition Acquisition, then in
connection with any calculation of any event or transaction (each, a “Subsequent
Transaction”) occurring after the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the date that the binding definitive agreement or irrevocable notice for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio or test
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitments of all Lenders represented by such
Lender’s Revolving Commitment.

 

“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).

 

“Projections” shall have the meaning assigned to such term in Section 3.04(c).

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, Vessels, Chartered Vessels, cash, securities, accounts, revenues and
contract rights.

 

“Public Lenders” shall mean Lenders that do not wish to receive Material
Non-Public Information with respect to Holdings, the Administrative Borrower or
its Subsidiaries.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 120 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such person and (ii) the amount
of such Indebtedness (x) does not exceed the lesser of 100% of the Fair Market
Value of such fixed or capital asset or the cost of the acquisition,
installation, construction or improvement thereof, as the case may be, and (y)
equals at least 50% of the lesser of the two amounts referred to in preceding
clause (x).

 

“Purchase Price” shall have the meaning assigned to such term in Section
11.04(k).

 

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that do not constitute Disqualified Capital Stock.

 

 47 

 

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Public Equity Offering” shall mean the offering by Holdings of shares
of its common Equity Interests or shares of its preferred Equity Interests (in
either case, which constitute Qualified Capital Stock) in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
Person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.

 

“Recipient” shall mean the Administrative Agent, any Lender or any Issuing Bank,
as applicable.

 

“Refinancing” shall mean the repayment in full of (together with any applicable
prepayment premium or fee, with the commitments thereunder being terminated, and
all guarantees and security in respect thereof being released) all of the
outstanding indebtedness of Holdings and its Subsidiaries under the Existing
Credit Agreement.

 

“Refinancing Amendment” shall mean an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and the Lenders providing Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, effecting
the incurrence of such Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments in accordance with Section 2.23.

 

 48 

 

 

“Refinancing Notes” shall mean one or more series of (1) senior secured notes
secured by the Collateral on a first lien “equal and ratable” basis with the
Liens securing the Obligations; provided, however, for the avoidance of doubt,
any such Liens securing such senior secured notes shall provide for the
Revolving Obligations to have the same priority (and to have the same protective
provisions) vis-à-vis such senior secured notes (and the holders and
representatives thereof) as are set forth in this Agreement and the other Loan
Documents vis-à-vis the Term Loans, or (2) senior unsecured notes or senior
secured notes secured by the Collateral on a “junior” basis with the Liens
securing the Obligations, in each case, in respect of a refinancing of
outstanding Indebtedness of the Borrowers under any one or more Classes of Term
Loans (subject to the proviso at the end of clause (e) below) with the consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed); provided that, (a) if such Refinancing Notes shall be secured, then
such Refinancing Notes shall only be secured by a security interest in the
Collateral that secured the Class or Classes of Term Loans being refinanced; (b)
if such Refinancing Notes shall be secured or subordinated in right of payment
to the Obligations, then such Refinancing Notes shall be issued subject to
customary intercreditor and/or subordination arrangements that are reasonably
satisfactory to the Administrative Agent (but giving effect to the proviso in
clause (1) above, if applicable); (c) no Refinancing Notes shall (i) mature
prior to the Latest Maturity Date then in effect immediately after giving effect
to such refinancing or (ii) be subject to any amortization prior to the final
maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights prior to such final maturity (except customary assets sale
or change of control offer provisions); (d) the covenants, events of default,
guarantees, collateral and other terms of such Refinancing Notes are customary
for similar debt securities in light of then prevailing market conditions at the
time of issuance (it being understood that no Refinancing Notes shall include
any financial maintenance covenants (including by way of a cross-default to this
Agreement), but that customary cross-acceleration provisions may be included and
that any negative covenants with respect to indebtedness, investments, liens or
restricted payments shall be incurrence-based) and in any event are not more
restrictive, when taken as a whole, to the Administrative Borrower and its
Restricted Subsidiaries than those set forth in this Agreement (other than with
respect to interest rate, prepayment premiums and redemption provisions), except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date then in effect immediately after giving effect to such refinancing
(provided that a certificate of a Responsible Officer of the Administrative
Borrower that is delivered to the Administrative Agent in good faith at least
five Business Days prior to the incurrence of such Refinancing Notes, together
with a reasonably detailed description of the material terms and conditions of
such Refinancing Notes or drafts of the documentation relating thereto, stating
that the Administrative Borrower has determined in good faith that such terms
and conditions satisfy the requirement set forth in this clause (d), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Administrative Borrower
of its objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)); (e) (w) such Refinancing Notes
may not have Liens that are more extensive (or on different collateral) than
those which applied to the Class of Term Loans being refinanced, (x) the
borrower or issuer of the Refinancing Notes shall be the Administrative
Borrower, although the Co-Borrower may be a co-borrower or co-issuer with
respect thereto, (y) the guarantors with respect to the Refinancing Notes shall
only be one or more of the Guarantors (but otherwise subject to the last
paragraph of Section 6.01) and, if not otherwise a co-borrower or co-issuer
thereof, the Co-Borrower, and (z) the aggregate principal amount (or accreted
value, if applicable) of such Refinancing Notes shall not exceed the aggregate
principal amount (or accreted value, if applicable) of the Term Loans being so
refinanced (plus all accrued and unpaid interest on such Term Loans and the
amount of all fees and expenses, including premiums, incurred in connection
therewith); and (f) the Net Cash Proceeds of such Refinancing Notes shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Classes of Term Loans
being so refinanced; provided, however, the Net Cash Proceeds from any issuance
of Refinancing Notes may not be used to prepay any Class of outstanding Term
Loans that are either unsecured or secured on a junior basis to the Obligations
at a time when more senior Term Loans are outstanding (or will remain
outstanding after giving effect to any such prepayment).

 

“Refinancing Notes Indentures” shall mean, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

 

“Register” shall have the meaning assigned to such term in Section 11.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

 49 

 

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the Borrowers’ obligations under Section
2.18(e) to reimburse LC Disbursements.

 

“Reinvestment Proceeds Account” shall have the meaning assigned to such term in
Section 2.10(b)(vi).

 

“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, employees, Advisors, attorneys,
agents, representatives, controlling persons and shareholders, partners, members
and trustees of each of the foregoing, and (b) if such person is an Agent, each
other person designated, nominated or otherwise mandated by or assisting such
Agent pursuant to Section 10.05 or any comparable provision of any Loan
Document.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment.

 

“Required Insurance” shall mean insurance of the type, deductibles and amounts
as set forth on Schedule 3.20.

 

“Required Lenders” shall mean, at any date of determination, Lenders having
Loans, LC Exposure, unused Revolving Commitments and Term Loan Commitments
representing more than 50% of the sum of all outstanding Loans, LC Exposure,
unused Revolving Commitments and Term Loan Commitments at such time; provided,
however, for purposes of determining the Required Lenders at any time, the LC
Exposure shall be the Dollar Amount thereof at such time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.

 

“Restricted Debt Payment” shall mean any payment, prepayment, purchase,
repurchase, redemption, retirement, defeasance or other acquisition for value of
any Restricted Indebtedness.

 

“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.

 

“Restricted Parent Joint Ventures” shall mean those Joint Ventures owned, in
whole or in part, directly or indirectly by Holdings on or after the Closing
Date (and that are not otherwise direct or indirect Joint Ventures of the
Administrative Borrower), The Restricted Parent Joint Ventures as of the Closing
Date are listed on Part B of Schedule 1.01(i).

 

“Restricted Parent Subsidiaries” shall mean those Subsidiaries owned, in whole
or in part, directly or indirectly by Holdings on or after the Closing Date (and
that are not otherwise Subsidiaries of the Administrative Borrower or the
Administrative Borrower itself) that have not been designated Unrestricted
Subsidiaries in accordance with Section 5.17 or pursuant to the definition of
“Unrestricted Subsidiaries”. The Restricted Parent Subsidiaries as of the
Closing Date are listed on Part A of Schedule 1.01(i).

 

 50 

 

 

“Restricted Parties” shall mean the Administrative Borrower and its Restricted
Subsidiaries; and “Restricted Party” shall mean any one of them.

 

“Restricted Subsidiary” shall mean, at any time, (i) any direct or indirect
Subsidiary of the Administrative Borrower that is not then an Unrestricted
Subsidiary and (ii) the Restricted Parent Subsidiaries; provided that upon the
occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary”. For purposes hereof, unless expressly stated to the contrary, (i)
any reference herein to “the Administrative Borrower and its Restricted
Subsidiaries” or like reference shall be deemed to include the Restricted Parent
Subsidiaries and (ii) any Restricted Parent Joint Venture shall be considered
owned by a Restricted Party.

 

“Retained Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(f) and with respect to which any payment required under Section 2.10(b)(v)
has been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(b)(v) through
the date of determination (whether or not such prepayments are accepted by
Lenders), minus (c) the amount by which the required Excess Cash Flow payment
for the respective Excess Cash Flow Period has been reduced pursuant to the
proviso to Section 2.10(b)(v).

 

“Revolver Covenant Event of Default” shall have the meaning assigned to such
term in Section 8.01(d).

 

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder up to the amount set forth on
Annex I hereto or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) increased from time to time pursuant to Section 2.21, (b) reduced
from time to time pursuant to Section 2.07 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.04. In addition, the Revolving Commitment of each Lender shall include any
Extended Revolving Commitments and Specified Refinancing Revolving Commitments
of such Lender. The aggregate principal amount of the Lenders’ Revolving
Commitments on the Closing Date is $50,000,000.

 

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.21(e).

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate Dollar Amount at such time of such Lender’s LC
Exposure, plus the aggregate principal amount at such time of such Lender’s
Swingline Exposure.

 

 51 

 

 

“Revolving Facility” shall mean, at any time and with respect to any Revolving
Lender, such Revolving Lender’s respective Revolving Commitments and the
extensions of credit thereunder at such time.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or with
outstanding Revolving Exposure.

 

“Revolving Loan” shall mean a revolving loan made by the Lenders to the
Borrowers pursuant to Section 2.01(a); provided that, at any time that any
Incremental Revolving Commitments, Specified Refinancing Revolving Commitments
or Extended Revolving Commitments have been made available, the Incremental
Revolving Loans, Extended Revolving Loans and other revolving loans outstanding
in respect thereof also shall be Revolving Loans.

 

“Revolving Maturity Date” shall mean December 22, 2021; provided, however, (i)
that with respect to any Extended Revolving Commitments (and any related
outstandings), the Revolving Maturity Date with respect thereto instead shall be
the final maturity date as specified in the applicable Extension Amendment and
(ii) that with respect to any Specified Refinancing Revolving Commitments (and
related outstandings), the Revolving Maturity Date with respect thereto instead
shall be the final maturity date as specified in the applicable Refinancing
Amendment.

 

“Revolving Obligations” shall mean (i) all Revolving Loans, Swingline Loans,
Letters of Credit (including LC Exposure and the requirement to Cash
Collateralize such LC Exposure) and Revolving Commitments and (ii) all
Obligations relating to the Indebtedness and Revolving Commitments described in
preceding clause (i).  For the avoidance of doubt, Revolving Obligations
includes all interest, fees and expenses accruing or incurred during the
pendency of any Insolvency Proceeding with respect to Revolving Obligations,
whether or not such interest, fees or expenses are allowed claims under any such
Insolvency Proceeding.

 

“S&P” shall mean S&P Global Ratings and any successor thereto.

 

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

 

“Sanctions Authority” shall mean the respective governmental institutions and
agencies of the United States, European Union, United Kingdom and the United
Nations, including the U.S. Treasury Department, the U.S. Commerce Department,
the U.S. State Department, the United Nations Security Council, or other
relevant sanctions authority of the United States, European Union, United
Kingdom or the United Nations.

 

“Sanctions Laws” shall mean the economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restrictive measures, decisions,
executive orders or notices from regulators  implemented, adapted, imposed,
administered, enacted and/or enforced by any Sanctions Authority.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Bank Product Obligations of the
Borrowers and the Subsidiary Guarantors; provided, that in no circumstances
shall Excluded Swap Obligations constitute Secured Obligations.

 

 52 

 

 

“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Collateral Agent, (c) the Lenders, (d) the Issuing Banks and (e) each Bank
Product Provider.

 

“Securities Account” has the meaning specified in the UCC.

 

“Securities Account Control Agreement” shall mean a letter agreement, in form
and substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent and the relevant Securities
Intermediary (or, with respect to any Securities Accounts located outside of the
United States, customary security arrangements in the applicable jurisdictions
for perfecting a security interest in such Securities Accounts and the assets
deposited therein or credited thereto).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Collateral” shall mean “Securities Collateral” (as defined in each
of the Security Agreement and the Holdings Pledge Agreement).

 

“Securities Intermediary” has the meaning specified in the UCC.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J-1 among the Borrowers, the Subsidiary Guarantors and the Collateral
Agent for the benefit of the Secured Parties.

 

“Security Agreement Collateral” shall mean all property from time to time
pledged or granted as collateral pursuant to the Security Agreement or the
Holdings Pledge Agreement.

 

“Security Documents” shall mean the Security Agreement, the Holdings Pledge
Agreement, each Collateral Vessel Mortgage, each Mortgage, each Deposit Account
Control Agreement, each Securities Account Control Agreement and each other
security document or pledge agreement delivered in accordance with applicable
local Legal Requirements to grant a valid, enforceable, perfected security
interest (with the priority required under the Loan Documents) in any property
as collateral for the Secured Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement, the Holdings Pledge Agreement, any Collateral Vessel Mortgage, any
Mortgage, any Deposit Account Control Agreement, any Securities Account Control
Agreement or any other such security document or pledge agreement to be filed or
registered with respect to the security interests in property created pursuant
to the Security Agreement, the Holdings Pledge Agreement, any Collateral Vessel
Mortgage, any Mortgage, any Deposit Account Control Agreement, any Securities
Account Control Agreement and any other document or instrument utilized to
pledge any property as collateral for the Secured Obligations.

 

“Shipping Pool” shall mean a shipping pool arrangement in which a Vessel has
been entered, or in which a Vessel is a member, together with other vessels
owned or operated by third parties that are part of such shipping pool
arrangement.

 

“short-form Intellectual Property security agreement” shall have the meaning
assigned to such term in Section 3.21(b).

 

 53 

 

 

“Solvent” shall mean, with respect to any person, that, as of the date of
determination, (a) the fair value of the properties of such person will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such person will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such person generally will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, (d) such person will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date, and (e) such person is not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any person is organized. For the purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time represents the amount that can be reasonably expected to
become an actual or matured liability.

 

“SPC” shall have the meaning assigned to such term in Section 11.04(h).

 

“SPV Acquisition” shall mean an acquisition by an SPV Buyer of (i) Vessels or
(ii) 100% of the Equity Interests of a Vessel Holding Person, so long as (a) no
Default then exists or would result therefrom, (b) such acquisition is funded
with the proceeds of Indebtedness incurred in accordance with the requirements
of Section 6.01(q) and cash equity Investments made in accordance with the
requirements of Section 6.04(a), (c) neither the applicable SPV Buyer nor any
Vessel Holding Person thereof shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness of the related seller
or the business, person or properties acquired, except to the extent permitted
to be incurred under Section 6.01, (d) the Board of Directors of the person to
be acquired shall not have indicated its opposition to the consummation of such
acquisition (which opposition has not been publicly withdrawn) and (e) all
transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable Legal Requirements and the
Organizational Documents of the relevant Companies.

 

“SPV Buyer” shall mean a Wholly Owned Restricted Subsidiary of the
Administrative Borrower that is a special purpose vehicle created or formed for
the purpose of acquiring Vessels (or acquiring 100% of the Equity Interests of a
Vessel Holding Person) so long as the principal asset or assets of such special
purpose vehicle are Vessels or 100% of the Equity Interests of the Vessel
Holding Person owning such Vessels (and the principal asset or assets of such
Vessel Holding Person are Vessels).

 

“Specified Accounts” shall mean (i) each Reinvestment Proceeds Account, (ii) the
Administrative Borrower Concentration Account and (iii) any other Deposit
Account or Securities Account into which payments in respect of receivables,
accounts, chattel paper, payment intangibles, charters and other contracts owed
to any Borrower or Subsidiary Guarantor are paid (or credited to) or are
required to be paid (or credited to), but excluding the Excluded Accounts.

 

“Specified Joint Venture” shall mean any Restricted Party’s Equity Interest in
the following Joint Ventures: (a) TI Africa Limited; (b) TI Asia Limited; and
(c) OSG Nakilat Corporation.

 

“Specified Refinancing Revolving Commitment” shall have the meaning assigned to
such term in Section 2.23(a).

 

“Specified Refinancing Term Loans” shall have the meaning assigned to such term
in Section 2.23(a).

 

 54 

 

 

“Statutory Reserves” shall mean for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under regulations issued from time to time
(including Regulation D, issued by the Board (the “Reserve Requirements”)) by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Requirements.

 

“Subordinated Indebtedness” shall mean unsecured Indebtedness of the
Administrative Borrower or any of its Restricted Subsidiaries that is by its
terms subordinated (on terms reasonably satisfactory to the Administrative
Agent) in right of payment to all or any portion of the Obligations.

 

“Subsequent Transaction” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis”.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of the Administrative Borrower.

 

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of the
Administrative Borrower (including, for the avoidance of doubt, the Restricted
Parent Subsidiaries) listed on Schedule 1.01(h), as well as any additional
Restricted Subsidiary of the Administrative Borrower (including, for the
avoidance of doubt, the Restricted Parent Subsidiaries) that is not an Excluded
Subsidiary and becomes a Subsidiary Guarantor pursuant to Section 5.10.

 

“Swap Obligation” shall mean, with respect to any Borrower and any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
revolving loans pursuant to Section 2.17, as the same may be reduced from time
to time pursuant to Section 2.17; provided that in no event shall the Swingline
Commitment exceed the Total Revolving Commitments. The aggregate principal
amount of the Swingline Commitment shall be $10,000,000 on the Closing Date.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

 55 

 

 

“Swingline Loan” shall mean any revolving loan made by the Swingline Lender
pursuant to Section 2.17.

 

“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b)(i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Restricted Party is
or may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than a Restricted Party of any Equity
Interest or Restricted Indebtedness or (b) any payment (other than on account of
a permitted purchase by it of any Equity Interest or Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness.

 

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

 

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
imposed by a Governmental Authority, whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions with respect to any of the
foregoing) with respect to the foregoing, and (ii) any transferee, successor,
joint and several, contractual or other liability (including liability pursuant
to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder on the Closing Date in the amount set
forth on Annex I hereto or on Schedule 1 to the Assignment and Acceptance
pursuant to which such Lender assumed its Term Commitment, as applicable, as the
same may be (a) increased from time to time pursuant to Section 2.21 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04. In addition, the Term Commitment of each
Lender shall include any commitment to make Extended Term Loans or Specified
Refinancing Term Loans. The aggregate principal amount of the Lenders’ Term
Commitments on the Closing Date is $500,000,000.

 

“Term Lender” shall mean a Lender with a Term Commitment or outstanding Term
Loans.

 

 56 

 

 

“Term Loans” shall mean the Initial Term Loans made by the Lenders to the
Borrowers on the Closing Date pursuant to Section 2.01(a). Unless the context
shall otherwise require, the term “Term Loans” also shall include any
Incremental Term Loans, any Extended Term Loans and any Specified Refinancing
Term Loans made or extended after the Closing Date.

 

“Term Loan Maturity Date” shall mean June 22, 2022; provided, however, that with
respect to (i) any Class of Incremental Term Loans, the Term Loan Maturity Date
with respect thereto shall be as specified in the applicable Incremental Loan
Amendment, (ii) any Class of Specified Refinancing Term Loans, the Term Loan
Maturity Date with respect thereto shall be as specified in the applicable
Refinancing Amendment and (iii) any Class of Extended Term Loans, the Term Loan
Maturity Date with respect thereto instead shall be as specified in the
applicable Extension Amendment.

 

“Term Loan Repayment Date” shall have the meaning specified in Section 2.09.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Administrative Borrower then last ended (in each case taken as one accounting
period) for which financial statements of the Administrative Borrower have been
delivered pursuant to Section 5.01(a) or (b), as the case may be (it being
understood and agreed that, until the delivery of the Administrative Borrower’s
financial statements in respect of its fiscal quarter ending June 30, 2017, the
Test Period then last ended shall be the period of four consecutive fiscal
quarters of the Administrative Borrower ended March 31, 2017).

 

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness of the Administrative Borrower and its Restricted
Subsidiaries on such date to (ii) Consolidated EBITDA of the Administrative
Borrower and its Restricted Subsidiaries for the Test Period then most recently
ended.

 

“Total Revolving Commitments” shall mean the aggregate principal amount of all
Revolving Commitments, which as of the Closing Date is in the aggregate amount
of $50,000,000.

 

“Total Revolving Exposure” shall mean, with respect to all Revolving Lenders at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans, plus the aggregate Dollar Amount at such time of the LC
Exposure, plus (other than for purposes of calculating the Commitment Fee) the
aggregate principal amount at such time of the Swingline Exposure.

 

“Total Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated Secured Indebtedness of the Administrative Borrower
and its Restricted Subsidiaries on such date to (ii) Consolidated EBITDA of the
Administrative Borrower and its Restricted Subsidiaries for the Test Period then
most recently ended.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents
to which they are a party and the initial Credit Extension hereunder on the
Closing Date and the use of the proceeds thereof, (b) the Refinancing and (c)
the payment of the fees and expenses related to the foregoing.

 

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury under the Code, as amended from time to time.

 

 57 

 

 

“Trust Property” shall mean (a) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Mortgage Trustee under or pursuant to the Collateral Vessel Mortgages (including
the benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Mortgage Trustee in the Collateral
Vessel Mortgages), (b) all moneys, property and other assets paid or transferred
to or vested in the Mortgage Trustee, or any agent of the Mortgage Trustee
whether from any Loan Party or any other person, and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Mortgage Trustee or any agent of the Mortgage Trustee in
respect of the same (or any part thereof).

 

“Type” shall mean, when used in reference to any Loan or Borrowing, shall refer
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UKBA” shall mean the U.K. Bribery Act 2010.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean (a) as of the Closing Date, any Subsidiary
of Holdings that is set forth on Schedule 1.01(e) and (b) (i) any other
Subsidiary of the Administrative Borrower (other than the Co-Borrower) and/or
(ii) if necessary for purposes of the liquidation or winding down thereof,
OSG-NNA Ship Management Services, Inc., in each case, that is designated by the
Board of Directors of the Administrative Borrower after the Closing Date as an
Unrestricted Subsidiary pursuant to a resolution of such Board of Directors and
such designation otherwise complies with Section 5.17 (in each case until such
time (if any) as the Board of Directors of the Administrative Borrower
designates any such Subsidiary as a Restricted Subsidiary pursuant to such
Section 5.17), but (in each case) only to the extent that such Subsidiary:

 

(i)           has no Indebtedness other than Non-Recourse Debt;

 

(ii)          except as permitted by Section 6.09, is not party to any
agreement, contract, arrangement or understanding with Holdings, the
Administrative Borrower or any Restricted Subsidiary of the Administrative
Borrower unless the terms of any such agreement, contract, arrangement or
understanding are not less favorable to Holdings, the Administrative Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
persons who are not Affiliates of the Administrative Borrower;

 

(iii)         is a person with respect to which none of Holdings, the
Administrative Borrower or any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Equity Interests or (y) to
maintain or preserve such person’s financial condition or to cause such person
to achieve any specified levels of operating results (other than, with respect
to Holdings, an unsecured performance guaranty or unsecured credit support
guaranty, in each case, on customary terms in respect of the obligations of such
Unrestricted Subsidiary;

 

 58 

 

 

(iv)         has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Administrative Borrower or any of its
Restricted Subsidiaries; and

 

(v)          does not hold any Indebtedness of, or Lien on any property of,
Holdings, the Administrative Borrower or any of its Restricted Subsidiaries, and
does not own any Equity Interests in the Administrative Borrower or any of its
Restricted Subsidiaries.

 

For the avoidance of doubt, (x) a Subsidiary of an Unrestricted Subsidiary shall
be an Unrestricted Subsidiary and (y) after the Closing Date, no Subsidiary of
Holdings that is not also a Subsidiary of the Administrative Borrower may be
designated as an Unrestricted Subsidiary.

 

“Vessel Appraisal” shall mean a written desktop appraisal of each Collateral
Vessel delivered to the Administrative Agent and the Collateral Agent, in form,
scope and methodology reasonably acceptable to the Collateral Agent and prepared
by an Approved Broker, addressed to the Collateral Agent and upon which the
Administrative Agent, the Collateral Agent and the Lenders are expressly
permitted to rely.

 

“Vessel Collateral Requirements” shall mean, with respect to a Collateral
Vessel, the requirement that:

 

(a)          the entity that owns such Collateral Vessel shall have duly
authorized, executed and delivered, and caused to be recorded or registered in
accordance with the laws of the applicable Acceptable Flag Jurisdiction in which
such Collateral Vessel is registered, a Collateral Vessel Mortgage with respect
to such Collateral Vessel and such Collateral Vessel Mortgage shall be effective
to create in favor of the Mortgage Trustee for the benefit of the Secured
Parties a legal, valid and enforceable first preferred ship mortgage lien upon
such Collateral Vessel, subject only to Permitted Collateral Vessel Liens
related thereto;

 

(b)          all filings, deliveries of instruments and other actions necessary
or desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve the security interests described in clause (a) above under the laws of
the Acceptable Flag Jurisdiction in which such Collateral Vessel is registered
and (if required) in the jurisdiction of organization of the entity that is the
owner of such Collateral Vessel shall have been duly effected and the Collateral
Agent shall have received evidence thereof in form and substance reasonably
satisfactory to it and such customary legal opinions reasonably satisfactory to
it; and

 

(c)          the Administrative Agent shall have received each of the following:

 

(i)           certified copies of all technical management agreements and
commercial management agreements, if any, and all pooling agreements and charter
contracts having a remaining term in excess of six months related to such
Collateral Vessel;

 

(ii)          a confirmation of class certificate issued by an Approved
Classification Society showing the Collateral Vessel to be free of overdue
recommendations issued not more than 10 days prior to the date such vessel
becomes a Collateral Vessel and copies of all ISM Code and ISPS Code
documentation for such Collateral Vessel and its owner or manager, as
appropriate, which shall be valid and unexpired;

 

(iii)         a certificate of ownership and encumbrance or transcript of
register confirming registration of such Collateral Vessel under the law and
flag of the applicable Acceptable Flag Jurisdiction, the record owner of the
Collateral Vessel and all Liens of record (which shall be only Permitted
Collateral Vessel Liens) for such Collateral Vessel, such certificate to be
issued within 60 days of the date such vessel becomes a Collateral Vessel, and
reasonably satisfactory to the Administrative Agent;

 

 59 

 

 

(iv)        a report, addressed to and in form and scope reasonably acceptable
to the Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering such Collateral
Vessel and its compliance with the provisions hereunder, the endorsement of loss
payable clauses and notices of assignment on the policies, and containing such
other confirmations and undertakings as are customary in the New York market
(including the Insurance Deliverables Requirement);

 

(v)         a customary letter of undertaking addressed to the Administrative
Agent, issued by the protection and indemnity association in which such
Collateral Vessel is entered; and

 

(vi)        a report from an independent marine insurance consultant appointed
by the Administrative Agent confirming the adequacy of the marine insurances
covering such Collateral Vessel.

 

“Vessel Holding Person” shall mean a Subsidiary of an SPV Buyer, the principal
assets of which are Vessels.

 

“Vessels” shall mean the vessels owned by the Administrative Borrower or any of
its Restricted Subsidiaries. The Vessels as of the Closing Date are identified
on Schedule 1.01(a).

 

“Voting Equity Interests” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the power
under ordinary circumstances to vote for persons to serve on the Board of
Directors of such person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

 

(i)           the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

(ii)          the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is a Restricted Subsidiary. Unless the context requires otherwise, “Wholly Owned
Restricted Subsidiary” refers to a Wholly Owned Restricted Subsidiary of the
Administrative Borrower.

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and other
nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) is at the time owned by
such person and/or one or more Wholly Owned Subsidiaries of such person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% Equity Interest (other than directors’ qualifying share and
other nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) at such time. Unless the
context requires otherwise, “Wholly Owned Subsidiary” refers to a Wholly Owned
Subsidiary of the Administrative Borrower.

 

 60 

 

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate.” The words “asset” and “property” shall be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such Loan Document, agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in any
Loan Document), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) the words “herein,” “hereof’
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits, exhibits, Schedules and
schedules shall be construed to refer to Articles and Sections of, and Exhibits,
exhibits, Schedules and schedules to, this Agreement, unless otherwise indicated
and (e) any reference to any law or regulation shall (i) include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time. This Section 1.03 shall apply, mutatis mutandis, to all Loan Documents.

 

Section 1.04        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with, and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with, GAAP
as in effect from time to time. If at any time any change in GAAP would affect
the computation of any financial ratio set forth in any Loan Document, and the
Administrative Borrower, the Required Lenders or the Administrative Agent shall
so request, the Administrative Agent and the Administrative Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and the Administrative Borrower); provided, that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein, and the Administrative Borrower shall
provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of the
Administrative Borrower setting forth in reasonable detail the differences that
would have resulted if such financial statements had been prepared as if such
change had been implemented.

 

 61 

 

 

Section 1.05         Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of this Agreement and the other Loan Documents to
which it is a party, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and thereof and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation hereof or thereof.

 

Section 1.06         Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.07         Currency Equivalents Generally.

 

(a)          Any amount specified in this Agreement (other than in Section 2.18
or as set forth in clause (b) of this Section 1.07) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
applicable Exchange Rate; provided that (x) the determination of any Dollar
Amount shall be made in accordance with Section 2.18(m) and (y) if any basket
amount expressed in Dollars is exceeded solely as a result of fluctuations in
applicable currency exchange rates after the last time such basket was utilized,
such basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

 

(b)          For purposes of determining the Total Secured Leverage Ratio and
the Total Leverage Ratio, amounts denominated in a currency other than Dollars
will be converted to Dollars at the Exchange Rate as of the date of calculation,
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Swap Obligations permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

 

(c)          For the purposes of determining the Dollar Amount of any amount
specified in Article II on any date, any amount in a currency other than Dollars
shall be converted to Dollars at the Exchange Rate as of the most recent
Exchange Rate Reset Date occurring on or prior to such date.

 

Section 1.08         Change in Currency.

 

(a)        Each obligation of any Loan Party to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.

 

(b)        Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

 62 

 

 

(c)        If a change in any currency of a country occurs, this Agreement will,
to the extent the Administrative Agent (acting reasonably and after consultation
with the Administrative Borrower) specifies to be necessary, be amended to
comply with any generally accepted conventions and market practice relating to
the applicable currency and otherwise to reflect the change in currency.

 

Section 1.09        Available Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01        Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, (a) each Term Lender
agrees, severally and not jointly, to make Initial Term Loans to the Borrowers
(on a joint and several basis) on the Closing Date in the principal amount equal
to its Term Commitment on the Closing Date and (b) each Revolving Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers (on a joint
and several basis), at any time and from time to time on or after the Closing
Date until the earlier of the Revolving Maturity Date and the termination of the
Revolving Commitment of such Revolving Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Revolving Lender’s Revolving Exposure exceeding such Revolving
Lender’s Revolving Commitment; provided, however, no Revolving Loans shall be
permitted to be made on the Closing Date. Amounts paid or prepaid in respect of
Term Loan may not be reborrowed. Within the limits set forth in clause (b) of
the second preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.

 

Section 2.02         Loans.   (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided, that the failure of
any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Revolving Loans deemed made pursuant
to Section 2.18(e), any Borrowing shall be in an aggregate principal amount that
is (i) an integral multiple of $100,000 and not less than $500,000 or (ii) equal
to the remaining available balance of the applicable Commitments.

 

(b)          Subject to Sections 2.11 and 2.12, each Borrowing of Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Administrative
Borrower may request pursuant to Section 2.03. Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided, that any exercise of such option
shall not affect the obligation of the Lender to make such Loan or the Borrowers
to repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, that the
Administrative Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than 10 Eurodollar Borrowings in the aggregate
outstanding hereunder at any one time (or such greater number of Eurodollar
Borrowings as may be acceptable to the Administrative Agent in its sole
discretion). For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

 63 

 

 

(c)          Except with respect to Revolving Loans made pursuant to Section
2.18(e), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate from time to
time not later than 10:00 a.m., New York City time, and the Administrative Agent
shall promptly credit or remit the amounts so received to an account in the
United States as directed by the Administrative Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, promptly return
the amounts so received to the respective Lenders.

 

(d)          Unless the Administrative Agent shall have received written notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with clause (c) above, and the Administrative Agent may (but shall
not be obligated to), in reliance upon such assumption, make available to the
Borrowers on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and the Borrowers (on a joint and several basis) agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrowers until the date such amount is repaid to the Administrative Agent
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules or practices on interbank compensation, and (ii) in the
case of the Borrowers, the greater of the interest rate applicable at the time
to ABR Loans of the applicable Class and the interest rate applicable to such
Borrowing. If such Lender shall subsequently repay to the Administrative Agent
such corresponding amount, such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement, and the Borrowers’
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease and any amounts previously so repaid by the
Borrowers shall be returned to the Borrowers.

 

(e)          Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the applicable Maturity Date.

 

Section 2.03        Borrowing Procedure. (a) To request a Revolving Borrowing or
a Term Borrowing, the Administrative Borrower shall deliver a written request
(by hand delivery, email through a “pdf” copy or telecopier, or facsimile
transmission (or transmit by other electronic transmission if arrangements for
doing so have been approved in writing by the Administrative Agent)), a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, on
the third Business Day before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, one
Business Day prior to the proposed Borrowing. Each Borrowing Request for a
Revolving Loan or a Term Loan shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

 

(i)           the aggregate principal amount of such Borrowing, which shall
comply with the requirements of Section 2.02(a);

 

 64 

 

 

(ii)          the date of such Borrowing, which shall be a Business Day;

 

(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period” contained herein;

 

(v)          the location and number of the respective Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.02(c);

 

(vi)         that the conditions set forth in Sections 4.02(b) and (c) are
satisfied as of the date of the notice; and

 

(vii)       whether the requested Borrowing is to be a Revolving Borrowing or a
Term Borrowing.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Administrative Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(b)          The Co-Borrower hereby irrevocably appoints the Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement in the name or on behalf of the Co-Borrower. The
Administrative Agent and the Lenders may disburse the Loans to such bank account
of the Administrative Borrower or the Co-Borrower or otherwise make such Loans
to a Borrower and provide such Letters of Credit to a Borrower as the
Administrative Borrower may designate or direct, without notice to the other
Borrower or any Guarantor. The Administrative Borrower hereby accepts the
appointment by the Co-Borrower to act as the agent of the Co-Borrower and agrees
to ensure that the disbursement of any Loans to a Borrower requested by or paid
to or for the account of such Borrower, or the issuance of any Letter of Credit
for a Borrower hereunder, shall be paid to or for the account of such Borrower.
The Co-Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent to receive statements on account and all other notices
from the Agents and the Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents. Any
notice, election, representation, warranty, agreement or undertaking made on
behalf of the Co-Borrower by the Administrative Borrower shall be deemed for all
purposes to have been made by the Co-Borrower, as the case may be, and shall be
binding upon and enforceable against the Co-Borrower to the same extent as if
made directly by the Co-Borrower.

 

(c)          All Loans or Letters of Credit requested by the Administrative
Borrower for ultimate use by the Loan Parties may be drawn or obtained in the
name of the Administrative Borrower or the name of the Co-Borrower. Upon
request, the Administrative Borrower shall promptly confirm for the
Administrative Agent that each Loan or Letter of Credit has been issued in the
name of the appropriate Borrower and, in the event of any error, the respective
records shall be adjusted without prejudice to the rights of the Agents or the
Lenders.

 

 65 

 

 

Section 2.04         Repayment of Loans.   (a) Each of the Borrowers hereby
unconditionally promises, jointly and severally, to pay to (i) the
Administrative Agent for the account of each Term Lender, the principal amount
of each Term Loan of such Term Lender as provided in Section 2.09, (ii) the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (iii) the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the date that is three Business Days after such Swingline Loan is made;
provided, that on each date that a Revolving Borrowing is made, the Borrowers
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to clauses (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers and the other Loan Parties to
pay, and perform, the Obligations in accordance with the Loan Documents. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

(e)          Any Lender by written notice to the Administrative Borrower (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrowers shall promptly
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit H-1, H-2 or H-3, as the case may be.

 

Section 2.05         Fees.

 

(a)          Commitment Fee. The Borrowers, jointly and severally, agree to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee (a “Commitment Fee”) equal to 1.40% per annum of the average
daily unused amount of the Revolving Commitment of such Revolving Lender during
the period from and including the date hereof to but excluding the date on which
such Revolving Commitment terminates. Accrued Commitment Fees shall be payable
in arrears (A) on the last Business Day of March, June, September and December
of each year, commencing on the first such date to occur after the date hereof,
and (B) on the date on which such Revolving Commitment terminates. Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees, the Revolving Commitment
of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and Dollar Amount of the LC Exposure of such
Revolving Lender (and the Swingline Exposure of such Revolving Lender shall be
disregarded for such purpose).

 

 66 

 

 

(b)          Administrative Agent and Collateral Agent Fees. The Borrowers,
jointly and severally, agree to pay to the Administrative Agent and the
Collateral Agent (as applicable), for their own account, the fees set forth in
the Agent Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between and/or among the Administrative Borrower, the
Administrative Agent and the Collateral Agent (the “Administrative Agent Fees”).

 

(c)          LC and Fronting Fees. The Borrowers, jointly and severally, agree
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee (the “LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin from time to time used to determine the interest
rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily
amount of the Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank for its own account, with respect to Letters of Credit issued by
such Issuing Bank, a fronting fee (“Fronting Fee”), which shall accrue at the
rate of 0.25% per annum (or such other rate per annum as such Issuing Bank and
the Administrative Borrower may from time to time agree) on the average daily
amount of the Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure
in respect of Letters of Credit issued by such Issuing Bank, as well as each
Issuing Bank’s customary fees and charges with respect to the administration,
issuance, amendment, negotiation, renewal, payment or extension of any Letter of
Credit or processing of drawings thereunder. Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Revolving
Commitments terminate and no Letters of Credit remain outstanding. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
Section 2.05(c) shall be payable within five Business Days after demand
therefor. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Notwithstanding
the foregoing, upon the occurrence and during the continuance of any Default
under Section 8.01(a) or (b) or any Event of Default under Section 8.01(a), (b),
(g) or (h), the LC Participation Fee and the Fronting Fee shall accrue, after as
well as before judgment, at a rate per annum equal to 2.00% in excess of the
rate then borne by the LC Participation Fee or the Fronting Fee, as the case may
be. Each payment of fees hereunder on any Letters of Credit denominated in an
Alternative Currency shall be made in Dollars.

 

(d)          Other Fees. The Borrowers, jointly and severally, agree to pay to
the Agents, each for their own accounts, such fees payable in the amounts and at
the times as have been or may be separately agreed upon between the Borrowers
and the applicable Agent.

 

(e)          Payment of Fees. All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the
Borrowers shall pay (i) the Fronting Fees directly to the applicable Issuing
Bank and (ii) the Fees provided under Section 2.05(d) directly to the applicable
Agents. Once paid, none of the Fees shall be refundable under any circumstances.

 

(f)          Any fees otherwise payable by the Borrowers to any Defaulting
Lender pursuant to this Section 2.05 shall be subject to Section 2.16(c).

 

 67 

 

 

Section 2.06         Interest on Loans. (a) Subject to the provisions of Section
2.06(c), the Loans comprising each ABR Borrowing, including each Swingline Loan,
shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus the Applicable Margin.

 

(b)          Subject to the provisions of Section 2.06(c), the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)          Notwithstanding the foregoing, (i) upon the occurrence and during
the continuance of any Default under Section 8.01(a) or (b) or any Event of
Default under Section 8.01(a), (b), (g) or (h), each Loan shall bear interest,
after as well as before judgment, at a rate per annum equal to the rate which is
2.00% in excess of the rate then borne by such Loans, and (ii) without
duplication of any amounts payable pursuant to preceding clause (i), (x) overdue
principal and, to the extent permitted by applicable law, overdue interest, in
respect of the Loans shall bear interest, after as well as before judgment, at a
rate per annum equal to the rate which is 2.00% in excess of the rate applicable
to respective Term Loans from time to time, and (y) without duplication of any
amounts payable pursuant to the last sentence of Section 2.05(c) in respect of
the LC Participation Fee, all other overdue amounts owing under the Loan
Documents shall bear interest, after as well as before judgment, at a rate per
annum equal to the rate which is 2.00% in excess of the rate otherwise
applicable to ABR Loans from time to time (in each such case, the “Default
Rate”).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided, that (i) interest accrued
pursuant to Section 2.06(c) (and all interest on past due interest) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or Swingline Loan), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual numbers of days elapsed (including the
first day but excluding the last day); provided, that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13, bear interest
for one day. The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive absent manifest error.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
Insolvency Proceeding.

 

Section 2.07         Termination and Reduction of Commitments. (a) Subject to
the provisions of Section 2.21, the Term Commitments shall automatically
terminate on the Closing Date immediately upon the making of the Initial Term
Loans on such date. The Revolving Commitments, the Swingline Commitment and the
LC Commitment shall automatically terminate on the Revolving Maturity Date.

 

(b)          At their option, the Borrowers may at any time terminate, or from
time to time permanently reduce, the Commitments of any Class; provided, that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $100,000 and not less than $500,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.10, the Total Revolving Exposure would exceed the
Total Revolving Commitments.

 

 68 

 

 

(c)          Upon the incurrence of any Specified Refinancing Revolving
Commitments, the Revolving Commitments of the Revolving Lenders under the Class
of Revolving Loans being refinanced shall be automatically and permanently
reduced on a ratable basis by an amount equal to 100% of the Specified
Refinancing Revolving Commitments so incurred.

 

(d)          The Administrative Borrower shall notify the Administrative Agent
in writing of any election to terminate or reduce Commitments of any Class under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction (which effective date shall be a Business Day),
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.07 shall be irrevocable; provided, that a
notice of termination of all then remaining Commitments delivered by the
Administrative Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities in order to refinance in full the
Obligation hereunder, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments for such Class.

 

Section 2.08         Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything
herein to the contrary, the Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than eight
Interest Periods with respect to Eurodollar Borrowings outstanding hereunder at
any one time (or such greater number of Eurodollar Borrowings as may be
acceptable to the Administrative Agent in its sole discretion). This Section
2.08 shall not apply to Swingline Borrowings, which may not be converted into a
Eurodollar Borrowing and shall, at all times, be maintained as an ABR Borrowing.

 

(b)          To make an election pursuant to this Section 2.08, the
Administrative Borrower shall deliver, by hand delivery, email through “pdf”
copy or telecopies, or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if the Administrative Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each Interest Election Request shall be
irrevocable.

 

(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

 69 

 

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
contained herein.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)        If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, the Administrative Agent or the Required Lenders
may require, by notice to the Administrative Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

Section 2.09         Amortization of Term Borrowings. (a) The Borrowers, jointly
and severally, shall pay to the Administrative Agent, for the account of the
Term Lenders, on each March 31, June 30, September 30 and December 31
(commencing on September 30, 2017) or, if any such date is not a Business Day,
on the immediately following Business Day (each such date, a “Term Loan
Repayment Date”), a principal amount of the Initial Term Loans equal to the
Applicable Amortization Percentage of the initial aggregate principal amount of
such Initial Term Loans (as adjusted from time to time pursuant to Section
2.10), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

 

(b)          To the extent not previously irrevocably paid in full in cash, all
Term Loans of a Class shall be due and payable on the Term Loan Maturity Date
for such Class of Term Loans.

 

Section 2.10         Optional and Mandatory Prepayments of Loans. (a) Optional
Prepayments. Subject to the provisions of Section 2.10(h), the Borrowers shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty (except as provided in Section
2.10(g)) subject to the requirements of this Section 2.10; provided, that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.

 

 70 

 

 

(b)          Mandatory Prepayments.

 

(i)           In the event of the termination of all the Revolving Commitments,
the Borrowers, jointly and severally, shall, on the date of such termination,
repay or prepay all outstanding Revolving Loans and Swingline Loans and either
(A) replace all outstanding Letters of Credit or (B) Cash Collateralize all
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).

 

(ii)          In the event of any partial reduction of the Revolving Commitments
by the Borrowers, then (x) at or prior to the effective date of such reduction,
the Administrative Agent shall notify the Administrative Borrower and the
Revolving Lenders of the Total Revolving Exposure after giving effect thereto
and (y) if the Total Revolving Exposures would exceed the aggregate amount of
Revolving Commitments after giving effect to such reduction, then the Borrowers,
jointly and severally, shall, on the date of such reduction, first, repay or
prepay Swingline Loans, second, repay or prepay Revolving Loans and third,
replace outstanding Letters of Credit or Cash Collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.

 

(iii)         If at any time the Total Revolving Exposure exceeds the Revolving
Commitments at such time, the Borrowers, jointly and severally, shall, without
notice or demand, immediately first, repay or prepay Swingline Loans, second,
repay or prepay Revolving Loans, and third, replace outstanding Letters of
Credit or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.

 

(iv)         In the event that the aggregate Dollar Amount of the LC Exposure
exceeds the LC Commitment then in effect, the Borrowers, jointly and severally,
shall, without notice or demand, immediately replace outstanding Letters of
Credit or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.

 

(v)          No later than the earlier of (i) 90 days after the end of each
Excess Cash Flow Period and (ii) the date on which the financial statements with
respect to such fiscal year in which such Excess Cash Flow Period occurs are
delivered pursuant to Section 5.01(a), the Borrowers, jointly and severally,
shall (subject to Section 2.10(h)) make prepayments in accordance with Section
2.10(d) in an aggregate principal amount equal to 50% of Excess Cash Flow for
the Excess Cash Flow Period then ended; provided that the aggregate principal
amount of optional prepayments of Term Loans made pursuant to Section 2.10(a)
(and including any Term Loans prepaid pursuant to a Discounted Prepayment Offer,
but in the case of a Discounted Prepayment Offer, limited to the amount of cash
actually expended to purchase principal of such Term Loans) and the aggregate
principal amount of optional prepayments of Revolving Loans (but only to the
extent accompanied by a permanent reduction in the Total Revolving Commitments),
in each case made during such Excess Cash Flow Period with Internally Generated
Funds shall reduce on a dollar-for-dollar basis the amount of such mandatory
prepayment otherwise required pursuant to this Section 2.10(b)(v) in respect of
such Excess Cash Flow Period.

 

 71 

 

 

(vi)         Not later than five Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale or Casualty Event by any Restricted Party (other
than Net Cash Proceeds of less than $5,000,000 in the aggregate in any fiscal
year of the Administrative Borrower), the Borrowers, jointly and severally,
shall (subject to Section 2.10(h)) apply 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(d); provided that: (x) so long as no
Default shall then exist or would arise therefrom, such Net Cash Proceeds shall
not be required to be so applied on such date to the extent that the
Administrative Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are reasonably expected to be reinvested (or committed to be
reinvested) in fixed or capital assets of any Borrower or any Subsidiary
Guarantor (or, with respect to the Net Cash Proceeds from the sale of any Equity
Interests in any Specified Joint Venture, in a vessel (or vessels) that will
become a Collateral Vessel (or Collateral Vessels)) within 12 months following
the date of such Asset Sale or Casualty Event, as applicable (which Officer’s
Certificate shall set forth the estimates of the Net Cash Proceeds to be so
expended); provided that, if the property subject to such Asset Sale or Casualty
Event constituted Collateral or Equity Interests in a Specified Joint Venture,
then all property purchased or otherwise acquired with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the First Priority
perfected Lien (subject to Permitted Liens or, in the case of any Vessels,
Permitted Collateral Vessel Liens) of the applicable Security Documents in favor
of the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Section 5.10 and the preceding proviso in the
case of the sale of any Equity Interests in any Specified Joint Ventures; and
(y) if all or any portion of such Net Cash Proceeds is not so reinvested within
such 12-month period (or if committed to be reinvested pursuant to a legally
binding commitment within such 12-month period and not so reinvested within six
months thereafter), such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.10(b)(vi); and
provided, further, that (x) so long as no Default then exists or would result
therefrom and (y) if the Net Cash Proceeds of any Asset Sales and/or Casualty
Events exceed $10,000,000 in the aggregate, such Net Cash Proceeds shall be
deposited in a Deposit Account (a “Reinvestment Proceeds Account”) of the
Administrative Borrower with the Administrative Agent (or another Deposit
Account Bank reasonably satisfactory to the Administrative Agent) pursuant to a
cash collateral arrangement in form and substance reasonably satisfactory to the
Administrative Agent (and subject to a Deposit Account Control Agreement)
whereby such Net Cash Proceeds shall be disbursed to the Administrative Borrower
from time to time as needed to pay actual costs incurred by it or the applicable
Subsidiary Guarantor in connection with the replacement or restoration of the
respective properties or assets (or, with respect to the Net Cash Proceeds from
the sale of any Equity Interests in any Specified Joint Venture, in connection
with the reinvestment in or purchase of a Collateral Vessel (or Collateral
Vessels)) (pursuant to such certification requirements as may be reasonably
established by the Administrative Agent) (it being understood and agreed that at
any time while an Event of Default has occurred and is continuing, the Required
Lenders may direct the Administrative Agent (in which case the Administrative
Agent shall, and is hereby authorized by the Administrative Borrower to, follow
said directions) to apply any or all proceeds then on deposit in such
Reinvestment Proceeds Account to the repayment of the Secured Obligations).

 

(vii)        Not later than one Business Day following the receipt of any Net
Cash Proceeds of any Debt Issuance by any Restricted Party, the Borrowers,
jointly and severally, shall (subject to Section 2.10(h)) make prepayments in
accordance with Section 2.10(d) in an aggregate principal amount equal to 100%
of such Net Cash Proceeds.

 

(viii)       Upon the incurrence or issuance by any Borrower of any Refinancing
Notes or any Specified Refinancing Term Loans, the Borrowers, jointly and
severally, shall (subject to Section 2.10(h)) prepay an aggregate principal
amount of the applicable Class or Classes of Term Loans that are to be
refinanced with the proceeds of such Refinancing Notes or Specified Refinancing
Term Loans in accordance with Section 2.10(d) in an aggregate principal amount
equal to 100% of the Net Cash Proceeds received therefrom.

 

(c)          [Reserved].

 

 72 

 

 

(d)          Application of Prepayments. Prior to any optional prepayment
hereunder, the Administrative Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(e), subject to the provisions of this Section 2.10(d).
Any prepayments pursuant to Sections 2.10(b)(v)-(vii) shall be applied (i)
first, to prepay principal of outstanding Term Loans and, to the extent so
applied, to reduce future scheduled amortization payments required under Section
2.09 (including the payment due on the applicable Term Loan Maturity Date) on a
pro rata basis among the payments remaining to be made on each Term Loan
Repayment Date, and (ii) second, to the extent there are prepayment amounts
remaining after the application of such prepayments under preceding clause (i),
such excess amounts shall be applied to the prepayment of principal of
outstanding Revolving Loans (but without any corresponding reduction in
Revolving Commitments (unless an Event of Default then exists, in which case the
Revolving Commitments shall be so reduced and the Borrowers shall comply with
Sections 2.10(b)(i)-(iv)); provided, however, to the extent that a prepayment is
required pursuant to Section 2.10(b)(vi) with Net Cash Proceeds from the sale of
a Vessel within six months after the Borrowers incurred Revolving Loans to pay
all or a portion of the consideration attributable to the purchase of a
Collateral Vessel, such Net Cash Proceeds may be applied (x) first, to the
prepayment of principal of outstanding Revolving Loans up to the amount so
incurred to purchase such Collateral Vessel (without any corresponding reduction
in Revolving Commitments unless an Event of Default then exists, as provided in
preceding clause (ii)) and (y) thereafter, to prepay the principal of
outstanding Loans in accordance with clauses (i) and (ii) above. Any prepayments
of Term Loans pursuant to Section 2.10(b)(viii) shall be applied to reduce
future scheduled amortization payments required under Section 2.09 (including
the payment due on the applicable Term Loan Maturity Date) on a pro rata basis
among the payments remaining to be made on each Term Loan Repayment Date.
Optional prepayments of Term Loans pursuant to Section 2.10(a) shall be applied
to reduce future scheduled amortization payments under Section 2.09 (including
the payment due on the applicable Term Loan Maturity Date) in the manner
directed by the Administrative Borrower in the respective notice of prepayment
or, in the absence of such direction, in direct order of maturity. Amounts to be
applied pursuant to this Section 2.10 to the prepayment of Loans of any Class
shall be applied first to reduce outstanding ABR Loans of such Class. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans of such Class.

 

(e)          Notice of Prepayment. The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, on the third Business Day before the date of prepayment (ii) in the case
of prepayment of an ABR Borrowing (other than a Swingline Borrowing), not later
than 1:00 p.m., New York City time, one Business Day before the date of
prepayment, and (iii) in the case of prepayment of a Swingline Borrowing, not
later than 1:00 p.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable; provided, that a notice of prepayment of all
outstanding Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities in order to refinance in full all
Obligations hereunder, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Each such
notice shall specify the Class of Loans being prepaid, the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Such notice to the
Lenders may be by electronic communication. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

 

 73 

 

 

(f)          Notwithstanding the foregoing provisions of this Section 2.10, (i)
in the case of any mandatory prepayment of the Term Loans (other than any
mandatory prepayment pursuant to Section 2.10(b)(vii) or (viii)), any Term
Lender may waive, by written notice to the Administrative Borrower and the
Administrative Agent on or before the date on which such mandatory prepayment
would otherwise be required to be made hereunder, the right to receive its pro
rata share of the amount of such mandatory prepayment of its Term Loans, and
(ii) if any Term Lender or Term Lenders elect to waive the right to receive the
amount of such mandatory prepayment, all of the amount that otherwise would have
been applied to mandatorily prepay the Term Loans of such Term Lender or Term
Lenders may be retained by the Borrowers.

 

(g)         Any (x) prepayment, repayment, refinancing, substitution, conversion
or replacement of any Initial Term Loans (other than pursuant to Section
2.09(a), 2.10(b)(v), 2.10(b)(vi) (but in the case of such Section 2.10(b)(vi),
only in respect of a Casualty Event) or 2.22), in whole or in part, (y)
acceleration in accordance with the Loan Documents of the then outstanding
principal amount of Initial Term Loans, and (z) amendment to this Agreement
that, directly or indirectly, reduces the Effective Yield applicable to the
Initial Term Loans, in each case, occurring on or prior to June 22, 2019, shall
be accompanied by the payment by the Borrowers (on a joint and several basis) of
(i) in the case of preceding clause (x) or (y), a prepayment premium equal to
(A) 2.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, repaid, refinanced, substituted, replaced, converted or accelerated on
or prior to the first anniversary of the Closing Date and (B) 1.00% of the
aggregate principal amount of the Initial Term Loans so prepaid, repaid,
refinanced, substituted, replaced, converted or accelerated after the first
anniversary of the Closing Date, but on or prior to the second anniversary of
the Closing Date, and (ii) in the case of preceding clause (z), a fee equal to
(A) 2.00% of the aggregate principal amount of the applicable Initial Term Loans
so amended on or prior to the first anniversary of the Closing Date and (B)
1.00% of the aggregate principal amount of the applicable Initial Term Loans so
amended after the first anniversary of the Closing Date, but on or prior to the
second anniversary of the Closing Date. Any determination by the Administrative
Agent as contemplated by clause (z) of the immediately preceding sentence shall
be conclusive and binding on the Borrowers and all Lenders, absent manifest
error.

 

(h)          Restrictions on Term Loan Prepayments.  Notwithstanding anything to
the contrary set forth in this Agreement or in any other Loan Document, (x) if
any Revolving Lender has any Revolving Exposure or any other outstanding
Revolving Obligations and any Event of Default has occurred and is continuing,
no optional prepayment of Term Loans shall be permitted pursuant to this
Section 2.10 and (y) if any Event of Default has occurred and is continuing at
the time any mandatory repayment of Terms Loans is otherwise required to be made
pursuant to this Section 2.10, then (i) (x) Swingline Loans, and if no Swingline
Loans are or remain outstanding, Revolving Loans, and if no Swingline Loans or
Revolving Loans are or remain outstanding, LC Exposure, shall first be repaid in
full in cash or, in the case of Letters of Credit, Cash Collateralized, as
applicable, in the amount otherwise required to be applied to the repayment of
Term Loans pursuant to this Section 2.10 in the absence of this clause (h) and
(y) if any Event of Default has occurred and is continuing, the Revolving
Commitments also shall be permanently reduced by the amount of any required
payment pursuant to preceding clause (x) (determined as if Revolving Loans and
Swingline Loans were outstanding in such amount) and (ii) after application
pursuant to preceding clause (i), any excess portion of such mandatory repayment
of Term Loans not so applied shall be applied to the repayment of Term Loans as
otherwise required by this Section 2.10 in the absence of this clause (h).  If
any Lender collects or receives any amounts received on account of the
Obligations to which it is not entitled as a result of the application of this
Section 2.10(h), such Lender shall hold the same in trust for the Revolving
Lenders and shall forthwith deliver the same to the Administrative Agent and/or
the Collateral Agent, for the account of the applicable Revolving Lenders, to be
applied in accordance with this Section 2.10(h).  Without limiting the
generality of the foregoing, this Section 2.10(h) is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law.

 

 74 

 

 

Section 2.11        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

 

(b)        the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.12         Increased Costs; Change in Legality. (a) If any Change in
Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or any Issuing Bank;

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein; or

 

(iii)         subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes or Other Taxes indemnified pursuant to Section 2.15, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its Loans, principal, letters of credit,
Commitments or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers
will, jointly and severally, pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered; it being understood that this Section 2.12 shall not apply
to Taxes that are Indemnified Taxes or Other Taxes indemnified pursuant to
Section 2.15.

 

 75 

 

 

(b)          If any Lender or any Issuing Bank determines (in good faith, but in
its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Loans made by such Lender, or
participations in Letters of Credit or Swingline Loans held by such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will, jointly and severally, pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company, for any such reduction suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.12 shall be delivered to the Administrative
Borrower (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error. The Borrowers, jointly and severally, shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that (i) the Borrowers shall not be required to compensate a Lender or
an Issuing Bank for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies the Administrative Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, (ii) if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof and (iii) such increased costs or reductions shall only be payable by
the Borrowers to the applicable Lender or the applicable Issuing Bank under this
Section 2.12 to the extent that such Lender or such Issuing Bank is generally
imposing such charges on similarly situated borrowers.

 

(e)          Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Administrative
Borrower and to the Administrative Agent:

 

(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to the Administrative Borrower and to the
Administrative Agent; and

 

 76 

 

 

(ii)          such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in Section 2.12(f).

 

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(f)           For purposes of clause (e) of this Section 2.12, a notice to the
Administrative Borrower by any Lender shall be effective as to each Eurodollar
Loan made by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Eurodollar Loan; in all other cases such notice shall be
effective on the date of receipt by the Administrative Borrower.

 

Section 2.13        Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (whether or
not such notice is permitted to be withdrawn by the Borrowers), or (d) the
assignment of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto as a result of a request by the Administrative
Borrower pursuant to Section 2.16, then, in any such event, the Borrowers,
jointly and severally, shall compensate each Lender for the loss, cost and
expense attributable to such event (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits). Each Lender shall calculate any amount or amounts in good
faith and in a commercially reasonable manner. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to the
Administrative Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrowers, jointly and
severally, shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof. Notwithstanding the foregoing,
this Section 2.13 shall not apply to losses, costs or expenses resulting from
Taxes, as to which Section 2.15 shall govern.

 

Section 2.14         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or Reimbursement
Obligations or of amounts payable under Section 2.12, 2.13 or 2.15, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 520 Madison Avenue, New York, New York,
10022; Attn: Account Manager – International Seaways Operating Corporation,
except that payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be
made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars;
provided that, LC Disbursements paid by the Borrowers in respect of Letters of
Credit denominated in an Alternative Currency shall be made in such Alternative
Currency.

 

 77 

 

 

(b)          Subject to Section 9.01, if at any time insufficient funds are
received by and available to the Administrative Agent to pay in full all amounts
of principal, premium, Reimbursement Obligations, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest,
premium and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest, premium and fees then due to such
parties, and (ii) second, towards payment of principal and Reimbursement
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Reimbursement Obligations then due
to such parties.

 

(c)          Other than in connection with a prepayment of the Term Loans
pursuant to Section 2.22 or as provided in Section 2.10(b)(viii), if any Lender
shall, by exercising any right of setoff or counterclaim (including pursuant to
Section 11.08) or otherwise (including by exercise of its rights under the
Security Documents), obtain payment in respect of any principal of or premium or
interest on any of its Revolving Loans, Term Loans, or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled thereto, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest and
premium on their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender (x) as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans to any Eligible Assignee or participant, other than to any Company or any
Affiliate thereof (as to which the provisions of this Section 2.14(c) shall
apply) or (y) in connection with any prepayment of Revolving Loans in accordance
with Section 2.21(e). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Legal Requirements, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. If under applicable Insolvency
Law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.14(c) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which the Secured Party is entitled under
this Section 2.14(c) to share in the benefits of the recovery of such secured
claim.

 

(d)          Unless the Administrative Agent shall have received written notice
from the Administrative Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

 

 78 

 

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.15        Taxes. (a) Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made without setoff, counterclaim or other defense and free and clear of and
without deduction, reduction or withholding for any and all Taxes except as
required by applicable Legal Requirements. If any amounts on account of
Indemnified Taxes are required to be deducted or withheld from such payments,
then (i) the sum payable by or on behalf of such Loan Party shall be increased
as necessary so that after making all required deductions (including deductions,
reductions or withholdings applicable to additional sums payable under this
Section 2.15) the Administrative Agent, any Lender or any Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions, reductions or withholdings been made, (ii) the Borrowers shall
make such deductions, reductions or withholdings and (iii) the Borrowers,
jointly and severally, shall timely pay to the relevant Governmental Authority
the full amount deducted or withheld in accordance with applicable Legal
Requirements.

 

(b)          In addition, the Borrowers, jointly and severally, shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Legal Requirements, or at the option of the Administrative Agent
reimburse it for payment of any Other Taxes.

 

(c)          The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent, each Lender and each Issuing Bank within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document or any
Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) and any penalties, interest and
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Administrative Borrower by a Lender or an
Issuing Bank (in each case with a copy delivered concurrently to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank shall be conclusive absent manifest error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.04(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (d).

 

 79 

 

 

(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes, and in any event within 30 days following any such payment being
due by the Borrowers to a Governmental Authority, the Administrative Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the Tax Return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrowers fail to
pay any Indemnified Taxes or Other Taxes when due to the appropriate
Governmental Authority or fail to remit to the Administrative Agent the required
receipts or other documentary evidence, the Borrowers, jointly and severally,
shall indemnify the Administrative Agent, each Lender and each Issuing Bank for
any incremental Taxes or expenses that may become payable by the Administrative
Agent or such Lender or such Issuing Bank, as the case may be, as a result of
any such failure.

 

(f)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Administrative Borrower and the Administrative
Agent such properly completed and executed documentation and information
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Without limiting the generality of the foregoing, each Foreign
Lender shall, to the extent it is legally able to do so, (i) furnish to the
Administrative Borrower and the Administrative Agent on or prior to the date it
becomes a party hereto, either (a) two accurate and complete originally executed
U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (or
successor form) (claiming the benefits of an applicable tax treaty), (b) two
accurate and complete originally executed U.S. Internal Revenue Service Forms
W-8ECI (or successor form), together with required attachments, (c) two accurate
and complete originally executed U.S. Internal Revenue Service Forms W-8IMY (or
successor form), (d) two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8EXP (or successor form) or (e) if such Foreign Lender
is relying on the so-called “portfolio interest exemption,” an accurate and
complete originally executed “Portfolio Interest Certificate” in the form of
Exhibit K and two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (or successor form), in
the case of each of the preceding clauses (a) through (e), together with any
required schedules or attachments, certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all payments hereunder, (ii) promptly notify the
Administrative Borrower and the Administrative Agent if such Foreign Lender no
longer qualifies for the exemption or reduction that it previously claimed as a
result of change in such Foreign Lender’s circumstances, and (iii) to the extent
it may lawfully do so at such times, provide a new Form W-8BEN or W-8BEN-E, as
applicable (or successor form), Form W-8ECI (or successor form), Form W-8IMY (or
successor form), Form W-8EXP (or successor form) and/or Portfolio Interest
Certificate upon the expiration or obsolescence of any previously delivered
form, or at any other time upon the reasonable request of the Administrative
Borrower or the Administrative Agent, to reconfirm any complete exemption from,
or any entitlement to a reduction in, U.S. federal withholding tax with respect
to any payment hereunder. Each Lender that is not a Foreign Lender shall (i)
furnish to the Administrative Borrower and the Administrative Agent on or prior
to the date it becomes a party hereto two accurate and complete originally
executed U.S. Internal Revenue Service Form W-9 (or successor form) or otherwise
establish an exemption from U.S. backup withholding and (ii) to the extent it
may lawfully do so at such times, provide a new Form W-9 (or successor form)
upon the expiration or obsolescence of any previously delivered form, or at any
other time upon the reasonable request of the Administrative Borrower or the
Administrative Agent, to reconfirm its complete exemption from U.S. federal
withholding tax with respect to any payment hereunder.

 

 80 

 

 

(g)          If a payment made to a Lender under any Loan Document may be
subject to U.S. federal withholding Tax imposed under FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Borrower and the Administrative
Agent, at the time or times prescribed by law and at such times reasonably
requested by the Administrative Borrower and the Administrative Agent, (A) such
documentation prescribed by applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code), and (B) such other
documentation reasonably requested by the Administrative Borrower and the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from such payment, or notify the
Administrative Agent and the Administrative Borrower that such Lender is not in
compliance with FATCA. Solely for purposes of this Section 2.15(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)          If the Administrative Agent or a Lender (or an assignee) determines
in its sole discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this Section
2.15, it shall pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant
Governmental Authority, the Borrowers, upon the request of the Administrative
Agent or such Lender (or assignee), shall repay the amount paid over to the
Borrowers that is required to be repaid (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender (or assignee) within three Business Days after receipt of
written notice that the Administrative Agent or such Lender (or assignee) is
required to repay such refund (or a portion thereof) to such Governmental
Authority. Nothing contained in this Section 2.15(h) shall require the
Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential or privileged to
the Borrowers or any other person. Notwithstanding anything to the contrary, in
no event will the Administrative Agent or any Lender (or assignee) be required
to pay any amount to the Borrowers the payment of which would place the
Administrative Agent or such Lender (or assignee) in a less favorable net
after-tax position than the Administrative Agent or such Lender (or assignee)
would have been in if the additional amounts giving rise to such refund or
credit of any Indemnified Taxes or Other Taxes had never been paid.

 

Section 2.16         Mitigation Obligations; Replacement of Lenders.

 

(a)          Mitigation of Obligations. If any Lender requests compensation
under Section 2.12(a) or (b), or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender. The Borrowers, jointly and
severally, shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to the Administrative Agent
shall be conclusive absent manifest error.

 

 81 

 

 

(b)          Replacement of Lenders. In the event (i) any Lender or any Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12(a)
or (b), (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.12(e), (iii) the Borrowers are required to pay any additional amount
to any Lender or any Issuing Bank or any Governmental Authority on account of
any Lender or any Issuing Bank pursuant to Section 2.15, (iv) any Lender refuses
to consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrowers that requires the consent of 100% of the Lenders or
100% of all affected Lenders and which, in each case, has been consented to by
the Required Lenders or (v) any Lender becomes a Defaulting Lender, the
Borrowers may, at their sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 11.04(b)), upon notice to
such Lender or such Issuing Bank and the Administrative Agent, require such
Lender or such Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to restrictions contained in Section 11.04; provided
that the failure of such assigning Lender to execute an Assignment and
Acceptance shall not affect the validity and effect of such assignment), all of
its interests, rights and obligations under this Agreement to an Eligible
Assignee which shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided, that (w)
except in the case of clause (iv) above if the effect of such amendment, waiver
or other modification of the applicable Loan Document would cure any Default
then ongoing, no Default shall have occurred and be continuing, (x) such
assignment shall not conflict with any applicable Legal Requirement, (y) the
Administrative Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such assignee shall have paid to
the affected Lender or the affected Issuing Bank in immediately available funds
an amount equal to the sum of the principal of and interest and any prepayment
premium or penalty (if any) accrued to the date of such payment on the
outstanding Loans or LC Disbursements of such Lender or such Issuing Bank,
respectively, affected by such assignment (including, in the case of any
replacement of a Term Lender pursuant to clause (iv) above on or prior to the
six month anniversary of the Closing Date, any premium payable pursuant to
Section 2.10(g) on the principal amount of the Initial Term Loans of such Lender
subject to such assignment) plus all Fees and other amounts owing to or accrued
for the account of such Lender or such Issuing Bank hereunder (including any
amounts under Sections 2.12 and 2.13); provided, further, that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or such Issuing Bank’s claim for compensation under Section 2.13(a) or
(b) or notice under Section 2.12(e) or the amounts paid pursuant to Section
2.15, as the case may be, cease to cause such Lender or such Issuing Bank to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.12(e), or cease to result in amounts being payable under Section 2.15,
as the case may be (including as a result of any action taken by such Lender or
such Issuing Bank pursuant to clause (a) of this Section 2.16), or if such
Lender or such Issuing Bank shall waive its right to claim further compensation
under Section 2.12(a) or (b) in respect of such circumstances or event or shall
withdraw its notice under Section 2.12(e) or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or such Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender and
each Issuing Bank hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender and such Issuing Bank as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s or such
Issuing Bank’s interests hereunder in the circumstances contemplated by this
Section 2.16(b). After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue any additional Letters of Credit.

 

 82 

 

 

(c)          Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender,” and the amount of such
Defaulting Lender’s Revolving Commitment, Revolving Loans, Term Commitments,
Term Loans, Swingline Exposure and LC Exposure shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment, Revolving Loans,
Term Commitments, Term Loans, Swingline Exposure and LC Exposure shall be
included for purposes of voting, and the calculation of voting, on the matters
set forth in Sections 11.02(b)(i)-(viii) and 11.02(b)(x)-(xii) (including the
granting of any consents or waivers) only to the extent that any such matter
disproportionately affects such Defaulting Lender; (ii) to the extent permitted
by applicable Legal Requirements, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
optional prepayment of the Revolving Loans pursuant to Section 2.10(a) shall, if
the Administrative Borrower so directs at the time of making such optional
prepayment, be applied to the Revolving Loans of other Revolving Lenders in
accordance with Section 2.10 as if such Defaulting Lender had no Revolving Loans
outstanding and the Revolving Exposure of such Defaulting Lender were zero, and
(B) any mandatory prepayment of the Revolving Loans pursuant to Section 2.10
shall, if the Administrative Borrower so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans and Revolving Exposure
of other Revolving Lenders (but not to the Revolving Loans and Revolving
Exposure of such Defaulting Lender) in accordance with Section 2.10 as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that the Borrowers shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (B); (iii) the amount of such Defaulting Lender’s Revolving
Commitment, Revolving Loans and LC Exposure shall be excluded for purposes of
calculating the Commitment Fee payable to Revolving Lenders pursuant to Section
2.05(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure exists at
the time a Revolving Lender becomes a Defaulting Lender then: (A) all or any
part of such Swingline Exposure and LC Exposure shall be reallocated among the
Revolving Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Commitments but, in any case, only to the extent the sum of
the Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause (A)
above cannot, or can only partially, be effected (as reasonably determined by
the Administrative Agent), the Borrowers, jointly and severally, shall within
one Business Day following notice by the Administrative Agent (x) prepay such
Swingline Exposure of such Defaulting Lender and (y) Cash Collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) in accordance with the procedures set forth in
Section 2.18(i) for so long as such LC Exposure is outstanding; (C) if the
Borrowers Cash Collateralize any portion of such Defaulting Lender’s LC Exposure
pursuant to this clause (iv), the Borrowers shall not be required to pay any LC
Participation Fee to such Defaulting Lender pursuant to Section 2.05(c) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized; (D) if the LC Exposure
of the non-Defaulting Lenders is reallocated pursuant to this clause (iv), then
the fees payable to the Revolving Lenders pursuant to Section 2.05 shall be
adjusted in accordance with such non-Defaulting Lenders’ reallocated LC
Exposure; and (E) if any Defaulting Lender’s LC Exposure is neither Cash
Collateralized nor reallocated pursuant to this clause (iv), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all Commitment Fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and LC Participation Fee
payable under Section 2.05 with respect to such Defaulting Lender’s LC Exposure
shall be payable to each applicable Issuing Bank until such LC Exposure is Cash
Collateralized and/or reallocated; (v) the Revolving Exposure of all Lenders as
at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Loans of such Defaulting Lender; and (vi) so long as
any Revolving Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with clause (iv) of this Section 2.16(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with clause (iv)(A) of this Section 2.16(c) (and Defaulting Lenders
shall not participate therein). In the event that each of the Administrative
Agent, the Borrowers, the Issuing Banks and the Swingline Lender agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, LC Exposure and Revolving
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Revolving Lender’s Revolving Commitment and on such date such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders as the Administrative Agent shall determine may be necessary in order
for such Revolving Lender to hold such Revolving Loans in accordance with its
Revolving Commitment.

 

 83 

 

 

For purposes of this Agreement, (i) “Funding Default” shall mean, with respect
to any Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” shall mean, with
respect to any Defaulting Lender, the period commencing on the date of the
applicable Funding Default and ending on the earliest of the following dates:
(a) the date on which all Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable; (b) with respect
any Funding Default (other than any such Funding Default arising pursuant to
clause (e) of the definition of “Defaulting Lender”), the date on which (1) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Revolving Loan of
such Defaulting Lender (such Revolving Loans being “Defaulted Loans”) or by the
non-pro rata application of any optional or mandatory prepayments of the
Revolving Loans in accordance with the terms hereof or any combination thereof)
and (2) such Defaulting Lender shall have delivered to the Administrative
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Revolving
Commitment; and (c) the date on which the Administrative Borrower (on behalf of
the Borrowers), the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Defaulting Lender in writing, and (iii) “Default
Excess” shall mean, with respect to any Defaulting Lender, the excess, if any,
of such Defaulting Lender’s Pro Rata Percentage of the aggregate outstanding
principal amount of Revolving Loans of all Revolving Lenders (calculated as if
all Defaulting Lenders (including such Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of Revolving Loans of such Defaulting Lender.

 

 84 

 

 

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by the Borrowers of their obligations under this Agreement and the
other Loan Documents shall not be excused or otherwise modified, as a result of
any Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that the Borrowers may have against such Defaulting Lender
with respect to any Funding Default and that the Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

 

Section 2.17         Swingline Loans

 

(a)          Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers (on
a joint and several basis) from time to time on any Business Day after the
Closing Date and during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (and upon each
such Borrowing of Swingline Loans, each Borrower shall be deemed to represent
and warrant that such Borrowing will not result in) (i) the aggregate principal
amount of outstanding Swingline Loans exceeding the Swingline Commitment, or
(ii) the Total Revolving Exposure exceeding the Total Revolving Commitments at
such time; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance, in whole or in part, any outstanding Swingline
Loans. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, repay and reborrow Swingline Loans.

 

(b)          Swingline Loans. To request a Swingline Loan, the Administrative
Borrower shall deliver, by hand delivery, email through a “pdf” copy or
telecopier, or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 1:00 p.m., New
York City time, on the Business Day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan, the location and
number of the respective Borrower’s account to which the funds are to be
disbursed (which shall comply with the requirements of Section 2.02(c)), and
that the conditions set forth in Sections 4.02(b) and (c)) are satisfied as of
the date of the notice. Each Swingline Loan shall be (and shall be maintained
as) an ABR Loan. The Swingline Lender shall make each Swingline Loan available
to the Borrowers by means of a credit to the general deposit account of the
Administrative Borrower with the Swingline Lender, if any, or otherwise remitted
to an account (which shall comply with the requirements of Section 2.02(c)) as
directed by the Administrative Borrower in the applicable Borrowing Request (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the respective
Issuing Bank). The Swingline Lender shall endeavor to fund each Swingline Loan
by 3:00 p.m., New York City time and shall in all events fund each Swingline
Loan by no later than 4:00 p.m., New York City time, on the requested date of
such Swingline Loan. Swingline Loans shall be made in minimum amounts of
$100,000 and integral multiples of $100,000 above such amount.

 

(c)          Prepayment. The Borrowers shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon the
Administrative Borrower giving written notice to the Swingline Lender and the
Administrative Agent before 2:00 p.m., New York City time, on the proposed date
of repayment.

 

 85 

 

 

(d)          Participations. The Swingline Lender (i) may at any time in its
discretion and (ii) as directed by the Administrative Agent from time to time on
not less than one Business Day’s written notice to the Swingline Lender shall,
by written notice given to the Administrative Agent (provided such notice
requirements shall not apply if the Swingline Lender and the Administrative
Agent are the same entity) not later than 12:00 p.m., New York City time, on the
Business Day immediately following such notice, require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Lender’s Pro Rata Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.17(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or a reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever (so long
as such payment shall not cause such Revolving Lender’s Revolving Exposure to
exceed such Revolving Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this Section 2.17(d) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Revolving Loans made by such Revolving Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this Section 2.17(d), and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
Section 2.17(d), as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.17(d) shall not relieve the
Borrowers of any default in the payment thereof. Subject to Sections 2.10(c),
2.14(b) and 9.01, the Administrative Agent may apply payments on Revolving Loans
to Swingline Loans, regardless of any designation by the Borrowers to the
contrary. The provisions of this Section 2.17(d) are solely for the benefit of
the Swingline Lender and the other Lenders, and none of the Loan Parties may
rely on this Section 2.17(d) or have any standing to enforce its terms.

 

(e)          Resignation or Removal of the Swingline Lender. The Swingline
Lender may resign as Swingline Lender hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and the
Administrative Borrower. Following such notice of resignation from the Swingline
Lender, the Swingline Lender may be replaced at any time by written agreement
among the Administrative Borrower (with the Administrative Borrower’s agreement
not to be unreasonably withheld, delayed or conditioned), the Administrative
Agent and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of the Swingline Lender. At the time any
such resignation or replacement shall become effective, the Borrowers, jointly
and severally, shall repay the outstanding principal amount of all Swingline
Loans and shall pay all interest and unpaid fees accrued for the account of the
replaced Swingline Lender. From and after the effective date of any such
resignation or replacement, (i) the successor Swingline Lender shall have all
the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans to be made by it thereafter and (ii) references
herein and in the other Loan Documents to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the resignation or replacement of the Swingline Lender hereunder, the
replaced Swingline Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans made by it prior to such resignation or replacement,
but shall not be required to make additional Swingline Loans. Notwithstanding
anything to the contrary in this Section 2.17(e) or otherwise, the Swingline
Lender may not resign until such time as a successor Swingline Lender has been
appointed.

 

 86 

 

 

Section 2.18         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, the
Administrative Borrower may request an Issuing Bank, and each Issuing Bank
agrees, to issue Letters of Credit for the Administrative Borrower’s account or
the account of the Co-Borrower or another Wholly Owned Restricted Subsidiary of
the Administrative Borrower, in each case to support payment and performance
obligations incurred in the ordinary course of business by the Administrative
Borrower and its Wholly Owned Restricted Subsidiaries (other than obligations in
respect of any Restricted Indebtedness or Equity Interests) in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided, that each Borrower shall be
a co-applicant, and shall be jointly and severally liable with respect to each
Letter of Credit issued for the account of any Borrower or another Wholly Owned
Restricted Subsidiary of the Administrative Borrower). No Issuing Bank shall
have any obligation to issue, and the Administrative Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, (i) the Dollar Amount of the LC Exposure would exceed the LC
Commitment, (ii) the Total Revolving Exposure would exceed the Total Revolving
Commitments at such time, or (iii) the expiry date of the proposed Letter of
Credit is, subject to Section 2.18(c), on or after the close of business on the
Letter of Credit Expiration Date. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the
Administrative Borrower to, or entered into by the Administrative Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Each Letter of Credit shall be denominated in
Dollars or in an Alternative Currency.

 

(b)          Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, the Administrative
Borrower shall deliver by hand, email through a “pdf” copy or telecopies, or
facsimile transmission (or transmit by other electronic communication if
arrangements for doing so have been approved in writing by the respective
Issuing Bank) an LC Request to the respective Issuing Bank and the
Administrative Agent not later than 11:00 a.m., New York City time, on the fifth
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the respective
Issuing Bank).

 

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the respective Issuing Bank:

 

(i)           the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);

 

(ii)          the face amount and currency (which must be Dollars or an
Alternative Currency) thereof;

 

(iii)         the expiry date thereof (which shall not be, subject to Section
2.18(c), later than the close of business on the Letter of Credit Expiration
Date);

 

(iv)         the name and address of the beneficiary thereof;

 

 87 

 

 

(v)          whether the Letter of Credit is to be issued for the Administrative
Borrower’s own account or for the account of the Co-Borrower or another Wholly
Owned Restricted Subsidiary of the Administrative Borrower (provided, that each
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of any Borrower or a
Wholly Owned Restricted Subsidiary of the Administrative Borrower);

 

(vi)         the documents to be presented by such beneficiary in connection
with any drawing thereunder;

 

(vii)       the full text of any certificate to be presented by such beneficiary
in connection with any drawing thereunder; and

 

(viii)      such other matters as the respective Issuing Bank may reasonably
require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the
respective Issuing Bank:

 

(i)           the Letter of Credit to be amended, renewed or extended;

 

(ii)          the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);

 

(iii)         the nature of the proposed amendment, renewal or extension;

 

(iv)         the expiry date thereof (which shall not be, subject to Section
2.18(c), later than the close of business on the Letter of Credit Expiration
Date); and

 

(v)          such other matters as the respective Issuing Bank may reasonably
require.

 

If requested by an Issuing Bank, the Administrative Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that the provisions of this
Section 2.18 shall apply in respect of all such applications. A Letter of Credit
shall be issued, amended, renewed or extended only if (and, upon issuance,
amendment, renewal or extension of each Letter of Credit, the Administrative
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the Dollar Amount of the LC
Exposure shall not exceed the LC Commitment, (ii) the Total Revolving Exposure
shall not exceed the Total Revolving Commitments at such time, and (iii) the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied. Unless an Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than the
Dollar Amount of $50,000.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided, that this Section 2.18(c) shall not prevent
an Issuing Bank from agreeing that a Letter of Credit (x) will, upon the request
of the Administrative Borrower, automatically be extended for one or more
successive periods not to exceed one year each (and, in any case, not to extend
beyond the Letter of Credit Expiration Date) unless such Issuing Bank elects not
to extend for any such additional period or (y) may have an expiry date beyond
the Letter of Credit Expiration Date so long as the requested Letter of Credit
has been Cash Collateralized by the Borrowers in accordance with Section 2.18(i)
at least five Business Days prior to the Letter of Credit Expiration Date.

 

 88 

 

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, such Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to the Dollar Amount of such Revolving Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, the Dollar Amount of such Revolving
Lender’s Pro Rata Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in Section
2.18(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.18(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever (so long
as such payment shall not cause the Dollar Amount of such Revolving Lender’s
Revolving Exposure to exceed such Revolving Lender’s Revolving Commitment).

 

(e)          Reimbursement. (i) If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers, jointly and
severally, shall reimburse such LC Disbursement by paying to such Issuing Bank
an amount equal to the amount of such LC Disbursement (and in the same currency
in which such LC Disbursement was made or, at the option of such Issuing Bank in
the case of an LC Disbursement in respect of a Letter of Credit denominated in
an Alternative Currency, in the Dollar Amount thereof) not later than 1:00 p.m.,
New York City time, on the date that such LC Disbursement is made if the
Administrative Borrower shall have received notice of such LC Disbursement prior
to 1:00 p.m., New York City time, on such date, or, if such notice has not been
received by the Administrative Borrower prior to such time on such date, then
not later than 1:00 p.m., New York City time, on the Business Day immediately
following the day that the Administrative Borrower receives such notice;
provided, that the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with ABR Revolving Loans in an equivalent Dollar Amount and,
to the extent so financed, the Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Loans.

 

(ii)          If the Borrowers fail to make such payment when due, or if the
amount is not financed pursuant to the proviso to Section 2.18(e)(i), the
applicable Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and the
Dollar Amount of such Revolving Lender’s Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent not later than 1:00 p.m., New York City time, on such
date (or, if such Revolving Lender shall have received such notice later than
1:00 p.m., New York City time, on any day, not later than 1:00 p.m., New York
City time, on the immediately following Business Day), an amount equal to the
Dollar Amount of such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Bank any amounts received by it from the Borrowers pursuant
to clause (i) of this Section 2.18(e) prior to the time that any Revolving
Lender makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from the Borrowers thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to such Issuing Bank, as appropriate.

 

 89 

 

 

(iii)         If any Revolving Lender shall not have made the Dollar Amount of
its Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, each of the Borrowers (on a joint and several basis)
and such Revolving Lender severally agrees to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Bank at (i)
in the case of the Borrowers, the interest rate applicable to ABR Revolving
Loans; provided, that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to clause (i) of this Section 2.18(e), then the Default Rate
shall apply and (ii) in the case of such Revolving Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.

 

(f)           Obligations Absolute. The Reimbursement Obligations of the
Borrowers as provided in Section 2.18(e) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by any Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
fails to comply with the terms of such Letter of Credit; (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.18, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
any Borrower hereunder; (v) the fact that a Default shall have occurred and be
continuing; (vi) any material adverse change in the condition (financial or
otherwise), results of operations, assets, liabilities (contingent or
otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or (vii) any other fact, circumstance or
event whatsoever. None of the Agents, the Lenders, the Issuing Banks or any of
their respective Affiliates shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided, that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential, exemplary, special, punitive or
other indirect damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable Legal Requirements) suffered by
the Borrowers that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as determined by a court of competent jurisdiction in a
final non-appealable decision) with respect to such a determination, such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

 90 

 

 

(g)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
give written notice to the Administrative Agent and the Administrative Borrower
of such demand for payment (and the amount thereof stated in the applicable
currency) and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their joint and several Reimbursement
Obligations to such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.18(e)).

 

(h)          Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the Dollar Amount of the unpaid
amount thereof shall bear interest payable on demand, for each day from and
including the date such LC Disbursement is paid or disbursed to but excluding
the date such Issuing Bank was reimbursed by the Borrowers therefor at a rate
per annum equal to the Alternate Base Rate as in effect from time to time plus
the Applicable Margin for ABR Revolving Loans; provided, however, to the extent
such amounts are not reimbursed prior to 1:00 p.m., New York City time, on the
third Business Day following such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 8.01(g) or (h),
interest shall thereafter accrue on the Dollar Amount of the amounts so paid or
disbursed by such Issuing Bank (and until reimbursed by the Borrowers) at a rate
per annum equal to the Default Rate. Interest accrued pursuant to this Section
2.18(h) shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.18(e) to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.

 

(i)           Cash Collateralization. If (x) any Event of Default shall occur
and be continuing, on the Business Day that the Administrative Borrower receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this Section 2.18(i) or (y) if any other
event occurs or condition exists requiring the Borrowers to Cash Collateralize
Letters of Credit, the Borrowers, jointly and severally, shall deposit in the LC
Sub-Account, in the name of the Collateral Agent and for the benefit of the
Secured Parties, an amount in cash equal to 103% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (g) or (h) of Section 8.01.
Funds in the LC Sub-Account shall be applied by the Collateral Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of outstanding Reimbursement Obligations or, if the maturity of the Loans has
been accelerated, be applied to satisfy other Secured Obligations of the
Borrowers in accordance with Article IX. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount plus any accrued interest with respect to such
amounts (to the extent not applied as aforesaid) shall, in accordance with
Article IX, be returned to the Administrative Borrower within 10 Business Days
after all Events of Default have been cured or waived. To secure the LC Exposure
and the other Secured Obligations, the Borrowers and Subsidiary Guarantors
hereby grant a security interest to the Collateral Agent in any cash collateral
deposited with the Collateral Agent, including the LC Sub-Account.

 

 91 

 

 

(j)           Additional Issuing Banks. The Administrative Borrower may, at any
time and from time to time, designate one or more additional Revolving Lenders
to act as an issuing bank under the terms of this Agreement, with the written
consent of each of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), each then existing Issuing Bank (which
consent shall not be unreasonably withheld or delayed) and such Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
Section 2.18(j) shall be deemed (in addition to being a Revolving Lender) to be
the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Revolving Lender, and all references herein and in the other Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Lender in its capacity as Issuing Bank, as the context
shall require.

 

(k)          Resignation and Replacement of an Issuing Bank. An Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and the Administrative
Borrower. Following such resignation, such Issuing Bank may be replaced at any
time by written agreement among the Administrative Borrower, the Administrative
Agent and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank or any such additional
Issuing Bank. At the time any such resignation or replacement shall become
effective, the Borrowers, jointly and severally, shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such additional or to any
previous Issuing Bank, or to such successor or such additional and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Administrative Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

 

(l)           Other. No Issuing Bank shall be under any obligation to issue (or
increase or extend or otherwise amend) any Letter of Credit if:

 

(i)           any Order of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any Legal Requirement applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction,
reserve, liquidity or Capital Requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and, in each case, which such Issuing Bank
deems material to it; or

 

(ii)          the issuance of such Letter of Credit would violate one or more
policies of general application of such Issuing Bank.

 

No Issuing Bank shall be under any obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

 92 

 

 

(m)         Currency Equivalents. The Administrative Agent shall determine the
Dollar Amount of each Letter of Credit denominated in an Alternative Currency
and any Reimbursement Obligation in respect thereof (i) as of the day of any
issuance of a Letter of Credit, (ii) as of the day of any increase in the amount
of any Letter of Credit, (iii) as of the day of any drawing thereunder, (iv) as
of the end of each month of the Administrative Borrower and (v) as of any other
day as any Issuing Bank may reasonably require, and shall promptly notify the
Administrative Borrower and the Revolving Lenders of each Dollar Amount so
determined by it. Each such determination shall be based on the Exchange Rate
(w) on the date of the related LC Request for purposes of the initial such
determination for any Letter of Credit or any increase in the amount thereof,
(x) as of the date of any drawing under any such Letter of Credit, (y) on the
fourth Business Day prior to the date as of which such Dollar Amount is to be
determined and (z) as of such other date as any Issuing Bank may reasonably
require, for purposes of any subsequent determination (any such date pursuant to
clause (w), (x), (y) or (z) an “Exchange Rate Reset Date”).

 

Section 2.19         Nature of Obligations.

 

(a)          Notwithstanding anything to the contrary contained elsewhere in
this Agreement or any other Loan Document, it is understood and agreed by the
various parties to this Agreement that all Obligations to repay principal of,
interest on, and all other amounts with respect to, all Loans, Letters of Credit
and all other Obligations pursuant to this Agreement and each other Loan
Document (including all fees, indemnities, taxes and other Obligations in
connection therewith or in connection with the related Revolving Commitments)
shall constitute the joint and several obligations of each of the Borrowers. The
Borrowers shall be jointly and severally liable for all Obligations regardless
of which Borrower actually receives the proceeds of any Loan or the benefit of
any Letter of Credit. In addition to the direct (and joint and several)
obligations of the Borrowers with respect to Obligations as described above, all
such Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the Guarantees.

 

(b)          The obligations of each Borrower with respect to the Obligations
are independent of one another and of the obligations of the Guarantors under
the Guarantees of such Obligations, and a separate action or actions may be
brought and prosecuted against each Borrower and each Guarantor (in its capacity
as a Guarantor), whether or not any other Borrower or Guarantor is joined in any
such action or actions. Each Borrower waives, to the fullest extent permitted by
law, the benefit of any statute of limitations affecting its liability hereunder
or the enforcement thereof. Any payment by any Borrower or other circumstance
which operates to toll any statute of limitations as to any Borrower shall, to
the fullest extent permitted by law, operate to toll the statute of limitations
as to each Borrower.

 

(c)          Each of the Borrowers authorizes the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to, to
the maximum extent permitted by applicable law and the Loan Documents:

 

(i)           exercise or refrain from exercising rights against the other
Borrower or any Guarantor or others or otherwise act or refrain from acting;

 

(ii)          release or substitute the other Borrower, endorsers, Guarantors or
other obligors;

 

 93 

 

 

(iii)         settle or compromise any of the Obligations of the other Borrower
or any other Loan Party, any security therefor or any liability (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of the Borrower to its creditors
other than the Lenders;

 

(iv)        apply any sums paid by the other Borrower or any other person,
howsoever realized to any liability or liabilities of such other Borrower or
other person regardless of what liability or liabilities of such other Borrower
or other person remain unpaid; and/or

 

(v)         consent to or waive any breach of, or act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise, by the other Borrower or any other person.

 

(d)          It is not necessary for the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender to inquire into the capacity or powers of
any Borrower or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the joint and several obligations of the respective
Borrowers hereunder.

 

(e)          No Borrower shall exercise any rights of contribution or
subrogation with respect to any other Borrower as a result of payments made by
it hereunder at any time that an Event of Default exists and is continuing (or
would result therefrom). This clause (e) is intended only to define the relative
rights of the Borrowers, and nothing set forth in this clause (e) is intended or
shall impair the joint and several obligations of each Borrower to pay the
Obligations as and when the same shall become due and payable in accordance with
the terms hereof.

 

(f)           Each Borrower waives any right to require the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders to (a) proceed
against the other Borrower, any Guarantor or any other party, (b) proceed
against or exhaust any security held from either Borrower, any Guarantor or any
other party or (c) pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s, the Issuing Banks’ or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of the other Borrower, any Guarantor or any
other party other than payment in full in cash of the Obligations, including any
defense based on or arising out of the disability of any other Borrower, any
Guarantor or any other party, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other Borrower, in each case other than as a result of the payment in full
in cash of the Obligations.

 

 94 

 

 

Section 2.20         Extensions of Term Loans and Revolving Commitments.

 

(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Request”) made from time to
time by the Borrowers to all Lenders of Term Loans with a like Maturity Date or
Revolving Commitments with a like Maturity Date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans or Revolving Commitments with a like Maturity Date, as the case may
be) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Request to extend the Maturity
Date of each such Lender’s Term Loans and/or Revolving Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Commitments pursuant to the
terms of the relevant Extension Request (including by increasing the interest
rate or fees payable in respect of such Term Loans and/or Revolving Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans
or Revolving Commitments (and related outstandings), as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Commitments (and related outstandings) (in each case not so extended), being a
“Class”; any Extended Term Loans shall constitute a separate Class of Term Loans
from the Class of Term Loans from which they were converted and any Extended
Revolving Commitments shall constitute a separate Class of Revolving Commitments
from the Class of Revolving Commitments from which they were converted), so long
as the following terms are satisfied: (i) except as to interest rates, fees,
optional redemption or prepayment terms, final maturity, and after the final
maturity date of the Revolving Commitment, any other covenants and provisions
(which shall be determined by the Borrowers and the relevant Revolving Lenders
and set forth in the relevant Extension Request), the Revolving Commitment of
any Revolving Lender extended pursuant to an Extension (an “Extended Revolving
Commitment”, such Revolving Lender, an “Extending Revolving Lender”, and the
Revolving Loans thereunder, “Extended Revolving Loans”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with such other terms substantially identical to, or taken as a
whole, no more favorable to the Extending Revolving Lenders, as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except (A) for payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) for repayments required upon the maturity date of the non-extending
Revolving Commitments) of Revolving Loans with respect to Extended Revolving
Commitments after the applicable Extension date, and (C) as otherwise provided
in Section 2.23 with respect to Specified Refinancing Revolving Commitments that
are unsecured or secured on a junior basis shall be made on a pro rata basis
with all other Revolving Commitments, (2) to the extent dealing with Letters of
Credit and Swingline Loans which mature or expire after a Maturity Date when
there exist Extended Revolving Commitments with a longer Maturity Date, all
Swingline Loans and Letters of Credit shall be participated on a pro rata basis
by all Revolving Lenders with Revolving Commitments in accordance with their
percentage of the Revolving Commitments (without giving effect to changes
thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued, although the respective Extension Amendment may
contain technical changes related to the borrowing, replacement Letter of Credit
and Swingline Loan procedures of the Revolving Commitments in respect of which
the Extended Revolving Commitments were extended), (3) the permanent repayment
of Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any Revolving
Facility on a better than pro rata basis as compared to any other Revolving
Facility with a later Maturity Date (x) if agreed to by the Revolving Lenders in
respect of such Revolving Facility with a later Maturity Date in the respective
Extension Amendment or (y) if such Extended Revolving Commitments are unsecured
or secured on a junior basis, (4) assignments and participations of Extended
Revolving Commitments shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments (and related outstandings) and
(5) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments, Specified Refinancing Revolving Commitments and
any original Revolving Commitments) which have more than three different
Revolving Maturity Dates; (ii) except as to interest rates, fees, amortization,
final maturity date, optional prepayments, premium, required prepayment dates
and participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (vi), be determined by the Borrowers and the Extending
Term Lenders and set forth in the relevant Extension Request), the Term Loans of
any Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender” and, collectively with the applicable Extending
Revolving Lender, the “Extending Lenders”) extended pursuant to any Extension
(“Extended Term Loans”) shall be substantially identical to, or (taken as a
whole) no more favorable to the Extending Term Lenders than those applicable to
the Term Loans subject to such Extension Request (except for covenants or other
provisions applicable only to periods after the then Latest Maturity Date),
(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the then Latest Maturity Date, (iv) the Weighted Average Life to Maturity
of any Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term Loans extended thereby, (v) the Extended
Term Loans and the Extended Revolving Commitments shall not be (A) secured by
any Lien on any asset other than the Collateral and (B) guaranteed by any person
other than the Guarantors, (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any optional or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Request, (vii) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Commitments, as the case may be, in respect of which Term Lenders or
Revolving Lenders, as the case may be, shall have accepted the relevant
Extension Request shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as the case may be, offered to be extended by
the Borrowers pursuant to such Extension Request, then the Term Loans or
Revolving Commitments, as the case may be, of such Term Lenders or Revolving
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Lenders, as the
case may be, have accepted such Extension Request (subject to rounding required
by the Administrative Agent) and (viii) all documentation in respect of such
Extension shall be consistent with the foregoing. No Lender shall have any
obligation to agree to have any of its Term Loans or Revolving Commitments
extended pursuant to an Extension Request.

 

 95 

 

 

(b)          With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.20, (i) such Extensions shall not constitute optional
or mandatory payments or prepayments for purposes of Section 2.10 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.20
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments, as
the case may be, on such terms as may be set forth in the relevant Extension
Request) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.10 and 2.14(a)) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.20.

 

(c)          The Administrative Borrower shall provide the applicable Extension
Request at least 15 Business Days (or such shorter period as the Administrative
Agent may determine in its sole discretion) prior to the date on which Lenders
under the applicable Class of Term Loans or Revolving Commitments are requested
to respond, and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably,
to accomplish the purpose of this Section 2.20. Any Extending Lender wishing to
have all or a portion of its Term Loans or Revolving Commitments subject to such
Extension Request converted into Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its existing Term Loans or Revolving Commitments subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent and proration as
provided in clause (vii) of Section 2.20(a)).

 

 96 

 

 

(d)          Extended Term Loans and Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement and, if reasonably requested by the Administrative
Agent, the other Loan Documents (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.20(d) and
notwithstanding anything to the contrary set forth in Section 11.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby) executed by the Loan Parties, the Administrative Agent and
the respective Extending Lenders. In addition to any terms and changes required
or permitted by Section 2.20(a), each Extension Amendment may amend this
Agreement to ensure ratable participation in Letters of Credit and Swingline
Loans by Extended Revolving Commitments. It is understood and agreed that each
Lender hereunder has consented, and shall at the effective time thereof be
deemed to consent, to each amendment to this Agreement and the other Loan
Documents authorized by this Section 2.20 and the arrangements described above
in connection therewith.

 

In connection with any Extension Amendment, the Borrowers shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence) and (ii) covering such other matters as the Administrative
Agent may reasonably request in connection therewith.

 

(e)          In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans or Extended Revolving
Commitments to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the
Administrative Borrower and such affected Lender may (and hereby are authorized
to), in their sole discretion and without the consent of any other Lender, enter
into an amendment to this Agreement and the other Loan Documents (each, a
“Corrective Extension Amendment”) within 15 days following the effective date of
such Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (i) provide for the conversion and extension of Revolving
Commitments (and related Revolving Exposure) or Term Loans, as the case may be,
in such amount as is required to cause such Lender to hold Extended Revolving
Commitments (and related Revolving Exposure) or Extended Term Loans, as the case
may be, in the amount such Lender would have held had such administrative error
not occurred and had such Lender received the minimum allocation of the
applicable Term Loans or Revolving Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Administrative Borrower and such Lender may agree (including conditions of the
type required to be satisfied for the effectiveness of an Extension Amendment
described in Section 2.20(d)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
penultimate sentence of Section 2.20(d).

 

(f)          No exchange or conversion of Term Loans or Revolving Commitments
pursuant to any Extension Amendment in accordance with this Section 2.20 shall
(x) be made at any time an Event of Default shall have occurred and be
continuing (and no Extension Request shall be delivered to the Lenders at any
time an Event of Default shall have occurred and be continuing) and (y)
constitute an optional or mandatory payment or prepayment for purposes of this
Agreement.

 

Section 2.21         Increases of the Commitments.

 

(a)          The Borrowers may, from time to time after the Closing Date,
request to increase the then effective aggregate principal amount of (x) the
Term Commitments and make Term Loans pursuant thereto (such Term Loans,
“Incremental Term Loans”) and/or (y) the Revolving Commitments of any Revolving
Facility (such Revolving Commitments, “Incremental Revolving Commitments”) and
make Revolving Loans pursuant thereto (such Revolving Loans, “Incremental
Revolving Loans”); provided that:

 

 97 

 

 

(i)          the aggregate principal amount of (x) all increases in the Term
Commitments pursuant to this Section 2.21 and the aggregate principal amount of
all Incremental Term Loans made pursuant thereto and (y) all increases in the
Revolving Commitments pursuant to this Section 2.21 shall not exceed
$50,000,000, and the aggregate principal amount of any requested increase shall
be in a minimum amount of $10,000,000 (or $5,000,000 in the case of Incremental
Revolving Commitments or, in either case, such lower amount that represents all
remaining availability pursuant to this Section 2.21); provided that the
Borrowers may not obtain more than $25,000,000 in the aggregate of Incremental
Revolving Commitments pursuant to this Section 2.21;

 

(ii)         the incurrence of any Incremental Term Loans pursuant to any such
increase shall be on the effective date of the respective Incremental Loan
Amendment and the proceeds of such Incremental Term Loans and Incremental
Revolving Loans shall be used for the purposes permitted by Section 3.12;

 

(iii)        the Borrowers and the Guarantors shall execute and deliver such
agreements, instruments and documents and take such other actions as may be
reasonably requested by the Administrative Agent in connection with such
increases and at the time of any such proposed increase;

 

(iv)        (x) no Default shall have occurred and be continuing or would occur
after giving effect to such increase and the application of proceeds therefrom
(or, in the case of Incremental Term Loans the proceeds of which are used to
finance a Limited Condition Acquisition, no Default shall have occurred and be
continuing on the date that the definitive agreements relating to such Limited
Condition Acquisition are executed and become effective) and (y) except to the
extent otherwise agreed to by the respective Increasing Lenders and/or New
Lenders in the case of Incremental Term Loans the proceeds of which are used to
finance a Limited Condition Acquisition, both immediately before and after
giving effect to any such increase and the application of proceeds therefrom,
each of the representations and warranties made by any Loan Party set forth in
Article III or in any other Loan Document shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the date of such increase with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date);

 

(v)         immediately after giving effect to any such increase and/or the
incurrence of any such Incremental Term Loans and the application of proceeds
therefrom (but, for this purpose, assuming that Incremental Revolving Loans are
incurred at such time in an aggregate principal amount equal to the aggregate
Incremental Revolving Commitments so obtained (whether or not such Incremental
Revolving Loans are actually incurred at such time), the Administrative Borrower
shall be in compliance with the Loan to Value Test; and

 

 98 

 

 

(vi)        (A) in the case of any Revolving Facility, Incremental Revolving
Commitments may only take the form of an increase in Revolving Commitments
hereunder, and the terms of any respective Incremental Revolving Commitments
(including as to maturity and pricing rates but excluding upfront fees) shall be
the same as the Revolving Facility being increased and the documentation
applicable to such Revolving Facility shall apply and (B) in the case of any
Incremental Term Loans, except as otherwise required below, all other terms of
such Incremental Term Loans, if not consistent with the terms of the Initial
Term Loans, will be as agreed between the Borrowers and the Lenders providing
such Incremental Term Loans (and to the extent not consistent with the Initial
Term Loans, reasonably satisfactory to the Administrative Agent); provided,
however, that (x) in the case of a new Class of Incremental Term Loans, (I) the
maturity and amortization of such Class of Incremental Term Loans may differ, so
long as such Class of Incremental Term Loans shall have (a) a final stated
maturity date of no earlier than the Latest Maturity Date then in effect and (b)
a Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity as then in effect for the Initial Term Loans (other than to the extent
of nominal amortization for periods where amortization has been eliminated or
reduced as a result of prepayment of such Initial Term Loans) and (II) the
Effective Yield for such new Class of Incremental Term Loans may exceed the
Effective Yield then applicable to the Initial Term Loans, provided that, in the
event that the Effective Yield for such new Class of Incremental Term Loans
exceeds the Effective Yield for the Initial Term Loans by more than 0.50%, the
Effective Yield for the Initial Term Loans shall be increased (to the extent
necessary) such that the Effective Yield thereof is not less than the Effective
Yield of such new Class of Incremental Term Loans minus 0.50%, (y) Incremental
Term Loans will share ratably in right of prepayment with the Initial Term Loans
pursuant to Section 2.10 (unless the Lenders holding such Incremental Term Loans
agree to participate on a less than ratable basis) and (z) in the case of
Incremental Term Loans to be made pursuant to (and to constitute a part of) the
Initial Term Loans, (I) such new Incremental Term Loans shall have the same Term
Loan Repayment Dates as then remain with respect to such Initial Term Loans
(with the amount of each payment on each Term Loan Repayment Date applicable to
such new Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the Initial Term Loans, thereby increasing the amount
of each then remaining payment on each Term Loan Repayment Date proportionately,
(II) such new Incremental Term Loans shall have the same Applicable Margin as
the Initial Term Loans; provided that, if the Applicable Margin for such new
Incremental Term Loans is greater than the Applicable Margin for the Initial
Term Loans, the Applicable Margin for such Initial Term Loans shall be increased
by an amount necessary to eliminate such deficiency, (III) subject to preceding
clause (II), the Effective Yield applicable to such new Incremental Term Loans
shall be determined by the Borrowers and the Lenders providing such Incremental
Term Loans; provided that if the Effective Yield of such new Incremental Term
Loans exceeds the Effective Yield for the Initial Term Loans, the Effective
Yield for such Initial Term Loans shall be increased (to the extent necessary)
such that the Effective Yield thereof is not less than the Effective Yield of
such new Incremental Term Loans minus 0.50%, and (IV) on the date of the making
of such new Incremental Term Loans, and notwithstanding anything to the contrary
set forth in Section 2.08, such new Incremental Term Loans shall be added to
(and form part of) each Borrowing of outstanding Initial Term Loans on a pro
rata basis (based on the relative sizes of the various outstanding Borrowings),
so that each Lender will participate proportionately in each then outstanding
Borrowing of Initial Term Loans and the Borrowers hereby agree, jointly and
severally, to compensate the Lenders making the new Incremental Term loans of
the respective Class for funding Eurodollar Loans during an existing Interest
Period on such basis as may be agreed by the Administrative Borrower and the
respective Lender or Lenders or as may otherwise be provided in the respective
Incremental Loan Amendment.

 

 99 

 

 

(b)          Any request under this Section 2.21 shall be submitted by the
Administrative Borrower in writing to the Administrative Agent (which shall
promptly forward copies to the Lenders).  The Administrative Borrower may also
specify any fees offered to those Lenders (the “Increasing Lenders”) that agree
to increase the principal amount of their Term Commitments and make Incremental
Term Loans pursuant thereto and/or their Revolving Commitments and make
Incremental Revolving Loans pursuant thereto, which fees may be variable based
upon the amount by which any such Lender is willing to increase the amount of
its Term Commitment and make Incremental Term Loans and/or its Revolving
Commitments and make Incremental Revolving Loans pursuant thereto.  No Lender
shall have any obligation, express or implied, to offer to increase the
aggregate amount of its Term Commitment or Revolving Commitment.  Only the
consent of each Increasing Lender shall be required for an increase in the
aggregate amount of the Term Commitments and/or Revolving Commitments, as
applicable, pursuant to this Section 2.21.  No Lender which declines to increase
the amount of its Term Commitment and/or Revolving Commitments may be replaced
with respect to its existing Term Commitment or Revolving Commitment as a result
thereof without such Lender’s consent.

 

(c)          Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed increase of the Term Commitments
and/or Revolving Commitments, as applicable, that it is willing to assume
(provided that any Lender not so responding within five Business Days (or such
shorter period as may be specified by the Administrative Agent) shall be deemed
to have declined such a request).  The Borrowers may accept some or all of the
offered amounts or designate new lenders that are reasonably acceptable to the
Administrative Agent and, in the case of Incremental Revolving Commitments, to
each Issuing Bank and the Swingline Lender, as additional Lenders hereunder in
accordance with this Section 2.21 (each such new lender being a “New Lender”),
which New Lenders may assume all or a portion of the increase in the aggregate
amount of the applicable Term Commitments and/or Revolving Commitments, as
applicable.  The Administrative Agent, in consultation with the Administrative
Borrower, shall have discretion jointly to adjust the allocation of the
increased aggregate principal amount of the Term Commitments and/or Revolving
Commitments, as applicable, among Increasing Lenders and New Lenders.

 

(d)          Subject to the foregoing, any increase requested by the Borrowers
shall be effective upon (A) delivery to the Administrative Agent of each of the
following documents: (i) an originally executed copy of a joinder agreements in
form and substance reasonably satisfactory to the Administrative Agent (each, an
“Incremental Joinder Agreement”) signed by a duly authorized officer of each New
Lender (if any); (ii) a notice to the Increasing Lenders and New Lenders, in
form and substance reasonably acceptable to the Administrative Agent, signed by
a Financial Officer of the Administrative Borrower; (iii) an Officer’s
Certificate of the Administrative Borrower, in form and substance reasonably
acceptable to the Administrative Agent; (iv) to the extent requested by any New
Lender or Increasing Lender, executed Notes issued by the Borrowers in
accordance with Section 2.04(e); (v) an amendment (an “Incremental Loan
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by each Borrower, each Guarantor, each Increasing Lender (if any), each
New Lender (if any) and the Administrative Agent; and (vi) any other
certificates or documents that the Administrative Agent shall reasonably
request, in form and substance reasonably satisfactory to the Administrative
Agent, and (B) satisfaction on the effective date of the Incremental Loan
Amendment of (x) each of the conditions specified in Section 4.02 (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the effective date of the
Incremental Loan Amendment), and (y) such other conditions as the parties
thereto shall agree.  Any such increase shall be in an aggregate amount equal to
(A) the amount that Increasing Lenders are willing to assume as increases to the
amount of their Term Commitments or Revolving Commitments, as applicable, plus
(B) the amount offered by New Lenders with respect to the Term Commitments or
Revolving Commitments, as applicable, in either case as adjusted by the
Administrative Borrower and the Administrative Agent pursuant to this Section
2.21.  Notwithstanding anything to the contrary in Section 11.02, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to amend the Loan Documents to the extent necessary or appropriate in
the reasonable opinion of the Administrative Agent to give effect to any
increases pursuant to this Section 2.21.

 

 100 

 

 

(e)          On each effective date with respect to any increase to any
Revolving Facility pursuant to this Section 2.21, (x) each Revolving Lender in
respect of such Revolving Facility immediately prior to such increase or
incurrence will automatically and without further act be deemed to have assigned
to each Increasing Lender and/or New Lender, as applicable, providing a portion
of the increase to such Revolving Commitments under such Revolving Facility
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding LC Exposure under the applicable Revolving Facility and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (i)
participations hereunder in LC Exposure and (ii) participations hereunder in
Swingline Loans held by each Revolving Lender (including each such Revolving
Commitment Increase Lender) under the applicable Revolving Facility will equal
the percentage of the aggregate Revolving Commitments in respect of such
Revolving Facility of all Revolving Lenders represented by such Revolving
Lender’s Revolving Commitment in respect of such Revolving Facility and (y) if,
on the date of such increase, there are any Revolving Loans under the applicable
Revolving Facility outstanding, such Revolving Loans shall on or prior to the
effective date of such increase be prepaid from the proceeds of Revolving Loans
under the applicable Revolving Facility made hereunder (reflecting such increase
in Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Revolving Lender in accordance with Section 2.13. The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

 

Section 2.22         Discounted Voluntary Prepayments. 

 

(a)          Notwithstanding anything to the contrary contained in Section 2.10
or any other provision of this Agreement, subject to the terms and conditions
set forth or referred to below, the Borrowers may from time to time, at their
discretion, offer to prepay Term Loans at less than the principal amount thereof
(each, a “Discounted Prepayment Offer”), and with each such Discounted
Prepayment Offer to be managed exclusively by the Auction Manager, so long as
the following conditions are satisfied:

 

(i)          each Discounted Prepayment Offer shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.22 and the
Auction Procedures;

 

(ii)         no Default shall have occurred and be continuing on the date of the
delivery of any Auction Notice and at the time of prepayment of any Term Loans
in connection with any Discounted Prepayment Offer;

 

(iii)        the minimum aggregate principal amount (calculated on the face
amount thereof) of all Term Loans that the Borrowers shall offer to prepay in
any such Discounted Prepayment Offer shall be no less than $10,000,000 (unless
another amount is agreed to by the Administrative Agent);

 

 101 

 

 

(iv)        all Term Loans so prepaid by the Borrowers shall automatically be
cancelled and retired by the Borrowers on the applicable settlement date (and,
for the avoidance of doubt, may not be reborrowed);

 

(v)         no more than one Discounted Prepayment Offer may be ongoing at any
one time and no more than four Discounted Prepayment Offers may be made in any
four-quarter period;

 

(vi)        the Borrowers represent and warrant that, at the commencement and
settlement of the Discounted Prepayment Offer, they do not have material
information regarding the Term Loans or Holdings, the Administrative Borrower,
their respective Subsidiaries or their respective Affiliates that has not been
disclosed to those who are not Lenders or shall disclose to the Lenders that it
cannot make such representation and warranty;

 

(vii)       each Discounted Prepayment Offer shall be open and offered to all
Lenders of the relevant Class of Term Loans on a pro rata basis;

 

(viii)      no purchase of Term Loans pursuant to this Section 2.22 shall be
made with proceeds received from the incurrence of Revolving Loans or Swingline
Loans; and

 

(ix)         at the time of the consummation of each purchase of Term Loans
through a Discounted Prepayment Offer, the Administrative Borrower shall have
delivered to the Auction Manager and the Administrative Agent an officer’s
certificate of a Responsible Officer of the Administrative Borrower certifying
as to compliance with preceding clauses (ii), (vi) and (vii).

 

(b)          The Borrowers must terminate any Discounted Prepayment Offer if
they fail to satisfy one or more of the conditions set forth above which are
required to be satisfied at the time at which the Term Loans would have been
prepaid pursuant to such Discounted Prepayment Offer. If the Borrowers commence
any Discounted Prepayment Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Discounted Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrowers reasonably believe that all required conditions set
forth above which are required to be satisfied at the time of the consummation
of such Discounted Prepayment Offer shall be satisfied, then the Borrowers shall
have no liability to any Lender or any other person for any termination of such
Discounted Prepayment Offer as a result of their failure to satisfy one or more
of the conditions set forth above which are required to be satisfied at the time
which otherwise would have been the time of consummation of such Discounted
Prepayment Offer, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term Loans made by the Borrowers
pursuant to this Section 2.22, the Borrowers, jointly and severally, shall pay
on the settlement date of each such prepayment all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant Auction Procedures),
if any, on the prepaid Term Loans up to the settlement date of such prepayment.

 

(c)          All Term Loan prepayments conducted pursuant to Discounted
Prepayment Offers shall not constitute optional or mandatory prepayments for
purposes of Section 2.10, but the face amount of the Term Loans prepaid pursuant
to this Section 2.22 shall be applied against the remaining scheduled
installments of principal due in respect of the Term Loans in inverse order of
maturity.

 

 102 

 

 

(d)          Immediately upon a prepayment of the Term Loans pursuant to this
Section 2.22, (x) such Term Loans and all rights and obligations as a Lender
related thereto shall for all purposes (including under this Agreement, the
other Loan Documents and otherwise) be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Borrowers shall neither obtain nor have any rights as a Lender hereunder or
under the other Loan Documents by virtue of such payment and (y) the Borrowers
shall take all actions necessary to cause such Term Loans to be extinguished or
otherwise cancelled in its books and records in accordance with GAAP.

 

(e)          The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article X and Section 11.03 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Prepayment Offer.

 

(f)          No Lender shall be obligated or required to participate in any
Discounted Prepayment Offer.

 

Section 2.23         Specified Refinancing Term Loans and Specified Refinancing
Revolving Commitments.

 

(a)          The Borrowers may, from time to time after the Closing Date, and
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), add one or more new term loan
facilities (“Specified Refinancing Term Loans”) or new revolving credit
facilities (“Specified Refinancing Revolving Commitments”) under this Agreement
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrowers, to refinance all or any portion of any
Class of Term Loan or Revolving Commitments (and related outstandings), as
applicable, then outstanding under this Agreement (subject to clause (A) of the
proviso at the end of this sentence), in each case pursuant to a Refinancing
Amendment; provided that any such Specified Refinancing Term Loans and Specified
Refinancing Revolving Commitments: (i) will rank pari passu in right of payment
as the other Term Loans or Revolving Commitments, as applicable, hereunder; (ii)
will be incurred, jointly and severally, by the Borrowers and will not be
guaranteed by any person that is not a Guarantor; (iii) will be, if secured, (1)
secured solely by the Collateral on a pari passu or junior basis with the Liens
securing the Obligations and (2) subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent; (iv) will have such pricing
and optional prepayment terms as may be agreed by the Borrowers and the
applicable Lenders thereof; (v) will have a maturity date that is not prior to
the Maturity Date of the Term Loans or the Revolving Commitments, as applicable,
being refinanced and (x) in the case of any Specified Refinancing Revolving
Commitments, shall not have any mandatory commitment reductions or amortization
that is prior to the scheduled Maturity Date of the Revolving Commitments being
refinanced (other than a mandatory commitment reduction in conjunction with a
mandatory prepayment of Revolving Loans made pursuant thereto on the same basis
as is applicable to the existing Revolving Commitments pursuant to Sections
2.10(d) and (h)) and (y) in the case of any Specified Refinancing Term Loans,
will have a Weighted Average Life to Maturity that is not shorter than the
Weighted Average Life to Maturity then in effect of the Term Loans being
refinanced; (vi) any Specified Refinancing Term Loans and Specified Refinancing
Revolving Commitments will share ratably (or if unsecured or junior as to
security, on a junior basis in respect of) any optional and mandatory
prepayments of Term Loans or Revolving Loans, as applicable (unless the Lenders
providing such Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments, as applicable, agree to participate on a less than pro
rata basis in any such optional or mandatory prepayments); (vii) subject to
clauses (iv) and (v) above, will have terms and conditions (other than pricing
and optional prepayment and redemption terms) that are substantially identical
to, or less favorable, when taken as a whole, to the Lenders providing such
Specified Refinancing Term Loans or Specified Refinancing Revolving Commitments,
as applicable, than, the terms and conditions of the Term Loans or Revolving
Commitments being refinanced (provided that a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, together with a reasonably detailed description of the material
terms and conditions of such Specified Refinancing Term Loans or drafts of the
documentation relating thereto, stating that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the requirements
set forth in this clause (vii) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Administrative Borrower of an objection (including a reasonable
description of the basis upon which it objects) within five Business Days after
being notified of such determination by the Administrative Borrower); and (viii)
(x) the Net Cash Proceeds of such Specified Refinancing Term Loans shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans being so refinanced, in each case pursuant
to Section 2.10(b)(viii) and (y) upon the incurrence of any Specified
Refinancing Revolving Commitments, the Revolving Commitments being refinanced
shall be permanently reduced as, and to the extent, provided in Section 2.07(c);
provided, however, that (A) the Net Cash Proceeds from any incurrence of
Specified Refinancing Term Loans may not be used to prepay any Class of
outstanding Term Loans that are either unsecured or secured on a junior basis to
the Obligations at a time when more senior Term Loans are outstanding (or will
remain outstanding after giving effect to any such prepayment), (B) Specified
Refinancing Revolving Commitments may not be used to refinance any Class of
Revolving Commitments that are either unsecured or secured on a junior basis to
other Classes of Revolving Commitments at a time when more senior Revolving
Commitments are outstanding (or will remain outstanding after giving effect to
any such refinancing) and (C) such Specified Refinancing Term Loans or Specified
Refinancing Revolving Commitments, as applicable, (x) may provide for any
additional or different financial or other covenants or other provisions that
are agreed among the Administrative Borrower and the Lenders thereof and
applicable only during periods after the then Latest Maturity Date in effect and
(y) shall not have a principal amount (or accreted value) greater than the Term
Loans being refinanced (plus all accrued and unpaid interest thereon, and all
fees, discounts, premiums or expenses incurred in connection therewith) or the
Revolving Commitments being refinanced, as applicable. The Administrative
Borrower shall make any request for Specified Refinancing Term Loans or
Specified Refinancing Revolving Commitments, as applicable, pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. Any proposed Specified Refinancing Term Loans or
Specified Refinancing Revolving Commitments, as applicable, shall first be
requested on a ratable basis from existing Lenders in respect of the Term Loans
or Revolving Commitments being refinanced. At the time of sending such notice to
such Lenders, the Administrative Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond (which shall in no event be less than 15 Business
Days from the date of delivery of such notice or such shorter period as may be
agreed by the Administrative Agent in its sole discretion). Each applicable
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to participate in providing such Specified Refinancing Term Loans
or Specified Refinancing Revolving Commitments, as applicable, and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Lender’s ratable share in respect of the applicable Term Loans or
Revolving Commitments) of such Specified Refinancing Term Loans or Specified
Refinancing Revolving Commitments. Any Lender approached to provide all or a
portion of any Specified Refinancing Term Loans or Specified Refinancing
Revolving Commitments may elect or decline, in its sole discretion, to provide
such Specified Refinancing Term Loans or Specified Refinancing Revolving
Commitments, as applicable. Any Lender not responding within such time period
shall be deemed to have declined to participate in providing such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments. The
Administrative Agent shall notify the Administrative Borrower and each
applicable Lender of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested issuance of Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments, and subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed), the Administrative Borrower may also invite
additional Eligible Assignees to become Lenders in respect of such Specified
Refinancing Term Loans or Specified Refinancing Revolving Commitments, as
applicable, pursuant to a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

 103 

 

 

(b)           The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
clause (a) above and Section 4.02, and delivery to the Administrative Agent of a
certificate of the Administrative Borrower dated the date thereof signed by a
Responsible Officer of the Administrative Borrower, certifying and attaching the
resolutions adopted by the Borrowers approving such Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments, as applicable, and
certifying that the conditions precedent set forth in clause (a) above and
Section 4.02 have been satisfied and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including any supplements or amendments to the Security Documents providing for
such Specified Refinancing Term Loans or Specified Refinancing Revolving
Commitments to be secured thereby, all in form and substance reasonably
satisfactory to the Administrative Agent. The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers and the Loan Parties as may be necessary in
order to establish new Classes of Term Loans and Revolving Commitments and to
make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Administrative Borrower
in connection with the establishment of such new Classes of Term Loans and
Revolving Commitments, in each case on terms consistent with and/or to effect
the provisions of this Section 2.23.

 

(c)          Each Class of Specified Refinancing Term Loans incurred under this
Section 2.23 shall be in an aggregate principal amount that is not less than
$25,000,000. Each Class of Specified Refinancing Revolving Commitments incurred
under this Section 2.23 shall be in an aggregate amount that is not less than
$10,000,000.

 

(d)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments incurred pursuant thereto
(including for purposes of prepayments and voting). Any Refinancing Amendment
may, without the consent of any person other than the Borrowers, the
Administrative Agent and the Lenders providing such Specified Refinancing Term
Loans or Specified Refinancing Revolving Commitments, as applicable, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Administrative Borrower, to effect the provisions of or consistent with this
Section 2.23.

 

 104 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders on the Closing Date
and upon each Credit Extension thereafter that:

 

Section 3.01         Organization; Powers. Each Company (a) is duly incorporated
or organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to carry on its business as now conducted and to own, lease and
operate its property, except for such governmental licenses, authorizations,
consents and approvals that the failure to obtain would not reasonably be
expected to result in a Material Adverse Effect, and (c) is registered,
qualified, licensed and in good standing to do business in every jurisdiction
where such qualification is required (including qualification as a foreign
maritime entity in such jurisdiction where such qualification is required for
ownership of a Vessel), except in such jurisdictions where the failure to so
register, qualify, be licensed or be in good standing would not reasonably be
expected to result in a Material Adverse Effect. 

 

Section 3.02         Authorization; Enforceability. The Loan Documents to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other organizational action
on the part of each such Loan Party. Each Loan Document has been duly executed
and delivered by each Loan Party party thereto and constitutes a legal, valid
and binding obligation of each such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

Section 3.03         No Conflicts; No Default. The Loan Documents (a) do not
require any consent, exemption, authorization or approval of, registration or
filing with, or any other action by, any Governmental Authority or other person,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect or maintain the perfection or priority of the
Liens created by the Security Documents and (iii) consents, approvals,
exemptions, authorizations, registrations, filings, permits or actions the
failure of which to obtain or perform would not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the Organizational Documents
of any Company, (c) will not violate or result in a default or require any
consent or approval under any indenture, instrument, agreement, or other
document binding upon any Company or any of its property or to which any Company
or any of its property is subject, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that would not reasonably be expected to result in a
Material Adverse Effect, (d) will not violate any Legal Requirement, except for
violations that would not reasonably be expected to result in a Material Adverse
Effect, and (e) will not result in the creation or imposition of (or the
obligation to create or impose) any Lien on any property of any Company, other
than the Liens created by the Security Documents. No Default has occurred and is
continuing.

 

 105 

 

 

Section 3.04         Financial Statements; Projections. (a) The Administrative
Borrower has heretofore delivered to the Lenders (i) the audited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries as of the fiscal years
ended December 31, 2016, December 31, 2015 and December 31, 2014, (ii) the
unaudited consolidated balance sheets and related consolidated statements of
income of the Administrative Borrower and its Subsidiaries (including, for
purposes of this clause, the Restricted Parent Subsidiaries and their respective
Subsidiaries) as of the fiscal years ended December 31, 2016, December 31, 2015
and December 31, 2014 and (iii) (x) the unaudited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries and (y) the unaudited consolidated
balance sheets and related consolidated statements of income of the
Administrative Borrower and its Subsidiaries (including, for purposes of this
clause, the Restricted Parent Subsidiaries and their respective Subsidiaries),
in each case, for the fiscal quarter ended March 31, 2017. Such financial
statements, and all financial statements delivered pursuant to Sections 5.01(a),
(b) and (c), have been prepared in accordance with GAAP consistently applied
throughout the applicable period covered, respectively, thereby and present
fairly and accurately in all material respects the financial condition and
results of operations and, if applicable, cash flows of Holdings, the
Administrative Borrower and its Subsidiaries (including, for purposes of this
clause, the Restricted Parent Subsidiaries and their respective Subsidiaries),
in each case, as of the dates and for the periods to which they relate (subject,
in the case of interim financial statements, to normal year-end audit
adjustments and the absence of footnotes). Except as set forth in such financial
statements, as of the Closing Date, there are no liabilities of Holdings, the
Administrative Borrower or any of their respective Subsidiaries of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
that would reasonably be expected to have a Material Adverse Effect.

 

(b)          The Administrative Borrower has heretofore delivered to the Lenders
an unaudited pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Administrative Borrower and its
Subsidiaries (including, for purposes of this clause, the Restricted Parent
Subsidiaries and their respective Subsidiaries) as of and for the twelve-month
period ended March 31, 2017, in each case after giving effect to the
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of such period in the case of the statement of
income.  Such pro forma financial statements (a) have been prepared in good
faith by the Administrative Borrower based upon (i) in each case, the
assumptions stated therein (which assumptions are believed by the Administrative
Borrower on the Closing Date to be reasonable) and (ii) the best information
available to the Administrative Borrower as of the date of delivery thereof, (b)
in the case of the balance sheet, accurately reflect all adjustments required to
be made to give effect to the Transactions, and (c) present fairly in all
material respects the pro forma consolidated financial position and results of
operations of the Administrative Borrower and its Subsidiaries, as of such date
and for such period.

 

(c)          The Administrative Borrower has heretofore delivered to the Lenders
the forecasts of financial performance consisting of  projected income
statements, balance sheets and cash flows of (x) Holdings and its Subsidiaries
and (y) the Administrative Borrower and its Subsidiaries (including, for
purposes of this clause, the Restricted Parent Subsidiaries and their respective
Subsidiaries), in each case, for the fiscal years 2017–2021 (the “Projections”)
and the assumptions upon which the Projections are based. The Projections have
been prepared in good faith by the Administrative Borrower based upon
assumptions that are reasonable at the time made and at the time the related
Projections are made available to the Lenders (it being understood by the
parties that projections by their nature are inherently uncertain, no assurances
are being given that the results reflected in such Projections will be achieved,
that actual results may differ and that such differences may be material).

 

(d)          Since December 31, 2016, there has been no event, change, effect,
circumstance, condition, development or occurrence that has had, or would
reasonably be expected to result in, a Material Adverse Effect.

 

 106 

 

 

Section 3.05         Properties. (a) Each Restricted Party has good and
marketable title to, or valid leasehold interests in, all its tangible property
material to its business, free and clear of all Liens and irregularities,
deficiencies and defects in title except for Permitted Liens (or (x) in the case
of Collateral Vessels, Permitted Collateral Vessel Liens and (y) in the case of
Chartered Vessels, Permitted Charter Vessel Liens) and minor irregularities,
deficiencies and defects in title that, individually or in the aggregate, do
not, and would not reasonably be expected to, interfere with its ability to
conduct its business as currently conducted or to utilize such property for its
intended purpose. The tangible property of the Restricted Parties (x) taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted), but excluding, for purposes of this clause (i), the Vessels and
Chartered Vessels (which are covered by Section 5.16) and (ii) constitutes all
the tangible property which is required for the business and operations of the
Restricted Parties as presently conducted and (y) with respect to Vessels and
Chartered Vessels, satisfies the requirements set forth in Section 5.16.

 

(b)          Schedule 3.05(b) contains a true and complete list of each
ownership and leasehold interest in Real Property (including all modifications,
amendments and supplements thereto with respect to leased Real Property) (i)
owned by any Restricted Party as of the Closing Date and describes the use and
type of interest therein held by such Restricted Party and (ii) leased or
subleased or otherwise occupied or utilized by any Restricted Party, as lessee
or sublessee, franchisee or licensee, as of the Closing Date and describes the
use and type of interest therein held by such Restricted Party.

 

(c)          No Mortgage encumbers improved Real Property or a portion thereof
that is located in an area that has been designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency) with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), unless flood insurance available under the
Flood Laws and Regulation H of the Board of Governors has been obtained in
accordance with Section 5.04.

 

(d)          Each Restricted Party owns or has rights to use all of its tangible
property and all rights with respect to any of the foregoing used in, necessary
for or material to such Restricted Party’s business as currently conducted,
subject to Permitted Liens (or (x) in the case of Collateral Vessels, Permitted
Collateral Vessel Liens and (y) in the case of Chartered Vessels, Permitted
Chartered Vessel Liens). The use by each Restricted Party of its tangible
property and all such rights with respect to the foregoing do not infringe on
the rights or other interests of any person, other than any infringement that
would not reasonably be expected to result in a Material Adverse Effect. No
claim has been made upon any Restricted Party and remains outstanding that any
Restricted Party’s use of any of its tangible property does or may violate the
rights of any third party that has had, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Section 3.06         Intellectual Property. Except as would not reasonably be
expected to result in a Material Adverse Effect, each Restricted Party owns,
free and clear of all Liens (other than Permitted Liens), is licensed to use, or
otherwise has the right to use all Intellectual Property reasonably necessary
for the operation of such Restricted Party’s business. The respective businesses
of each Restricted Party as currently conducted does not infringe upon,
misappropriate, or violate any Intellectual Property held by any Person, except
for any such infringement, misappropriation or violation that would not
reasonably be expected to result in a Material Adverse Effect. There are no
actions, suits, claims, disputes, proceedings or, to the knowledge of any Loan
Party, investigations, by or before any Governmental Authority now pending or,
to the knowledge of any Loan Party, threatened in writing against any Restricted
Party regarding any of the Intellectual Property owned by any Restricted Party,
except to the extent that any such actions, suits, claims, disputes, proceedings
or investigations would not reasonably be expected to result in a Material
Adverse Effect.

 

 107 

 

 

Section 3.07         Equity Interests and Subsidiaries. (a) Schedule 3.07(a)
sets forth, as of the Closing Date and after giving effect to the Transactions,
a list of (i) each Company and each such Company’s jurisdiction of incorporation
or organization, and (ii) the number of each class of each Company’s Equity
Interests authorized, and the number outstanding, and the number of Equity
Interests covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights. All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and (a) all Equity
Interests of the Administrative Borrower and Co-Borrower are directly owned by
Holdings, (b) all Equity Interests of each Subsidiary Guarantor (other than the
Restricted Parent Subsidiaries) are owned by the Administrative Borrower
directly or indirectly through other Subsidiary Guarantors and (c) all Equity
Interests of the Restricted Parent Subsidiaries are owned by Holdings directly
or indirectly through other Restricted Parent Subsidiaries that are Subsidiary
Guarantors. Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by (or purporting to be
pledged by) it under the Security Documents, free of any and all Liens, rights
or claims of other persons, except any Permitted Liens that arise by operation
of applicable Legal Requirements and are not voluntarily granted. As of the
Closing Date, except as set forth in Schedule 3.07(a), there are no outstanding
warrants, options or other rights (including derivatives) to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests (or any economic or voting interests therein).

 

(b)          No consent of any person, including any general or limited partner,
any other member or manager of a limited liability company, any shareholder, any
other trust beneficiary or derivative counterparty, is necessary in connection
with the creation, perfection or First Priority Lien status (or the maintenance
thereof) of the security interest of the Collateral Agent in any Equity
Interests pledged to the Collateral Agent under the Security Documents or the
exercise by the Collateral Agent or any Lender of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect of
such Equity Interests as provided therein.

 

(c)          A complete and accurate organization chart, showing the ownership
structure of the Restricted Parties as of the Closing Date, after giving effect
to the Transactions, is set forth on Schedule 3.07(c).

 

(d)          As of the Closing Date (or, with respect to the parenthetical
contained in clause (ii)(x) below, as of the date and/or for the period
described therein), (i) the Subsidiaries of the Administrative Borrower set
forth on Schedule 3.07(d) are the only Immaterial Subsidiaries (and such
Schedule 3.07(d) also lists the total assets and revenues for each such
Immaterial Subsidiary) and (ii) (x) the Subsidiaries set forth on Schedule
1.01(e) are the only Unrestricted Subsidiaries (and such Schedule 1.01(e) also
lists the total assets (excluding intercompany accounts and investments in
Subsidiaries) as of March 31, 2017 and revenues for the three month period
ending on March 31, 2017 for each such Unrestricted Subsidiary), (y) the
aggregate assets of all such Unrestricted Subsidiaries (excluding intercompany
accounts and investments in Subsidiaries) as of the Closing Date does not exceed
2.50% of Consolidated Total Assets (excluding intercompany accounts and
investments in Subsidiaries) as of the Closing Date and (z) no such Unrestricted
Subsidiary (I) owns or charters a vessel to or from a third party, (II) manages
or operates a vessel or (III) is otherwise party to a vessel charter or hiring
agreement with a third party.

 

(e)          As of the Closing Date (or, with respect to clauses (I) and (II) of
the parenthetical contained in clause (x) below, as of the date and/or for the
period described therein), (x) the Subsidiaries of Holdings set forth on
Schedule 3.07(e) are, in addition to the Administrative Borrower, the only
direct Subsidiaries of Holdings (and such Schedule 3.07(e) also lists (I) the
total assets for each such Subsidiary and investments in such Subsidiaries as of
March 31, 2017, (II) the revenues of such Subsidiary for the three month period
ending on March 31, 2017, (III) all other assets directly held by Holdings and
(IV) all liabilities (other than the Obligations) of Holdings) and (y) other
than with respect to the Administrative Borrower, OSG Nakilat Corporation and,
with respect to the Obligations, the Co-Borrower, (i) all such Subsidiaries, and
all other assets directly held by Holdings, are either immaterial or
non-operational and (ii) no such Subsidiary (I) owns or charters a vessel to or
from a third party, (II) manages or operates a vessel or (III) is otherwise
party to a vessel charter or hiring agreement with a third party, in each case,
except in the capacity as agent for a Restricted Subsidiary (other than for
purposes of accepting payments).

 

 108 

 

 

Section 3.08         Litigation; Compliance with Legal Requirements. (a) There
are no actions, suits, claims, disputes, proceedings or, to the knowledge of any
Loan Party, investigations at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Loan Party, threatened against
any Company or any business, property or rights of any Company (i) that purport
to affect or involve any Loan Document or, as of the Closing Date, any of the
Transactions or (ii) that have resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

 

(b)          Each Company is in compliance with all Legal Requirements of, and
all applicable restrictions imposed by, all Governmental Authorities in respect
of the conduct of its business and the ownership of its property, except such
non-compliance as would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.09         Agreements. No Company is a party to or has violated any
agreement, instrument or other document to which it is a party, or is subject to
any corporate or other constitutional restriction, or any restriction (including
under its Organizational Documents) to which it is subject, that has resulted,
or would reasonably be expected to result, in a Material Adverse Effect.

 

Section 3.10         Federal Reserve Regulations. (a) No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with,
Regulation U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement or the Holdings Pledge Agreement, as applicable, does not
violate such regulations.

 

Section 3.11         Investment Company Act; etc.. No Company is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.12         Use of Proceeds(a)          . (a) The Borrowers will use
the proceeds of the Revolving Loans (including Incremental Revolving Loans) and
Swingline Loans after the Closing Date to finance general corporate and working
capital purposes (including for Capital Expenditures, Permitted Acquisitions,
other Investments, Dividends and Restricted Debt Payments permitted hereunder);
provided, however, proceeds of Swingline Loans may not be used to refinance any
then outstanding Swingline Loans.

 

(b)          The Borrowers will use the proceeds of the Initial Term Loans
solely to finance the Transactions and for general corporate and working capital
purposes (including for Capital Expenditures, Permitted Acquisitions, other
Investments, Dividends and Restricted Debt Payments permitted hereunder).

 

(c)          The Borrowers will use the proceeds of any Incremental Term Loans
solely for general corporate and working capital purposes (including for Capital
Expenditures, Permitted Acquisitions, other Investments, Dividends and
Restricted Debt Payments permitted hereunder).

 

(d)          The Borrowers will use the proceeds of any Specified Refinancing
Term Loans solely for the purposes set forth in Section 2.23(a)(viii)(x) and to
pay any related fees and expenses.

 

(e)          The Borrowers will have Letters of Credit issued hereunder solely
to support payment or performance obligations incurred by the Administrative
Borrower and its Wholly Owned Restricted Subsidiaries in the ordinary course of
business or for general corporate purposes (other than to support obligations in
respect of Restricted Indebtedness or Equity Interests).

 

 109 

 

 

Section 3.13         [Reserved].

 

Section 3.14         Taxes. Each Company has (a) timely filed or caused to be
timely filed all U.S. federal and material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP or (ii)
Taxes the nonpayment of which would not reasonably be expected to result in a
Material Adverse Effect. Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. No Loan Party has knowledge of
any proposed or pending tax assessments, deficiencies, audits or other
proceedings and no proposed or pending tax assessments, deficiencies, audits or
other proceedings have resulted, or would reasonably be expected to result in, a
Material Adverse Effect. No Company has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).
No Company is a party to any tax sharing or similar agreement.

 

Section 3.15         No Material Misstatements. As of the Closing Date, the Loan
Parties have disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their respective Subsidiaries are
subject, and all other matters known to any Loan Party, that would reasonably be
expected to result in a Material Adverse Effect. Neither the Confidential
Information Memorandum nor any of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the Transactions or
delivered hereunder (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information and other forward
looking information, each Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and, if such projected financial information was delivered prior to the
Closing Date, as of the Closing Date, it being understood that any such
projected financial information may vary from actual results and such variations
could be material.

 

Section 3.16         Labor Matters. There are no strikes, lockouts or slowdowns
against any Company pending or, to the knowledge of the Loan Parties, threatened
that have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable Legal Requirement dealing with such matters in
any manner that has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company, except to the extent that the failure to
do so has not resulted in, and would not reasonably be expected to result in, a
Material Adverse Effect.

 

Section 3.17         Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Credit Extension, and after giving effect to the application of the
proceeds of each Credit Extension, the Companies, on a consolidated basis, and
the Restricted Parties, on a consolidated basis, are, Solvent.

 

 110 

 

 

Section 3.18         Employee Benefit Plans. (a) Except as would not reasonably
be expected to result in a Material Adverse Effect, (i) the Companies and each
of their ERISA Affiliates are in compliance with all applicable Legal
Requirements, including all applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans, (ii) each Employee Benefit Plan complies, and is
operated and maintained in compliance, with its terms and all applicable Legal
Requirements, including the applicable provisions of ERISA and the Code and the
regulations thereunder and (iii) each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
or opinion letter from the Internal Revenue Service (or an opinion letter or
determination letter will be applied for during the applicable remedial
amendment period) and nothing has occurred which is reasonably likely to
prevent, or cause the loss of, such qualification.

 

(b)          No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material Adverse Effect. Within the
last six years, no Pension Plan with an Unfunded Pension Liability been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Company or any of its ERISA Affiliates. The
aggregate liabilities of any Company or any of its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom have not
resulted in, and would not reasonably be expected to result in, a Material
Adverse Effect.

 

(c)          There are no actions, suits or claims pending against or involving
an Employee Benefit Plan (other than routine claims for benefits) or, to the
knowledge of any Loan Party, threatened, which would reasonably be expected to
result in a Material Adverse Effect.

 

(d)          There is no (i) ongoing investigation by the Pensions Regulator,
which may lead to the issue of a Financial Support Direction or a Contribution
Notice or (ii) Financial Support Direction or Contribution Notice that has been
issued, to Holdings or any Subsidiary of Holdings, imposing an aggregate
liability which has or would reasonably be expected to have a Material Adverse
Effect.

 

(e)          Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) each Non-U.S. Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable Legal Requirements
and has been maintained, where required, in good standing with applicable
regulatory authorities and rules applicable thereto, including all funding
requirements (including, but not limited to, Part 3 of the Pensions Act 2004)
and the respective requirements of the governing documents in relation to any
such Non-U.S. Plan, (ii) there are no actions, suits or claims (other than
routine claims for benefits) pending or, to the knowledge of any Loan Party,
threatened against Holdings or any Subsidiary of Holdings in respect of Non-U.S.
Plans, and (iii) no Non-U.S. Plan has been terminated or wound-up and no actions
or proceedings have been taken or instituted to terminate or wind-up such a
Non-U.S. Plan.

 

Section 3.19         Environmental Matters

. Except as would not reasonably be expected to result in a Material Adverse
Effect:

 

(i)          the Companies and their businesses, operations, Real Property,
Vessels and Chartered Vessels are in compliance with any applicable
Environmental Law;

 

(ii)         the Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and their ownership, operation
and use of any Real Property, Vessel and Chartered Vessel, under all applicable
Environmental Laws. The Companies are in compliance with the terms and
conditions of such Environmental Permits, and all such Environmental Permits are
valid and in good standing;

 

 111 

 

 

(iii)        there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials by
any Company or, to the knowledge of the Loan Parties, by any other person on,
at, under or from any Real Property, Vessel or Chartered Vessel, or facility
presently or formerly owned, leased or operated by any of the Companies or their
predecessors in interest, or at any other location that has resulted in, or is
reasonably likely to result in, liability or investigatory or remediation
obligations by any of the Companies under Environmental Law or in an
Environmental Claim against any of the Companies or otherwise related to any
Real Property or the operation of any Vessel or Chartered Vessel;

 

(iv)        there is no Environmental Claim pending or, to the knowledge of the
Loan Parties, threatened against any of the Companies relating to any Real
Property, Vessel or Chartered Vessel currently or formerly owned, leased or
operated by any of the Companies or relating to the operations of any of the
Companies, and, to the knowledge of the Loan Parties, there are no actions,
activities, circumstances, conditions, events or incidents that are reasonably
likely to form the basis of such an Environmental Claim;

 

(v)         no Real Property, Vessel, Chartered Vessel or facility owned,
operated or leased by the Companies and, to the knowledge of the Loan Parties,
no Real Property or facility formerly owned, operated or leased by any of the
Companies or any of their predecessors in interest is (i) listed or, to the
knowledge of the Loan Parties, proposed for listing on the National Priorities
List as defined in and promulgated pursuant to CERCLA or (ii) included on any
similar list maintained by any Governmental Authority that indicates that any
Company has or may have an obligation to undertake investigatory or remediation
obligations under applicable Environmental Laws; and

 

(vi)        no Lien has been recorded or threatened under any Environmental Law
with respect to any Real Property, Vessel or any other property of the
Companies.

 

Section 3.20         Insurance. Schedule 3.20 sets forth a true, complete and
accurate description in reasonable detail of all Required Insurance. Each
Restricted Party (i) has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations and (ii) maintains the Required Insurance. All
insurance (including Required Insurance) maintained by each Restricted Party is
in full force and effect, all premiums due have been duly paid, no Restricted
Party has received notice of violation, invalidity, or cancellation thereof.
Each Collateral Vessel owned by a Restricted Party and the use and operation
thereof comply in all material respects with the Required Insurance, and there
exists no material default under any such Required Insurance.

 

Section 3.21         Security Documents. (a) (i) Each of the Security Agreement
and the Holdings Pledge Agreement, upon execution and delivery thereof by the
parties thereto, is effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, legal, valid and enforceable (except as such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law)
Liens on, and security interests in, the Security Agreement Collateral and (x)
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 of the Perfection Certificate in respect of the Security Agreement
Collateral with respect to which a security interest may be perfected by filing
of a financing statement or (y) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Document), the Liens created by each of the Security Agreement and the Holdings
Pledge Agreement in such Security Agreement Collateral shall constitute fully
perfected First Priority Liens in each case subject to no Liens other than
Permitted Liens.

 

 112 

 

 

(b)          With respect to material registered United States trademarks and
United States patents, United States trademark and patent applications and
United States registered copyrights included in the Intellectual Property
Collateral (as defined in the Security Agreement), if any, upon the filing of
the financing statements in appropriate form, as provided in Section 3.21(a)(x),
and the filing of the Security Agreement or a short form thereof in appropriate
form (hereinafter, a “short-form Intellectual Property security agreement”) in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, the Liens created by such Security Agreement shall
constitute perfected First Priority Liens on, and security interests in, all
right, title and interest of the grantors thereunder in all such material United
States registered Intellectual Property Collateral as may be perfected by such
filings (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on any material registered United States trademarks
and United States patents, United States trademark and patent applications and
United States registered copyrights included in Intellectual Property Collateral
acquired or developed by the Borrowers or the Subsidiary Guarantors after the
date hereof).

 

(c)          Each Mortgage (if any), when executed and delivered, will be
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, a legal, valid and enforceable (except as such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law)
First Priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens, and when the Mortgages are
filed in the offices specified on Schedule 1.01(b) (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Section 5.10, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Section 5.10), the Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case,
subject to no Liens other than Permitted Liens.

 

(d)          Each Collateral Vessel Mortgage is effective to create, in favor of
the Mortgage Trustee, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable (except as such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law) a first priority preferred ship mortgage Lien
on the Collateral Vessel subject to such Collateral Vessel Mortgage and the
proceeds thereof, subject only to Permitted Collateral Vessel Liens, and when
the Collateral Vessel Mortgage is recorded or registered in accordance with the
laws of the relevant Acceptable Flag Jurisdiction (or, in the case of any
Collateral Vessel Mortgage executed and delivered after the date thereof in
accordance with the provisions of Section 5.10, when such Collateral Vessel
Mortgage is recorded or registered in accordance with the laws of the relevant
Acceptable Flag Jurisdiction), such Collateral Vessel Mortgage shall constitute
a fully perfected preferred ship mortgage Lien on the Collateral Vessel subject
to such Collateral Vessel Mortgage, in each case, subject to no Liens other than
Permitted Collateral Vessel Liens.

 

 113 

 

 

(e)          Each Security Document delivered pursuant to Sections 5.10, 5.11
and 5.14 will, upon execution and delivery thereof, be effective to create in
favor of the Collateral Agent (or, in the case of Collateral Vessel Mortgages,
the Mortgage Trustee), for the benefit of the Secured Parties, a legal, valid
and enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Lien on, and security interest in, all of the
Borrowers’ and Subsidiary Guarantors’ right, title and interest in and to the
Collateral thereunder, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Legal
Requirements and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which such possession or control shall
be given to the Collateral Agent to the extent required by any Security
Document), the Liens in favor of the Collateral Agent created under such
Security Document will constitute perfected First Priority Liens on, and
security interests in, all right, title and interest of the Borrowers and the
Subsidiary Guarantors in such Collateral, in each case subject to no Liens other
than Permitted Liens.

 

Section 3.22         Anti-Terrorism Law; Foreign Corrupt Practices Act.

 

(a)          No Company and, to the knowledge of the Loan Parties, none of its
Affiliates, is in violation of any Legal Requirements relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”)

 

(b)          No Company, and to the knowledge of the Loan Parties, no Affiliate
or broker or other agent of any Company acting or benefiting solely in such
capacity in connection with the Credit Extensions, is a person with whom
dealings are restricted or prohibited under any Sanctions Laws, including U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), or is included on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC; no Company is in
violation of any U.S. or other applicable Sanctions Laws; and the Borrowers will
not directly or indirectly use the proceeds of the Credit Extensions or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person with whom dealings are restricted or
prohibited under any Sanctions Laws administered by OFAC or any other applicable
Sanctions Authority, in each case as would result in a violation of applicable
Sanctions Laws.

 

(c)          No Company and, to the knowledge of the Loan Parties, no broker or
other agent of any Company acting solely in any such capacity in connection with
the Credit Extensions, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.22(b) or Section 6.19, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any executive order or any laws or regulations
administered and enforced by any Sanctions Authority, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or laws, regulations, and orders administered
and enforced by any Sanctions Authority, in each case as would result in a
violation of Sanctions Laws.

 

(d)          No Company nor any director or officer, nor to the knowledge of the
Loan Parties, any agent, employee or Affiliate, has, in the course of its
actions for, or on behalf of, any Company, directly or indirectly (i) used any
corporate funds for any material unlawful contribution, gift, entertainment or
other material unlawful expenses relating to political activity or to influence
official action, (ii) made any material unlawful payment to any foreign or
domestic government official or employee from corporate funds, (iii) made any
material unlawful bribe or kickback to any foreign or domestic government
official or employee, (iv) is or has at any time since July 1, 2009 engaged in
any activity, practice, or conduct proscribed under any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (“FCPA”) or the UKBA or (v) used the proceeds of any Loans or any
Letter of Credit in a manner or for a purpose prohibited by the FCPA or the
UKBA. The Companies have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
compliance therewith. The Companies have and will maintain in place adequate
procedures designed to prevent any person who, directly or indirectly, performs
or has performed services for or on behalf of any Company from undertaking any
conduct that would give rise to an offence under section 7 of the UKBA. To the
knowledge of any Loan Party, no Company is or has been the subject of any
enforcement proceedings or any investigation or inquiry by any governmental,
administrative, or regulatory body regarding any offense or alleged offense
under the FCPA or UKBA, and, to the knowledge of any Loan Party, no such
investigation, inquiry, or proceedings have been threatened or are pending.

 

 114 

 

 

(e)          Each Company and its Affiliates, directors, officers and employees
has been and is in compliance with Sanctions Laws.

 

Section 3.23         Concerning Vessels.

 

(a)          The name, record owner (and whether or not such registered owner is
a Loan Party), official number, jurisdiction of registration and flag (which
shall be in an Acceptable Flag Jurisdiction) of each Vessel and Chartered Vessel
as of the Closing Date is set forth on Schedule 1.01(a).  Each Vessel owned by a
Restricted Party and each Chartered Vessel demise chartered by a Restricted
Party is operated in compliance with all applicable Legal Requirements, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)          Each Restricted Party which owns, charters by demise or operates
one or more Vessels or Chartered Vessels is qualified in all material respects
to own, lease or operate such Vessels or Chartered Vessels under the laws of its
jurisdiction of incorporation and flag jurisdiction of such Vessel or Chartered
Vessel.

 

(c)          Each Vessel and Chartered Vessel owned, demise chartered or
operated by a Restricted Party is classed with an Approved Classification
Society, free of any overdue recommendations, other than as permitted under the
Collateral Vessel Mortgages related thereto.

 

(d)          As of the Closing Date, there is no pending or, to the knowledge of
any Loan Party, threatened condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking of title to, any Vessel owned by a
Restricted Party or any Chartered Vessel demise chartered by a Restricted Party.

 

(e)          Each Vessel owned by a Restricted Party is free and clear of all
Liens other than Permitted Collateral Vessel Liens.

 

Section 3.24         Form of Documentation; Citizenship.

 

No Loan Party is organized in any jurisdiction, and none of the Vessels owned by
any Restricted Party is flagged in any jurisdiction other than an Acceptable
Flag Jurisdiction, and none of the Security Documents are required to be filed
or registered with any Governmental Authority outside the United States or such
Acceptable Flag Jurisdiction to ensure the validity of the Security Documents
(except for registration or recording of each Collateral Vessel Mortgage in
accordance with the Acceptable Flag Jurisdiction of the relevant Collateral
Vessel) and no stamp or similar tax is required to be paid in respect of the
registration of any Security Document or perfection of any security interest in
the Collateral pledged thereunder.

 

Section 3.25         Compliance with ISM Code and ISPS Code. Each Vessel and
Chartered Vessel owned, leased or operated by a Restricted Party complies with
the requirements of the ISM Code and the ISPS Code in all material respects,
including the maintenance and renewal of valid certificates pursuant thereto.

 

 115 

 

 

Section 3.26         Threatened Withdrawal of DOC, SMC or ISSC. There is no
actual or, to the knowledge of the Loan Parties, threatened withdrawal of (a)
any document of compliance (“DOC”) issued to an Operator in accordance with rule
13 of the ISM Code in respect of any of the Restricted Parties’ Vessels or
Chartered Vessels (and, for these purposes, the “Operator” of a vessel shall
mean the person who is concerned with the operation of such vessel and falls
within the definition of “Company” set out in rule 1.1.2 of the ISM Code), (b)
safety management certificate (“SMC”) issued in respect of any of the Restricted
Parties’ Vessels or Chartered Vessels in accordance with rule 13 of the ISM Code
or (c) the international ship security certificate (“ISSC”) issued pursuant to
the ISPS Code in respect of any of the Restricted Parties’ Vessels or Chartered
Vessels.

 

Section 3.27         Deposit Accounts and Securities Accounts. As of the Closing
Date, (i) the Deposit Accounts and Securities Accounts listed on Part A of
Schedule 3.27 constitute all of the Specified Accounts and (ii) the Deposit
Accounts listed on Part B of Schedule 3.27 constitute all of the Excluded
Accounts.

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension. The obligation of
each Lender and, if applicable, each Issuing Bank to fund any initial Credit
Extension on the Closing Date requested to be made by it shall be subject to the
prior or concurrent satisfaction or waiver of each of the conditions precedent
set forth in this Section 4.01.

 

(a)          Loan Documents. There shall have been delivered to the
Administrative Agent a properly executed counterpart of each of the Loan
Documents (excluding any such Loan Documents that are to be permitted to be
delivered after the date hereof in accordance with the terms of this Agreement)
and the Perfection Certificate.

 

(b)          Corporate Documents. The Administrative Agent shall have received:

 

(i)          a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrowers, the making of the Credit Extensions hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect and (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith and the other Loan Documents on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate required by this clause (i)); and

 

(ii)         a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date and a “bring down” good
standing certificate of each Loan Party as of the Closing Date (or, in each
case, local equivalent thereof), in each case, from such Secretary of State.

 

 116 

 

 

(c)          Officer’s Certificate. The Administrative Agent shall have received
an Officer’s Certificate of the Administrative Borrower, dated the Closing Date,
confirming compliance with the conditions precedent set forth in this Section
4.01.

 

(d)          Transactions, Etc.

 

(i)          In connection with the Refinancing, evidence that all Indebtedness
under the Existing Credit Agreement has been (or substantially simultaneously
with the incurrence of the Initial Term Loans hereunder, shall be) prepaid or
repaid in full and all commitments relating thereto terminated and all security
interests granted and guarantees provided in connection therewith released.

 

(ii)         The Collateral Agent, for the benefit of the Secured Parties, shall
have been granted (to the extent required on the Closing Date) First Priority
Liens and security interests in the Collateral.

 

(iii)        Each of the Collateral Vessel Mortgages required to be recorded on
the Closing Date shall have been executed and delivered to the Mortgage Trustee
for submission to the appropriate ship registry of the applicable Acceptable
Flag Jurisdiction for filing and recording and all actions reasonably necessary
or advisable in connection therewith (and in connection with the other
Collateral) shall have been taken.

 

(e)          Financial Statements. The Administrative Agent shall have received
the historical financial statements, pro forma financial statements and
projections described in Section 3.04 (it being understood and agreed that the
Administrative Agent has received such historical financial statements, pro
forma financial statements and projections).

 

(f)          Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Lenders and the Issuing Banks
favorable written opinions from each of (i) Cleary Gottlieb Steen & Hamilton
LLP, special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, (ii) Burke & Parsons, special maritime
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) each counsel listed on Schedule 4.01(f), in
form and substance reasonably satisfactory to the Administrative Agent, in each
case (A) dated the Closing Date, (B) addressed to the Agents, the Lenders and
the Issuing Banks (and allowing for reliance by their permitted successors and
assigns on customary terms) and (C) covering such matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

 

(g)          Solvency Certificate. The Administrative Agent shall have received
(i) a solvency certificate in the form of Exhibit L (appropriately completed),
dated the Closing Date and signed by the chief financial officer of the
Administrative Borrower, certifying that the Restricted Parties on a
consolidated basis after giving effect to the Transactions are Solvent, and (ii)
a solvency certificate in the form of Exhibit L (appropriately completed), dated
the Closing Date and signed by the chief financial officer of Holdings,
certifying that the Companies on a consolidated basis after giving effect to the
Transactions are Solvent.

 

(h)          Fees. The Agents and the Lenders shall have received all amounts
due and payable under any Loan Document, the Engagement Letter and the Agent Fee
Letter on or prior to the Closing Date, including all Fees and reasonable and
documented costs, expenses (including legal fees and expenses of White & Case
LLP, Watson Farley & Williams and other counsel to the Agents, appraisal and
collateral field exam fees and expenses and charges and recording taxes and
fees) and other compensation and amounts required to be reimbursed or paid by
the Loan Parties hereunder, under any other Loan Document, the Engagement Letter
and the Agent Fee Letter.

 

 117 

 

 

(i)          Personal Property Requirements. The Collateral Agent shall have
received:

 

(i)          all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;

 

(ii)         the Intercompany Subordination Agreement, executed by and among
Holdings and the Restricted Parties;

 

(iii)        subject to Section 5.14(a), all other certificates, agreements or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, Instruments, Deposit Accounts and Securities Accounts identified
in Schedules 10, 12(a) and 12(b) to the Perfection Certificate and all
Investment Property of each Loan Party (as each such term is defined in, and to
the extent required by, the Security Agreement or the Holdings Pledge Agreement,
as applicable);

 

(iv)        UCC financing statements in appropriate form for filing under the
UCC in each U.S. jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the First
Priority Liens in all Collateral created, or purported to be created, by the
Security Documents; and

 

(v)         copies, each as of a recent date, of (w) the UCC searches required
by the Perfection Certificate, (x) tax and judgment lien searches and pending
U.S. lawsuit searches or equivalent reports or searches listing all effective
lien notices or comparable documents that name any Company as debtor and that
are filed in the state and county jurisdictions in which any Company is
organized or maintains its principal place of business and (y) such other
searches that the Administrative Agent deems reasonably necessary or
appropriate.

 

(j)          Insurance. (i) The Administrative Agent shall have received, with
respect to (x) general property insurance policies and (y) general liability
insurance policies, in each case, with an individual policy value in excess of
$1,000,000, required by Section 5.04 and which do not relate to the Vessels, a
copy of, or a certificate as to coverage under, any such general insurance
policies required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) (or comparable language customary in the overseas insurance market)
and shall name the Collateral Agent, on behalf of the Secured Parties, as
additional insured (or comparable language customary in the overseas insurance
market), in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) the Administrative Agent shall be satisfied that the Insurance
Deliverables Requirement shall have been satisfied with respect to each
Collateral Vessel.

 

(k)          Bank Regulatory Documentation. The Administrative Agent and the
Lenders shall have received at least three Business Days before the Closing
Date, all documentation and other information required by bank regulatory
authorities under or in respect of applicable Anti-Terrorism Laws or
“know-your-customer” Legal Requirements, including the Patriot Act.

 

(l)          Maritime Registry Searches; Maritime Insurance; Etc. The
Administrative Agent shall have received with respect to each Collateral Vessel:

 

 118 

 

 

(i)          certified copies of all technical management agreements and
commercial management agreements, if any, and all pooling agreements and charter
contracts having a remaining term in excess of 6 months;

 

(ii)         an undertaking in customary form by V. Ships UK Limited or any
other Acceptable Third Party Technical Manager, as applicable, with respect to
such Collateral Vessel;

 

(iii)        a confirmation of class certificate issued by an Approved
Classification Society showing such Collateral Vessel to be free of overdue
recommendations, issued not more than 10 days prior to the Closing Date, and
copies of all ISM Code and ISPS Code documentation for such Collateral Vessel
and its owner or manager, as appropriate, which shall be valid and unexpired;

 

(iv)        a certificate of ownership and encumbrance confirming registration
of such Collateral Vessel under the law and flag of the applicable Acceptable
Flag Jurisdiction, the record owner of the Collateral Vessel, the recording of a
Collateral Vessel Mortgage on such Collateral Vessel in accordance with the law
and flag of the applicable Acceptable Flag Jurisdiction, and all Liens of record
(which shall be only Permitted Collateral Vessel Liens or Liens to be discharged
on or prior to the Closing Date), such certificate to be issued not earlier than
30 days prior to the Closing Date, and reasonably satisfactory to the
Administrative Agent; and

 

(v)         a report, addressed to and in form and scope reasonably acceptable
to the Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering the Collateral
Vessels and their compliance with the provisions hereunder, the endorsement of
loss payable clauses and notices of assignment on the policies, and containing
such other confirmations and undertakings as are customary in the New York
market.

 

(m)          Appointment of Process Agent. The Administrative Agent shall have
received a duly executed letter evidencing the acceptance by the Co-Borrower of
its appointment as agent for the service of process for each Loan Party, which
acceptance shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(n)          No Material Adverse Effect. Since December 31, 2016, there shall
not have occurred any event, change, effect, development, circumstance or
condition that, either individually or in the aggregate, has caused or would
reasonably be expected to cause a Material Adverse Effect.

 

(o)          Ratings. The Administrative Agent shall have received (i) a
monitored public corporate rating and a monitored public corporate family rating
for the Administrative Borrower from each of S&P and Moody’s, respectively, (ii)
a ratings assessment letter from S&P with respect to the Administrative Borrower
and (iii) a monitored public facility rating for the Loans from each of S&P and
Moody’s.

 

(p)          Holdings Closing Date Cash Limit.  After giving effect to the
Transactions on the Closing Date (and all payments to be made in connection
therewith on the Closing Date, including the payment of all fees and expenses),
Holdings shall have no more than $5,000,000 in unrestricted cash and Cash
Equivalents on hand to be used to pay its operating expenses (other than taxes)
incurred in the ordinary course of business and other similar corporate overhead
costs and expenses incurred in the ordinary course of its business.

 

 119 

 

 

Appraisals. The Administrative Agent shall have received a recent desktop
appraisal of each Vessel prepared by an Approved Broker in form, scope and
methodology reasonably acceptable to the Collateral Agent, addressed to the
Collateral Agent and upon which the Administrative Agent, the Collateral Agent
and the Lenders are expressly permitted to rely (it being understood and agreed
that the appraisals from Charles B. Weber Company, Inc. dated March 10, 2017,
which were received by the Administrative Agent pursuant to the Existing Credit
Agreement, shall satisfy this condition).

 

Section 4.02         Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extensions on the Closing Date) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.

 

(a)          Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

 

(b)          No Default. Subject to clause (iv) of Section 2.21(a), at the time
of, and after giving effect to the making of, any Credit Extension and the use
of proceeds thereof, no Default shall have occurred and be continuing.

 

(c)          Representations and Warranties. Subject to clause (iv) of Section
2.21(a), each of the representations and warranties made by any Loan Party set
forth in Article III or in any other Loan Document shall be true and correct in
all material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).

 

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees with the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations for which
no claim or demand has been made) and all Letters of Credit have been canceled
or have expired and all amounts drawn thereunder have been reimbursed in full
(or all such Letters of Credit shall have been Cash Collateralized), each Loan
Party will, and each Loan Party will cause each of its Restricted Subsidiaries
to:

 

 120 

 

 

Section 5.01         Financial Statements, Reports, etc.. Furnish to the
Administrative Agent for distribution to the Lenders and, in the case of clauses
(d) and (e) below, to the Collateral Agent:

 

(a)          Annual Reports. Within 90 days after the end of each fiscal year of
Holdings and the Administrative Borrower, (i) the audited consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, accompanied
by an opinion of Ernst & Young LLP or other independent public accountants of
recognized national standing reasonably satisfactory to the Administrative Agent
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification or exemption), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Holdings and its Subsidiaries as of the
dates and for the periods specified in accordance with GAAP, (ii) management’s
discussion and analysis of the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries for such fiscal year, as compared to
the previous fiscal year, (iii) the unaudited consolidated balance sheet of the
Administrative Borrower and its Subsidiaries (including, for purposes of this
clause, the Restricted Parent Subsidiaries and their respective Subsidiaries) as
of the end of such fiscal year and related consolidated statements of income,
cash flows and stockholders’ equity for such fiscal year, in comparative form
with such financial statements as of the end of, and for, the preceding fiscal
year, accompanied by a certificate of a Financial Officer of the Administrative
Borrower, stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Administrative Borrower and its Subsidiaries (including, for
purposes of this clause, the Restricted Parent Subsidiaries and their respective
Subsidiaries) as of the dates and for the periods specified in accordance with
GAAP, and (iv) management’s discussion and analysis of the financial condition,
results of operations and cash flows of the Administrative Borrower and its
Subsidiaries (including, for purposes of this clause, the Restricted Parent
Subsidiaries and their respective Subsidiaries) for such fiscal year, as
compared to the previous fiscal year;

 

(b)          Quarterly Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings and the
Administrative Borrower, (i) the unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal quarter and related
consolidated statements of income, cash flows and stockholders equity for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with (x) the consolidated balance sheet as of the end of the
immediately preceding fiscal year and (y) the consolidated statements of income,
cash flows and stockholders equity for the comparable periods in the previous
fiscal year, accompanied by a certificate of a Financial Officer of Holdings
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Holdings and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a)(i) of this Section 5.01,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
management’s analysis and discussion of the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries for such fiscal
quarter and for the then elapsed portion of the fiscal year, (iii) the unaudited
consolidated balance sheet of the Administrative Borrower and its Subsidiaries
(including, for purposes of this clause, the Restricted Parent Subsidiaries and
their respective Subsidiaries) as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with (x) the
consolidated balance sheet as of the end of the immediately preceding fiscal
year and (y) the consolidated statements of income and cash flows for the
comparable periods in the previous fiscal year, accompanied by a certificate of
a Financial Officer of the Administrative Borrower stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Administrative Borrower
and its Subsidiaries (including, for purposes of this clause, the Restricted
Parent Subsidiaries and their respective Subsidiaries) as of the date and for
the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with the annual financial statements referred to in
clause (iii) of Section 5.01(a), subject to normal year-end audit adjustments
and the absence of footnotes, and (iv) management’s discussion and analysis of
the financial condition, results of operations and cash flows of the
Administrative Borrower and its Subsidiaries (including, for purposes of this
clause, the Restricted Parent Subsidiaries and their respective Subsidiaries)
for such fiscal quarter and for the then elapsed portion of the fiscal year;

 

 121 

 

 

(c)          Monthly Reports. Within 30 days after the end of each fiscal month
(other than the last fiscal month of any fiscal quarter) of Holdings and the
Administrative Borrower (commencing with their respective fiscal month ending
May 31, 2017), (i) the unaudited consolidated balance sheet of Holdings and its
Subsidiaries as of the end of such fiscal month and the related consolidated
statement of income of Holdings and its Subsidiaries for such fiscal month and
for the then elapsed portion of the fiscal year, in comparative form with (x)
the consolidated balance sheet as of the end of the immediately preceding fiscal
year and (y) the consolidated statement of income for the comparable periods in
the previous fiscal year, accompanied by a certificate of a Financial Officer of
Holdings stating that such financial statements fairly present, in all material
respects, the consolidated financial condition and results of operations of
Holdings and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) the unaudited consolidated
balance sheet of the Administrative Borrower and its Subsidiaries (including,
for purposes of this clause, the Restricted Parent Subsidiaries and their
respective Subsidiaries) as of the end of such fiscal month and the related
consolidated statement of income of the Administrative Borrower and its
Subsidiaries (including, for purposes of this clause, the Restricted Parent
Subsidiaries and their respective Subsidiaries) for such fiscal month and for
the then elapsed portion of the fiscal year, in comparative form with (x) the
consolidated balance sheet as of the end of the immediately preceding fiscal
year and (y) the consolidated statement of income for the comparable periods in
the previous fiscal year, accompanied by a certificate of a Financial Officer of
the Administrative Borrower stating that such financial statements fairly
present, in all material respects, the consolidated financial condition and
results of operations of the Administrative Borrower and its Subsidiaries
(including, for purposes of this clause, the Restricted Parent Subsidiaries and
their respective Subsidiaries) as of the date and for the periods specified in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(d)          [Reserved];

 

(e)          [Reserved];

 

(f)          Compliance Certificates. (i) Concurrently with any delivery of
financial statements under Sections 5.01(a), (b) and (c), a Compliance
Certificate certifying that no Default exists or, if a Default does exist and is
continuing, specifying in reasonable detail the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto,
(ii) concurrently with any delivery of financial statements under Section
5.01(a) or (b), a Compliance Certificate setting forth (x) computations in
reasonable detail and reasonably satisfactory to the Administrative Agent
demonstrating the calculation of the Available Amount as at the end of such
fiscal year or fiscal quarter, as the case may be, and any utilizations of the
Available Amount during such fiscal year or fiscal quarter, as the case may be,
as well as the aggregate utilization thereof since the Closing Date, (y) a list
of all Collateral Vessels, Excluded Vessels, Immaterial Subsidiaries and
Unrestricted Subsidiaries as of the end of such fiscal year or fiscal quarter,
as the case may be, and (z) computations in reasonable detail and reasonably
satisfactory to the Administrative Agent demonstrating compliance with the Loan
to Value Test as at the end of such fiscal year or fiscal quarter, as the case
may be, and (iii) concurrently with any delivery of financial statements
pursuant to Section 5.01(a), computations in reasonable detail and reasonably
satisfactory to the Administrative Agent demonstrating the Administrative
Borrower’s calculation of the Excess Cash Flow and the amount of the respective
payment pursuant to Section 2.10(b)(v) for the respective Excess Cash Flow
Period;

 

 122 

 

 

(g)          Consolidating Financial Statements. Concurrently with the delivery
of any consolidated financial statements of the Administrative Borrower pursuant
to Sections 5.01(a), (b) and (c), the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(h)          Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

 

(i)          Budgets. No later than 45 days following the first day of each
fiscal year of the Administrative Borrower, a budget (statements of income) in
form reasonably satisfactory to the Administrative Agent prepared by the
Administrative Borrower for each fiscal month of such fiscal year prepared in
detail of the Administrative Borrower and its Restricted Subsidiaries, with
appropriate presentation and discussion in reasonable detail of the principal
assumptions upon which such budget is based, accompanied by a certificate of a
Financial Officer of the Administrative Borrower certifying that the budget is a
reasonable estimate for the periods covered thereby;

 

(j)          Other Reports and Filings. Promptly after the filing or delivery
thereof, copies all financial information, proxy materials and reports, if any,
which any Company shall publicly file with the SEC or deliver to the holders (or
any trustee, agent or other representative therefor) of the Administrative
Borrower’s or any of its Restricted Subsidiaries’ material Indebtedness pursuant
to the terms of the documentation governing such Indebtedness, in each case, to
the extent that any such information, proxy materials or reports are not
independently delivered pursuant to this Agreement;

 

(k)          Environmental Information. At any time that any Company has
breached the representation and warranty in Section 3.19, is not in compliance
with Section 5.09(a) or has delivered a notice pursuant to Section 5.02(e),
provide, at the Borrowers’ sole expense and at the request of the Administrative
Agent, either (a) an environmental site assessment report concerning the Real
Property owned, leased or operated by such Company that is the subject of any
such breach, noncompliance or notice, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, provided that if the
Borrowers fail to provide the same within 45 days after such request was made,
the Administrative Agent may order the same at any time thereafter if the
Borrowers are not diligently pursuing the completion of such report, the cost of
which shall be borne by the Borrowers, and in such case the respective Loan
Party shall grant and hereby grants to the Administrative Agent and the Lenders
and their respective agents reasonable access to such Real Property and
specifically grant the Administrative Agent and the Lenders a license to
undertake such an assessment at any reasonable time upon reasonable notice to
the Administrative Borrower, all at the sole expense of the Borrowers; or (b)
copies of the reports of the United States Coast Guard, Environmental Protection
Agency and National Transportation Safety Board, and of any applicable state or
foreign agency, if and when issued, concerning such breach, noncompliance or
notice if related to a Vessel or Chartered Vessel owned, chartered to or
operated by such Company; and

 

 123 

 

 

(l)          Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Vessel, Chartered Vessel or Real Property, as the
Administrative Agent, the Collateral Agent or any Lender may reasonably request.
Each Lender acknowledges that the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to in
this Section 5.01, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery (from the Administrative
Agent) of or maintaining its copies of such documents:

 

Each Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through a Platform, any
document or notice that the Administrative Borrower has indicated contains
Material Non-Public Information shall not be posted on that portion of the
Platform designated for such Public Lenders. Holdings and the Administrative
Borrower agree to clearly designate all information provided to the
Administrative Agent by or on behalf of the Administrative Borrower which is
suitable to make available to Public Lenders. If Holdings or the Administrative
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Material Non-Public Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive Material Non-Public
Information with respect to Holdings, the Administrative Borrower, their
respective Subsidiaries and their respective securities.

 

Section 5.02         Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender written notice of the following promptly (and, in any
event, within five Business Days of obtaining knowledge thereof):

 

(a)          any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

 

(b)          the filing or commencement of, or notice of intention of any person
to file or commence, any action, suit, litigation or proceeding, whether at law
or in equity or otherwise by or before any Governmental Authority, (i) against
any Company that has had, or would reasonably be expected to result in, a
Material Adverse Effect, (ii) with respect to any Loan Document or (iii) with
respect to any of the other Transactions;

 

(c)          any event, change, effect, development, circumstance, or condition
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(e)          the receipt by any Company of any notice of any Environmental
Claim, violation by any Company of Environmental Law, or knowledge by any
Company that there exists a condition that has resulted, or would reasonably be
expected to result, in an Environmental Claim or a violation of or liability
under, any Environmental Law, except for Environmental Claims, violations,
conditions and liabilities the consequence of which would not be reasonably
expected to result in a Material Adverse Effect; and

 

(f)          (i) the incurrence of any Lien (other than Permitted Liens) on, or
claim assessed against, all or any material portion of the Collateral or (ii)
the occurrence of any other event which would reasonably be expected to
materially and adversely affect all or a material portion of the Collateral.

 

 124 

 

 

Section 5.03         Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and all rights, franchises, licenses, privileges,
permits, Governmental Approvals and Intellectual Property, except (x) as
otherwise permitted under the Loan Documents or (y) other than in the case of
the legal existence of any Loan Party, to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)          Except as otherwise permitted under any Loan Document, do or cause
to be done all things necessary to obtain, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material tangible properties used or useful in the business of the Restricted
Parties and from time to time will make, or cause to be made, all appropriate
repairs, renewals and replacements thereof.

 

Section 5.04         Insurance. (a) Keep its insurable property adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance with financially sound and reputable insurers, to such extent
and against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and the Vessels, Chartered Vessels and other
properties material to the business of the Restricted Parties against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is customary in the case of similar businesses operating in the
same or similar locations, or as otherwise required by any Legal Requirements;
provided, however, in addition to the requirements set forth above in this
sentence, the Restricted Parties will at all times cause at least the Required
Insurance to be maintained with respect to the Collateral Vessels.

 

(b)          All general property insurance policies and general liability
insurance policies (in each case, with an individual policy value in excess of
$1,000,000, except with respect to insurance related to the Vessels (which are
covered by clause (c) below)) maintained by a Loan Party shall (i) provide that
no cancellation, material reduction in amount or material reduction in coverage
thereof shall be effective until at least 14 days (or 10 days in the case of
non-payment of premium) after receipt by the Collateral Agent of written notice
thereof (or if such provision is not customary in the overseas insurance market,
notice as soon as reasonably practicable), and (ii) name the Collateral Agent as
loss payee (in the case of general property insurance) (or comparable language
customary in the overseas insurance market) or additional insured on behalf of
the Secured Parties (in the case of general liability insurance) (or comparable
language customary in the overseas insurance market), as applicable; provided,
however, that war risk insurance shall be subject to customary automatic
termination of cover provisions in accordance with market practice.

 

(c)          Cause the Insurance Deliverables Requirement to be satisfied at all
times.

 

(d)          Notify the Administrative Agent and the Collateral Agent as soon as
reasonably practicable whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by (or on behalf of) any Restricted Party; and
promptly as soon as reasonably practicable deliver to the Administrative Agent
and the Collateral Agent a copy of such policy or policies.

 

(e)          With respect to any Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time reasonably require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the Flood
Laws and Regulation H of the Board of Governors.

 

 125 

 

 

(f)          No Restricted Party that is an owner or charterer of any Vessel or
Chartered Vessel will take any action that is reasonably likely to be the basis
for termination, revocation or denial of any material insurance coverage
required to be maintained under the Loan Documents in respect of any Vessel or
Chartered Vessel or that could reasonably be the basis for a defense to any
material claim under any insurance policy maintained in respect of the Vessels
and Chartered Vessels, and the Restricted Parties shall otherwise comply in all
material respects with all insurance policies in respect of the Vessels and
Chartered Vessels. At no time on or after the Closing Date shall Holdings or any
Unrestricted Subsidiary of Holdings that is not a Subsidiary of the
Administrative Borrower directly own or charter any Vessel or Chartered Vessel.

 

Section 5.05         Obligations and Taxes. (a) Pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful material
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien (other than a Permitted Lien) upon such properties or
any part thereof; provided, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, and (ii)
such contest operates to suspend collection of the contested Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien.

 

(b)          Timely and correctly file all federal, state, foreign and other
material Tax Returns required to be filed by it.

 

(c)          No Borrower intends to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.

 

(d)          Pay, perform and observe all of the terms and provisions of its
Indebtedness and other contractual obligations promptly and in accordance with
their respective terms except to the extent any failure to pay, perform or
observe any such Indebtedness or other contractual obligations either would not
constitute a Default or would not be reasonably expected to result in a Material
Adverse Effect.

 

Section 5.06         Employee Benefits. (a) Comply with all applicable Legal
Requirements, including the applicable provisions of ERISA, those relating to
any Non-U.S. Plan and the Code, with respect to all Employee Benefit Plans and,
as applicable, all Non-U.S. Plans, except where such non-compliance would not be
reasonably expected to result in a Material Adverse Effect and (b) furnish to
the Administrative Agent, upon request, copies of (i) annual report (Form 5500
Series) filed by any Company or any of its ERISA Affiliates with the Employee
Benefits Security Administration with respect to each Pension Plan sponsored or
maintained by any Company, (ii) the most recent actuarial valuation report for
each such Pension Plan or Non-U.S. Plan, (iii) all notices received by any
Company or any of its Subsidiaries from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event, (iv) such other information,
documents or governmental reports or filings related to any Pension Plan,
Non-U.S. Plan or Multiemployer Plan as the Administrative Agent shall reasonably
request, (v) any Financial Support Direction or Contribution Notice received by
Holdings or a Subsidiary of Holdings, and (vi) any warning notice or other
document or letter received by Holdings or a Subsidiary of Holdings from the
Pensions Regulator, that may lead to the issue of a Financial Support Direction
or a Contribution Notice.

 

 126 

 

 

Section 5.07         Maintaining Records; Access to Properties and Inspections;
Quarterly Lender Calls(a)           (a) Keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all Legal
Requirements are made of all dealings and transactions in relation to its
business and activities (including accurate and complete records of its Pool
Financing Receivables and all payments and collection thereon). Each Company
will permit any representatives designated by the Administrative Agent and the
Collateral Agent upon two Business Days’ advance notice, during normal business
hours, and not more than twice during any fiscal year of Holdings or the
Administrative Borrower (unless an Event of Default exists) to visit and inspect
the financial records and the property of such Company and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent and the Collateral Agent to discuss the affairs,
finances, accounts and condition of any Company with the officers and employees
thereof and advisors thereof (including independent accountants thereof);
provided, however, nothing in this Section 5.07(a) either shall limit the rights
of the Administrative Agent and the Collateral Agent, or the obligations of the
Loan Parties, under Section 5.13.

 

(b)          Within 60 days after the close of each fiscal quarter of the
Administrative Borrower (or within 120 days after the close of the fourth fiscal
quarter of the Administrative Borrower in any fiscal year of the Administrative
Borrower), host a conference call (the cost of which conference call is to be
paid by the Borrowers) with representatives of the Administrative Agent and all
Lenders who choose to attend such conference call upon reasonable prior notice
to be held at such time as reasonably agreed by the Administrative Borrower and
the Administrative Agent, at which conference call shall be reviewed the
financial results of the previous fiscal quarter and the year-to-date financial
condition of the Companies and the budgets presented for the current fiscal year
of the Administrative Borrower; provided, however, at the request of the
Administrative Agent, in lieu of a conference call in respect of the fourth
fiscal quarter of any fiscal year of the Administrative Borrower, the
Administrative Borrower instead shall hold a meeting (at a mutually agreeable
location and time) with all Lenders who choose to attend such meeting.

 

Section 5.08         Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only in accordance with (and for purposes set forth in) Section 3.12.

 

Section 5.09         Compliance with Environmental Laws and other Legal
Requirements.

 

(a)          Comply, and use commercially reasonable efforts to cause all third
party lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any remedial action required by Environmental Laws; provided, however,
that no Company shall be required to take any of the foregoing actions in this
Section 5.09 to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Comply with all other Legal Requirements of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.

 

 127 

 

 

Section 5.10         Additional Collateral; Additional Guarantors. (a)   Subject
to this Section 5.10, with respect to (x) any property acquired after the
Closing Date (other than Excluded Collateral) by any Borrower or any Subsidiary
Guarantor and (y) any property constituting Equity Interests of the
Administrative Borrower or any Restricted Parent Subsidiary or Restricted Parent
Joint Venture (unless constituting Excluded Collateral) or any intercompany
Indebtedness owed to Holdings by any of the Restricted Parties, in each case,
that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 30 days after
the acquisition thereof (as such date may be extended by the Administrative
Agent in its sole discretion)) (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments or supplements to the relevant
Security Documents or such other documents as the Administrative Agent or the
Collateral Agent shall reasonably deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted Liens,
(ii) to the extent reasonably requested by the Administrative Agent, deliver
opinions of counsel to the Loan Parties in form and substance, and from counsel,
reasonably acceptable to the Administrative Agent, and (iii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent and
with respect to any material registered United States trademarks and United
States patents, United States trademark and patent applications and United
States registered copyrights included in the Intellectual Property Collateral,
the filing of short-form Intellectual Property security agreements or
supplements thereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable; provided, however, that neither
any Borrower nor any Guarantor shall be required to take any actions to perfect
any Liens in Collateral consisting of Intellectual Property (x) arising,
protected or otherwise existing in any jurisdiction outside of the United States
or (y) that is not material Intellectual Property. The Borrowers and the other
Loan Parties shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.

 

(b)          With respect to any person that becomes a direct or indirect
Subsidiary of Holdings after the Closing Date, promptly (and in any event within
30 days after such person becomes a direct or indirect Subsidiary of Holdings
(as such date may be extended by the Administrative Agent in its sole
discretion)) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by a Borrower
or a Guarantor (except to the extent constituting Excluded Collateral), together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests, and all intercompany notes owing from such Subsidiary to any
Loan Party, together with undated instruments of transfer executed and delivered
in blank by a duly authorized officer of such Loan Party and (ii) in the case
such Subsidiary is a Wholly Owned Restricted Subsidiary (other than an Excluded
Subsidiary), cause such new Wholly Owned Restricted Subsidiary to (A) execute a
Joinder Agreement to become a Subsidiary Guarantor and a party to the Security
Agreement, (B) deliver to the Administrative Agent an opinion or opinions of
counsel to such Wholly Owned Restricted Subsidiary in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, and (C) take
all actions necessary or advisable in the opinion of the Administrative Agent
and the Collateral Agent to cause the Lien created by the applicable Security
Documents to be duly perfected to the extent required by such Security Documents
in accordance with all applicable Legal Requirements, including the filing of
financing statements (or equivalent registrations) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent and
with respect to any material registered United States trademarks and United
States patents, United States trademark and patent applications and United
States registered copyrights included in the Intellectual Property Collateral,
the filing of short-form Intellectual Property security agreements in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable; provided, however, that no such Subsidiary shall be required to take
any actions to perfect any Liens in Collateral consisting of Intellectual
Property (x) arising, protected or otherwise existing in any jurisdiction
outside of the United States or (y) that is not material Intellectual Property.

 

(c)          With respect to any person that is or becomes a Subsidiary of a
Borrower or a Guarantor after the Closing Date, promptly (and in any event
within 30 days after such person becomes a Subsidiary (as such date may be
extended by the Administrative Agent in its sole discretion)) execute and
deliver (or cause such Subsidiary to execute and deliver) to the Collateral
Agent a counterpart to the Intercompany Subordination Agreement.

 

 128 

 

 

(d)          Promptly grant to the Collateral Agent (and in any event within 90
days of the acquisition thereof unless extended by the Administrative Agent in
its reasonable discretion) a Mortgage on each Real Property owned in fee by such
Borrower or Guarantor as is acquired by such Borrower or Guarantor after the
Closing Date and that, together with any improvements thereon, individually has
a Fair Market Value in excess of $10,000,000 as additional security for the
Secured Obligations (unless the subject property constitutes Excluded
Collateral). Such Mortgages shall constitute valid and enforceable (except as
such enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law)
perfected First Priority Liens subject only to Permitted Liens. The Mortgages or
instruments related thereto shall be duly recorded or filed by the
Administrative Agent in such manner and in such places as are required by
applicable Legal Requirements to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Borrower or Guarantor shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, enforceability, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including with respect to each Mortgage, a Mortgage Policy insuring the Lien of
such Mortgage as a valid First Priority mortgage Lien subject to Permitted Liens
on the Mortgaged Property and fixtures described therein in an amount reasonably
satisfactory to the Administrative Agent (but not to exceed the Fair Market
Value of such Mortgaged Property), a survey (in form and substance sufficient
for the title insurance company to remove the standard survey exceptions from
the Mortgage Policy and issue the title endorsements reasonably requested by the
Administrative Agent) and local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent) in respect of such
Mortgage) and shall take such actions relating to insurance with respect to such
after-acquired Real Property and execute and/or deliver to the Administrative
Agent such insurance certificates and other documentation (including with
respect to title, flood certifications and evidence of flood insurance), in each
case in form and substance reasonably satisfactory to the Administrative Agent,
as the Administrative Agent shall reasonably request.

 

(e)          If, at any time, either (x) an Excluded Subsidiary no longer
constitutes an Excluded Subsidiary pursuant to the definition thereof or (y) the
aggregate total assets or total revenues of one or more Immaterial Subsidiaries
exceeds the thresholds set forth in the definition thereof, cause such Excluded
Subsidiary (in the case of preceding clause (x)) or one or more Excluded
Subsidiaries selected by the Administrative Borrower to the extent not otherwise
an Excluded Subsidiary (other than by virtue solely of clause (b) of the
definition thereof) (in the case of preceding clause (y)) to take the actions
specified above in this Section 5.10 on the basis that each such Excluded
Subsidiary ceased to be an Excluded Subsidiary hereunder, in each case to the
extent that such Excluded Subsidiary is a Wholly Owned Restricted Subsidiary of
the Administrative Borrower; provided, however, in the case of preceding clause
(y), such actions shall only be required to the extent that, after giving effect
to such actions, the aggregate total assets and total revenues of all then
remaining Immaterial Subsidiaries do not exceed the thresholds set forth in the
second sentence of the definition thereof.

 

(f)          Promptly after, and in any event within 45 days (as such date may
be extended by the Administrative Agent in its sole discretion) of, (i) the
acquisition by a Borrower or a Subsidiary Guarantor of a vessel after the
Closing Date (other than an Excluded Vessel), (ii) any person that owns a vessel
(other than a vessel that would be an Excluded Vessel) becoming a Subsidiary
Guarantor hereunder after the Closing Date or (iii) any Excluded Vessel of a
Borrower or a Subsidiary Guarantor ceasing to be an Excluded Vessel, grant to
the Mortgage Trustee a security interest in and Collateral Vessel Mortgage
on such Vessel (which shall be registered in an Acceptable Flag Jurisdiction). 
Such Collateral Vessel Mortgage shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Mortgage Trustee and shall satisfy the provisions of the Vessel Collateral
Requirements and such Collateral Vessel Mortgage shall constitute a valid and
enforceable perfected First Priority Lien subject only to Permitted Collateral
Vessel Liens related thereto.

 

 129 

 

 

Section 5.11         Security Interests; Further Assurances. (a) Promptly upon
the reasonable request of the Administrative Agent or the Collateral Agent, at
the sole cost and expense of the Loan Parties, (i) execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, enforceability, perfection and priority of the Liens on the
Collateral intended to be covered by the Security Documents, subject to no other
Liens except Permitted Liens (or, in the case of Collateral Vessels, Permitted
Collateral Vessel Liens), or obtain any consents or waivers as may be necessary
or appropriate in connection therewith and (ii) without limiting the generality
of the foregoing, execute, if required, and file, or cause to be filed, such
financing or continuation statements under the UCC, or amendments thereto, such
amendments or supplements to the Collateral Vessel Mortgages (including any
amendments required to maintain the Liens granted by such Collateral Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent or the Collateral Agent may
reasonably require (subject to any limitations that may be set forth in the
Security Documents), to protect and preserve the Liens granted or purported to
be granted by the Security Documents. Notwithstanding the foregoing, with
respect to Intellectual Property, the Borrowers and Subsidiary Guarantors shall
only be required to file and record short-form Intellectual Property security
agreements with respect to any material registered United States trademarks and
United States patents, United States trademark and patent applications and
United States registered copyrights included in the Intellectual Property
Collateral in the United States Patent and Trademark Office or in the United
States Copyright Office, as applicable (it being understood, without limiting
the foregoing, that the Borrowers and Subsidiary Guarantors shall not be
obligated to take any actions to perfect any Liens in the Collateral that is
Intellectual Property arising, protected or otherwise existing under the laws of
any jurisdiction outside of the United States).

 

(b)          If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by any Legal Requirements to have
appraisals prepared in respect of the Real Property of any Borrower or
Subsidiary Guarantor constituting Collateral, the Borrowers and the Subsidiary
Guarantors shall arrange for the Administrative Agent (at such Loan Parties’
expense) to obtain appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)          At the reasonable written request of any counterparty to a Bank
Product Agreement entered into after the Closing Date, the applicable Loan Party
shall promptly execute an amendment to each Collateral Vessel Mortgage
confirming that the obligations under such Bank Product Agreement are Secured
Obligations under each Collateral Vessel Mortgage, and cause the same to be
promptly and duly recorded, and such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 5.12         Certain Information Regarding the Loan Parties. (a) Furnish
30 days prior (or such shorter period acceptable to the Administrative Agent in
its sole discretion) written notice to the Administrative Agent of any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s organizational structure, (iv)
in any Loan Party’s Federal Taxpayer Identification number or organizational
identification number, if any, (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), or (vi) any change in the Acceptable Flag Jurisdiction of a
Collateral Vessel to a different Acceptable Flag Jurisdiction. Each Loan Party
agrees not to effect any change referred to in the immediately preceding
sentence unless, within five Business Days after such change (or such longer
period acceptable to the Administrative Agent in its sole discretion), all
filings have been made under the UCC or otherwise that are required (x) for the
Collateral Agent to maintain the validity, enforceability, perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable, and (y) in the case of a
Collateral Vessel, to ensure that the Vessel Collateral Requirements remain
satisfied with respect to such Collateral Vessel. Each Loan Party shall promptly
provide the Administrative Agent with certified Organizational Documents
reflecting any of the changes described in the first sentence of this Section
5.12.

 

Section 5.13         Appraisals. The Borrowers agree that:

 

(a)          the Collateral Agent and the Administrative Agent (and their
respective agents, representatives and consultants) shall be permitted to obtain
from time to time Vessel Appraisals by Approved Brokers of the Collateral
Vessels (and related assets); provided, that (i) the Collateral Agent and the
Administrative Agent shall only be permitted to obtain two Vessel Appraisals
(or, in the discretion of the Administrative Agent or the Collateral Agent,
three Vessel Appraisals) in the aggregate for each Collateral Vessel at the
Borrowers’ expense in any 12 month period and (ii) during the existence and
continuation of an Event of Default, there shall be no limit on the number of
additional Vessel Appraisals of each Collateral Vessel that the Collateral Agent
and the Administrative Agent may obtain at the Borrowers’ expense in any 12
month period; and

 

(b)          the Collateral Agent and the Administrative Agent (and their
respective agents, representatives and consultants) shall be permitted to obtain
one appraisal of the FSO JV Equity Interests in any 12 month period; provided
that, subject to clause (b) of the proviso to the definition of “Fair Market
Value” contained herein, no delivery of any appraisal of the FSO JV Equity
Interests shall be required prior to date on which the Compliance Certificate is
required to be delivered to the Administrative Agent pursuant to Section
5.01(f)(ii)(x) for the fiscal year ended December 31, 2017 (and with the first
such appraisal to be delivered with the annual financial statements delivered
pursuant to Section 5.01(a) in respect of the fiscal year ending December 31,
2017); provided further, however, that during the existence and continuation of
an Event of Default, there shall be no limit on the number of additional
appraisals of the FSO JV Equity Interests that the Collateral Agent and the
Administrative Agent may obtain at the Borrowers’ expense in any 12 month period
(including in respect of the period prior to the delivery of such Compliance
Certificate in respect of the fiscal year ending December 31, 2017).

 

None of the Collateral Agent, the Administrative Agent and the Lenders shall
have any duty to any Loan Party to make any appraisal, nor to share any results
of any such appraisal or report with any Loan Party. Each of the Loan Parties
acknowledges that all appraisals and reports described in this Section 5.13 are
obtained by the Collateral Agent, the Administrative Agent and the Lenders for
their purposes and the Borrowers shall not be entitled to rely upon them.

 

 130 

 

 

Section 5.14         Deposit Accounts; Securities Accounts.

 

(a)          Within 90 days following the Closing Date (as such date may be
extended by the Administrative Agent in its sole discretion), the Borrowers and
the Subsidiary Guarantors shall (i) have provided an updated Part A and Part B
of Schedule 3.27, reflecting true, correct and complete list of their respective
Deposit Accounts and Securities Accounts that are Specified Accounts and
Excluded Accounts at such time, (ii) have caused each Deposit Account Bank and
each Securities Intermediary with whom a Controlled Account is maintained to
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, and (iii) have deposited (and thereafter continue to
deposit) in a Specified Account all cash received by them in respect of any
Collateral. Except to the extent permitted by the immediately preceding
sentence, the Borrowers and the Subsidiary Guarantors shall not establish or
maintain any Specified Account unless a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, has been entered into or
such Specified Account is a Non-Controlled Account. Each Restricted Party shall
instruct all account debtors of such Restricted Party to remit all payments in
Dollars to the appropriate Specified Account. All amounts received by any
Restricted Party in respect of any account of an account debtor of any
Restricted Party shall upon receipt be deposited into a Specified Account. At no
time shall any Restricted Party (x) instruct any account debtor of such
Restricted Party to remit any payments to a Deposit Account or Securities
Account of Holdings and, to the extent that any such payments are received in a
Deposit Account or Securities Account of Holdings, Holdings shall transfer such
amounts within five Business Days to a Specified Account of the Administrative
Borrower or (y) deposit any amounts received by any Restricted Party in respect
of any account of an account debtor of any Restricted Party into a Deposit
Account or Securities Account of Holdings.

 

(b)          In the event that (i) any Borrower, any Subsidiary Guarantor or any
Deposit Account Bank or Securities Intermediary at a financial institution at
which a Controlled Account is open, in either case shall terminate a Deposit
Account Control Agreement or a Securities Account Control Agreement for any
reason or (ii) the Collateral Agent shall demand such termination as a result of
the Deposit Account Bank or the Securities Intermediary at which a Controlled
Account is open to fail to comply with the applicable Security Document or this
Section 5.14, the applicable Loan Party shall notify all of its obligors that
were making payments to such terminated Controlled Account, to make all future
payments to another Controlled Account of the Administrative Borrower or a
Subsidiary Guarantor in which a Deposit Account Control Agreement or Securities
Account Control Agreement is in effect.

 

(c)          The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agents and the Lenders hereunder in order for
the Agents and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, that the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, that the Lenders are relying on the Loan
Parties’ acknowledgement, confirmation and agreement with respect to such cash
management arrangements in making accommodations of credit available to the
Borrowers.

 

Section 5.15         Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified therein. Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the parties hereto acknowledge and
agree that, at all times prior to the applicable time limits specified on such
Schedule 5.15, all conditions precedent and representations contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described on Schedule 5.15 within the time periods required thereon, rather than
as elsewhere provided in the Loan Documents).

 

Section 5.16         Flag of Vessel; Vessel Classifications; Operation of
Vessels.

 

(a)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will remain qualified in all material respects to own
and operate such Vessel or Chartered Vessel under the laws of the Acceptable
Flag Jurisdiction in which such Vessel or Chartered Vessel is registered.

 

 131 

 

 

(b)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will (i) comply with and satisfy all applicable Legal
Requirements of the applicable Acceptable Flag Jurisdiction (in the case of a
Vessel) or the flag of such vessel (in the case of a Chartered Vessel) in order
that such Vessel or Chartered Vessel shall continue to be registered pursuant to
the laws of such Acceptable Flag Jurisdiction or flag, as appropriate and (ii)
not do or allow to be done anything whereby such registration is or would
reasonably be expected to be forfeited, unless the failure to comply with such
Legal Requirements or obtain such registration for such Vessel or Chartered
Vessel would not reasonably be expected have a Material Adverse Effect.

 

(c)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will ensure that each Vessel or Chartered Vessel is
in all respects seaworthy and fit for its intended service and maintains its
classification in effect as of the Closing Date (or a higher classification) or
is classed in the highest class available for vessels of its age and type with
an Approved Classification Society free of any overdue conditions or
recommendations affecting class, unless the failure to maintain such
seaworthiness or to remain fit for its intended service or obtain such
classification or the existence of any overdue conditions or recommendations
affecting class would not reasonably be expected to have a Material Adverse
Effect or result in any suspensions, discontinuances or withdrawal of class.

 

(d)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will submit such Vessel or Chartered Vessel to such
surveys as may be required for classification purposes and, upon the reasonable
written request of the Administrative Agent, supply to the Administrative Agent
copies of all such survey reports and classification certificates issued in
respect thereof.

 

(e)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will promptly pay and discharge all tolls, dues,
taxes, assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Collateral Vessel Liens) on, or claims
(other than Permitted Collateral Vessel Liens) enforceable against, such Vessel
or Chartered Vessel other than any of the foregoing (i) being contested in good
faith and diligently by appropriate proceedings, and, in the event of arrest of
any Vessel or Chartered Vessel pursuant to legal process, or in the event of its
detention in exercise or purported exercise of any such Lien or claim as
aforesaid, procure, if possible, the release of such Vessel or Chartered Vessel
from such arrest or detention forthwith upon receiving notice thereof by
providing bail or otherwise as the circumstances may require, (ii) Liens
incurred or placed on Chartered Vessels by their respective owners to the extent
permitted by the terms of the respective charter (“Permitted Chartered Vessel
Liens”), or (iii) which would not reasonably be expected to have a Material
Adverse Effect.

 

(f)          Each Restricted Party which owns, charters by demise or operates a
Vessel or Chartered Vessel will maintain a valid Certificate of Financial
Responsibility (Oil Pollution) issued by the United States Coast Guard pursuant
to the Federal Water Pollution Control Act to the extent that such certificate
may be required by applicable Legal Requirements for any Vessel or Chartered
Vessel and such other similar certificates as may be required in the course of
the operations of any Vessel or Chartered Vessel pursuant to the International
Convention on Civil Liability for Oil Pollution Damage of 1969, or other
applicable Legal Requirements (including the ISM Code and the ISPS Code).

 

 132 

 

 

(g)          Promptly after, and in any event within 45 days after, (i) the
acquisition by a Restricted Party of a vessel after the Closing Date, (ii) any
person that owns a vessel becomes a Subsidiary Guarantor hereunder after the
Closing Date or (iii) any change of the documented owner, name or official
number, of a Vessel, (x) the Administrative Borrower shall provide the
Administrative Agent with the name, documented owner, official number and, if
such Vessel is a Collateral Vessel, the applicable Subsidiary Guarantors shall
take such action as the Mortgage Trustee may reasonably request to ensure the
Mortgage Trustee has a valid and perfected preferred mortgage Lien thereon and
(y) in the case of preceding clauses (i) and (ii) as they relate to a Collateral
Vessel, the Administrative Agent shall (at the Borrowers’ or Subsidiary
Guarantors’ expense and reasonable request) cooperate with the Administrative
Borrower to record any filings that are required to ensure that the Vessel
Collateral Requirements are satisfied.

 

(h)          Each Restricted Party which enters into a Permitted Charter of a
Collateral Vessel for an initial or extended period (in each case, including
extension options) in excess of 24 months shall cause to be included in such
Permitted Charter or extension thereof a provision confirming the priority of
any preferred ship mortgages covering such Collateral Vessel over the rights of
the charterer under such Permitted Charter, and upon such Restricted Party’s
request, the Mortgage Trustee shall enter into, with such charterer, a quiet
enjoyment agreement substantially in the form of Exhibit O together with such
additional terms reasonably requested by such charterer, subject to the Mortgage
Trustee’s consent, such consent not to be unreasonably withheld or delayed.

 

Section 5.17         Designation of Subsidiaries.

 

(a)          The Board of Directors of the Administrative Borrower may at any
time designate any Restricted Subsidiary of the Administrative Borrower (other
than the Co-Borrower) to be an Unrestricted Subsidiary or designate (or
re-designate, as the case may be) any Unrestricted Subsidiary as a Restricted
Subsidiary of the Administrative Borrower; provided that (i) immediately before
and after such designation (or re-designation), no Default shall have occurred
and be continuing, (ii) in the case of the designation of a Subsidiary as an
Unrestricted Subsidiary, (x) the Subsidiary to be so designated does not
(directly, or indirectly, through its Subsidiaries) at such time own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of,
Holdings, the Administrative Borrower or any of its Restricted Subsidiaries and
(y) the Investment resulting from the designation of such Subsidiary as an
Unrestricted Subsidiary as described in the immediately succeeding sentence is
permitted by Sections 6.04(n) and/or (o), (iii) in the case of the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, before and after
giving effect to such designation, the total assets of all Unrestricted
Subsidiaries (excluding intercompany accounts with other Unrestricted
Subsidiaries to be so designated at such time and investments in Subsidiaries of
such Unrestricted Subsidiaries to be so designated at such time) shall be less
than 5.00% of Consolidated Total Assets, and (iv) in the case of the designation
(or re-designation, as the case may be) of an Unrestricted Subsidiary as a
Restricted Subsidiary of the Administrative Borrower, the incurrence of
Indebtedness and Liens resulting from the designation (or re-designation, as the
case may be) of such Unrestricted Subsidiary as a Restricted Subsidiary as
described in the second succeeding sentence is permitted by Sections 6.01 and
Section 6.02; provided, further, that (x) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “restricted subsidiary”
immediately after giving effect to any such designation hereunder and any other
contemporaneous designation under any Refinancing Notes Indenture or any
Additional Permitted Unsecured Debt and (y) no Subsidiary of Holdings that is
not also a Subsidiary of the Administrative Borrower may be designated as an
Unrestricted Subsidiary after the Closing Date. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Administrative Borrower therein at the date of designation in
an amount equal to the aggregate Fair Market Value of the Administrative
Borrower’s and its Restricted Subsidiaries’ Investment therein.  The designation
(or re-designation, as the case may be) of any Unrestricted Subsidiary as a
Restricted Subsidiary of the Administrative Borrower shall constitute, at the
time of designation (or re-designation, as the case may be), the incurrence of
any Indebtedness or Liens of such Subsidiary existing at such time. 
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

 133 

 

 

(b)          Any designation (or re-designation, as the case may be) of a
Restricted Subsidiary of the Administrative Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by delivery of a
certificate from a Responsible Officer of the Administrative Borrower to the
Administrative Agent (i) attaching a certified copy of a resolution of the Board
of Directors of the Administrative Borrower giving effect to such designation
and (ii) certifying that such designation (or re-designation, as the case may
be) complies with the provisions of this Section 5.17 and was permitted by this
Agreement.

 

Section 5.18         Material Agreements. Comply with all contracts (including
any charter contracts) and other agreements to which any Company is a party,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.19         Ship Management. Cause all Vessels owned by the Restricted
Parties to be managed by the Administrative Borrower or any Subsidiary or
Affiliate of the Administrative Borrower (other than Holdings), V Ships UK
Limited or any other Acceptable Third Party Technical Manager.

 

Section 5.20         Maintenance of Ratings. Use commercially reasonable efforts
to maintain (but not maintain a specific rating) (a) a public corporate family
rating of the Administrative Borrower and a public rating of the Loans, in each
case, from Moody’s and (b) a public corporate credit rating of the
Administrative Borrower and a public rating of the Loans, in each case, from S&P
(it being understood that “commercially reasonable efforts” shall, in any event,
include the payment by the Administrative Borrower of customary rating agency
fees and cooperation by Holdings, the Administrative Borrower and their
respective Subsidiaries with information and data requests by Moody’s and S&P in
connection with their ratings process).

 

Section 5.21         Agent for Service of Process.

 

The Administrative Borrower shall cause to be maintained at all times the
Co-Borrower or another agent reasonably acceptable to the Administrative Agent,
as its and the other Loan Parties’ agent for service of process in the State of
New York and shall cause any other such agent to execute and deliver to the
Administrative Borrower and the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent, accepting such
agency, prior to or concurrently with such other agent’s acceptance of its
appointment as agent for service of process for the Loan Parties.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Holdings (solely with respect to Section 6.14(a), Section 6.17, Section 6.18,
Section 6.19 and Section 6.21) and each other Loan Party covenants and agrees
with the Administrative Agent, the Collateral Agent, each Issuing Bank and each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest and premium
(if any) on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim or demand has been made) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full (or all such Letters of Credit shall have been Cash
Collateralized), Holdings (solely with respect to Section 6.14(a), Section 6.17,
Section 6.18, Section 6.19 and Section 6.21) and each other Loan Party will not,
nor will any Loan Party cause or permit any of its Restricted Subsidiaries to:

 

 134 

 

 

Section 6.01         Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:

 

(a)          Indebtedness incurred under this Agreement and the other Loan
Documents and any Specified Refinancing Term Loans, Specified Refinancing
Revolving Commitments and Refinancing Notes in respect thereof incurred or
issued in accordance with the terms of this Agreement;

 

(b)          [Reserved];

 

(c)          Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(c) and any Permitted Refinancing Indebtedness in respect of thereof;

 

(d)          Indebtedness under Hedging Obligations under Permitted Hedging
Agreements, in each case entered into in the ordinary course of business and not
for speculative purposes; provided, that if such Hedging Obligations relate to
interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and (ii)
the notional principal amount of such Hedging Obligations at the time incurred
does not exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;

 

(e)          Indebtedness arising from Investments permitted by Section 6.04;

 

(f)          (x) Indebtedness in respect of Purchase Money Obligations, and
Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding and (y) additional
Indebtedness in respect of Purchase Money Obligations incurred for the purpose
of financing all or any part of the purchase price or cost of construction,
installation or improvement of Vessels of the Restricted Parties or Chartered
Vessels, so long as (i) immediately before and after giving pro forma effect to
the incurrence of such additional Indebtedness, no Event of Default then exists
or would result therefrom, and (ii) the Administrative Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Secured Leverage Ratio of no
greater than 3.00:1.00 for the Test Period then most recently ended;

 

(g)          assumed Indebtedness of any person that becomes a Restricted
Subsidiary of the Administrative Borrower (or is merged or consolidated with and
into the Administrative Borrower or a Restricted Subsidiary of the
Administrative Borrower) after the date hereof in connection with a Permitted
Acquisition or other Investment permitted hereunder in an aggregate principal
amount not to exceed $30,000,000 at any time outstanding for all such
Indebtedness; provided, that such Indebtedness (i) exists at the time of such
Permitted Acquisition or other Investment, and (ii) is not created in
anticipation or contemplation of such Permitted Acquisition or other Investment;

 

(h)          Indebtedness in respect of bid, performance, customs or surety
bonds issued for the account of any Restricted Party in the ordinary course of
business, including guarantees or obligations of any Restricted Party with
respect to letters of credit supporting such bid, performance, customs or surety
obligations (in each case other than for an obligation for borrowed money), in
an aggregate amount not to exceed $5,000,000 at any time outstanding;

 

 135 

 

 

(i)          Contingent Obligations (i) of the Administrative Borrower in
respect of Indebtedness of any Restricted Subsidiary of the Administrative
Borrower and (ii) of any Restricted Subsidiary of the Administrative Borrower in
respect of Indebtedness of the Administrative Borrower or any other Restricted
Subsidiary of the Administrative Borrower, in each case, to the extent that such
Indebtedness is otherwise permitted to be incurred pursuant to this Section 6.01
(other than clauses (b), (c) and (g) of this Section 6.01); provided that (A)
Contingent Obligations of any Borrower or any Subsidiary Guarantor of
Indebtedness of any Restricted Subsidiary of the Administrative Borrower which
is not a Loan Party shall be subject to compliance with Section 6.04(f), (B) if
a Restricted Subsidiary of the Administrative Borrower which is not a Loan Party
provides a guarantee of Indebtedness of a Loan Party in accordance with this
clause (i), then the Administrative Borrower will cause such Restricted
Subsidiary to guarantee the Obligations pursuant to the Guarantee, and (C) if
the Indebtedness to be guaranteed is subordinated to the Obligations, then the
guarantees permitted under this clause (i) shall be subordinated to the
Obligations of the applicable Borrower or Subsidiary Guarantor to the same
extent and on the same terms as the Indebtedness so guaranteed is subordinated
to the Obligations;

 

(j)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(k)          Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(l)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(m)          other Indebtedness in an aggregate principal amount for all
Restricted Parties not to exceed $50,000,000 at any time outstanding, of which
up to (but not more than) $30,000,000 may be secured to the extent permitted by
Section 6.02(w);

 

(n)          Additional Permitted Unsecured Debt under the Additional Permitted
Unsecured Debt Documents, so long as (i) the requirements set forth in the
definition of “Additional Permitted Unsecured Debt” contained herein are (and
continue to be) satisfied, (ii) no Default exists immediately before or after
giving effect to the incurrence of such Indebtedness, (iii) at the time of the
incurrence of such Indebtedness and immediately after giving effect thereto, the
Administrative Borrower shall be in compliance, on a Pro Forma Basis, with a
Total Leverage Ratio of no greater than 4.00:1.00 for the Test Period then most
recently ended, and (iv) prior to the incurrence of such Indebtedness, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate of the Administrative Borrower certifying as to compliance
with the requirements of preceding clauses (i) through (iii) and containing the
calculations (in reasonable detail) required by preceding clause (iii);

 

(o)          Indebtedness incurred in relation to (i) maintenance, repairs,
refurbishments and replacements required to maintain the classification of any
of the Vessels or Chartered Vessels owned, leased, time chartered or bareboat
chartered to or by the any Restricted Party in the ordinary course of business,
(ii) dry-docking of any of the Vessels or Chartered Vessels owned or leased by
any Restricted Party for maintenance, repair, refurbishment or replacement
purposes in the ordinary course of business and (iii) Vessel or Chartered Vessel
amendments or modifications required to allow worldwide trading and commercial
acceptance by any potential charterer, in each case as required by any change
after the Closing Date in applicable law or regulation;

 

 136 

 

 

(p)          Indebtedness consisting of Pool Financing Indebtedness in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
(which amount, for the avoidance of doubt, shall include the principal amount of
all Indebtedness of the Administrative Borrower or any of its Restricted
Subsidiaries in respect of such Pool Financing Indebtedness for which it is
liable, whether on a several basis, or on a joint and several basis with any
other Person);

 

(q)          Indebtedness, and Permitted Refinancing Indebtedness in respect
thereof, of SPV Buyers in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding that is incurred by an SPV Buyer for the
purpose of effecting an SPV Acquisition, so long as (i) other than with respect
to the obligations of (x) such SPV Buyer and any Vessel Holding Person in
respect thereof and (y) the Administrative Borrower pursuant Section 6.02(y)
related solely to the SPV Buyer’s Equity Interests, such Indebtedness is
Non-Recourse Debt, (ii) to the extent that such Indebtedness is guaranteed by
Holdings, such guaranty shall be on an unsecured basis, (iii) no Default exists
immediately before or after giving effect to the incurrence of such Indebtedness
and the consummation of the transactions to occur in connection therewith, (iv)
at the time of the incurrence of such Indebtedness and immediately after giving
effect thereto and the consummation of the transactions to occur in connection
therewith, the Administrative Borrower shall be in compliance, on a Pro Forma
Basis, with the Loan to Value Test, (v) such Indebtedness does not contain any
covenants (whether stated as a covenant, default or otherwise) that are
applicable to any Restricted Party other than such SPV Buyer, any applicable
Vessel Holding Person and, to the extent that a guaranty is provided in
accordance with section (ii) above, Holdings, (vi) such Indebtedness does not
represent more than 55% of the aggregate purchase price for the related SPV
Acquisition, and (vii) prior to the incurrence of such Indebtedness, the
Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate of the Administrative Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying as to compliance
with the foregoing requirements and the requirements of the definition of SPV
Acquisition contained herein; and

 

(r)          to the extent constituting Indebtedness, pledges by the
Administrative Borrower or any Restricted Subsidiary of the Equity Interests of
an SPV Buyer to the extent permitted by Section 6.02(y).

 

Notwithstanding anything to the contrary contained above in this Section 6.01,
to the extent that an FSO Parent has not pledged its FSO JV Equity Interests as
Collateral under the applicable Security Documents, such FSO Parent shall not be
permitted to incur any Indebtedness under this Section 6.01 other than pursuant
to clauses (a) (other than in respect of Refinancing Notes), (c), (e) (but only
to the extent constituting intercompany Indebtedness owing to a Borrower or
another Subsidiary Guarantor otherwise permitted hereunder), (j) and (k) above.

 

Section 6.02         Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except the
following (collectively, the “Permitted Liens”):

 

(a)          inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are immaterial or being contested in good
faith by appropriate proceedings timely initiated and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

 

 137 

 

 

(b)          Liens in respect of property (other than Vessels) of any Restricted
Party imposed by law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business (including customary contractual landlords’ liens under operating
leases entered into in the ordinary course of business), and (i) which do not in
the aggregate materially and adversely affect the value of the property subject
to such Lien, and do not materially impair the use thereof in the operation of
the business of the respective Restricted Party, and (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings timely initiated and for which adequate reserves have
been established in accordance with GAAP, which proceedings (or Orders entered
in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien;

 

(c)          any Lien in existence on the Closing Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
amount of Indebtedness or other obligations, if any, greater than that secured
on the Closing Date (minus the aggregate amount of any permanent repayments and
prepayments thereof since the Closing Date but only to the extent that such
repayments and prepayments by their terms cannot be reborrowed or redrawn and do
not occur in connection with a refinancing of all or a portion of such
Indebtedness) and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);

 

(d)          easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) individually or in the aggregate
materially impairing the value or marketability of such Real Property or (iii)
individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Restricted Party at or otherwise with respect to
such Real Property;

 

(e)          Liens arising out of judgments, attachments or awards not resulting
in an Event of Default and in respect of which such Restricted Party shall in
good faith be diligently prosecuting an appeal or proceedings for review in
respect of which there shall be secured a subsisting stay of execution pending
such appeal or proceedings;

 

(f)          Liens (other than any Lien imposed by ERISA) (x) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, performance, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (in each case, exclusive of
obligations for the payment of Indebtedness) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided, that with respect to clauses (x), (y)
and (z) of this Section 6.02(f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

 

(g)          leases of the properties of any Restricted Party, in each case
entered into in the ordinary course of such Restricted Party’s business so long
as such leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Restricted
Party or (ii) materially impair the use (for its intended purposes) or the value
of the property subject thereto;

 

 138 

 

 

(h)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by any Restricted
Party in the ordinary course of business in accordance with the past practices
of such Restricted Party;

 

(i)          Liens securing Indebtedness incurred by any Restricted Party
pursuant to Section 6.01(f), provided, that (i) any such Liens attach only to
the property being financed pursuant to such Indebtedness and (ii) do not
encumber any other property of any Restricted Party;

 

(j)          so long as the applicable intercreditor agreement is then in effect
and subject to the terms thereof, Liens on Collateral securing obligations under
the Specified Refinancing Term Loans, Specified Refinancing Revolving
Commitments and Refinancing Notes incurred in accordance with the terms of this
Agreement;

 

(k)          Liens on property rented to, or leased by, any Restricted Party
pursuant to a Sale and Leaseback Transaction; provided, that (i) such Sale and
Leaseback Transaction is permitted by Section 6.03, (ii) such Liens do not
encumber any other property of any Restricted Party, and (iii) such Liens secure
only the Attributable Indebtedness incurred in connection with such Sale and
Leaseback Transaction;

 

(l)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Restricted Party, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that, unless such Liens are
non-consensual and arise by operation of applicable Legal Requirements, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(m)          Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Restricted Party to the
extent permitted hereunder; provided, that (x) such Liens (i) do not extend to
property not subject to such Liens at the time of such acquisition, merger or
consolidation (other than improvements thereon), (ii) are no more favorable to
the lienholders than such existing Liens and (iii) are not created in
anticipation or contemplation of such acquisition, merger or consolidation and
(y) any Indebtedness that is secured by such Liens is permitted by Section
6.01(g);

 

(n)          Liens granted pursuant to the Loan Documents to secure the Secured
Obligations;

 

(o)          non-exclusive licenses of Intellectual Property granted by any
Restricted Party in the ordinary course of business or that do not materially
impair the conduct of the business of the Administrative Borrower or any of its
Restricted Subsidiaries or otherwise prohibit the Collateral Agent from
obtaining a security interest in the Intellectual Property;

 

(p)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

 

 139 

 

 

(q)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC covering only the items being collected
upon;

 

(r)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(s)          Liens in the ordinary course of business for dry-docking,
maintenance, repairs and improvements to Vessels, crews’ wages, salvage
(including contract salvage) and maritime Liens (other than in respect of
Indebtedness);

 

(t)          with respect only to the Vessels, Liens arising by operation of law
and fully covered (in excess of permitted deductibles) by the Required
Insurance, such coverage to be confirmed upon the request of the Collateral
Agent by the marine insurance broker placing the applicable Required Insurance;

 

(u)          Liens solely on any cash earnest money deposits made by any
Restricted Party in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;

 

(v)         Liens arising pursuant to a Permitted Charter;

 

(w)          additional Liens of the Restricted Parties not otherwise permitted
by this Section 6.02 and incurred in the ordinary course of business that (i) do
not materially impair the use of such assets in the operation of the business of
any Restricted Party and (ii) do not secure obligations in excess of $30,000,000
in the aggregate for all such Liens at any time;

 

(x)          Liens on Pool Financing Receivables and the proceeds thereof
securing Pool Financing Indebtedness incurred pursuant to Section 6.01(p); and

 

(y)          Liens granted in the Equity Interests of an SPV Buyer or by an SPV
Buyer and its Vessel Holding Persons to secure Indebtedness of such SPV Buyer
that is permitted pursuant to Section 6.01(q); provided that such Liens shall
not extend to any assets other than the Equity Interests of such SPV Buyer or
the assets of such SPV Buyer and any Vessel Holding Person acquired by such SPV
Buyer with the proceeds of such Indebtedness.

 

Any reference in any of the Loan Documents to a Permitted Lien (including a
Permitted Collateral Vessel Lien) is not intended to and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted Lien
(including any Permitted Collateral Vessel Lien). Notwithstanding anything to
the contrary contained above in this Section 6.02, in no event shall an FSO
Parent create, incur, assume or permit to exist any Lien on its FSO JV Equity
Interests other than (v) under the Security Documents, (w) in respect of secured
Refinancing Notes (but only to the extent that such FSO JV Equity Interests have
been pledged as Collateral under the Security Documents), (x) any applicable
non-consensual Permitted Liens, (y) Liens existing on the Closing Date and
described on Schedule 6.02(c) and (z) Liens to secure Indebtedness incurred
after the Closing Date by the FSO JV that issued such FSO JV Equity Interests,
provided that the INSW FSO JV Percentage of the FSO JV Net Debt Proceeds from
the incurrence of such Indebtedness have been distributed as a cash Dividend to
the applicable FSO Parent substantially concurrently with the incurrence of such
Indebtedness (each such Dividend, an “FSO JV Debt Dividend”).

 

 140 

 

 

Section 6.03         Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”), unless
(i) the sale of such property is entered into in the ordinary course of business
and is made for cash consideration in an amount not less than the Fair Market
Value of such property, (ii) the Sale and Leaseback Transaction is permitted by
Sections 6.06 and 6.17 and is consummated within 10 Business Days after the date
on which such property is sold or transferred, (iii) any Liens arising in
connection with its use of the property are permitted by Section 6.02(k), (iv)
the Sale and Leaseback Transaction would be permitted under Section 6.01,
assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.01, and (v) the aggregate
Attributable Indebtedness incurred with respect to all such Sale and Leaseback
Transactions shall not exceed $35,000,000 at any time outstanding; provided,
however, in no event shall any Restricted Party enter into a Sale and Leaseback
Transaction with respect to a Collateral Vessel unless the Net Cash Proceeds
therefrom either (A) have been used to prepay outstanding Loans in accordance
with Section 2.10(b)(vi) (without regard to reinvestment rights thereunder) or
(B) have been (x) reinvested or contracted to be reinvested to purchase new
Collateral Vessels within 12 months following the date of such Sale and
Leaseback Transaction or (y) in the case of the proceeds being contracted to be
reinvested, such investment has occurred within 18 month following the date of
such Sale and Leaseback Transaction.

 

Section 6.04         Investments, Loans and Advances. Directly or indirectly,
lend money or credit (by way of guarantee, assumption of debt or otherwise) or
make advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

(a)          Investments made by the Administrative Borrower or any Restricted
Subsidiary in an SPV Buyer at the time of the consummation of an SPV Acquisition
for the purpose of effecting such SPV Acquisition in an aggregate amount not to
exceed 45% of the aggregate cash consideration payable by the applicable SPV
Buyer in connection with such SPV Acquisition, so long as (i) no Default exists
immediately before or after the making of such Investment and the consummation
of the transactions to occur in connection therewith and (ii) such Investment is
made in the form of a cash contribution to the common capital of the applicable
SPV Buyer;

 

(b)          Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

 

(c)          the Restricted Parties may (i) acquire and hold accounts receivable
owing to any of them if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

 

(d)          Hedging Obligations permitted pursuant to Section 6.01(d);

 

(e)          loans and advances to directors, employees and officers of the
Administrative Borrower and its Restricted Subsidiaries for bona fide business
purposes and to purchase Equity Interests of Holdings, in an aggregate amount
not to exceed $1,000,000 at any time outstanding;

 

 141 

 

 

(f)          Investments by (i) any Borrower or Subsidiary Guarantor in any
Borrower or any Subsidiary Guarantor, (ii) any Restricted Subsidiary of the
Administrative Borrower that is not a Loan Party in any Borrower or any
Subsidiary Guarantor, (iii) any Restricted Subsidiary of the Administrative
Borrower that is not a Loan Party in any other Restricted Subsidiary of the
Administrative Borrower that is not a Loan Party and (iv) any Borrower or
Subsidiary Guarantor in any Restricted Subsidiary of the Administrative Borrower
that is not a Loan Party; provided, that (x) any Investment in the form of a
loan or advance shall be evidenced by an Intercompany Note and shall be subject
to the terms of the Intercompany Subordination Agreement and, in the case of a
loan or advance by Holdings to any Restricted Party or by the Administrative
Borrower or Subsidiary Guarantor, each such Intercompany Note shall be pledged
by such Loan Party as Collateral pursuant to the Security Documents and (y) the
aggregate amount of all Investments made by Loan Parties to Restricted
Subsidiaries of the Administrative Borrower that are not Loan Parties pursuant
to preceding clause (iv) shall not exceed $20,000,000 at any time outstanding;

 

(g)          Investments in securities of trade creditors or customers in the
ordinary course of business that are received in settlement of bona fide
disputes or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

(h)          mergers and consolidations in compliance with Section 6.05;

 

(i)          Investments made by any Restricted Party as a result of
consideration received in connection with a disposition of property made in
compliance with Section 6.06;

 

(j)          acquisitions of property in compliance with Section 6.07 (other
than Section 6.07(a));

 

(k)          Dividends in compliance with Section 6.08;

 

(l)          Investments of any person that becomes a Restricted Subsidiary of
the Administrative Borrower after the date hereof pursuant to a Permitted
Acquisition or other Investment permitted hereunder; provided, that (i) such
Investments exist at the time such person becomes a Restricted Subsidiary or is
acquired, (ii) such Investments are not made in anticipation or contemplation of
such person becoming a Restricted Subsidiary, and (iii) such Investments are not
directly or indirectly recourse to any of the Restricted Parties or any of their
respective assets, other than to the person that becomes a Restricted
Subsidiary;

 

(m)          so long as no Event of Default then exists or would result
therefrom, Investments in Joint Ventures in an aggregate amount not to exceed
$20,000,000 at any time outstanding;

 

(n)          so long as no Event of Default then exists or would result
therefrom, other Investments in an aggregate amount not to exceed $20,000,000 at
any time outstanding;

 

(o)          any other Investments in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Investment so
long as (x) no Default has occurred and is continuing immediately prior to and
after giving effect to such Investment and (y) with respect to Investments made
in, to or for the benefit of, any Unrestricted Subsidiary (including in
connection with the designation of any Restricted Subsidiary of the
Administrative Borrower as an Unrestricted Subsidiary) other than Investments
made in reliance on clause (a) or (c) of the definition of “Available Amount”
contained herein, the Administrative Borrower shall be in compliance, on a Pro
Forma Basis, with a Total Secured Leverage Ratio of no greater than 3.00:1.00
for the Test Period then most recently ended;

 

 142 

 

 

 

(p)          to the extent constituting an Investment, payments to the
Administrative Borrower permitted pursuant to Section 6.09(e);

 

(q)          unsecured intercompany loans made by any Borrower or any Subsidiary
Guarantor to Holdings subject to the Intercompany Subordination Agreement and
evidenced by an Intercompany Note for the purposes, at the times and in amounts
that would otherwise be permitted to be made as Dividends to Holdings pursuant
to Sections 6.08(b) through (d), inclusive (and with all such intercompany loans
made pursuant to this clause (q) to reduce Dollar-for-Dollar the amounts that
would otherwise be permitted to be paid for such purpose in the form of
Dividends pursuant to such Sections 6.08(b) through (d));

 

(r)          so long as no Event of Default then exists or would result
therefrom, cash Investments in Unrestricted Subsidiaries for the purposes of or
in connection with the winding down or liquidation of such Unrestricted
Subsidiaries in an aggregate amount not to exceed $5,000,000; and

 

(s)          other Investments by the Administrative Borrower or any of its
Restricted Subsidiaries to the extent that the consideration therefor, in whole
or in part, is Qualified Capital Stock of Holdings; provided that all
consideration in respect of such any such Investment other than in the form of
Qualified Capital Stock of Holdings is expressly permitted pursuant to another
clause of this Section 6.04.

 

Section 6.05         Mergers and Consolidations. Wind up, liquidate or dissolve
its affairs or enter into any transaction of merger or consolidation, except
that the following shall be permitted:

 

(a)          [reserved];

 

(b)          dispositions of assets in compliance with Section 6.06 (other than
Sections 6.06(e), (f) and (g));

 

(c)          Permitted Acquisitions;

 

(d)          any solvent Restricted Party (other than the Administrative
Borrower or the Co-Borrower) may merge or consolidate with or into the
Administrative Borrower or a Subsidiary Guarantor (so long as (i) in the event
the Administrative Borrower is a party to such merger or consolidation, the
Administrative Borrower shall be the surviving person, and (ii) in any other
case, a Subsidiary Guarantor shall be the surviving person and shall remain,
directly or indirectly, a Wholly Owned Restricted Subsidiary of the
Administrative Borrower); provided, that the Lien on and security interest in
such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable;

 

(e)          any Restricted Subsidiary of the Administrative Borrower that is
not a Loan Party may merge into any other Restricted Subsidiary of the
Administrative Borrower that is not a Loan Party;

 

(f)          any Restricted Subsidiary of the Administrative Borrower that is
not a Loan Party may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up would not reasonably be expected to
be disadvantageous to the Agents and the Lenders in any material respect; and

 

 143 

 

 

(g)          SPV Acquisitions structured as a merger transaction.

 

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.05, such Collateral (unless sold to another Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Administrative Borrower shall have
previously provided to the Collateral Agent and the Administrative Agent such
certifications or documents as the Collateral Agent and/or the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Collateral Agent shall take all actions it deems appropriate
in order to effect the foregoing.

 

Section 6.06         Asset Sales. Effect any disposition of any property, except
that the following shall be permitted:

 

(a)          dispositions of surplus, worn out or obsolete property (other than
Vessels) by the Administrative Borrower or any of its Restricted Subsidiaries in
the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable good faith judgment of the
Administrative Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Restricted Parties taken as a
whole;

 

(b)          other dispositions of property (other than the Equity Interests of
the Co-Borrower or a Subsidiary Guarantor unless, in the case of a Subsidiary
Guarantor, all of the Equity Interests of such Subsidiary Guarantor is sold in
compliance with this clause (b)); provided, that (i) no Event of Default then
exists or would result therefrom, (ii) the Loan Parties shall be in compliance,
on a Pro Forma Basis after giving effect to (x) such disposition (as well as all
other dispositions since the last day of the most recently ended fiscal quarter
of the Administrative Borrower and on or prior to the subject disposition) and
(y) any purchases of vessels that became Collateral Vessels (and for which
Vessel Appraisals were delivered to the Administrative Agent) during the period
set forth in the parenthetical in preceding clause (x), with (A) the Loan to
Value Test and (B) the financial covenant set forth in Section 6.10(b) for the
most recently ended fiscal quarter of the Administrative Borrower as if such
disposition (or dispositions and/or purchases) occurred on the last day of such
fiscal quarter, (iii) the aggregate consideration received in respect of all
dispositions of property pursuant to this clause (b) shall not exceed
$325,000,000; provided, however, to the extent that the Net Cash Proceeds (or a
portion thereof) from any disposition of property pursuant to this clause (b)
have been (i) reinvested or contracted to be reinvested to purchase new
Collateral Vessels within 12 months following the date of such disposition or
(ii) in the case of the proceeds being contracted to be reinvested, such
investment has occurred within 18 month following the date of such disposition,
the amount of such Net Cash Proceeds so reinvested shall refresh the original
utilization of this basket to the extent of such Net Cash Proceeds so
reinvested, (iv) such dispositions of property are made for Fair Market Value
and on an arms-length commercial basis and (v) at least 75% of the consideration
payable in respect of such disposition of property is in the form of cash or
Cash Equivalents and is received at the time of the consummation of any such
disposition;

 

(c)          leases of, or charter contracts in respect of, real or personal
property (other than Sale and Leaseback Transactions) in the ordinary course of
business and in accordance with the applicable Security Documents;

 

(d)          [reserved];

 

(e)          Investments in compliance with Section 6.04;

 

 144 

 

 

(f)          dispositions consisting of mergers and consolidations in compliance
with Section 6.05;

 

(g)          Dividends in compliance with Section 6.08;

 

(h)          sales of inventory in the ordinary course of business and
dispositions of cash and Cash Equivalents in the ordinary course of business;

 

(i)          any disposition of property that constitutes a Casualty Event;

 

(j)          any disposition of property by (i) the Administrative Borrower or
any Restricted Subsidiary of the Administrative Borrower to the Administrative
Borrower or any other Subsidiary Guarantor and (ii) any Restricted Subsidiary of
the Administrative Borrower that is not a Loan Party to another Restricted
Subsidiary of the Administrative Borrower that is not a Loan Party; provided,
that if the transferor of such property is a Loan Party, the transferee thereof
must be the Administrative Borrower or a Subsidiary Guarantor;

 

(k)          grants of non-exclusive licenses or sublicenses in the ordinary
course of business to use the Administrative Borrower’s or any Restricted
Subsidiaries’ Intellectual Property and technology or licenses or sublicenses
related to such Intellectual Property and technology to the extent that such
licenses or sublicenses do not materially impair the conduct of the business of
the Administrative Borrower or any of its Restricted Subsidiaries or otherwise
prohibit the Collateral Agent from obtaining a security interest in the
Intellectual Property or technology subject to such license or sublicense;

 

(l)          sales, forgiveness or other dispositions without recourse in the
ordinary course of business of accounts receivable arising in the ordinary
course of business in connection with the collection or compromise thereof but
not as part of any financing transaction; and

 

(m)          dispositions of Equity Interests in any Specified Joint Venture;
provided, that (i) no Event of Default then exists or would result therefrom,
(ii) such dispositions are made for Fair Market Value and on an arms-length
commercial basis and (iii) at least 75% of the consideration payable in respect
of such disposition is in the form of cash or Cash Equivalents and is received
at the time of the consummation of any such disposition.

 

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.06, such Collateral (unless sold to a Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Administrative Borrower shall have
previously provided to the Administrative Agent and the Collateral Agent such
certifications or documents as the Administrative Agent and/or the Collateral
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.06, the Collateral Agent shall take all actions it deems appropriate
in order to effect the foregoing.

 

Section 6.07         Acquisitions. Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person except that the following shall be permitted:

 

(a)          Investments in compliance with Section 6.04;

 

 145 

 

 

(b)          Capital Expenditures by the Administrative Borrower and its
Restricted Subsidiaries;

 

(c)          purchases and other acquisitions of inventory, materials, equipment
and intangible property in the ordinary course of business;

 

(d)          leases or licenses of real or personal property in the ordinary
course of business and in accordance with this Agreement and the applicable
Security Documents;

 

(e)          [reserved];

 

(f)          Permitted Acquisitions;

 

(g)          mergers and consolidations in compliance with Section 6.05;

 

(h)          Dividends in compliance with Section 6.08;

 

(i)          Sale and Leaseback Transactions in compliance with Section 6.03;

 

(j)          SPV Acquisitions structured as a merger transaction.

 

provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.

 

Section 6.08         Dividends 

. Authorize, declare or pay, directly or indirectly, any Dividends with respect
to any Restricted Party (including pursuant to any Synthetic Purchase Agreement)
or incur any obligation (contingent or otherwise) to do so, except that the
following shall be permitted:

 

(a)          (i) any Restricted Subsidiary of the Administrative Borrower may
pay Dividends to the Administrative Borrower or any other Subsidiary Guarantor,
(ii) any Restricted Subsidiary of the Administrative Borrower that is not a Loan
Party also may pay Dividends to any other Wholly Owned Restricted Subsidiary of
the Administrative Borrower and (iii) any non-Wholly Owned Restricted Subsidiary
of the Administrative Borrower may pay cash Dividends to its shareholders,
members or partners generally, so long as the Administrative Borrower or the
respective Restricted Subsidiary of the Administrative Borrower which owns the
Equity Interest in the Restricted Subsidiary paying such Dividends receives at
least its proportionate share thereof (based upon its relative holding of the
Equity Interest in the Restricted Subsidiary paying such Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);

 

(b)          so long as no Event of Default then exists or would result
therefrom, cash Dividends by the Administrative Borrower to Holdings at the
times and in the amounts needed to permit Holdings to repurchase or redeem
shares of its capital stock from directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of all such payments shall not exceed, in any period of 12 consecutive
months, $2,500,000 and, in the aggregate, $5,000,000;

 

(c)          to the extent constituting a Dividend, payments to Holdings
permitted pursuant to Section 6.09(e);

 

 146 

 

 

(d)          the Administrative Borrower may pay cash Dividends to Holdings at
the times and in the amounts necessary for Holdings to pay its operating
expenses (other than taxes) incurred in the ordinary course of business and
other similar corporate overhead costs and expenses incurred in the ordinary
course of its business;

 

(e)          so long as no Event of Default then exists or would result
therefrom, the Administrative Borrower may make Permitted Tax Distributions to
Holdings;

 

(f)          (x) so long as no Event of Default then exists or would result
therefrom, cash Dividends by the Administrative Borrower to Holdings in an
aggregate amount not to exceed 6.00% per annum of the Net Cash Proceeds from the
initial Qualified Public Equity Offering by Holdings after the Closing Date, to
the extent such Net Cash Proceeds have been contributed to the capital of the
Administrative Borrower and were not otherwise used to increase the Available
Amount pursuant to clause (c) of the definition thereof, and (y) Dividends by
the Restricted Parent Subsidiaries to Holdings, provided that, in the case of
this clause (y), 100% of the cash or other proceeds of such Dividend have been
substantially concurrently contributed to the capital of the Administrative
Borrower;

 

(g)          any cash Dividends in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Dividend so
long as (x) no Default has occurred and is continuing immediately prior to and
after giving effect to such Dividend and (y) other than with respect to
Dividends made in reliance on clause (a) of the definition of “Available Amount”
contained herein, the Administrative Borrower shall be in compliance, on a Pro
Forma Basis, with a Total Secured Leverage Ratio of no greater than 3.00:1.00
for the Test Period then most recently ended; and

 

(h)          so long as no Default then exists or would result therefrom, the
Administrative Borrower may pay cash Dividends to Holdings in an aggregate
amount not to exceed $5,000,000.

 

Section 6.09         Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Restricted Party
(other than between or among the Borrowers and the Subsidiary Guarantors to the
extent otherwise permitted under this Agreement), other than on terms and
conditions at least as favorable to such Restricted Party as would reasonably be
obtained by such Restricted Party at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

 

(a)          Dividends permitted by Section 6.08;

 

(b)          Investments permitted by Section 6.04;

 

(c)          reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements;

 

(d)          [reserved]; and

 

 

(e)          Affiliate transactions to the extent set forth on Schedule 6.09(e).

 

 147 

 

 

Section 6.10         Loan to Value Test; Vessel Value Test. Permit:

 

(a)          at any time (x) the sum of (i) the aggregate outstanding principal
amount of all Loans at such time plus (ii) the Dollar Amount of the aggregate LC
Exposure at such time plus (iii) the aggregate outstanding principal amount of
all Refinancing Notes at such time that are secured on a pari passu basis with
the Loans plus (iv) the then aggregate outstanding principal amount of all
secured Indebtedness incurred pursuant to Sections 6.01(m) and (q) minus (v) the
aggregate amount of all unrestricted cash and Cash Equivalents of the Loan
Parties (other than Holdings) that are deposited in Controlled Accounts at such
time to be greater than (y) 65% of the sum of (I) the aggregate Fair Market
Value of all Collateral Vessels at such time that are subject to a Collateral
Vessel Mortgage plus (II) the aggregate Fair Market Value of the FSO JV Equity
Interests at such time (subject to the satisfaction of the requirements of the
definition of FSO JV Equity Interests at such time); or

 

(b)          the aggregate Fair Market Value of the Collateral Vessels that are
subject to a Collateral Vessel Mortgage to be less than or equal to $300,000,000
as of the last day of any fiscal quarter of the Administrative Borrower.

 

For purposes of clause (b) of the preceding sentence, the Fair Market Value of a
Collateral Vessel at any time shall be as set forth in the Vessel Appraisal most
recently delivered to the Administrative Agent pursuant to this Agreement from
one (or, if requested by the Administrative Agent, two) Approved Brokers and
determined on the basis of a charter-free arm’s length transaction between a
willing and able buyer and a seller not under duress.

 

Section 6.11         Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Certain Other Documents, etc. Directly or
indirectly:

 

(a)           make or offer to make (or give any notice in respect thereof) any
voluntary or optional payment or prepayment on or redemption, retirement,
defeasance, or acquisition for value of, or any prepayment, repurchase or
redemption, retirement, defeasance as a result of any asset sale, change in
control or similar event of, any Subordinated Indebtedness, any Additional
Permitted Unsecured Debt or any Refinancing Notes; provided, that Restricted
Debt Payments shall be permitted in an aggregate amount not to exceed the
Available Amount as in effect immediately prior to the respective Restricted
Debt Payment so long as (x) no Default has occurred and is continuing
immediately prior to and after giving effect to such Restricted Debt Payment and
(y) other than with respect to the use of the Available Amount in reliance on
clause (a) of the definition thereof, the Administrative Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Secured Leverage Ratio of no
greater than 3.00:1.00 for the Test Period then most recently ended;

 

(b)          amend or modify, or permit the amendment or modification of, any
provision of any Additional Permitted Unsecured Debt Documents, any Refinancing
Notes Indenture or any documents related to Subordinated Indebtedness in any
manner that is, or would reasonably be expected to be, adverse in any material
respect to the interests of any Agent or any Lender (it being understood and
agreed that, in any event, any amendment or modification to any Additional
Permitted Unsecured Debt Document or any Refinancing Notes Indenture which, in
its amended or modified form, shall no longer satisfy the requirements of the
definition of “Additional Permitted Unsecured Debt” or any “Refinancing Notes
Indenture,” as the case may be, contained herein shall not be permitted); or

 

(c)          (x) terminate, amend, modify (including electing to treat any
Pledged Interests (as defined in the Security Agreement and the Holdings Pledge
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organizational Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than any such
amendments, modifications or changes or such new agreements which are not, and
would not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or any Lender, or (y) amend or modify any tax sharing or
similar agreement without the consent of the Administrative Agent (such consent
not to unreasonably withheld or delayed).

 

 148 

 

 

Section 6.12         Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance, restriction or condition on the ability of any
Restricted Subsidiary of the Administrative Borrower to (i) pay Dividends or
make any other distributions on its Equity Interests or any other interest or
participation in its profits owned by any Restricted Party, or pay any
Indebtedness owed to any Restricted Party, (ii) make loans or advances to any
Restricted Party or (iii) transfer any of its properties to any Restricted
Party, except for such encumbrances, restrictions or conditions existing under
or by reason of:

 

(a)          applicable mandatory Legal Requirements;

 

(b)          this Agreement and the other Loan Documents;

 

(c)          [reserved];

 

(d)          Additional Permitted Unsecured Debt Documents and any Refinancing
Notes Indenture;

 

(e)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Restricted Party;

 

(f)          customary provisions restricting assignment of any agreement
entered into by a Restricted Party in the ordinary course of business;

 

(g)          customary restrictions and conditions contained in any agreement
relating to the sale or other disposition of any property pending the
consummation of such sale; provided, that (i) such restrictions and conditions
apply only to the property to be sold, and (ii) such sale or other disposition
is permitted hereunder;

 

(h)          any encumbrances, restrictions or conditions imposed by any
amendments that are otherwise permitted by the Loan Documents of the contracts,
instruments or obligations referred to in clause (d) above; provided, that such
amendments are not materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment;

 

(i)          any encumbrances, restrictions or conditions set forth in any
document evidencing Indebtedness permitted to be incurred by an SPV Buyer (and
Vessel Holding Person, as the case may be) pursuant to Section 6.01(q) so long
as such encumbrances, restrictions or conditions only apply to the applicable
SPV Buyer, and any Vessel Holding Person acquired by it; or

 

(j)          any agreement in effect at the time a person becomes a Restricted
Subsidiary of the Administrative Borrower, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Restricted Subsidiary of the Administrative Borrower and such restriction does
not apply to any Restricted Party other than such Restricted Subsidiary.

 

Section 6.13         Limitation on Issuance of Capital Stock.

 

(a)          With respect to the Administrative Borrower, issue any Equity
Interest that is Disqualified Capital Stock.

 

 149 

 

 

(b)          With respect to any Restricted Subsidiary of the Administrative
Borrower, issue any Equity Interest (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
any Equity Interest, except (i) for stock splits, stock dividends and additional
issuances of Equity Interests which do not decrease the percentage ownership of
the Administrative Borrower or any of its Restricted Subsidiaries in any class
of the Equity Interests of such Restricted Subsidiary and (ii) Restricted
Subsidiaries of the Administrative Borrower formed or acquired after the Closing
Date in accordance with this Agreement may issue Equity Interests to the
Administrative Borrower, a Wholly Owned Restricted Subsidiary of the
Administrative Borrower which is to own such Equity Interests and, in the case
of a Restricted Subsidiary of the Administrative Borrower that is not a Loan
Party, to other persons which are to own such Equity Interests to the extent
otherwise permitted hereunder. All Equity Interests issued to a Loan Party in
accordance with this Section 6.13(b) shall, to the extent required by Section
5.10 and Section 5.11 or any Security Document, be delivered to the Collateral
Agent for pledge pursuant to the applicable Security Document.

 

Section 6.14         Business. (a) With respect to Holdings, engage in any
business activities or have any properties, other than (i) its ownership of the
Equity Interests of the Administrative Borrower, the Co-Borrower, the Restricted
Parent Subsidiaries and the Restricted Parent Joint Ventures, each as listed on
Schedule 1.01(i), and the immaterial and non-operational assets described on
Schedule 3.07(e) to the extent owned as of the Closing Date (as limited by
Section 4.01(p)) or permitted to be received by it from the Administrative
Borrower after the Closing Date in accordance with the applicable provisions of
Section 6.08, (ii) the holding of any cash and Cash Equivalents (but not
operating any property) to the extent held as of the Closing Date (as limited by
Section 4.01(p)) or permitted to be received by it from the Administrative
Borrower after the Closing Date in accordance with the applicable provisions of
Section 6.08 or reasonably incidental to the issuance by Holdings of shares of
its Qualified Capital Stock or incurrence by Holdings of Indebtedness, (iii)
incurring Indebtedness under the Loan Documents, the Additional Permitted
Unsecured Debt Documents and the Refinancing Notes Indentures, (iv) incurring
unsecured Indebtedness and other unsecured liabilities otherwise not restricted
by this Agreement, (v) maintaining its existence in compliance with applicable
law and (vi) special purpose holding company activities reasonably incidental to
the foregoing clauses (i) through (v), inclusive. At no time on or after the
Closing Date shall Holdings directly own or charter any Vessel or Chartered
Vessel.

 

(b)          With respect to the Administrative Borrower and its Restricted
Subsidiaries, engage (directly or indirectly) in any businesses other than those
businesses in which the Administrative Borrower and its Restricted Subsidiaries
are engaged on the Closing Date (or which are substantially related thereto or
are reasonable extensions thereof).

 

(a)          With respect to the Co-Borrower, (a) engage in any business or own
any assets or have any material liabilities other than (i) those liabilities
which it is responsible for under this Agreement and the other Loan Documents to
which it is a party, as well as any liabilities under any Refinancing Notes
Indenture or Additional Permitted Unsecured Debt Documents to which it is a
party; provided that the Co-Borrower may engage in those activities that are
incidental to (x) the maintenance of its existence in compliance with applicable
law and (y) legal, tax and accounting matters in connection with any of the
foregoing activities and (b) take any action that would result in the
Co-Borrower not being treated as a disregarded entity for U.S. federal income
tax purposes.

 

(b)          With respect to any SPV Buyer and Vessel Holding Person, engage in
any operating activities or own any material assets other than the operation,
management and ownership of, and the ownership of cash or Cash Equivalents
related thereto, of any Vessels and/or Equity Interests in a Vessel Holding
Person acquired by it with the proceeds of Indebtedness incurred pursuant to
Section 6.01(q) and/or with cash Investments made to it to the extent permitted
by Section 6.04(a).

 

 150 

 

 

Section 6.15         [Reserved].

 

Section 6.16         Fiscal Periods. Change its fiscal year-end to a date other
than December 31, or its fiscal quarters to a date other than March 31, June 30,
September 30 and December 31.

 

Section 6.17         No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any
Restricted Party to create, incur, assume or suffer to exist any Lien upon any
of its properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens (other than Liens permitted under Section 6.02(n)) on
the properties encumbered thereby; (c) covenants in documents related to
Indebtedness incurred pursuant Section 6.01(q) in connection with an SPV
Acquisition so long as such restrictions only apply to the applicable SPV Buyer
and any Vessel Holding Person thereof; (d) any prohibition or limitation that
(i) exists pursuant to applicable Legal Requirements, (ii) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property pending the consummation of such sale; provided, that (x) such
restrictions apply only to such property to be sold or disposed of, and (y) such
sale is permitted hereunder, (iii) consists of customary restrictions on the
assignment of leases, licenses and other contracts entered into in the ordinary
course of business, (iv) consists of Charter Contract Lien Restrictions with
respect to any Vessel, (v) consists of customary prohibitions or limitations in
joint venture agreements, pooling agreements and other similar agreements
restricting the pledge or assignment thereof or (vi) consists of other
contractual restrictions on pledges or assignments in agreements entered into in
the ordinary course of business solely to the extent such restrictions would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable Legal Requirement
(including the Bankruptcy Code) or principles of equity; and (e) covenants in
documents creating Liens that secure Pool Financing Indebtedness prohibiting
Liens on Pool Financing Receivables.

 

Section 6.18         Anti-Terrorism Law; Anti-Money Laundering. (a) Directly or
indirectly (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22 that would result in a violation of Sanctions Laws,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Companies’ compliance with this Section 6.18).

 

(b)          Cause or permit any of the funds of such Loan Party that are used
to repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.

 

Section 6.19         Embargoed Person. Cause or permit (a) any of the funds or
properties of any Company that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any person (individual or entity) with whom dealings are
restricted or prohibited under United States or any other applicable Sanctions
Laws (“Embargoed Person” or “Embargoed Persons”) that is identified on the “List
of Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or
any other similar list maintained by any Sanctions Authority, or 50% or greater
owned by any such designated individual or entity that would result in a
violation of Sanctions Laws, or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in any Company, with the result that
the investment in any Company (whether directly or indirectly) is prohibited by
applicable Legal Requirements or the Credit Extensions are in violation of
applicable Legal Requirements.

 

 151 

 

 

Section 6.20         Restrictions on Chartering, etc. (i) Let a Vessel or
Chartered Vessel on demise charter for any period or (ii) enter into any charter
in respect of a Vessel or Chartered Vessel other than (x) a Permitted Charter or
(y) with the prior written consent of the Administrative Agent (in its
reasonable discretion) and solely in respect of a Vessel or Chartered Vessel
acquired by an SPV Buyer (directly or through a Vessel Holding Person owned by
it) pursuant to an SPV Acquisition, any other charter on such Vessel or
Chartered Vessel existing at the time of consummation of the applicable SPV
Acquisition (and, if the Administrative Agent has so consented to such charter,
any renewals thereof).

 

Section 6.21         Additional Covenants. (a) Holdings will not (i) directly or
indirectly, take any action that would result in a Change in Control, (ii)
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Borrower, any Restricted Parent Subsidiary or any Restricted Parent Joint
Venture other than Permitted Liens of the type described in clauses (a), (j) and
(n) of Section 6.02, (iii) directly or indirectly, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation or
(iv) dispose of (x) any Equity Interest of any Borrower or (y) except to the
extent contributed to the capital of the Administrative Borrower or treated as
an Asset Sale pursuant to (and in accordance with the terms and limitations set
forth in) Section 6.06(b) (and with any Net Cash Proceeds received therefrom to
be contributed to the capital of the Administrative Borrower), any other Equity
Interests owned by it and (b) to the extent that Holdings receives any cash or
other Dividends or distributions from a Restricted Parent Subsidiary or
Restricted Parent Joint Venture or any cash payments on any Indebtedness,
receivables or other balances owed by the Administrative Borrower, the
Co-Borrower, any Restricted Subsidiary or any Joint Venture, substantially
concurrently with the receipt thereof, Holdings will contribute such cash or
other Dividends, distributions or payments, as the case may be, to the capital
of the Administrative Borrower.

 

ARTICLE VII

GUARANTEE

 

Section 7.01         The Guarantee. The Guarantors hereby, jointly and
severally, guarantee, as primary obligors and not as sureties, to each Secured
Party and their respective successors and assigns, the prompt payment and
performance in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of, premium (if any) and interest (including any interest, fees, costs or
charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under Title 11 of the Bankruptcy Code) on
the Loans made by the Lenders to, and the Notes, if any, held by each Lender of,
the Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantors shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

 152 

 

 

Section 7.02         Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and
performance and not of collection and, to the fullest extent permitted by
applicable Legal Requirements, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full in cash of the
Guaranteed Obligations). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(a)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)          any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or

 

(e)          the release of any other Guarantor pursuant to Section 7.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrowers or any
Guarantor under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrowers or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

 153 

 

 

Section 7.03         Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 7.04         Subrogation; Subordination. Each Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against any of the Borrowers or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness or other Obligation of any Loan Party to a Guarantor shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Subordination Agreement.

 

Section 7.05         Remedies. The Guarantors jointly and severally agree that,
as between the Guarantors and the Lenders, the obligations of the Borrowers
under this Agreement and other Loan Documents may be declared to be forthwith
due and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by any
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 7.01.

 

Section 7.06         Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

Section 7.07         Continuing Guarantee. The guarantee in this Article VII is
a continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

Section 7.08         General Limitation on Guarantee Obligations. In any action
or proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

 154 

 

 

Section 7.09         Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests of any
Subsidiary Guarantor are sold or otherwise transferred or (ii) any Subsidiary
Guarantor is designated as an Unrestricted Subsidiary (in any such case, a
“Transferred Guarantor”) to a person or persons (other than any Loan Party),
such Transferred Guarantor shall, upon the consummation of such sale or transfer
or designation, be released from its obligations under this Agreement (including
under Section 11.03) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document and, in the case of the sale of
all of the Equity Interests of the Transferred Guarantor, the pledge of such
Equity Interests to the Collateral Agent pursuant to the Security Documents
shall be released, and so long as the Administrative Borrower shall have
previously provided the Collateral Agent and the Administrative Agent such
certifications or documents as the Collateral Agent and/or the Administrative
Agent shall reasonably request, the Collateral Agent shall take, and the Lenders
hereby irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents.

 

Section 7.10         Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to any Secured Party, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

Section 7.11         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under Section 7.01 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.11, or
otherwise under Section 7.01, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.11 shall
remain in full force and effect until a discharge of Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01         Events of Default 

. Upon the occurrence and during the continuance of any of the following events
(each, an “Event of Default”):

 

(a)          default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(whether optional or mandatory) thereof or by acceleration thereof or otherwise;

 

(b)          default shall be made in the payment of any interest on any Credit
Extension or any Fee or any other amount (other than an amount referred to in
clause (a) above) due under any Loan Document, when and as the same shall become
due and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether optional or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of five Business Days;

 

 155 

 

 

(c)          any representation or warranty made or deemed made by any Loan
Party in any Loan Document, or in any certificate, financial statement or other
instrument furnished in connection with or required to be given or delivered by
any Loan Party pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or so furnished;

 

(d)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
Section 5.03(a) (as it relates to a Loan Party), Section 5.04, Section 5.08,
Section 5.10, Section 5.13, Section 5.14, Section 5.16, Section 5.17, Section
5.19 or in Article VI; provided, that a default under either Section
6.06(b)(ii)(B) or Section 6.10(b) (each, a “Revolver Covenant Event of Default”)
shall not constitute an Event of Default with respect to any Class of Term Loans
unless and until the Majority Revolving Lenders shall have terminated their
Revolving Commitments and declared all amounts outstanding under the Revolving
Facilities to be due and payable;

 

(e)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) above) and such default
shall continue unremedied or shall not have been waived (i) in the case of the
Agent Fee Letter, for a period of five Business Days, and (ii) in the case of
any other covenant, condition or agreement for a period of 30 days after the
earlier of (x) any Loan Party obtaining knowledge thereof and (y) written notice
thereof from the Administrative Agent or the Required Lenders to the
Administrative Borrower;

 

(f)          any Company shall (i) fail to pay any principal, premium or
interest, regardless of amount, due in respect of any Indebtedness (other than
the Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided, that it shall not
constitute an Event of Default pursuant to this clause (f) unless the aggregate
amount of all such Indebtedness referred to in clauses (i) and (ii) equals or
exceeds $25,000,000 at any one time;

 

(g)          an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or of a substantial part of the property of any
Company, under the Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar Legal Requirement, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company for a substantial part of the property of any Company;
or (iii) the winding-up or liquidation of any Company; and such proceeding or
petition shall continue undismissed for 60 days or an Order approving or
ordering any of the foregoing shall be entered;

 

(h)          any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
Insolvency Proceeding or the filing of any petition described in clause (g)
above; (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) except to the extent
permitted by Section 6.05, wind up or liquidate; or (viii) take any action for
the purpose of effecting any of the foregoing;

 

 156 

 

 

(i)          one or more Orders for the payment of money in an aggregate amount
of $25,000,000 or more that are not covered by insurance from an unaffiliated
insurance company with an A.M. Best financial strength rating of at least A- (it
being understood that even if such amounts are covered by insurance from such an
insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts) shall be
rendered against any Company or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Company to
enforce any such Order;

 

(j)          one or more ERISA Events shall have occurred that, when taken
together with all other such ERISA Events that have occurred, or any event
similar to the foregoing shall have occurred or exists with respect to a
Non-U.S. Plan, including, but not limited to, the issue of a Financial Support
Direction and/or a Contribution Notice or the winding-up of the Non-U.S. Plan,
in any such case that would reasonably be expected to result in a Material
Adverse Effect;

 

(k)          any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a valid, enforceable, perfected First Priority
(except as otherwise expressly provided in this Agreement or such Security
Document) Lien on and security interest in, all of the Collateral (other than an
immaterial portion) thereunder) in favor of the Collateral Agent, or shall be
asserted by or on behalf of any Company not to be, a valid, enforceable,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document) Lien on and security interest in the
Collateral (other than an immaterial portion) covered thereby;

 

(l)          (x) any Loan Document or any material provisions thereof shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, (y) a proceeding shall be commenced by or on behalf of any
Loan Party or any Affiliate thereof, or by any Governmental Authority, seeking
to establish the invalidity or unenforceability thereof (exclusive of questions
of interpretation of any provision thereof), or (z) any Loan Party (directly or
indirectly) shall repudiate, revoke, terminate or rescind (or purport to do any
of the foregoing) or deny any portion of its liability or obligation for the
Obligations; or

 

 157 

 

 

(m)          there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders (or, (x) if a Revolver Covenant Event of Default occurs and
is continuing and/or (y) if any other Event of Default has continued for a
period of 180 days and (in the case of this clause (y)) the Required Lenders
have not exercised their rights and remedies hereunder or under the Security
Documents (and shall not be diligently pursuing such rights and remedies) at
such time, in either case, at the request of the Majority Revolving Lenders
only, and in each such case, without limiting Section 8.01(b), only with respect
to the Revolving Facilities, any Letters of Credit and other Revolving
Obligations) shall, by notice to the Administrative Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments; (ii) declare the Obligations then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Obligations
so declared to be due and payable, together with accrued interest thereon, any
fees or repayment premiums applicable under Section 2.10(g), and any unpaid
accrued Fees and all other liabilities of the Loan Parties accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, anything contained herein or in any
other Loan Document or otherwise to the contrary notwithstanding; and (iii)
exercise (and/or direct the Collateral Agent to exercise) any and all of its (or
the Collateral Agent’s) other rights and remedies under applicable Legal
Requirements, hereunder and under the other Loan Documents; and in any event
with respect to any Borrower described in clause (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Obligations
then outstanding, together with accrued interest thereon, any fees or repayment
premiums applicable under Section 2.10(g), and any unpaid accrued Fees and all
other liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document or otherwise to the contrary notwithstanding.

 

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent, the Administrative Agent or any Secured Party may be the
purchaser of any or all of such Collateral at any such sale or other disposition
and, in addition, the Collateral Agent or the Administrative Agent, as agent for
and representative of all of Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or other disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.

 

Section 8.02         Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and Fees and all payments on account of principal of
the Loans and Reimbursement Obligations owing by them that shall have become due
otherwise than by acceleration (with interest on principal and Fees and, to the
extent permitted by law, on overdue interest, at the rates specified herein) and
all Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 11.02, then upon the written consent of the Required
Lenders (which may be given or withheld in their sole discretion) and written
notice to the Administrative Borrower, the termination of the Commitments or the
acceleration of the Loans and their consequences may be rescinded and annulled;
but such action shall not affect any subsequent Default or impair any right or
remedy consequent thereon. The provisions of the preceding sentence are intended
merely to bind the Lenders, the Issuing Banks and the other Secured Parties to a
decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit any Loan Party and do not give any Loan
Party the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

 

 158 

 

 

ARTICLE IX

 

APPLICATION OF COLLATERAL PROCEEDS

 

Section 9.01         Application of Proceeds. Subject to the provisions of
Section 11.23, the proceeds received by the Collateral Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral, pursuant to the exercise by the Collateral Agent of its remedies
shall be applied, in full or in part, together with any other sums then held by
or distributed or paid to the Collateral Agent or the Administrative Agent
pursuant to this Agreement or any other Loan Document (including as a result of
any exercise of any right or remedy hereunder or thereunder), promptly by the
Collateral Agent as follows:

 

(a)          First, to the indefeasible payment in full in cash of all
reasonable and documented out-of-pocket costs and expenses, and all fees,
commissions and taxes of such sale, collection or other realization (including
compensation to the Administrative Agent, the Collateral Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by the Administrative Agent and/or the Collateral Agent in
connection therewith and all amounts for which the Administrative Agent or
Collateral Agent are entitled to indemnification pursuant to the provisions of
any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)          Second, to the indefeasible payment in full in cash of all other
reasonable costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(c)          Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
principal, interest and other amounts constituting Revolving Obligations
(including Reimbursement Obligations and obligations to Cash Collateralize
Letters of Credit), in each case, equally and ratably in accordance with the
respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest and all other amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));

 

(d)          Fourth, to the extent proceeds remain after the application
pursuant to preceding clauses (a) through (c), to the indefeasible payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(other than principal), and any fees, premiums, interest and scheduled periodic
payments due under Bank Product Obligations, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

 

(e)          Fifth, to the extent proceeds remain after the application pursuant
to preceding clauses (a) through (d), to the indefeasible payment in full in
cash, pro rata, of the principal amount of the Secured Obligations (including
principal on any Bank Product Obligations then due and owing);

 

(f)          Sixth, to the indefeasible payment in full in cash, pro rata, to
any other Secured Obligations then due and owing with any balance to be paid to
the Administrative Agent, for the ratable benefit of the Bank Product Providers,
as cash collateral; and

 

(g)          Seventh, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct;

 

provided, that in each case, for the avoidance of doubt, in no event shall the
proceeds of any Collateral pledged by a Guarantor or any payment made by a
Guarantor be applied to payment of any Excluded Swap Obligations of such
Guarantor.

 

 159 

 

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (g) of this Section 9.01, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Section 10.01         Appointment. (a) Each Lender and each Issuing Bank hereby
irrevocably designates and appoints (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably designate
and appoint) each of the Administrative Agent and the Collateral Agent as an
agent of such Lender under this Agreement and the other Loan Documents. Each
Lender and each Issuing Bank irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to irrevocably
authorize) each Agent, in such capacity, through its agents or employees, to
take such actions on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article X are solely for the benefit of the
Agents, the Lenders, the Issuing Banks and the Bank Product Providers, and no
Loan Party shall have rights as a third party beneficiary of any such
provisions. Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and any rights of the Secured Parties
with respect thereto as contemplated by and in accordance with the provisions of
this Agreement and the other Loan Documents. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for any Loan Party or any of their
respective Subsidiaries. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)          Each Lender irrevocably appoints each other Lender, and the
Collateral Agent irrevocably appoints the Administrative Agent, as its agent and
bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement, a security interest can be perfected by possession or control.
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions. The Lenders hereby
acknowledge and agree (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge and authorize) that the
Collateral Agent may act as the collateral agent for the Secured Parties.

 

Section 10.02         Agent in Its Individual Capacity. Each person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the person serving
as an Agent hereunder in its individual capacity. Such person and its Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Company or any Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders or the Issuing Banks.

 

 160 

 

 

Section 10.03         Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01 or 11.02); provided, that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability, if the Agent is not indemnified to its satisfaction, or
that is contrary to any Loan Document or applicable Legal Requirements
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Insolvency Law or that may effect a foreclosure,
modification or termination of property of a Defaulting Lender under any
Insolvency Law, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to any Company or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as any Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 8.01 or 11.02) or in the absence of its own gross negligence
or willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof describing such Default is
given to such Agent by any Borrower, a Lender or an Issuing Bank, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document. Each
party to this Agreement acknowledges and agrees that the Administrative Agent
and/or the Collateral Agent may from time to time use one or more outside
service providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent and/or the Collateral Agent, of, among other things, the
upcoming lapse or expiration thereof, and that each of such service providers
will be deemed to be acting at the request and on behalf of the Borrowers and
the other Loan Parties. No Agent shall be liable for any action taken or not
taken by any such service provider. Neither any Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents.

 

Section 10.04         Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless each Agent
shall have received written notice to the contrary from such Lender or such
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other advisors selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or advisors.

 

 161 

 

 

Section 10.05         Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

 

Section 10.06         Successor Agent. Each Agent may resign as such at any time
upon at least 10 days’ prior notice to the Lenders, the Issuing Banks and the
Administrative Borrower and without notice to the Bank Product Providers. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Administrative Borrower, so long as no Event of Default shall have then
occurred and be continuing, to appoint a successor Agent from among the Lenders.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 10 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Agent, which successor shall be a
commercial banking institution or other finance or trust company organized under
the laws of the United States (or any State thereof) or a United States branch
or agency of a commercial banking institution, in each case, having combined
capital and surplus of at least $500,000,000; provided, that if such retiring
Agent is unable to find a commercial banking institution or other finance or
trust company that is willing to accept such appointment and which meets the
qualifications set forth above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents,
and the Lenders shall assume and perform all of the duties of the Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent.

 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After an Agent’s resignation hereunder, the provisions of
this Article X, Section 11.03 and Sections 11.08 to 11.10 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while it was acting as Agent.

 

 162 

 

 

Section 10.07         Non-Reliance on Agent and Other Lenders. Each Lender, Bank
Product Provider and Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed
appropriate, conducted its own independent investigation of the financial
condition and affairs of the Loan Parties and their Subsidiaries and made its
own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto). Each Lender (and each Bank
Product Provider) and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their respective Affiliates and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

Section 10.08         Name Agents. The parties hereto acknowledge that the
Arrangers, the Bookrunners and the persons named as Co-Managers on the cover
page of this Agreement hold their titles in name only, and that such titles
confer no additional rights or obligations relative to those conferred on any
Lender or any Issuing Bank hereunder.

 

Section 10.09         Indemnification. The Lenders severally agree to indemnify
each Agent in its capacity as such and each of its Related Persons (to the
extent not reimbursed by the Borrowers or the Guarantors and without limiting
the obligation of the Borrowers or the Guarantors to do so), ratably according
to their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 10.09 (or, if indemnification
is sought after the date upon which all Commitments shall have been terminated
and the Loans shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages, fines,
penalties, actions, claims, suits, judgments, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, the Loans, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein, the Transactions
or any of the other transactions contemplated hereby or thereby or any action
taken or omitted by such Agent or Related Person under or in connection with any
of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, fines, penalties,
actions, claims, suits, judgments, litigations, investigations, inquiries or
proceedings, costs, expenses or disbursements that are found by a final and
non-appealable judgment of a court of competent jurisdiction to have directly
resulted solely and directly from such Agent’s or Related Person’s, as the case
may be, gross negligence or willful misconduct. The agreements in this Section
10.09 shall survive the payment of the Loans and all other amounts payable
hereunder and the termination of the Commitments.

 

Section 10.10         Withholding Taxes. To the extent required by any
applicable Legal Requirements, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. If
any payment has been made to any Lender by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

 163 

 

 

Section 10.11         Lender’s Representations, Warranties and Acknowledgements
(a)  Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Companies in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Companies. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders. Each Lender and each Issuing Bank acknowledges that no Agent or
Related Person of any Agent has made any representation or warranty to it.
Except for documents expressly required by any Loan Document to be transmitted
by an Agent to the Lenders or the Issuing Banks, no Agent shall have any duty or
responsibility (either express or implied) to provide any Lender or any Issuing
Bank with any credit or other information concerning any Loan Party or any
Affiliate of a Loan Party, including the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of a Loan Party, that may come in to the possession of an Agent or
any of its Related Persons.

 

(b)          Each Lender, by delivering its signature page to this Agreement or
an Assignment and Acceptance Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.

 

Section 10.12         Security Documents and Guarantees.

 

(a)          Each Secured Party hereby further authorizes the Administrative
Agent or the Collateral Agent, as applicable, on behalf of and for the benefit
of the Secured Parties, to be the agent for and representative of the Secured
Parties with respect to the Guarantees, the Collateral and the Loan Documents;
provided that neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Bank Product Obligations with
respect to any Bank Product Agreement. Subject to Section 11.02, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 8.01 or 11.02) have otherwise consented or (ii) release any
Guarantor from the Guarantees pursuant to Section 7.09 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 8.01 or 11.02) have otherwise consented.

 

 164 

 

 

(b)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Loan Party, the Administrative Agent, the Collateral Agent
and each Secured Party hereby agree that (i) no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guarantees, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders (or the Majority Revolving Lenders, as the case may
be), for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other disposition.

 

(c)          (i)          Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Lender, or any Affiliate of any Lender that is a party to any Bank
Product Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any person subject to such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Loan Documents.

 

(ii)         Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations (other than Secured
Obligations in respect of any Bank Product Agreement and contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full, all Commitments have terminated or expired and all Letters of
Credit have terminated or expired (or have been Cash Collateralized), upon
request of the Administrative Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any affiliate of any Lender that is a party to any Bank Product Agreement) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Secured Obligations in respect of Bank Product Agreements. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Administrative Borrower or any other Loan
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.

 

(d)          The Agents shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

Section 10.13         Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any Insolvency Proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

 

 165 

 

 

(a)          to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel and all other
amounts due the Administrative Agent under Sections 2.03 and 10.03) allowed in
such judicial proceeding; and

 

(c)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.14         Ship Mortgage Trust. The Mortgage Trustee agrees and
declares, and each of the other Secured Parties acknowledges, that, subject to
the terms and conditions of this Section 10.14, the Mortgage Trustee holds the
Trust Property in trust for the Secured Parties absolutely. Each of the other
Secured Parties agrees that the obligations, rights and benefits vested in the
Mortgage Trustee shall be performed and exercised in accordance with this
Section 10.14. For the avoidance of doubt, the Mortgage Trustee shall have the
benefit of all of the provisions of this Agreement (including exculpatory and
indemnification provisions) benefiting it in its capacity as Collateral Agent
for the Secured Parties. In addition, the Mortgage Trustee and any attorney,
agent or delegate of the Mortgage Trustee may indemnify itself or himself out of
the Trust Property against all liabilities, costs, fees, damages, charges,
losses and expenses sustained or incurred by it or him in relation to the taking
or holding of any of the Trust Property or in connection with the exercise or
purported exercise of the rights, trusts, powers and discretions vested in the
Mortgage Trustee or any other such person by or pursuant to the Collateral
Vessel Mortgages or in respect of anything else done or omitted to be done in
any way relating to the Collateral Vessel Mortgages.

 

 166 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01         Notices.

 

(a)          Notices and other communications provided for herein shall, except
as provided in Section 11.01(b), be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission, as follows:

 

(i)          if to any Loan Party, to the Administrative Borrower at:

 

International Seaways Operating Corporation

c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Attention: President

Telephone: 212-953-4100

Fax: 212-578-1881

Email: lzabrocky@intlseas.com and LegalDepartment@intlseas.com

 

(ii)         if to the Administrative Agent, to it at:

 

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager – International Seaways Operating Corporation

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

(iii)        if to a Lender, to it at its address (or facsimile number) set
forth on Annex I or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto;

 

(iv)        if to the Swingline Lender, to it at:

 

Skandinaviska Enskilda Banken AB (publ)

Rissneleden 110

SE-106 40 Stockholm, Sweden

Attention: Structured Credits Operations

Facsimile No.: +46 8 611 03 84

Electronic Email: sco@seb.se

 

(v)         if to any Issuing Bank, to such Issuing Bank at (as applicable):

 

Skandinaviska Enskilda Banken AB (publ)

Rissneleden 110

SE-106 40 Stockholm, Sweden

Attention: Structured Credits Operations

Facsimile No.: +46 8 611 03 84

 

 167 

 

 

Electronic Email: sco@seb.se

 

Notice and other communications to the Lenders and the Issuing Banks hereunder
may (subject to Section 11.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent. Any party hereto may change its
address, facsimile number or e-mail address for notice and other communications
hereunder by notice to the other parties hereto. The Administrative Agent or the
Administrative Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (including by the “return receipt requested”
function, as available, return e-mail or other written acknowledgment);
provided, that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(b)          Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
e-mail address(es) provided to the Administrative Borrower by the Administrative
Agent from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 11.01 shall prejudice the right of the
Agents, any Lender, any Issuing Bank or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document or as any
such Agent shall require.

 

(c)          To the extent consented to by the Administrative Agent in writing
from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

 

 168 

 

 

(d)          Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the other Agents, the Lenders or the
Issuing Banks by posting the Communications on a Platform. The Platform and any
Approved Electronic Communications are provided “as is” and “as available.” The
Agents do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. In no event shall any
Agent have any liability to any Loan Party, any Lender or any other person for
damages of any kind, whether or not based on strict liability and including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in contract, tort or otherwise) arising out of or related to
any Loan Party’s or any Agent’s transmissions of Communications through the
Internet (including the Platform). Notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice or communication is available and
identifying the website address therefor. Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

(e)          The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

(f)          Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

 

(g)          Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information
with respect to the Administrative Borrower, its Subsidiaries or their
securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

 169 

 

 

Section 11.02         Waivers; Amendment. (a)  No failure or delay by any Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section
11.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

 

(b)          Subject to Sections 2.16(c), 11.02(d) and 11.02(e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders (other than with respect to any amendment or
waiver contemplated in clause (b)(xiv) below, which shall only require the
consent of the Majority Revolving Lenders) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided, that no such
agreement shall:

 

(i)          increase or extend the expiry date of any Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default (or any definition used, respectively,
therein) shall constitute an increase in or an extension of the expiry date of
any Commitment of any Lender for purposes of this clause (i));

 

(ii)         reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than waiver of any
increase in the rate of interest pursuant to Section 2.06(c)), or reduce any
Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected thereby
(including, if directly affected, each Issuing Bank);

 

(iii)        postpone or extend the maturity of any Loan, the required date of
payment of any Reimbursement Obligation or any scheduled date of payment of or
the installment otherwise due on the principal amount of any Term Loan under
Section 2.09, or any date for the payment of any interest, premium or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment
(other than a waiver of any increase in the rate of interest pursuant to Section
2.06(c)), or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Letter of Credit Expiration Date, without the written consent of each Lender
directly affected thereby (including, if directly affected, each Issuing Bank);

 

(iv)        change Section 11.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender directly
affected thereby (provided that any amendment that clarifies any ambiguity or
defect in the definition or use of Disqualified Institutions shall require only
the consent of the Required Lenders and the Loan Parties);

 

(v)         change Section 2.14(b) or (c) or Section 9.01 in a manner that would
alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender directly affected thereby;

 

 170 

 

 

(vi)        change the percentage set forth in the definition of “Required
Lenders”, “Majority Revolving Lenders”, or any other provision of any Loan
Document (including this Section 11.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

 

(vii)       release all or substantially all of the Guarantors from their
respective Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;

 

(viii)      except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;

 

(ix)         change the order of application of prepayments among Term Loans and
Revolving Commitments (and related Revolving Obligations) under Section 2.10(d)
or change the application of prepayments of Term Loans set forth in
Section 2.10(d) in each case without the consent of the Majority Revolving
Lenders and Term Lenders holding more than 50% of the aggregate principal amount
of the outstanding Term Loans;

 

(x)          without the written consent of the Majority Revolving Lenders,
amend, modify or waive (w) the provisions of Section 2.10(h) or Article IX, in
each case, in a manner adversely affecting the priority status of the Revolving
Obligations, (x) the provisions of Section 11.04(k) or 11.23, (y) any condition
precedent set forth in Section 4.02 with respect to the making of any Revolving
Loan or Swingline Loan or the issuance of any Letter of Credit or (z) alter the
rights or remedies of the Majority Revolving Lenders arising pursuant to Article
VIII as a result of the failure of the Required Lenders to exercise their rights
and remedies within the time period set forth therein;

 

(xi)         without the written consent of the Term Lenders holding more than
50% of the aggregate principal amount of the outstanding Term Loans, amend or
modify this Agreement to provide for aggregate Revolving Commitments under all
Classes to exceed $75,000,000;

 

(xii)        subordinate the Obligations under the Loan Documents to any other
Indebtedness without the written consent of each Lender;

 

(xiii)       modify the protections afforded to an SPC pursuant to the
provisions of Section 11.04(h) without the written consent of such SPC; or

 

(xiv)      (w) amend or otherwise modify Section 6.06(b)(ii)(B), (x) amend or
otherwise modify Section 6.10(b) (or for the purposes of determining compliance
with Section 6.10(b), any defined terms used therein), or (y) waive or consent
to any Default resulting from a breach of either Section 6.06(b)(ii)(B) or
Section 6.10(b) or (z) alter the rights or remedies of the Majority Revolving
Lenders arising pursuant to Article VIII as a result of a breach of either
Section 6.06(b)(ii)(b) or Section 6.10(b), in each case, without the written
consent of the Majority Revolving Lenders; provided, however, that the
amendments, modifications, waivers and consents described in this clause (xiv)
shall not require the consent of any Lenders other than the Majority Revolving
Lenders;

 

 171 

 

 

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Collateral Agent, such Issuing Bank or the Swingline
Lender, as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Collateral Agent, the Issuing
Banks and the Swingline Lender) if (1) by the terms of such agreement the
Commitments of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (2) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of, premium, if any, and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement, and (3) Section 2.16(b) is complied with.

 

(c)          Without the consent of any other person, the applicable Loan Party
or Loan Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.

 

(d)          Notwithstanding the foregoing, if, following the Closing Date, the
Administrative Agent and the Administrative Borrower shall have agreed in their
sole and absolute discretion that there is an ambiguity, inconsistency, manifest
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Administrative Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof (it being understood that the Administrative Agent has no obligation to
agree to any such amendment).

 

(e)          Further, notwithstanding the foregoing, any provision of this
Agreement and the other Loan Documents may be amended to effect (x) any
amendment as, and to the extent, provided in the definition of “Additional
Permitted Unsecured Debt” contained herein and (y) any Extension Amendment, any
Corrective Extension Amendment, any Incremental Loan Amendment or any
Refinancing Amendment as, and to the extent, provided in Sections 2.20, 2.21 and
2.23.

 

Section 11.03         Expenses; Indemnity. (a) The Loan Parties agree, jointly
and severally, to pay, promptly upon demand:

 

(i)          all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Bookrunners, the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Swingline Lender (including (i) the
reasonable and documented fees, disbursements and other charges of Advisors for
the Arrangers, the Bookrunners, the Administrative Agent, the Collateral Agent,
the Issuing Banks and the Swingline Lender in connection with the syndication of
the Loans and Commitments, the preparation, negotiation, execution and delivery
of the Loan Documents, the administration of the Credit Extensions and
Commitments (including with respect to the establishment and maintenance of a
Platform and including the reasonable fees and disbursements of counsel as may
be necessary or appropriate in the judgment of the Agents, and the charges of
IntraLinks, SyndTrak or a similar service), the perfection and maintenance of
the Liens securing the Collateral and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);

 

 172 

 

 

(ii)         all reasonable and documented out-of-pocket costs and expenses
incurred by the Arrangers, the Bookrunners, the Administrative Agent, the
Collateral Agent, any other Agent, the Issuing Banks, the Swingline Lender, or
any Lender (including the fees, charges and disbursements of Advisors for any of
the foregoing) incurred in connection with the enforcement or protection of its
rights under the Loan Documents, including its rights under this Section
11.03(a), or in connection with the Loans made or Letters of Credit issued
hereunder and the collection of the Obligations, including all such costs and
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations; provided that, in the case of charges of outside counsel,
such payment shall be limited to the reasonable and documented fees,
disbursements and charges of (x) one primary counsel for the Agents and the
Lenders (collectively with the Agents, taken as a group), (y) one local counsel
and foreign counsel in each relevant jurisdiction for each of the Agents and the
Lenders (collectively with the Agents, taken as a group) and (z) one maritime
counsel in each relevant jurisdiction for each of the Agents and the Lenders
(collectively with the Agents, taken as a group) (and, in each case, in the case
of an actual or a potential conflict of interest, (A) one additional counsel for
each affected person (or group of similarly affected persons), (B) one local
counsel and/or foreign counsel for each affected person (or group of similarly
affected persons) in any relevant jurisdiction and (C) one maritime counsel for
each affected person (or group of similar affected persons) in each relevant
jurisdiction;

 

(iii)        subject to Section 5.13, all reasonable and documented
out-of-pocket costs and expenses incurred by (or on behalf of) the
Administrative Agent and the Collateral Agent in respect of Vessel Appraisal
fees and expenses and fees and expenses for appraisals of the FSO JV Equity
Interests; and

 

(iv)        all Other Taxes in respect of the Loan Documents.

 

(b)          The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, each Issuing Bank, the Swingline Lender and each Related
Person of each of the foregoing (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable and
documented expenses (including reasonable and documented fees, disbursements and
other charges of one counsel for all Indemnitees and, if necessary, one maritime
counsel, local and foreign counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions for all
Indemnitees (and, in the case of an actual or potential conflict of interest of
another firm of counsel (and maritime counsel and one firm of local and foreign
counsel in each appropriate jurisdiction) for such affected Indemnitee))) and
any and all claims, damages, losses and liabilities, fees, fines, penalties,
actions, judgments, suits and related expenses, including reasonable Advisors
fees, charges and disbursements (collectively, “Claims”), incurred by or
asserted against any Indemnitee, directly or indirectly, arising out of,
relating to or in connection with (i) the execution, delivery, performance,
administration or enforcement of the Loan Documents, the Engagement Letter or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, (iv) any actual or
alleged presence or Release or threatened Release of Hazardous Materials, on,
at, under or from any property (A) owned, leased or operated by any Company or
(B) formerly owned, leased or operated by any Company at the time of its
ownership, lease or operations, (v) any Environmental Claim or threatened
Environmental Claim against any of the Companies relating to any Real Property,
Vessel, Chartered Vessel or other property currently or formerly owned, leased
or operated by any of the Companies or relating to the operations of any of the
Companies, (vi) any non-compliance with, or violation of, applicable
Environmental Laws or Environmental Permits by any of the Companies or any of
their businesses, operations, Real Property, Vessels, Chartered Vessels and
other properties, (vii) the imposition of any environmental Lien encumbering
Real Property or Vessels or Chartered Vessels owned, leased or operated by any
Company, (viii) the consummation of the Transactions (including the syndication
of the Loans and the Commitments) and the other transactions contemplated hereby
or (ix) any actual or prospective claim, action, suit, litigation, inquiry,
investigation, or other proceeding or preparation of a defense in connection
with any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party or any of their respective
subsidiaries, affiliates or shareholders or otherwise, and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses or other Claims are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
primarily from (i) the gross negligence or willful misconduct of such Indemnitee
or any of its Related Persons, (ii) a material breach by such Indemnitee or any
of its Related Persons of any of its or their respective obligations under the
Loan Documents or (iii) any claims brought by an Indemnitee against another
Indemnitee (other than against the Administrative Agent or any other Agent in
its capacity as such) not arising out of any act or omission by any Loan Party
or any Affiliate thereof.

 

 173 

 

 

(c)          The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Agents and any affected Lender (such consent not to
be unreasonably withheld), the Loan Parties will not enter into any settlement
of a Claim in respect of the subject matter of Section 11.03(b) and asserted
against an Indemnitee unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all Indemnitees and
does not include any statement as to or an admission of fault, culpability or
failure to act by or on behalf of any Indemnitee.

 

(d)          The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans and any other Secured
Obligations, the release of any Guarantor or of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 

(e)          To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents, the Issuing Banks or the
Swingline Lender under clause (a) or (b) of this Section 11.03 in accordance
with Section 10.03, each Lender severally agrees to pay to the Agents, the
Issuing Banks or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided, that the unreimbursed Claim was incurred by or asserted
against any of the Agents, the Issuing Banks, or the Swingline Lender in its
capacity as such. For purposes of this clause (e), a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Total Revolving
Exposure, the principal amount of outstanding Term Loans and unused Term
Commitments at the time.

 

 174 

 

 

(f)          To the fullest extent permitted by applicable Legal Requirements,
no party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, exemplary, consequential or punitive damages (including any loss of
profits, business or anticipated savings as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, that such
waiver of special, punitive, indirect or consequential damages shall not limit
the indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 11.03. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

 

(g)          All amounts due under this Section 11.03 shall be payable no later
than 10 Business Days after written demand (accompanied by an invoice or other
reasonable documentation) therefor; provided, however, that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final and non-appealable judicial determination of a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
with respect to such payment pursuant to this Section 11.03.

 

Section 11.04         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate or designee of any Issuing Bank that issues any Letter of Credit),
except that the Loan Parties may not assign or otherwise transfer any of their
respective rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent, the Issuing Banks, the Swingline
Lender and each Lender, which consent may be withheld in their respective sole
discretion (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void ab initio). Nothing in this Agreement or any
other Loan Document, express or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate or designee of any Issuing Bank that
issues any Letter of Credit), Participants to the extent expressly provided in
clause (e) of this Section 11.04 and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement or any other Loan Document.

 

(b)          Any Lender shall have the right at any time to assign to one or
more assignees (other than any Company or any Affiliate thereof (except as
provided in Section 2.22) or a natural person) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided, that:

 

(i)          except in the case of (A) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, (B) any assignment made in connection with the
primary syndication by the Arrangers of the Commitments and the Loans or (C) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) in the case of Term Loans, $1,000,000 (or, in the case of
any assignment made in connection with the primary syndication of the Term
Commitments and Term Loans by Jefferies Finance LLC and its Affiliates,
$100,000), and (y) in the case of Revolving Commitments or Revolving Loans,
$2,500,000; provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amounts has been met;

 

 175 

 

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement , except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all of the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans;

 

(iii)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent in its sole discretion); provided, however, in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments;

 

(iv)        the assignee, if it shall not then be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(v)         the assignee shall represent and warrant to the Administrative
Borrower and the Administrative Agent that it is an Eligible Assignee; and

 

(vi)        each of (x) the Administrative Agent, (y) with respect to any
assignment of Revolving Loans and Revolving Commitments, the Swingline Lender
and each Issuing Bank, and (z) (except (I) when an Event of Default has occurred
and is continuing or (II) in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund) the Administrative Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned); provided, that (i) the Administrative
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof and (ii) the consent of the
Administrative Agent shall not be required if such assignment is in respect of
Term Loans that is made to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, any consent of the Issuing Banks and the Swingline Lender required
under this clause (b) may be withheld by such person in its sole discretion.
Subject to acceptance and recording thereof pursuant to Section 11.04(d), from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement (provided, that any liability of the Borrowers to
such assignee under Section 2.12, 2.13 or 2.15 shall be limited to the amount,
if any, that would have been payable thereunder by the Borrowers in the absence
of such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.15 and 11.03.

 

 176 

 

 

(c)          The Administrative Agent, acting for this purpose as an agent of
the Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement and the other
Loan Documents, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 11.04(b)
and any written consent to such assignment required by Section 11.04(b), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 11.04(d). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 11.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.04(e).

 

(e)          Any Lender shall have the right at any time, without the consent
of, or notice to any Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender or any other person to sell participations to any person (other
than any Company or any Affiliate thereof or a natural person) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 11.02(b) and (2) directly affects such
Participant. Each Participant shall be entitled to the benefits of Sections
2.12, 2.13 and 2.15 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.04(b). To the extent permitted
by Legal Requirements, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender; provided, that such Participant
agrees in writing to be subject to Section 2.14(c) as though it were a Lender.
Each Lender shall, acting for this purpose as a “non-fiduciary” agent of the
Borrowers, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, and the amount and terms of its
participations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender (and the
Borrowers, to the extent that the Participant requests payment from the
Borrowers) shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

 177 

 

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of the Administrative Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned) or the greater payment results
from a Change in Law after the date the participation was sold to the
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.15 unless such Participant
agrees to comply with Section 2.15(f) as though it were a Lender (it being
understood that the documentation required in Section 2.15(f) shall be delivered
to the participating Lender).

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank, and this Section 11.04 shall not apply
to any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. Without limiting the foregoing, in the case of any
Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of the Borrowers, each Issuing
Bank, the Swingline Lender, the Administrative Agent or any other person,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and the Notes or any other instrument evidencing
its rights as a Lender under this Agreement, to any holder of, trustee for, or
any other representative of holders of, obligations owed or securities issued,
by such fund, as security for such obligations or securities.

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Administrative Borrower, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to a Borrower pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof; provided further that
nothing herein shall make the SPC a “Lender” for the purposes of this Agreement,
obligate the Borrowers or any other Loan Party or the Administrative Agent to
deal with such SPC directly, obligate the Borrowers or any other Loan Party in
any manner to any greater extent than they were obligated to the Granting
Lender, or increase costs or expenses of the Borrowers. The Loan Parties and the
Administrative Agent shall be entitled to deal solely with, and obtain good
discharge from, the Granting Lender and shall not be required to investigate or
otherwise seek the consent or approval of any SPC, including for the approval of
any amendment, waiver or other modification of any provision of any Loan
Document. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.04(h), any SPC may (i) with notice to, but
without the prior written consent of, the Administrative Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Administrative Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any Material Non-Public Information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

 

 178 

 

 

(i)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar laws
domestic or foreign, federal, state, provincial or otherwise, based on or
analogous or similar to the Uniform Electronic Transactions Act.

 

(j)          Any assignor Lender of all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) or seller of a participation hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender or Participant in the relevant Assignment and Acceptance or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. None of the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions. Upon request by any Lender or prospective Lender, the
Administrative Agent shall be permitted to disclose to such Lender or
prospective Lender the identity of the Disqualified Institutions.

 

(k)          (i) Without prejudice to the enforcement of any of the Agents’ or
Lenders’ rights and remedies under the Loan Documents, at law or in equity or
otherwise, the Revolving Lenders agree that at any time following (a) the
commencement of any Insolvency Proceeding with respect to any Loan Party, (b)
any acceleration of the Revolving Obligations or (c) each election by the
Majority Revolving Lenders to assert any rights or withhold any consent under or
in respect of any provision of Section 11.23 at any time and from time to time,
the Revolving Lenders will offer the Term Lenders, by written notice to the
Administrative Agent, the option to purchase the entire aggregate amount of
outstanding Revolving Obligations (including unfunded Revolving Commitments) at
the Purchase Price without warranty or representation or recourse except as
provided in Section 11.04(k)(iii), on a pro rata basis among the Revolving
Lenders.  The “Purchase Price” will equal the sum of (1) the aggregate principal
amount of all Revolving Loans, Swingline Loans and Reimbursement Obligations
included in the Obligations (including an amount in cash equal to 103% of the
undrawn amount of outstanding Letters of Credit), and all accrued and unpaid
interest thereon through the date of purchase (but excluding any prepayment
penalties or premiums) and (2) all accrued and unpaid fees, expenses and other
amounts owed to the Revolving Lenders under the Loan Documents as of the date of
purchase.

 

 179 

 

 

(ii)          The Term Lenders (or any one or more of them) may in their sole
and absolute discretion irrevocably accept such offer within 10 Business Days of
the receipt thereof (it being understood that a failure to affirmatively accept
such offer within such time frame shall be deemed to be a rejection of such
offer).  If the Term Lenders (or any one or more of them) accept such offer, it
shall be exercised not more than 20 days, nor less than 10 days, after the
receipt by the Revolving Lenders of the notice of election by such Term Lenders,
subject to any required approval of any court or other Governmental Authority
then in effect, if any.  Such sale shall be pursuant to documentation mutually
acceptable to the Revolving Lenders and such Term Lenders, without the prior
written consent of the Administrative Borrower or any other Loan Party.  If the
all of the Term Lenders reject such offer (or any one or more of them does not
so irrevocably accept such offer within the required timeframe), the Revolving
Lenders shall have no further obligations pursuant to this Section 11.04(k). 
Each Revolving Lender will retain all rights to indemnification provided in the
relevant Loan Documents for all claims and other amounts relating to periods
prior to the purchase of the Revolving Obligations pursuant to this
Section 11.04(k).  The Purchase Price shall be remitted by wire transfer in
federal funds to such bank account of the Administrative Agent for the ratable
account of the Revolving Lenders in New York, New York, as the Administrative
Agent may designate in writing to such Term Lenders for such purpose.  Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by such Term Lenders that have exercised
such option to the bank account designated by the Administrative Agent are
received in such bank account prior to 1:00 p.m., New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by such Term Lenders to the bank account designated by the
Administrative Agent are received in such bank account later than 1:00 p.m., New
York City time, on such Business Day.

 

 (iii)        The Term Lenders agree that the purchase and sale of the Revolving
Obligations under this Section 11.04(k) will be expressly made without recourse
and without representation or warranty of any kind by the Revolving Lenders,
except that the Revolving Lenders shall severally and not jointly represent and
warrant to the Term Lenders that on the date of the purchase, immediately before
giving effect to such purchase:

 

(a)          the principal of and accrued and unpaid interest on the Revolving
Obligations, and the fees and expenses thereof owed to the respective Revolving
Lenders, are as stated in any assignment agreement prepared in connection with
the purchase and sale of the Revolving Obligations; and

 

(b)          each Revolving Lender owns the Revolving Obligations purported to
be owned by it free and clear of any Liens (other than participation interests
not prohibited by this Agreement, in which case the Purchase Price will be
appropriately adjusted so that the Term Lenders do not pay amounts represented
by participation interests).

 

Section 11.05         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect so long as any
Obligation or any Letter of Credit is outstanding (or Cash Collateralized) and
so long as the Commitments have not expired or terminated. The provisions of
Article X and Sections 2.12, 2.13, 2.15, 11.03, 11.05, 11.09, 11.10 and 11.12
shall survive and remain in full force and effect regardless of the consummation
of the Transactions and the other transactions contemplated hereby, the
repayment of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Revolving Commitments
or the termination of this Agreement or any provision hereof.

 

 180 

 

 

Section 11.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Agent Fee
Letter and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent and/or other Agents,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 11.07         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 11.08         Right of Setoff; Marshalling; Payments Set Aside. If an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such Issuing Bank or any such Affiliate to or for the credit or the account of
any Loan Party against any and all of the obligations of any Loan Party now or
hereafter existing under this Agreement or any other Loan Documents held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and each Issuing Bank under this Section 11.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. None of any Agent, any Lender or any Issuing Bank shall be under any
obligation to marshal any assets in favor of any Loan Party or any other Person
or against or in payment of any or all of the Obligations. To the extent that
any Loan Party makes a payment or payments to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender (or to the Administrative Agent
or the Collateral Agent, on behalf of the Lenders or the Issuing Banks), or any
Agent, any Issuing Bank or any Lender enforces any security interests or
exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Insolvency Law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

Section 11.09         Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding in contract, tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, and governed by, the law of the State of
New York.

 

 181 

 

 

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York , located in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise,
however, shall affect any right that the Administrative Agent, the Collateral
Agent, any other Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 11.01. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, each Loan Party hereby irrevocably and
unconditionally appoints the Co-Borrower, with an office for service of process
delivery on the date hereof at c/o International Seaways Ship Management LLC,
600 Third Avenue, 39th Floor, New York, New York 10016, and its successors (the
“Process Agent”), as its agent to receive on behalf of such Loan Party and its
property all writs, claims, process, and summonses in any action or proceeding
brought against such Loan Party in the State of New York. Such service may be
made by mailing or delivering a copy of such process to any Loan Party in care
of the Process Agent at the address specified above for the Process Agent, and
such Loan Party irrevocably authorizes and directs the Process Agent to accept
such service on its behalf. Failure by the Process Agent to give notice to the
applicable Loan Party, or failure of the applicable Loan Party, to receive
notice of such service of process shall not impair or affect the validity of
such service on the Process Agent or any such Loan Party, or of any judgment
based thereon. Each Loan Party covenants and agrees that it shall take any and
all reasonable action, including the execution and filing of any and all
documents that may be necessary to continue the designation of the Process Agent
above in full force and effect, and to cause the Process Agent to act as such.
Each Loan Party hereto further covenants and agrees to maintain at all times an
agent with offices in New York City to act as its Process Agent. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable Legal
Requirements.

 

 182 

 

 

Section 11.10         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

 

Section 11.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 11.12         Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Arrangers, the Bookrunners, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
and Approved Funds’ directors, officers, employees, partners, trustees, agents,
advisors and other representatives, including accountants, legal counsel and
other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof,
and any failure of such persons acting on behalf of the Administrative Agent,
the Collateral Agent, an Arranger, an Issuing Bank or a Lender to comply with
this Section 11.12 shall constitute a breach of this Section 11.12 by the
Administrative Agent, the Collateral Agent, such Arranger, such Issuing Bank or
such Lender, as applicable), (b) to the extent (i) requested by any regulatory
authority or any self-regulatory authority (such as (but not limited to) the
National Association of Insurance Commissioners and the SEC) or (ii) to the
extent required by applicable Legal Requirements or by any subpoena or similar
legal process or in connection with any pledge or assignment made pursuant to
Section 11.04(g), provided that, solely to the extent permitted by law and other
than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, such disclosing entity shall notify the
Administrative Borrower as promptly as practicable of any such requested or
required disclosure in connection with any legal or regulatory proceeding, (c)
to any other party to this Agreement, (d) in connection with the exercise of any
remedies under the Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 11.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the any of
the Borrower and their respective obligations, (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Loan or Loan Party or
(iv) any actual or prospective investor in an SPC, (f) with the consent of the
Borrowers, (g) to an investor or prospective investor in securities issued by an
Approved Fund of any Lender that also agrees that Information shall be used
solely for the purpose of evaluating an investment in such securities issued by
an Approved Fund of any Lender or to a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in securities issued by an Approved
Fund of any Lender in connection with the administration, servicing and
reporting on the assets serving as collateral for securities issued by such
Approved Fund (it being agreed that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information) or (h) to the
extent such Information (a) is publicly available at the time of disclosure or
becomes publicly available other than as a result of a breach of this Section
11.12 or (b) becomes available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis from a source other than Holdings, the
Borrowers or any Subsidiary of Holdings. In addition, the Agents, the Issuing
Banks and the Lenders may disclose the existence of this Agreement and the
information about this Agreement to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agents, the
Issuing Banks and the Lenders in connection with the administrative and
management of this Agreement and the other Loan Documents. For the purposes of
this Section 11.12, “Information” shall mean all non-public information received
from Holdings and the Borrowers relating to Holdings and the Borrowers or any of
their respective Subsidiaries or their business, other than any such information
that is available to the Administrative Agent, the Issuing Banks or any Lender
on a non-confidential basis prior to disclosure by Holdings and the Borrowers.
Any person required to maintain the confidentiality of Information as provided
in this Section 11.12 shall be considered to have complied with its obligation
to do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person accords to its own
confidential information.

 

 183 

 

 

Section 11.13         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Legal Requirements, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 11.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 11.14         Assignment and Acceptance. Each Lender to become a party
to this Agreement (other than the Administrative Agent and any other Lender that
is a signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Acceptance duly executed by such Lender, the Administrative
Borrower (if the Administrative Borrower’s consent to such assignment is
required hereunder) and the Administrative Agent.

 

Section 11.15         Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

 

(b)          any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;

 

(d)          any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 

(e)          any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

 

(f)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

 

 184 

 

 

Section 11.16         Waiver of Defenses; Absence of Fiduciary Duties. (a) Each
of the Loan Parties hereby waives any and all suretyship defenses available to
it as a Guarantor arising out of the joint and several nature of its respective
duties and obligations hereunder (including any defense contained in Article
VII).

 

(b)          Each of the Loan Parties agrees that in connection with all aspects
of the transactions contemplated hereby or by the other Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender and each Agent, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Lender or any Agent or any of
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

(c)          Each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

 

Section 11.17         Patriot Act. Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it may be required to
obtain, verify and record information that identifies the Loan Parties and
Responsible Officers thereof, which information includes the name, address and
taxpayer identification number of each Loan Party and other information that
will allow such Lender to identify such Loan Party and Responsible Officers in
accordance with the Patriot Act.

 

 185 

 

 

Section 11.18         Bank Product Providers. Each Bank Product Provider shall
be deemed a third party beneficiary hereof and of the provisions of the other
Loan Documents for purposes of any reference in a Loan Document to the parties
for whom the Administrative Agent is acting. The Administrative Agent hereby
agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed the Administrative Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to the Collateral Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that the Administrative
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of the
Administrative Agent to determine or insure whether the amount of any such
reserve is appropriate or not. In connection with any such distribution of
payments or proceeds of Collateral, the Administrative Agent shall be entitled
to assume no amounts are due or owing to any Bank Product Provider unless such
Bank Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to the Administrative Agent as to the amounts
that are due and owing to it and such written certification is received by the
Administrative Agent a reasonable period of time prior to the making of such
distribution. The Administrative Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, the Administrative
Agent shall be entitled to assume that the amount due and payable to the
relevant Bank Product Provider is the amount last certified to the
Administrative Agent by such Bank Product Provider as being due and payable
(less any distributions made to such Bank Product Provider on account thereof).
The Borrowers may obtain Bank Products from any Bank Product Provider, although
the Borrowers are not required to do so. The Borrowers acknowledge and agree
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider. Notwithstanding anything
to the contrary in this Agreement or any other Loan Document, no provider or
holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

Section 11.19         EXCLUDED SWAP OBLIGATIONS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, (I) ANY EXCLUDED SWAP
OBLIGATIONS SHALL BE EXCLUDED FROM (X) THE DEFINITION OF “SECURED OBLIGATIONS”
(OR ANY EQUIVALENT DEFINITION) CONTAINED HEREIN OR IN ANY SECURITY DOCUMENT AND
(Y) THE DEFINITION OF “GUARANTEED OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) IN
THE GUARANTEE OR IN ANY OTHER GUARANTEE OF THE GUARANTEED OBLIGATIONS; (II) NO
LIEN GRANTED PURSUANT TO ANY SECURITY DOCUMENT SHALL SECURE ANY EXCLUDED SWAP
OBLIGATIONS; AND (III) NO EXCLUDED SWAP OBLIGATIONS SHALL BE GUARANTEED PURSUANT
TO THE GUARANTEE OR ANY OTHER GUARANTEE OF THE GUARANTEED OBLIGATIONS.

 

Section 11.20         [Reserved].

 

 186 

 

 

Section 11.21         Judgment Currency.  (a)  The Loan Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars or, in
the case of a Letter of Credit denominated in an Alternative Currency, such
Alternative Currency (each, the “Obligation Currency”), shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent, the respective Issuing Bank or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent, the Collateral Agent, each Issuing Bank or
such Lender under this Agreement or the other Loan Documents.  If for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Loan Party jointly and severally covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)          For purposes of determining any rate of exchange for this Section
11.21, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.

 

Section 11.22         Waiver of Sovereign Immunity. Each of Holdings, the
Borrowers it's the Subsidiary Guarantors, in respect of itself, its
Subsidiaries, its process agents, and its properties and revenues, hereby
irrevocably agrees that, to the extent that such Loan Party, its Subsidiaries or
any of its properties has or may hereafter acquire any right of immunity,
whether characterized as sovereign immunity or otherwise, from any legal
proceedings, whether in the United States, the Marshall Islands or elsewhere, to
enforce or collect upon the Loans or any Loan Document or any other liability or
obligation of such Loan Party or any of its Subsidiaries related to or arising
from the transactions contemplated by any of the Loan Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Loan Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States, the Marshall Islands or elsewhere.  Without limiting the
generality of the foregoing, each Loan Party further agrees that the waivers set
forth in this Section 11.22 shall have the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States and are intended
to be irrevocable for purposes of such Act.

 

Section 11.23         Revolving Credit Facility Priority. (a) EACH TERM LENDER
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED
IN SECTION 2.10(h) AND ARTICLE IX, THE REVOLVING OBLIGATIONS ARE ENTITLED TO
DISTRIBUTIONS AND OTHER PAYMENTS PURSUANT TO SECTION 2.10(h), ARTICLE IX AND
THIS SECTION 11.23 (INCLUDING DISTRIBUTIONS AND OTHER PAYMENTS PURSUANT TO AN
INSOLVENCY PROCEEDING) PRIOR TO ANY DISTRIBUTIONS OR OTHER PAYMENTS BEING
APPLIED TO THE OTHER OBLIGATIONS (INCLUDING OBLIGATIONS IN RESPECT OF
OUTSTANDING TERM LOANS).  Each Term Lender hereby agrees that it will not
provide the Administrative Borrower or any other Loan Party post-petition
financing (or support any third party providing any post-petition financing)
unless upon the effectiveness of such post-petition financing, all outstanding
Revolving Obligations (other than contingent indemnification obligations not
then due and payable) shall have been paid in full in cash and the Revolving
Commitments and all Letters of Credit shall have been terminated (or such
Letters of Credit shall have been Cash Collateralized on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Banks) or the Majority Revolving Lenders shall have consented to such
post-petition financing.

 

 187 

 

 

(b)          Each Term Lender agrees that it will raise no objection to, oppose
or contest (or join with or support any third party opposing, objecting to or
contesting), a sale or other disposition of any Collateral free and clear of its
Liens or other claims under Section 363 of the Bankruptcy Code if the Majority
Revolving Lenders have consented to such sale or disposition of such assets.

 

(c)          The provisions of preceding clause (b) shall not prohibit Term
Lenders from agreeing to or supporting a sale or other disposition of any
Collateral free and clear of the Secured Parties’ Liens or other claims under
Section 363 of the Bankruptcy Code so long as all outstanding Revolving
Obligations (other than contingent indemnification obligations not then due and
payable) are paid in full in cash and the Revolving Commitments and all Letters
of Credit are terminated (or such Letters of Credit are Cash Collateralized on
terms and pursuant to arrangements reasonably satisfactory to the Administrative
Agent and the Issuing Bank) at the time of the consummation of such sale or
other disposition unless the Majority Revolving Lenders otherwise agree to such
sale or other disposition.

 

(d)          Each Term Lender agrees that it will not support or agree to any
Non-Conforming Plan of Reorganization.

 

(e)          Notwithstanding the provisions of Section 2.14 or anything to the
contrary contained in this Agreement (other than as expressly provided in
Section 2.10(h) and Article IX), after the exercise of remedies (including
rights of setoff) provided for in Article VIII, any amounts received on account
of the Secured Obligations (whether as a result of a payment under a Guarantee,
any realization on the Collateral, any setoff rights, any distribution or other
payment in connection with any insolvency or liquidation proceeding under the
Bankruptcy Code or otherwise) shall be applied as provided in Article IX, in any
such case until the prior payment in full in cash of all Revolving Obligations
(other than contingent indemnification obligations not then due and payable) and
the termination of all Letters of Credit (or the Cash Collateralization of such
Letters of Credit on terms and pursuant to arrangements reasonably satisfactory
to the Administrative Agent and the Issuing Bank).  If any Secured Party
collects or receives any amounts on account of the Secured Obligations to which
it is not entitled under Article IX , such Secured Party shall hold the same in
trust for the Secured Parties and shall forthwith deliver the same to the
Administrative Agent, for the account of the Secured Parties, to be applied in
accordance with this clause (e).

 

(f)          Without limiting the generality of the foregoing provisions of this
Section 11.23, (i) this Section 11.23 is intended to constitute and shall be
deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law and (ii) it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the Revolving Exposure and Revolving Commitments (and the security therefor)
constitute a separate and distinct class (and separate and distinct claims) from
the other Secured Obligations (and security therefor).

 

Section 11.24         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 188 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(Signature Pages Follow)

 

 189 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized signatories
as of the day and year first above written.

 

  INTERNATIONAL SEAWAYS, INC.,   as Holdings and a Guarantor         By: /s/
Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President and Chief Executive
Officer         INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as the
Administrative Borrower and a Guarantor         By: /s/ Lois K. Zabrocky   Name:
Lois K. Zabrocky   Title: President         OIN DELAWARE LLC,   as the
Co-Borrower and a Guarantor         By: /s/ Lois K. Zabrocky   Name: Lois K.
Zabrocky   Title: Manager

 

 

 

 



 

1372 TANKER CORPORATION

AFRICA TANKER CORPORATION

ALCESMAR LIMITED

ALCMAR LIMITED

AMALIA PRODUCT CORPORATION

AMBERMAR PRODUCT CARRIER CORPORATION

ANDROMAR LIMITED

ANTIGMAR LIMITED

ARIADMAR LIMITED

ATALMAR LIMITED

ATHENS PRODUCT TANKER CORPORATION

AURORA SHIPPING CORPORATION

BATANGAS TANKER CORPORATION

CABO HELLAS LIMITED

CABO SOUNION LIMITED

CARIBBEAN TANKER CORPORATION

CARL PRODUCT CORPORATION

CONCEPT TANKER CORPORATION

DELTA AFRAMAX CORPORATION

EIGHTH AFRAMAX TANKER CORPORATION

EPSILON AFRAMAX CORPORATION

FIRST UNION TANKER CORPORATION

FRONT PRESIDENT INC.

GOLDMAR LIMITED

JADEMAR LIMITED

KATSURA TANKER CORPORATION

KIMOLOS TANKER CORPORATION

KYTHNOS CHARTERING CORPORATION

LEYTE PRODUCT TANKER CORPORATION

LUXMAR PRODUCT TANKER CORPORATION

MAJESTIC TANKERS CORPORATION

MAPLE TANKER CORPORATION

MAREMAR PRODUCT TANKER CORPORATION

MILOS PRODUCT TANKER CORPORATION

MINDANAO TANKER CORPORATION,
as a Guarantor



 

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

 

 

 



 

OAK TANKER CORPORATION
OCEANIA TANKER CORPORATION

OIN CHARTERING, INC.

OSG CLEAN PRODUCTS INTERNATIONAL, INC.

OVERSEAS SHIPPING (GR) LTD

PEARLMAR LIMITED

PETROMAR LIMITED

REYMAR LIMITED

RICH TANKER CORPORATION

ROSALYN TANKER CORPORATION

ROSEMAR LIMITED

RUBYMAR LIMITED

SAKURA TRANSPORT CORP.

SAMAR PRODUCT TANKER CORPORATION

SERIFOS TANKER CORPORATION

SEVENTH AFRAMAX TANKER CORPORATION

SHIRLEY AFRAMAX CORPORATION

SIFNOS TANKER CORPORATION

SILVERMAR LIMITED

SIXTH AFRAMAX TANKER CORPORATION

SKOPELOS PRODUCT TANKER CORPORATION

STAR CHARTERING CORPORATION

THIRD UNITED SHIPPING CORPORATION

TOKYO TRANSPORT CORP.

URBAN TANKER CORPORATION

VIEW TANKER CORPORATION,
as a Guarantor

  

  By: /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: President

 

 

 

 

  INTERNATIONAL SEAWAYS SHIP MANAGEMENT LLC,   as a Guarantor         By: /s/
Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: Manager         OSG
LIGHTERING LLC,   as a Guarantor         By: /s/ Lois K. Zabrocky   Name: Lois
K. Zabrocky   Title: Senior Vice President and Manager         OSG SHIP
MANAGEMENT (UK) LTD.,   as a Guarantor         By: /s/ Lois K. Zabrocky   Name:
Lois K. Zabrocky   Title: President

 

 

 

 

  JEFFERIES FINANCE LLC,   as Administrative Agent, Collateral Agent, Mortgage
Trustee and a Lender         By: /s/ J. Paul McDonnell   Name: J. Paul McDonnell
  Title: Managing Director

 

 

 

 

  SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),   as a Lender, Swingline Lender and
an Issuing Bank         By: /s/ Micael Ljunggren   Name: Micael Ljunggren  
Title:           By: /s/ Magnus Arve   Name: Magnus Arve   Title:  

 

 

 

 

EXHIBIT A

 

[Form of]

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Classes identified below (including without limitation any
letters of credit, guarantees, and swingline loans included in such Classes),
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

1. Assignor[s]:           2. Assignee[s]:         [and is [a Lender] [an
Affiliate of a Lender] [an Approved Fund] of [identify Lender]]5       3.
Borrower(s): As defined in item 5 below       4. Administrative Agent: Jefferies
Finance LLC, as the administrative agent under the Credit Agreement       5.
Credit Agreement: Credit Agreement, dated as of June 22, 2017 (as the same now
exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Administrative Borrower”), OIN Delaware LLC,
a Delaware limited liability company (the “Co-Borrower,” and together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, Skandinaviska Enskilda Banken AB (publ), as
Swingline Lender and Issuing Bank, and the other parties thereto.

 

 



5 Select as applicable.



 

 

 

 

6. Assigned Interest[s]:

 

Assignor[s]6  Assignee[s]7  Class
Assigned8  Aggregate Amount
of
Commitment/Loans
under relevant
Class for all
Lenders9   Amount of
Commitment/
Principal
Amount of
Loans under
relevant Class
Assigned   Percentage
Assigned of
Commitment/
Loans 10          $   $    %          $    $    %

 

[7.          Trade Date:                                __________________]11

 

Effective Date: ________________ _____, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 



6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of Classes under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Loans,” “Initial Term Loans,” etc.). To the extent that there are multiple
Classes of Term Loans or Revolving Loans, schedule should identify each Class or
Classes being assigned. 

9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders for each relevant Class thereunder.

11 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 

 



 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR[S]12   [NAME OF ASSIGNOR]         By:     Title:           [NAME OF
ASSIGNOR]         By:     Title:           ASSIGNEE[S]13   [NAME OF ASSIGNEE]  
      By:     Title:           [NAME OF ASSIGNEE]         By:     Title:  

 

 



12 Add additional signature blocks as needed.

13 Add additional signature blocks as needed.

 

 

 

 

Consented to and Accepted:         Jefferies Finance LLC,   as Administrative
Agent         By:       Name:     Title:         [Consented to and Accepted:    
    Skandinaviska Enskilda Banken AB (publ),   as Swingline Lender         By:  
    Name:     Title: ]14  

 

 



14 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement

 

 

 



 

[Consented to and Accepted:       SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),   as
Issuing Bank         By:       Name:     Title:       15           [Consented
to:         INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative
Borrower         By:       Name:     Title: ]16  

 



 

15 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement

16 To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

 

 

 

ANNEX 1 to Assignment and Acceptance

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.           Representations and Warranties.

 

1.1         Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document (other than this Assignment and
Acceptance), (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents (other than this
Assignment and Acceptance) or any collateral thereunder, (iii) the financial
condition of Holdings, the Administrative Borrower, any of their respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Administrative Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.        Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is not a Disqualified Institution and it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, (vii)
it is not a Defaulting Lender, (viii) if it is not already a Lender under the
Credit Agreement, attached to the Assignment and Acceptance an Administrative
Questionnaire in the form provided by the Administrative Agent and (ix) attached
to the Assignment and Acceptance is any documentation required to be delivered
by it pursuant to Section 2.15 of the Credit Agreement, duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. 17 Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.          General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

  

 



17 The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

 



 

EXHIBIT B

 

[Form of]

BORROWING REQUEST

 

Jefferies Finance LLC,

as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – International Seaways Operating Corporation

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

[and

 

[Skandinaviska Enskilda Banken AB (publ),

as Swingline Lender

Rissneleden 110

SE-106 40 Stockholm, Sweden

Attention: Structured Credits Operations

Facsimile No.: +46 8 611 03 84

Electronic Mail: sco@seb.se] 1

 

Re: International Seaways Operating Corporation

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of June 22, 2017 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Administrative Borrower”), OIN Delaware LLC,
a Delaware limited liability company (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, Skandinaviska Enskilda Banken AB (publ), as
Swingline Lender and Issuing Bank, and the other parties thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. The
Administrative Borrower (on behalf of the Borrowers) hereby gives you notice
pursuant to Section [2.03][2.17(b)] of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and that in connection therewith sets
forth below the terms on which such Borrowing is requested to be made:

 

 



1 Include for requests of Swingline Loans.

 

 

 

 

(A) Class of Borrowing: [Revolving Borrowing]           [Term Borrowing]        
  [Swingline Borrowing]       (B) Principal amount of Borrowing:2         (C)
Date of Borrowing     (which is a Business Day):         (D) Type of Borrowing:
[ABR Borrowing] [Eurodollar Borrowing]       (E) Interest Period and the last
day thereof:3         (F) Funds are requested to be disbursed     to the
Administrative Borrower’s account with:       Account No.  

 

The Administrative Borrower hereby represents and warrants that the conditions
to lending specified in Sections 4.02(b) and (c) of the Credit Agreement are
satisfied as of the date hereof.4

 

[Signature Page Follows]

 

 



2See Section 2.02(a) or 2.17(b) of the Credit Agreement for minimum borrowing
amounts.

3To be inserted if a Eurodollar Borrowing, and to be subject to the definition
of “Interest Period” in the Credit Agreement.

4To be modified, to the extent applicable, in the case of a Borrowing of
Incremental Term Loans the proceeds of which are to be used to finance a Limited
Condition Acquisition.

 

 

 

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative Borrower    
    By:       Name:     Title:

 

 

 



 

EXHIBIT C

 

[Form of]

COMPLIANCE CERTIFICATE

 

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(f) of the Credit Agreement, dated as of June 22, 2017 (as the same
now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Administrative Borrower”), OIN Delaware LLC,
a Delaware limited liability company, (the “Co-Borrower” and, together with the
Administrative Borrower, the “Borrowers”), the Subsidiary Guarantors from time
to time party thereto, the Lenders from time to time party thereto, Jefferies
Finance LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Jefferies Finance LLC, as collateral agent and mortgage
trustee for the Secured Parties, Skandinaviska Enskilda Banken AB (publ), as
Swingline Lender and Issuing Bank, and the other parties thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

1.          I am the duly elected, qualified and acting [specify type of
Financial Officer] of the Administrative Borrower.

 

2.          I have reviewed and am familiar with the contents of this
Certificate.

 

3.          I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings, the
Administrative Borrower and their respective Subsidiaries during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default[, except as set forth below].

 

[4.        Attached hereto as Attachment 2 are the computations showing
compliance with the Loan to Value Test set forth in Section 6.10 of the Credit
Agreement.

 

5.         Attached hereto as Attachment 3 are the computations showing the
calculation of the Available Amount as of the end of the most recent fiscal
quarter, as well as the aggregate utilization thereof since the Closing Date.

 

 

 

 

6.         Attached hereto as Attachment 4 is a list of all Collateral Vessels,
Excluded Vessels, Immaterial Subsidiaries and Unrestricted Subsidiaries as of
the end the most recent fiscal quarter.]1

 

[7.        Attached hereto as Attachment 5 are computations in reasonable detail
demonstrating the Administrative Borrower’s calculation of the Excess Cash Flow
and the amount of the respective payment pursuant to Section 2.10(b)(v) of the
Credit Agreement for the respective Excess Cash Flow Period.]2

 

[Signature Page Follows]

 

 



1 Insert for financial statements delivered pursuant to Section 5.01(a) or (b)
of the Credit Agreement.

2 Insert for financial statements delivered pursuant to Section 5.01(a) of the
Credit Agreement.

 

 

 



 

IN WITNESS WHEREOF, I execute this Certificate this_______ day of
________________, 20____.

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative Borrower    
    By:       Name:     Title: [Financial Officer]

 

 

 

 

ATTACHMENT 1

 

TO

 

COMPLIANCE CERTIFICATE

 

Financial Statements

 

The information described herein is as of [__________], and pertains to [the
month][the fiscal [quarter] [year]] ended [___________].

 

 

 

 

 

ATTACHMENT 2

 

TO

 

COMPLIANCE CERTIFICATE

 

[Set forth in reasonable detail calculation of Loan to Value Test]

 

 

 



 

ATTACHMENT 3

 

TO

 

COMPLIANCE CERTIFICATE

 

[Set forth in reasonable detail calculation of the Available Amount and the
aggregate utilization thereof since the Closing Date]

 

 

 



 

ATTACHMENT 4

 

TO

 

COMPLIANCE CERTIFICATE

 

1.Collateral Vessels:

 

2.Excluded Vessels:

 

3.Immaterial Subsidiaries:

 

4.Unrestricted Subsidiaries:

 

 

 

 



ATTACHMENT 5

 

TO

 

COMPLIANCE CERTIFICATE

 

[Excess Cash Flow and Related Payment]

 

 

 



 

EXHIBIT D

[Form of]

INTERCOMPANY SUBORDINATION AGREEMENT

 

[attached]

 

 

 

 

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York 10022

Attention: Account Manager – International Seaways Operating Corporation

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Re: International Seaways Operating Corporation

 

Ladies and Gentlemen:

 

Pursuant to Section 2.08 of that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement),
among International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto, the Administrative Borrower (on
behalf of the Borrowers) hereby gives the Administrative Agent notice that the
Administrative Borrower hereby requests:

 

[Option A - Conversion of Eurodollar Borrowings to ABR Borrowings:  to convert
$_______________ in principal amount of presently outstanding Eurodollar
_______________ Borrowings1 with a final Interest Payment Date of________ ___,
_____ to ABR Borrowings on ____________ ______, _______(which is a Business
Day).]



[Option B - Conversion of ABR Borrowings to Eurodollar Borrowings:  to convert
$____________ in principal amount of presently outstanding ABR ____________
Borrowings 2 to Eurodollar Borrowings on ______________ ______, _____ (which is
a Business Day).  The Interest Period for such Eurodollar Borrowings is
_____month[s].]



[Option C - Continuation of Eurodollar Borrowings as Eurodollar Borrowings:  to
continue as Eurodollar Borrowings $ ___________ in presently outstanding
Eurodollar____________ Borrowings 3 with a final Interest Payment Date
of__________ _______, ________ (which is a Business Day).  The Interest Period
for such Eurodollar Borrowings is _______month[s].]

 

[Signature Page Follows]

 

 





1 Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.



2 Identify as ABR Term Borrowings or ABR Revolving Borrowings.

3 Identify as Eurodollar Term Borrowings or Eurodollar Revolving Borrowings.

 

 

 

 

  Very truly yours,       INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as
Administrative Borrower         By       Name:     Title

 

 

 

 

EXHIBIT F

 

[Form of]

LC REQUEST

 

[Date]

 

Jefferies Finance LLC,

as Administrative Agent for the Lenders referred to below

520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – International Seaways Operating Corporation

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

[Skandinaviska Enskilda Banken AB (publ),

as Issuing Bank
Östra Hamngatan 24

SE-405 04 Gothenburg, Sweden

Attention: TF Client Services

Electronic Mail: TFClientServicesGbg@seb.se]

 

Re: International Seaways Operating Corporation

 

Ladies and Gentlemen:

 

The undersigned, International Seaways Operating Corporation, a Marshall Islands
corporation (the “Administrative Borrower”), hereby makes reference to that
certain Credit Agreement, dated as of June 22, 2017 (as the same now exists or
may hereafter be amended, amended and restated, modified, supplemented,
extended, renewed, restated or otherwise modified from time to time, the “Credit
Agreement”), among International Seaways, Inc., a Marshall Islands corporation
(“Holdings”), the Administrative Borrower, OIN Delaware LLC, a Delaware limited
liability company (the “Co-Borrower” and, together with the Administrative
Borrower, the “Borrowers”), the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. The Administrative Borrower (on
behalf of the Borrowers) hereby gives notice, pursuant to Section 2.18(b) of the
Credit Agreement, that the Administrative Borrower (on behalf of the Borrowers)
hereby requests the issuance of a Letter of Credit under the Credit Agreement,
and in connection therewith, sets forth below the information relating to such
issuance (the “Proposed Issuance”):

 

(i)The requested date of the Proposed Issuance:
                                      _______

(which shall be a Business Day)

 

 

 

 

(ii)The face amount and currency (which must be Dollars or an Alternative
Currency) of the proposed Letter of Credit:_________

 

(iii)The requested expiration date of such Letter of Credit:                  
___________

 

(iv)The Proposed Issuance is requested for the account of [the Administrative
Borrower] [the Co-Borrower] [Wholly Owned Restricted Subsidiary of the
Administrative Borrower] (provided that each Borrower shall remain jointly and
severally liable as co-applicant)].

 

(v)The name and address of the beneficiary of such requested Letter of Credit
is:                 _________

 

 

 



 



 

 



 





 

(vi)Any documents to be presented by such beneficiary in connection with any
drawing under the requested Letter of Credit, including any certificate(s),
application or form of such requested Letter of Credit, are attached hereto as
Attachment 1 or described therein.

 

In connection with a request for an amendment, renewal or extension of any
outstanding Letter of Credit, the Administrative Borrower sets forth the
information below relating to such proposed amendment, renewal or extension:

 

(i)A copy of the outstanding Letter of Credit requested to be amended, renewed
or extended is attached hereto as Attachment 2.

 

(ii)The proposed date of amendment, renewal or extension
thereof:               ___________
(which shall be a Business Day)

 

(iii)The nature of the proposed amendment, renewal or extension:

 

 



 

 



 

 



 







(iv)The expiration date of such Letter of Credit (as amended, renewed or
extended): _________

 

The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Issuance or on the date that any amendment, renewal or extension of an
outstanding Letter of Credit becomes effective hereunder:

 

 

 

 

(A)       each of the conditions set forth in Section 4.02 of the Credit
Agreement in respect of such Proposed Issuance or amendment, renewal or
extension of an outstanding Letter of Credit are satisfied; and

 

(B)      the Dollar Amount of the LC Exposure does not exceed the LC Commitment
and the Total Revolving Exposure does not exceed the Total Revolving
Commitments.

 

 

 

 

 

  Very truly yours,       INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as
Administrative Borrower         By:       Name:     Title:

 

 

 

 



ATTACHMENT 1

 

TO

 

LC REQUEST

 

[Documents to be Presented in Connection with any Drawing under the Requested
Letter of Credit]

 

 

 



 

ATTACHMENT 2

 

TO

 

LC REQUEST

 

[Outstanding Letter of Credit]

 

 

 



 

EXHIBIT G

 

FORM OF
AUCTION PROCEDURES

 

This outline is intended to summarize certain basic terms of the Auction
Procedures pursuant to and in accordance with the terms and conditions of
Section 2.22 of the Credit Agreement, dated as of June 22, 2017 (as amended,
amended and restated, modified, supplemented, extended, renewed, restated or
otherwise modified from time to time, the “Credit Agreement”), among
INTERNATIONAL SEAWAYS, INC., a Marshall Islands corporation (“Holdings”),
INTERNATIONAL SEAWAYS OPERATING CORPORATION, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company, (the “Co-Borrower” and together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Jefferies Finance LLC,
as administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee for the Secured Parties, Skandinaviska Enskilda
Banken AB (publ), as Issuing Bank, and the other parties thereto. This is not
intended to be a definitive list of all of the terms and conditions of an
Auction (as defined below) and all such terms and conditions shall be set forth
in the applicable Auction Procedures set for each Auction (the “Offer
Documents”). None of the Administrative Agent, the Auction Manager, any other
Agent or any of their respective Affiliates makes any recommendation pursuant to
the Offer Documents as to whether or not any Lender should sell its Term Loans
to the Borrowers pursuant to the Offer Documents (including, for the avoidance
of doubt, by participating in the Auction as a Lender) or the Borrowers should
purchase any Term Loans from the Lenders pursuant to any Auction. Each Lender
should make its own decision as to whether to sell any of its Term Loans and, if
so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning this Auction
and the Offer Documents. Capitalized terms not otherwise defined in this Exhibit
G have the meanings assigned to them in the Credit Agreement.

 

Summary. The Borrowers may make prepayments of Term Loans pursuant to and in
accordance with Section 2.22 of the Credit Agreement (“Discounted Prepayments”)
by conducting one or more auctions (each, an “Auction”) pursuant to the
procedures described herein.

 

 

 

 

Notice Procedures. In connection with each Auction, the Borrowers will provide
notification to the Auction Manager (for distribution to the Lenders) of the
Term Loans that will be the subject of the Auction by delivering to the Auction
Manager a written notice in form and substance reasonably satisfactory to the
Auction Manager (an “Auction Notice”). Each Auction Notice shall contain (i) the
maximum aggregate principal amount of Term Loans the Borrowers are willing to
purchase in the Auction (the “Auction Amount”), which shall be no less than
$10,000,000 (unless another amount is agreed to by the Administrative Agent);
(ii) the range of discounts to par (the “Discount Range”), expressed as a range
of prices per $1,000, at which the Borrowers would be willing to purchase Term
Loans in the Auction; and (iii) the date on which the Auction will conclude, on
which date Return Bids (as defined below) will be due at the time provided in
the Auction Notice (such time, the “Expiration Time”), as such date and time may
be extended for a period not exceeding three Business Days upon notice by the
Borrowers to the Auction Manager not less than 24 hours before the original
Expiration Time; provided, however, that only one extension per Discounted
Prepayment Offer shall be permitted. An Auction shall be regarded as a “failed
auction” in the event that either (x) the Borrowers withdraw such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. Notwithstanding
anything to the contrary contained herein, the Borrowers shall not initiate any
Auction by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or failed) of the previous Auction (if any),
whether such conclusion occurs by withdrawal of such previous Auction or the
occurrence of the Expiration Time of such previous Auction.

 

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation in form and substance
reasonably satisfactory to the Auction Manager (the “Return Bid”, to be included
in the Offer Documents) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000, that such Lender is willing to offer for sale at its Reply
Price (the “Reply Amount”); provided, that each Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the respective Class held by such Lender at such time. Each Lender may
only submit one Return Bid per Auction but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid and
each of which shall not be contingent on any other component bid submitted by
such Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and the Administrative Borrower (on behalf of the Borrowers)
(the “Borrower Assignment and Acceptance”). The Borrowers will not purchase any
Term Loans at a price that is outside of the applicable Discount Range, nor will
any Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).

 

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the
Administrative Borrower (on behalf of the Borrowers), will calculate the lowest
purchase price (the “Applicable Threshold Price”) for the Auction within the
Discount Range for the Auction that will allow the Borrowers to complete the
Auction by purchasing the full Auction Amount (or such lesser amount of Term
Loans for which the Borrowers have received Qualifying Bids). The Administrative
Borrower shall (on behalf of the Borrowers) purchase Term Loans from each Lender
whose Return Bid is within the Discount Range and contains a Reply Price that is
equal to or less than the Applicable Threshold Price (each, a “Qualifying Bid”).
All principal amount of Term Loans included in Qualifying Bids received at a
Reply Price lower than the Applicable Threshold Price will be purchased at a
purchase price equal to the applicable Reply Price and shall not be subject to
proration. If a Lender has submitted a Return Bid containing multiple component
bids at different Reply Prices, then all Term Loans of such Lender offered in
any such component bid that constitutes a Qualifying Bid with a Reply Price
lower than the Applicable Threshold Price shall also be purchased at a purchase
price in cash equal to the applicable Reply Price and shall not be subject to
proration.

 

 

 

 

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Administrative Borrower shall (on behalf of the Borrowers)
purchase the Term Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the amount necessary to complete the
purchase of the Auction Amount. For the avoidance of doubt, no Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.

 

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due and shall thereafter notify the Administrative Borrower and
respective Lenders thereof. The Auction Manager will insert the amount of Term
Loans to be assigned and the applicable settlement date determined by the
Auction Manager in consultation with the Administrative Borrower (on behalf of
the Borrowers) onto each applicable Borrower Assignment and Acceptance received
in connection with a Qualifying Bid. Upon written request of the submitting
Lender, the Auction Manager will promptly return the Borrower Assignment and
Acceptance received in connection with a Return Bid that is not a Qualifying
Bid.

 

Additional Procedures. Once initiated by an Auction Notice, the Borrowers may
withdraw an Auction by written notice to the Auction Manager no later than 24
hours before the original Expiration Time so long as no Qualifying Bids have
been received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from either Borrower. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled; provided that a Lender may modify a Return Bid
at any time prior to the Expiration Time solely to reduce the Reply Price
included in such Return Bid. However, an Auction shall become void if either of
the Borrowers fails to satisfy one or more of the conditions to the purchase of
Term Loans set forth in Section 2.22 of the Credit Agreement. The purchase price
for each Discounted Prepayment shall be paid in cash by the Administrative
Borrower (on behalf of the Borrowers) directly to the assigning Lenders on a
settlement date as determined by agreement of the Auction Manager and the
Administrative Borrower (on behalf of the Borrowers) (which shall be no later
than 10 Business Days after the date Return Bids are due). The Borrowers shall
execute each applicable Borrower Assignment and Acceptance received in
connection with a Qualifying Bid.

 

 

 

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Administrative Borrower (on behalf of the
Borrowers), and the Auction Manager’s determination will be final and binding so
long as such determination is not inconsistent with the provisions of Section
2.22 of the Credit Agreement or this Exhibit G. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Administrative Borrower (on behalf of the Borrowers), will
be final and binding so long as such determination is not inconsistent with the
provisions of Section 2.22 of the Credit Agreement or this Exhibit G.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrowers, the other Loan
Parties, or any of their Affiliates contained in the Offer Documents or
otherwise or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.

 

Immediately upon the consummation of a Discounted Prepayment, the Term Loans
subject to such Discounted Prepayment and all rights and obligations as a Lender
related to such Term Loans shall for all purposes (including under the Credit
Agreement, the other Loan Documents and otherwise) be deemed to be irrevocably
prepaid, terminated, extinguished, cancelled and of no further force and effect
and the Borrowers shall neither obtain nor have any rights as a Lender under the
Credit Agreement or under the other Loan Documents by virtue of such Discounted
Prepayment.

 

This Exhibit G shall not require the Borrowers to initiate any Auction.

 

 

 

  

EXHIBIT H-1

 

[Form of]

TERM NOTE

 

$[___________] New York, New York   [____________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to the
order of______________ (or its registered assigns) (the “Lender”), on the Term
Loan Maturity Date, at the offices of Jefferies Finance LLC, as administrative
agent (in such capacity, the “Administrative Agent”) pursuant to the Credit
Agreement (as hereinafter defined) for the financial institutions party thereto
as Lenders, at its address at 520 Madison Avenue, New York, New York 10022, or
at such other place as the Administrative Agent may designate from time to time
in writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of the lesser of
(a)__________________________ DOLLARS AND_____CENTS ($__________) and (b) the
aggregate unpaid principal amount of all Term Loans of the Lender outstanding
under the Credit Agreement referred to below. The Borrowers further jointly and
severally agree to pay interest in like money at such office on the unpaid
principal amount hereof from time to time at the rates, and on the dates,
specified in Section 2.06 of the Credit Agreement. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 22, 2017 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Administrative Agent for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Issuing Bank, and
the other parties thereto. This Note is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein.

 



 

 



 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative Borrower    
    By:       Name:     Title:         OIN Delaware LLC,   as Co-Borrower      
  By:       Name:     Title:

 

 

 

 

EXHIBIT H-2

 

[Form of]

REVOLVING NOTE

 

$[_________] New York, New York   [____________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to
[the order of]____________________________ [(or its registered assigns)] (the
“Lender”), on the Revolving Maturity Date, at the offices of Jefferies Finance
LLC, as administrative agent (in such capacity, the “Administrative Agent”)
pursuant to the Credit Agreement (as hereinafter defined) for the financial
institutions party thereto as Lenders, at its address at 520 Madison Avenue, New
York, New York 10022, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the principal amount of the lesser
of (a)__________________ DOLLARS AND_____ CENTS ($____________) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. The Borrowers further
jointly and severally agree to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the rates, and on the dates,
specified in Section 2.06 of the Credit Agreement. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 22, 2017 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Administrative Agent for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto. This Note is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein.



 

 

 



 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative Borrower    
    By:       Name:     Title:         OIN DELAWARE LLC,   as Co-Borrower      
  By:       Name:     Title:

 

 

 

 

EXHIBIT H-3

 

[Form of]

SWINGLINE NOTE

 

$10,000,000.00 New York, New York   [__________]

 

FOR VALUE RECEIVED, the undersigned Borrowers (as defined in the Credit
Agreement referred to below), HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to the
order of Skandinaviska Enskilda Banken AB (publ) (the “Swingline Lender”), on
the Revolving Maturity Date, at the offices of Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
the Credit Agreement (as hereinafter defined) for the financial institutions
party thereto as Lenders, at its address at 520 Madison Avenue, New York, New
York 10022, or at such other place as the Administrative Agent may designate
from time to time in writing, in lawful money of the United States of America
and in immediately available funds, the principal amount of the lesser of (a)
TEN MILLION DOLLARS AND ZERO CENTS ($10,000,000.00) and (b) the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Lender to the
undersigned pursuant to Section 2.17 of the Credit Agreement referred to below.
The Borrowers further jointly and severally agree to pay interest in like money
at such office on the unpaid principal amount hereof from time to time from the
date hereof at the rates and on the dates specified in Section 2.06 of the
Credit Agreement. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of the Swingline
Lender to make such recordation (or any error in such recordation) shall not
affect the obligations of the Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, dated as of
June 22, 2017 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among
International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Administrative Agent for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as the Swingline
Lender and Issuing Bank, and the other parties thereto. This Note is subject to
the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

 



 

 

  

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,   as Administrative Borrower    
    By:       Name:     Title:         OIN DELAWARE LLC,   as Co-Borrower      
  By:       Name:     Title:

 

 

 

 

EXHIBIT I

 

[Form of]

 

PERFECTION CERTIFICATE

 

[attached]

 

 

 

 

EXHIBIT J-1

 

[Form of]

 

SECURITY AGREEMENT

 

[attached]

 

 

 

 

EXHIBIT J-2

 

[Form of]

 

HOLDINGS PLEDGE AGREEMENT

 

[attached]

 

 

 

EXHIBIT K-1

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee for the Secured Parties, Skandinaviska Enskilda
Banken AB (publ), as Swingline Lender and Issuing Bank, and the other parties
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Administrative Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Administrative Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:     Title:  

 

Date:___________ ___, 20[   ]

 

 

 

 

EXHIBIT K-2

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of either Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name:     Title:  

 

Date:___________ ___, 20[   ]

 

 

 

 

EXHIBIT K-3

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name:     Title:  

 

Date:___________ ___, 20[   ]






 

 



 

EXHIBIT K-4

 

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the
“Administrative Borrower”), OIN Delaware LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Administrative Borrower, the
“Borrowers”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Jefferies Finance LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Jefferies Finance LLC, as collateral agent and mortgage trustee for the
Secured Parties, Skandinaviska Enskilda Banken AB (publ), as Swingline Lender
and Issuing Bank, and the other parties thereto. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of either Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the
Administrative Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:     Title:  

 

Date:___________ ___, 20[   ]

 

 

 

 

EXHIBIT L

 

[Form of]

SOLVENCY CERTIFICATE

 

Reference is made to that certain Credit Agreement, dated as of June 22, 2017
(as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee for the Secured Parties, Skandinaviska Enskilda
Banken AB (publ), as Swingline Lender and Issuing Bank, and the other parties
thereto. Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Credit Agreement.

 

I, [____________], treasurer and chief financial officer of [the Administrative
Borrower][Holdings], solely in my capacity as treasurer and chief financial
officer of [the Administrative Borrower][Holdings] and not in an individual
capacity, do hereby certify pursuant to Section 4.01(g) of the Credit Agreement
as follows:

 

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Credit Extension on the
Closing Date and after giving effect to the application of the proceeds of each
Credit Extension on the Closing Date:

 

(a)The fair value of the properties of the [Restricted Parties][Companies] (on a
consolidated basis) will exceed their debts and liabilities, subordinated,
contingent or otherwise;

 

(b)The present fair saleable value of the property of the [Restricted
Parties][Companies] as a going concern (on a consolidated basis) will be greater
than the amount that will be required to pay the probable liability of their
respective debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured;

 

(c)The [Restricted Parties][Companies] (on a consolidated basis) will be able to
pay their respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured;

 

(d)The [Restricted Parties][Companies] (on a consolidated basis) will not have
unreasonably small capital with which to conduct their respective businesses in
which they are engaged as such business is now conducted and is proposed,
contemplated or about to be conducted following the Closing Date;

 



 

 



 

(e)For purposes of this solvency certificate (this “Certificate”), the amount of
contingent liabilities has been computed as the amount that, in the light of all
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability;

 

(f)The Administrative Agent has received the financial statements described in
Sections 3.04(a), 3.04(b) and 4.01(e) of the Credit Agreement (the “Financial
Statements”), which the undersigned believes present fairly and accurately, the
financial condition and results of operations and cash flows of the [Restricted
Parties][Companies] as of the dates and for the periods to which they relate;
and

 

(g)The undersigned is familiar with the business and financial position of the
[Restricted Parties][Companies]. In reaching the conclusions set forth in this
Certificate, the undersigned has made such investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by each of the [Restricted
Parties][Companies] after consummation of the Transactions.

 

[Signature Page Follows]

 

 

 

 

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to the Borrowers on the Closing Date pursuant to the Credit
Agreement.

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION, as the Administrative Borrower  
      By:       Name:     Title:         [INTERNATIONAL SEAWAYS, INC.,   as
Holdings         By:       Name:     Title: ]

 

 

 

 

EXHIBIT M

 

[Letterhead of Specified Bank Products Provider]

 

[Date]

 

Jefferies Finance LLC,


as Administrative Agent for the Lenders referred to below


520 Madison Avenue

New York, New York, 10022

Attention: Account Manager – International Seaways Operating Corporation

Facsimile No.: (212) 284-3444

Electronic Mail: JFIN.Admin@Jefferies.com

 

Reference is hereby made to that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee for the Secured Parties, Skandinaviska Enskilda
Banken AB (publ), as Swingline Lender and Issuing Bank, and the other parties
thereto. Capitalized terms used herein but not specifically defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”), dated as of
[], by and between [Agent, Lender or Affiliate of Agent or Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party].

 

1.            Appointment of the Administrative Agent and Collateral Agent. The
Specified Bank Products Provider hereby designates and appoints the
Administrative Agent and the Collateral Agent, and the Administrative Agent and
the Collateral Agent by its signature below hereby accepts such appointment, as
its agent under the Credit Agreement and the other Loan Documents as, and to the
extent, provided therein. The Specified Bank Products Provider hereby
acknowledges that it has reviewed Sections 10.01, 10.02, 10.03, 10.04, 10.05,
10.06, 10.07, 10.08, 10.09, 10.10, 10.12, 10.13, 10.14 and 11.18 of the Credit
Agreement (collectively such sections are referred to herein as the “Agency
Provisions”), including, as applicable, the defined terms referenced therein
(but only to the extent used therein), and agrees to be bound by the provisions
thereof. The Specified Bank Products Provider, the Administrative Agent and the
Collateral Agent each agree that the Agency Provisions which govern the
relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Administrative Agent and the
Collateral Agent, on the one hand, and the Lenders or the Secured Parties, on
the other hand, shall, from and after the date of this letter agreement also
apply to and govern, mutatis mutandis, the relationship between the
Administrative Agent and the Collateral Agent, on the one hand, and the
Specified Bank Products Provider with respect to the Bank Products provided
pursuant to the Specified Bank Product Agreement[s], on the other hand.



 

 

 



 

2.            Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Products Provider also hereby acknowledges that it has reviewed
the provisions of Sections 9.01 and 11.02 of the Credit Agreement, including, as
applicable, the defined terms referenced therein, and agrees to be bound by the
provisions thereof. Without limiting the generality of any of the foregoing
referenced provisions, the Specified Bank Products Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to the
Collateral Agent and the right to share in Collateral as set forth in the Credit
Agreement.

 

3.            Reporting Requirements. Neither the Administrative Agent nor the
Collateral Agent shall have any obligation to calculate the amount due and
payable with respect to any Bank Products. On a monthly basis (not later than
the 10th Business Day of each calendar month) or as more frequently as the
Administrative Agent shall request, the Specified Bank Products Provider agrees
to provide the Administrative Agent with a written report, in form and substance
reasonably satisfactory to the Administrative Agent, detailing Specified Bank
Products Provider’s reasonable determination of the credit exposure (and
mark-to-market exposure) of the Loan Parties in respect of the Bank Products
provided by the Specified Bank Products Provider pursuant to the Specified Bank
Product Agreement[s]. If the Administrative Agent does not receive such written
report within the time period provided above, the Administrative Agent shall be
entitled to assume that the reasonable determination of the credit exposure of
the Loan Parties with respect to the Bank Products provided pursuant to the
Specified Bank Product Agreement[s] is zero.

 

4.           [Reserved].

 

5.            Bank Product Obligations. From and after the delivery to the
Administrative Agent and the Collateral Agent of this letter agreement duly
executed by the Specified Bank Products Provider and the acknowledgement of this
letter agreement by the Administrative Agent, the Collateral Agent and the
Administrative Borrower, the obligations and liabilities of the Loan Parties to
the Specified Bank Products Provider in respect of Bank Products evidenced by
the Specified Bank Product Agreement[s] shall constitute Bank Product
Obligations (and which, in turn, shall constitute Secured Obligations), and the
Specified Bank Products Provider shall constitute a Bank Product Provider. The
Specified Bank Products Provider acknowledges that other Bank Products (which
may or may not be Bank Products provided pursuant to the Specified Bank Product
Agreement[s]) may exist at any time.

 

6.           Notices. All notices and other communications provided for
hereunder shall be given in the form and manner provided in Section 11.01 of the
Credit Agreement, and, if to the Administrative Agent or the Collateral Agent,
shall be mailed, sent, or delivered to the Administrative Agent or the
Collateral Agent in accordance with Section 11.01 of the Credit Agreement, and
if to the Borrowers, shall be mailed, sent, or delivered to the Administrative
Borrower in accordance with Section 11.01 of the Credit Agreement, and, if to
the Specified Bank Products Provider, shall be mailed, sent or delivered to the
address set forth below, or, in each case as to any party, at such other address
as shall be designated by such party in a written notice to the other party.

 



 

 



 



If to the Specified Bank     Products Provider:                 Attn:     Fax
No.    







 

7.            Miscellaneous. This letter agreement is for the benefit of the
Administrative Agent, the Collateral Agent, the Specified Bank Products
Provider, the Loan Parties and each of their respective successors and assigns
(including any successor Administrative Agent or Collateral Agent pursuant to
Section 10.06 of the Credit Agreement[, but excluding any successor or assignee
of a Specified Bank Products Provider that does not qualify as a Bank Product
Provider]). Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.

 

8.            Governing Law.  (a)  THIS LETTER AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

(b)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
LOCATED IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LEGAL REQUIREMENTS. NOTHING IN THIS LETTER AGREEMENT OR OTHERWISE
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
LETTER AGREEMENT AGAINST ANY SPECIFIED BANK PRODUCTS PROVIDER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 



 

 



 

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 8(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)         EACH PARTY TO THIS LETTER AGREEMENT IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR EMAIL) IN SECTION 6. NOTHING IN THIS LETTER AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS LETTER AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.

 

(e)        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.

 

[Remainder of This Page Intentionally Left Blank]

 

 

 

  

  Sincerely,    [___________],   

as Specified Bank Products Provider 

 

  By:     Name:      Title:

 

Acknowledged and accepted as of the date first written above:

 

  INTERNATIONAL SEAWAYS OPERATING CORPORATION,  

as Administrative Borrower

 

  By:     Name:      Title:

 

Acknowledged, accepted, and agreed as of___________ _____, 20____:

 

  JEFFERIES FINANCE LLC,  

as Administrative Agent and Collateral Agent

 

  By:     Name:      Title:

 

 

 

 

EXHIBIT N

 

[FORM OF]

JOINDER AGREEMENT

 

[Name of Joining Party]
[Address of Joining Party]

 

[Date]

 ____________________________

 ____________________________

 ____________________________

 ____________________________

  

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement, dated as of June 22,
2017 (as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Administrative Borrower”), OIN
Delaware LLC, a Delaware limited liability company (the “Co-Borrower” and,
together with the Administrative Borrower, the “Borrowers”), the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Jefferies Finance LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Jefferies Finance LLC, as collateral
agent and mortgage trustee (in such capacity, the “Collateral Agent” or the
“Mortgage Trustee” as the context requires) for the Secured Parties,
Skandinaviska Enskilda Banken AB (publ), as Swingline Lender and Issuing Bank,
and the other parties thereto, and (ii) that certain Security Agreement, dated
as of June 22, 2017 (as the same now exists or may hereafter be amended, amended
and restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Security Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement or the Credit Agreement, as applicable),
among the Administrative Borrower, the other Loan Parties from time to time
party thereto and the Collateral Agent.

 

This joinder agreement (this “Joinder Agreement”) supplements the Credit
Agreement and the Security Agreement and is delivered by the undersigned,
[_______________] (the “Joining Party”), pursuant to (i) Section 5.10(b) of the
Credit Agreement and (ii) Section 3.5 of the Security Agreement.



 

 

 



 

The Joining Party hereby agrees on execution hereof to be bound as a Subsidiary
Guarantor and as a Pledgor by all of the terms, covenants, obligations,
liabilities and conditions set forth in the Credit Agreement, the Security
Agreement and the other Loan Documents to the same extent that it would have
been bound if it had been a signatory to the Credit Agreement, the Security
Agreement and the other Loan Documents on the execution date or dates of the
Credit Agreement, the Security Agreement and such other Loan Documents. Without
limiting the generality of the foregoing, and in furtherance thereof, (i) the
Joining Party absolutely, unconditionally and irrevocably, and jointly and
severally, guarantees the due and punctual payment and performance when due of
all Guaranteed Obligations (subject to the Credit Agreement and on the same
basis as the other Guarantors under the Guarantees) and (ii) the Joining Party
hereby grants and pledges to the Collateral Agent, for the benefit of the
Secured Parties, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, a Lien on and security interest in, all
of its right, title and interest in, to and under the Pledged Collateral and
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents and a Pledgor under the Security
Agreement and the other Loan Documents. The Joining Party hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to (i) the Pledgors contained in the Security Agreement and the other
Loan Documents and (ii) [the Borrowers,] the Guarantors and the Loan Parties
under the Credit Agreement and the other Loan Documents, in each case as of the
date hereof (except to the extent any such representation or warranty relates
solely to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date).

 

Annexed hereto are supplements to each of the Schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the Joining
Party and a Perfection Certificate with respect to the Joining Party. Such
supplements shall be deemed to be part of the Security Agreement or the Credit
Agreement, as applicable.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Joinder Agreement by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart of this Joinder Agreement.

 

This Joinder Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns;
provided, however, that the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document except as
permitted by the Loan Documents. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. In the event that any provision of this Joinder Agreement shall prove
to be invalid or unenforceable, such provision shall be deemed to be severable
from the other provisions of this Joinder Agreement which shall remain binding
on all parties hereto.

 

From and after the execution and delivery hereof by the parties hereto, this
Joinder Agreement shall constitute a “Loan Document” for all purposes of the
Credit Agreement, the Security Agreement and the other Loan Documents.

  

 

 



 

Each of the representations and warranties set forth in the Credit Agreement,
the Security Agreement and each other Loan Document and applicable to the
undersigned is true and correct in all material respects, both before and after
giving effect to this Joinder Agreement on the date hereof, except to the extent
that any such representation and warranty relates solely to any earlier date, in
which case such representation and warranty is true and correct in all material
respects as of such earlier date (it being understood that any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof or
as of such earlier date, as applicable).

 

[Remainder of this page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

  [JOINING PARTY]         By:       Name:     Title::  

 

AGREED TO AND ACCEPTED:



JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent

 

By:       Name:       Title:    

 

 

 